Exhibit 10.1
EXECUTION
 
$275,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Originally Dated July 7, 2004
Previously Amended and Restated as of August 27, 2007
among
HOLLY ENERGY PARTNERS — OPERATING, L.P.,
as Borrower,
THE FINANCIAL INSTITUTIONS
PARTY TO THIS AMENDED AND RESTATED CREDIT AGREEMENT
as Lenders,
WELLS FARGO BANK, N. A.
as Administrative Agent
and
UNION BANK, N.A., as Syndication Agent
BBVA COMPASS BANK and U.S. BANK N.A., as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC
and
UNION BANK, N.A.
as Joint Lead Arrangers and Joint Bookrunners
Dated as of February 14, 2011
 
Holly Energy Partners –Operating
L.P. Credit Agreement





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    3  
Section 1.01. Certain Defined Terms
    3  
Section 1.02. Computation of Time Periods
    24  
Section 1.03. Accounting Terms; Changes in GAAP
    24  
Section 1.04. Types of Advances and Borrowings
    25  
Section 1.05. Miscellaneous
    25  
ARTICLE II CREDIT FACILITIES
    25  
Section 2.01. Making the Advances
    25  
Section 2.02. Method of Borrowing
    25  
Section 2.03. Reduction of the Commitments
    28  
Section 2.04. Prepayment of Advances
    28  
Section 2.05. Repayment of Advances
    29  
Section 2.06. Fees
    29  
Section 2.07. Interest
    30  
Section 2.08. Payments and Computations
    31  
Section 2.09. Sharing of Payments, Etc.
    32  
Section 2.10. Breakage Costs
    33  
Section 2.11. Increased Costs
    33  
Section 2.12. Taxes
    34  
Section 2.13. Letters of Credit
    36  
Section 2.14. Commitment Increase
    39  
Section 2.15. Replacement of Lenders
    40  
Section 2.16. Pari Passu Lien
    41  
Section 2.17. Defaulting Lenders
    41  
ARTICLE III CONDITIONS OF LENDING
    42  
Section 3.01. Conditions Precedent to Effectiveness
    42  
Section 3.02. Conditions Precedent to All Borrowings
    45  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    46  
Section 4.01. Existence; Power; Subsidiaries; Compliance With Laws
    46  
Section 4.02. Authorization
    47  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 4.03. Governmental Approvals; Third Party Consents
    47  
Section 4.04. Enforceable Obligations
    48  
Section 4.05. Financial Statements
    48  
Section 4.06. True and Complete Disclosure
    48  
Section 4.07. Litigation
    48  
Section 4.08. Use of Proceeds
    49  
Section 4.09. Investment Company Act
    49  
Section 4.10. Taxes
    49  
Section 4.11. Pension Plans; ERISA
    49  
Section 4.12. Insurance
    50  
Section 4.13. No Burdensome Restrictions; No Defaults
    50  
Section 4.14. Environmental Condition
    50  
Section 4.15. Permits, Licenses, etc.
    51  
Section 4.16. Security Interests
    51  
Section 4.17. Title, Etc.
    51  
Section 4.18. State and Federal Regulation
    53  
Section 4.19. FERC
    54  
Section 4.20. Title to Refined Products
    54  
Section 4.21. Employee Matters
    54  
Section 4.22. Ownership
    54  
Section 4.23. Solvency
    54  
ARTICLE V AFFIRMATIVE COVENANTS
    55  
Section 5.01. Compliance with Laws, Etc.
    55  
Section 5.02. Maintenance of Insurance
    55  
Section 5.03. Preservation of Existence, Etc.
    57  
Section 5.04. Payment of Taxes, Etc.
    57  
Section 5.05. Books and Records; Visitation Rights
    57  
Section 5.06. Reporting Requirements
    57  
Section 5.07. Maintenance of Property
    60  
Section 5.08. Maintenance of Pipeline Systems and Terminals
    60  
Section 5.09. State Regulatory Authority
    60  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 5.10. Additional Subsidiaries
    60  
Section 5.11. Agreement to Pledge
    61  
Section 5.12. Environmental Remediation and Indemnification
    61  
Section 5.13. Use of Proceeds
    62  
Section 5.14. Further Assurances
    62  
ARTICLE VI NEGATIVE COVENANTS
    64  
Section 6.01. Liens, Etc.
    64  
Section 6.02. Debts, Guaranties and Other Obligations
    65  
Section 6.03. Agreements Restricting Liens
    66  
Section 6.04. Merger or Consolidation; Asset Sales; Acquisitions
    66  
Section 6.05. Restricted Payments
    67  
Section 6.06. Investments
    67  
Section 6.07. Affiliate Transactions
    68  
Section 6.08. Other Businesses
    68  
Section 6.09. Amendment of Material Agreements
    68  
Section 6.10. Total Leverage Ratio
    68  
Section 6.11. Senior Leverage Ratio
    69  
Section 6.12. Interest Coverage Ratio
    69  
Section 6.13. Compliance with ERISA
    69  
Section 6.14. Restricted Entities
    70  
Section 6.15. Plains Holdco
    70  
Section 6.16. UNEV Holdco
    70  
Section 6.17. Future Holdcos
    70  
Section 6.18. Repayment of Permitted Note Debt
    71  
ARTICLE VII REMEDIES
    71  
Section 7.01. Events of Default
    71  
Section 7.02. Optional Acceleration of Maturity
    73  
Section 7.03. Automatic Acceleration of Maturity
    74  
Section 7.04. Non-exclusivity of Remedies
    74  
Section 7.05. Right of Set-off
    74  
Section 7.06. Application of Collateral
    75  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS
    75  
Section 8.01. Appointment and Authorization of Administrative Agent
    75  
Section 8.02. Delegation of Duties
    76  
Section 8.03. Default; Collateral
    76  
Section 8.04. Liability of Administrative Agent
    78  
Section 8.05. Reliance by Administrative Agent
    78  
Section 8.06. Notice of Default
    79  
Section 8.07. Credit Decision; Disclosure of Information by Administrative Agent
    79  
Section 8.08. Indemnification of Agents
    79  
Section 8.09. Administrative Agent in its Individual Capacity
    80  
Section 8.10. Successor Administrative Agent and Issuing Bank
    80  
Section 8.11. Syndication Agent; Other Agents; Arrangers
    81  
Section 8.12. Administrative Agent May File Proof of Claim
    81  
Section 8.13. Lender Hedging Agreements
    81  
Section 8.14. Banking Service Obligations
    82  
ARTICLE IX MISCELLANEOUS
    82  
Section 9.01. Amendments, Etc.
    82  
Section 9.02. Notices, Etc.
    83  
Section 9.03. No Waiver; Remedies
    83  
Section 9.04. Costs and Expenses
    83  
Section 9.05. Binding Effect
    83  
Section 9.06. Lender Assignments and Participations
    83  
Section 9.07. Indemnification
    86  
Section 9.08. Execution in Counterparts
    87  
Section 9.09. Survival of Representations, etc.
    87  
Section 9.10. Severability
    87  
Section 9.11. Business Loans
    87  
Section 9.12. Usury Not Intended
    87  
Section 9.13. Waiver of Jury; Waiver of Consequential Damages; Consent to
Jurisdiction
    88  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 9.14. Governing Law
    89  
Section 9.15. Credit Documents
    89  
Section 9.16. USA Patriot Act
    89  
Section 9.17. Express Negligence Rule
    89  
Section 9.18. Statute of Frauds
    89  
Section 9.19. Restatement
    89  

-v-



--------------------------------------------------------------------------------



 



EXHIBITS:

         
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B
  —   Form of Commitment Increase Agreement
Exhibit C
  —   Form of Compliance Certificate
Exhibit D
  —   Form of Amended and Restated Guaranty
Exhibit E
  —   Form of Mortgage
Exhibit F
  —   Form of New Lender Agreement
Exhibit G
  —   Form of Note
Exhibit H
  —   Form of Notice of Borrowing
Exhibit I
  —   Form of Notice of Conversion or Continuation
Exhibit J
  —   Form of Amended and Restated Pledge Agreement
Exhibit K
  —   Form of Amended and Restated Security Agreement

SCHEDULES:

         
Schedule 1.01(a)
  —   Commitments
Schedule 1.01(b)
  —   Notice Addresses and Applicable Lending Offices
Schedule 1.01(c)
  —   Excluded Property
Schedule 1.01(d)
  —   Guarantors
Schedule 4.01
  —   Subsidiaries
Schedule 4.07
  —   Litigation
Schedule 4.13
  —   Defaults
Schedule 4.16
  —   Transmitting Utilities
Schedule 4.18(a)
  —   Complaints — Borrower Interstate Pipelines
Schedule 4.18(b)
  —   Complaints — Texas Intrastate Pipelines
Schedule 6.01
  —   Existing Liens
Schedule 6.02
  —   Existing Debt
Schedule 6.06
  —   Existing Investments
Schedule 6.07
  —   Affiliate Transactions

-vi-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
February 14, 2011, among HOLLY ENERGY PARTNERS — OPERATING, L.P., a Delaware
limited partnership (the “Borrower”), WELLS FARGO BANK, N.A., individually and
as administrative agent (in such capacity, the “Administrative Agent”), UNION
BANK, N.A., as administrative agent under the Prior Credit Agreement
(hereinafter defined) (in such capacity, the “Predecessor Administrative
Agent”), UNION BANK, N.A., as syndication agent, BBVA COMPASS BANK and U.S. BANK
N.A, as co-documentation agents, and each of the Lenders (as defined below).
RECITALS
     A. The Borrower, the Predecessor Administrative Agent and the lenders party
thereto, including certain of the Lenders (the “Original Lenders”) were parties
to that certain Credit Agreement dated as of July 7, 2004 originally entered
into by the Predecessor Administrative Agent, the Original Lenders, and HEP
Operating Company, L.P., as predecessor in interest to the Borrower (as amended
prior to August 27, 2007, the “Original Credit Agreement”).
     B. In order to secure the full and punctual payment and performance of the
obligations under the Original Credit Agreement and other Credit Documents (as
defined in the Original Credit Agreement), the Borrower and the Guarantors (as
defined in the Original Credit Agreement) executed and delivered mortgages,
deeds of trust, collateral assignments, security agreements, pledge agreements
and financing statements in favor of the Predecessor Administrative Agent
(collectively, the “Original Security Documents”) granting mortgage liens and
continuing security interests in and to the collateral described in such
Original Security Documents.
     C. The Original Credit Agreement was amended and restated in its entirety
by that certain Amended and Restated Credit Agreement dated as of August 27,
2007 entered into by the Borrower, the Predecessor Administrative Agent, Bank of
America, N.A., as syndication agent, Guaranty Bank, as predecessor in interest
to BBVA Compass Bank, as documentation agent, and the lenders party thereto,
including certain of the Lenders (the “First Restatement Lenders”) (as
heretofore amended, the “Prior Credit Agreement”).
     D. In order to secure the full and punctual payment and performance of the
obligations under the Prior Credit Agreement and other Credit Documents (as
defined in the Prior Credit Agreement), the Borrower and the Guarantors (as
defined in the Prior Credit Agreement) amended and restated the Original
Security Documents and/or executed and delivered new or supplemental mortgages,
deeds of trust, collateral assignments, security agreements, pledge agreements
and financing statements in favor of the Predecessor Administrative Agent
(collectively, the “Existing Security Documents”) confirming the prior grant of,
or granting, a mortgage lien and continuing security interest in and to the
collateral described in such Existing Security Documents.
     E. Pursuant to the provisions of Section 9.06 of the Prior Credit
Agreement, of even date herewith but effective prior to effectiveness of this
Agreement, the following Assignment and Acceptance Agreements were entered into:
     (i) Assignment and Acceptance Agreement whereby Natixis assigned a 100%
interest in and to all of Natixis’ rights and obligations under the Prior Credit
Agreement including, without
Holly Energy Partners –Operating
L.P. Credit Agreement

- 1 -



--------------------------------------------------------------------------------



 



limitation, such percentage interest in its Commitment, the Advances owing to it
and the Note held by it to Wells Fargo Bank, N.A.;
     (ii) Assignment and Acceptance Agreement whereby Bank of Scotland plc
assigned a 100% interest in and to all of the Bank of Scotland’s rights and
obligations under the Prior Credit Agreement including, without limitation, such
percentage interest in its Commitment, the Advances owing to it and the Note
held by it to Wells Fargo Bank, N.A.;
     (iii) Assignment and Acceptance Agreement whereby BNP Paribas, successor in
interest to Fortis Capital Corp. assigned a 100% interest in and to all of BNP’s
rights and obligations under the Prior Credit Agreement including, without
limitation, such percentage interest in its Commitment, the Advances owing to it
and the Note held by it to Wells Fargo Bank, N.A.;
     (iv) Assignment and Acceptance Agreement whereby Prudential Retirement
Insurance and Annuity Company assigned a 100% interest in and to all of the
Prudential Retirement Insurance and Annuity Company’s rights and obligations
under the Prior Credit Agreement including, without limitation, such percentage
interest in its Commitment, the Advances owing to it and the Note held by it to
Wells Fargo Bank, N.A.; and
     (v) Assignment and Acceptance Agreement whereby Pruco Life Insurance
Company assigned a 100% interest in and to all of the Pruco Life Insurance
Company’s rights and obligations under the Prior Credit Agreement including,
without limitation, such percentage interest in its Commitment, the Advances
owing to it and the Note held by it to Wells Fargo Bank, N.A.;
     F. The Predecessor Administrative Agent accepted and recorded such
assignments and, to the extent required under the Prior Credit Agreement, the
Borrower also consented to such assignments. The Predecessor Administrative
Agent waived, and hereby waives, the $3,500 administrative fee for each
assignment provided for in Section 9.06 of the Prior Credit Agreement.
     G. The Borrower has requested certain amendments to the Prior Credit
Agreement which include, among other things, (i) the replacement of Union Bank,
N.A. as administrative agent and issuing bank by Wells Fargo Bank, N.A., (ii) a
decrease in the amount of the revolving commitments on the date hereof to
$275,000,000 from $300,000,000, and (iii) provision for up to an additional
$100,000,000 in revolving commitments, and (A) the Lenders have agreed to amend
and restate in its entirety the Prior Credit Agreement on the terms and
conditions set forth herein, to renew and rearrange the indebtedness outstanding
under the Prior Credit Agreement (but not to repay or pay off any such
indebtedness), to adjust their pro rata shares, and to decrease the revolving
commitments on the date hereof to $275,000,000 and (B) Union Bank, N.A., by its
execution hereof has agreed to resign, and hereby resigns, as administrative
agent and issuing bank pursuant to Section 8.06 of the Prior Credit Agreement
(and by their execution hereof, the Lenders’ and Borrower waive the 30 days’
notice of resignation requirement) and Wells Fargo Bank, N.A., pursuant to
Section 8.06 of the Prior Credit Agreement, by its execution hereof has agreed
to become, and hereby becomes, the successor administrative agent and an issuing
bank and hereby succeeds to all the rights, powers, privileges and duties of the
Predecessor Administrative Agent other than, with respect to actions taken prior
to the Effective Date in its capacity as Predecessor Administrative Agent, the
rights and privileges of the Predecessor Administrative Agent in Article 8 and
Section 9.04 and 9.07 of the Prior Credit Agreement, which rights and privileges
shall continue to inure to the benefit of the Predecessor Administrative Agent)
(and by their execution hereof, the Lenders’ and Borrower hereby consent to and
approve the appointment of Wells Fargo Bank, N.A. as successor Administrative
Agent and an Issuing Bank).
Holly Energy Partners –Operating
L.P. Credit Agreement

2



--------------------------------------------------------------------------------



 



     H. The Borrower, the Administrative Agent, the Predecessor Administrative
Agent, the Issuing Banks and the Lenders desire to amend and restate (but not
extinguish) the Prior Credit Agreement in its entirety as hereinafter set forth
through the execution of this Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Borrower, the Administrative
Agent, the Predecessor Administrative Agent, the Issuing Banks, and the Lenders
do hereby agree that the Prior Credit Agreement is amended and restated (but not
substituted or extinguished) in its entirety as set forth herein. It is the
intention of the Borrower, the Lenders, the Issuing Banks, the Administrative
Agent and the Predecessor Administrative Agent that this Agreement supersede and
replace the Prior Credit Agreement in its entirety; provided, that, (a) such
amendment and restatement shall operate to renew, amend and modify the rights
and obligations of the parties under the Prior Credit Agreement, as applicable
and as provided herein, but shall not effect a novation thereof, (b) unless
otherwise provided for herein and evidenced by a separate written agreement,
amendment or release, no other Credit Document, as defined in, and executed
and/or delivered pursuant to the terms of, the Prior Credit Agreement
(collectively, the “Existing Credit Documents”) shall be amended, terminated or
released in any respect and all of such other Existing Credit Documents shall
remain in full force and effect except that the Borrower and the Lenders agree
that by executing this Agreement the definition of “Credit Agreement” contained
in such Existing Credit Documents shall be amended to include this Agreement and
all future amendments hereto, and (c) the Liens securing the Obligations under
and as defined in the Prior Credit Agreement and granted pursuant to the
Existing Credit Documents and the liabilities and obligations of the Borrower
shall not be extinguished, but shall be carried forward, and such Liens shall
secure such Obligations, in each case, as renewed, amended, restated and
modified hereby.
     Contemporaneous with the amendment and restatement of the Prior Credit
Agreement pursuant to the preceding paragraph, (a) each Lender shall have the
Commitment set forth in Schedule 1.01(a) hereto, and (b) each Lender whose
previously funded Advances are less than its new Pro Rata Share of Advances
shall remit to the Administrative Agent for the benefit of the other Lenders
entitled thereto an amount equal to such deficiency which shall be allocated to
the Lenders entitled thereto by the Administrative Agent. The remittances
referred to in clause (b) preceding are referred to herein as the “True-Up
Loans”.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto hereby agree that the Prior Credit
Agreement is amended and restated in its entirety to read as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (unless otherwise indicated,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Administrative Agent for its benefit and the ratable
benefit of the Lenders, (b) is superior to all other Liens, except Permitted
Liens, (c) secures the Obligations, and (d) is perfected and enforceable.
     “Acceptable Survey” means an “as-built” survey (a) reasonably acceptable to
the Administrative Agent, (b) prepared in accordance with the “Minimum Standard
Detail Requirements and Classifications for ALTA/ACSM Land Title Surveys” as
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 2011, depicting such items from the Table A thereto as
Holly Energy Partners –Operating
L.P. Credit Agreement

3



--------------------------------------------------------------------------------



 



may be reasonably requested by the Administrative Agent, and (c) certified to
the Administrative Agent and the Lenders bearing a form of certification
reasonably acceptable to the Administrative Agent.
     “Acceptable Title Commitment” means a written commitment to insure the
Borrower’s or the applicable Borrower’s Subsidiary’s title to and ownership of,
and the Administrative Agent’s Acceptable Security Interest in, the property
described therein in an amount reasonably acceptable to the Administrative Agent
and which: (a) is from a title insurance company acceptable to the
Administrative Agent in its sole reasonable discretion, (b) sets out such title
insurance company’s commitment to insure all rights appurtenant to the property
arising in instruments benefiting the property, (c) commits to issue an ALTA
extended coverage mortgagee’s (lender’s) policy in the 2006 form, if available,
and (d) commits to issue such endorsements for the benefit of the Administrative
Agent and the Lenders as the Administrative Agent may reasonably request.
     “Acquisition” means the direct or indirect purchase or acquisition, whether
in one or more related transactions, of (a) any Person or group of Persons or
(b) any assets, liabilities, or securities of any Person or group of Persons.
     “Administrative Agent” means Wells Fargo in its capacity as administrative
agent pursuant to Article VIII and any successor administrative agent pursuant
to Section 8.06.
     “Advance” means an advance by a Lender to the Borrower under such Lender’s
Commitment pursuant to Section 2.01(a) as part of a Borrowing and refers to an
Alternate Base Rate Advance or a Eurodollar Rate Advance, and shall also include
the True-Up Loans, if any.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.
     “Agreement” means this Second Amended and Restated Credit Agreement dated
as of February 14, 2011 among the Borrower, the Lenders, the Issuing Banks and
the Administrative Agent, as it may be amended, modified, restated, renewed,
extended, increased or supplemented from time-to-time.
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Wells Fargo, in its capacity as the
Administrative Agent, and each Arranger, in its capacity as an Arranger), and
the officers, directors, employees, agents, trustees, advisors and
attorneys-in-fact of such Persons and Affiliates.
     “Alternate Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus one half percent (0.5%),
and (c) the Eurodollar Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus one
percent (1.0%); provided that, for the avoidance of doubt, (i) if the Alternate
Base Rate is determined using the Eurodollar Rate in clause (c) above, the
appropriate margin set forth in the pricing grid in the definition of
“Applicable Margin” under the Alternate Base Rate column will be added to the
amount calculated pursuant to clause (c) above for purposes of calculating
interest accruing on each Alternate Base Rate Advance and (ii) the Eurodollar
Rate for any day shall be based on the interest rate per annum reported by
Bloomberg L.P. in its index of rates (or any successor thereto) providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market at approximately 11:00 a.m. (London,
Holly Energy Partners –Operating
L.P. Credit Agreement

4



--------------------------------------------------------------------------------



 



England time) on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Eurodollar Rate, respectively.
     “Alternate Base Rate Advance” means an Advance which bears interest as
provided in Section 2.07(a).
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of an Alternate Base Rate Advance
and such Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
     “Applicable Margin” means, as of any date of determination, the following
percentages determined as a function of the Borrower’s Total Leverage Ratio:

                                      Eurodollar Rate   Alternate Base Rate    
      Letter of Credit Total Leverage Ratio   Advances   Advances   Commitment
Fees   Fees
> 4.75
    3.00 %     2.00 %     0.50 %     3.00 %
≤ 4.75 but > 4.25
    2.75 %     1.75 %     0.50 %     2.75 %
≤ 4.25 but > 3.75
    2.50 %     1.50 %     0.50 %     2.50 %
≤ 3.75 but > 2.75
    2.25 %     1.25 %     0.375 %     2.25 %
≤ 2.75
    2.00 %     1.00 %     0.375 %     2.00 %

For purposes of determining the Applicable Margin, the Total Leverage Ratio
(a) shall be deemed to be less than or equal to 4.25 to 1.00 but greater than
3.75 to 1.00 for the period from the date of this Agreement through the date
financial statements are delivered pursuant Section 5.06(c) for the fiscal year
ending December 31, 2010, and (b) shall thereafter be determined from the
financial statements of the Borrower and its Subsidiaries most recently
delivered pursuant to Section 5.06(b) or Section 5.06(c), as the case may be,
and certified to by a Responsible Officer in accordance with such Sections. Any
change in the Applicable Margin shall be effective the day after the date of
delivery of the financial statements pursuant to Section 5.06(b) or
Section 5.06(c), as the case may be, and receipt by the Administrative Agent of
the Compliance Certificate required by such Sections. If the Borrower fails to
deliver any financial statements within the times specified in Section 5.06(b)
or 5.06(c), as the case may be, such ratio shall be deemed to be greater than
4.75 to 1.00 from the day after the date such financial statements should have
been delivered until the Borrower delivers such financial statements and the
accompanying Compliance Certificate to the Administrative Agent and the Lenders.
     “Approved Affiliate” means an Affiliate of a Lender engaged in making,
purchasing, holding and otherwise investing in commercial loans, and similar
extensions of credit in the ordinary course of its activities and that is
adequately capitalized to honor its ongoing funding commitments under this
Agreement.
     “Arrangers” means collectively Wells Fargo Securities, LLC and Union Bank,
N.A., in their capacities as the joint lead arrangers of the facility evidenced
by this Agreement.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee or an Approved Affiliate, and accepted by
the Administrative Agent, in substantially the form of the attached Exhibit A or
any other form approved by the Administrative Agent.
Holly Energy Partners -Operating
L.P. Credit Agreement

5



--------------------------------------------------------------------------------



 



     “Available Cash “ means, for any fiscal quarter ending prior to the Final
Maturity Date, (a) the sum of (i) all cash and cash equivalents of the Borrower
on hand at the end of such fiscal quarter and (ii) all additional cash and cash
equivalents of the Borrower on hand on the date of determination of Available
Cash with respect to such quarter resulting from Advances made subsequent to the
end of such quarter less (b) the amount of any cash reserves that is necessary
or appropriate in the reasonable discretion of the General Partner to
(i) provide for the proper conduct of the Business (including reserves for
future capital expenditures and for anticipated future credit needs of the
Borrower), (ii) comply with applicable Legal Requirements and this Agreement,
any other Credit Document, or any other loan agreement, security agreement,
mortgage, debt instrument, or other agreement or obligation to which the
Borrower or any of the Borrower’s Subsidiaries is a party, by which the Borrower
or any of the Borrower’s Subsidiaries is bound, or to which the Property of the
Borrower or any of the Borrower’s Subsidiaries is subject, or (iii) provide
funds for distributions under Sections 6.4 or 6.5 of the Borrower Partnership
Agreement in respect of any one or more of the next four fiscal quarters;
provided, however, that the General Partner may not establish cash reserves
pursuant to clause (b)(iii) of this definition if the effect of such reserves
would be that the Limited Partner is unable to distribute the Minimum Quarterly
Distribution (as defined in the MLP Partnership Agreement) on all Common Units,
plus any Cumulative Common Unit Arrearage (as defined in the MLP Partnership
Agreement) on all Common Units with respect to such fiscal quarter; and
provided, further, that disbursements made by the Borrower or any of the
Borrower’s Subsidiaries or cash reserves established, increased, or reduced
after the end of such fiscal quarter but on or before the date of determination
of Available Cash with respect to such fiscal quarter shall be deemed to have
been made, established, increased, or reduced, for purposes of determining
Available Cash, within such fiscal quarter if the General Partner so determines.
     “Banking Service Obligations” means any and all obligations of the
Borrower, any Guarantor or any of their Subsidiaries, whether absolute or
contingent and howsoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services.
     “Banking Services” means each and any of the following bank services
provided to the Borrower, any Guarantor or any of their Subsidiaries by any
Lender or Affiliate of a Lender: (a) commercial credit cards and purchasing
cards; (b) stored value cards; and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
     “Borrower” means Holly Energy Partners — Operating, L.P., a Delaware
limited partnership.
     “Borrower Interstate Pipelines” has the meaning set forth in
Section 4.18(a).
     “Borrower Partnership Agreement” means that certain First Amended and
Restated Agreement of Limited Partnership of Holly Energy Partners — Operating,
L.P. dated as of July 13, 2004 between the Limited Partner and the General
Partner, as amended by Amendment No.1 dated as of July 30, 2004, as the same may
be amended, modified or supplemented in accordance with the terms of
Section 6.09.
     “Borrowing” means a borrowing consisting of Advances made on the same day
by one or more Lenders pursuant to Section 2.01(a), continued by one or more
Lenders pursuant to Section 2.02(b), or Converted by one or more Lenders to
Advances of a different Type pursuant to Section 2.02(b).
     “Business” means the ownership and operation of pipelines and terminals for
the transportation and distribution of petroleum and petroleum products.
Holly Energy Partners –Operating
L.P. Credit Agreement

6



--------------------------------------------------------------------------------



 



     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City, New York or Dallas, Texas; provided, that
when used in connection with a Eurodollar Rate Advance, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.
     “Capital Expansion Project” means any capital expansion construction
project undertaken by the Borrower or any of its Subsidiaries on its Property,
the capital expenditures (determined in accordance with GAAP) attributable to
which exceed $30,000,000.
     “Capital Leases” means, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
     “Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Administrative Agent for its benefit and
the ratable benefit of the Lenders containing cash deposited pursuant to
Sections 2.04(b), 2.13(a), 2.17(a), 7.02(b), or 7.03(b) to be maintained at the
Administrative Agent’s office in accordance with Section 2.13(g) and bear
interest or be invested in the Administrative Agent’s reasonable discretion.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
     “Change of Control” means any of the following events or conditions:
(a) the General Partner is no longer the sole general partner of the Borrower,
(b) the Limited Partner is no longer the sole owner of all of the membership
interests in the General Partner, (c) the Limited Partner is no longer the sole
limited partner of the Borrower, (d) HEP Logistics Holdings is no longer the
sole general partner of the Limited Partner, (e) the Parent no longer owns,
directly or indirectly, at least 80% of limited partnership interests of HEP
Logistics Holdings, (f) Holly Logistic Services is no longer the sole general
partner of HEP Logistics Holdings, (g) Parent no longer owns, directly or
indirectly, at least 80% of the membership interests in Holly Logistics
Services, or (h) a “Change of Control” as defined in the credit agreement
governing the Parent Credit Facility (as such credit agreement is in effect on
the date of this Agreement) shall have occurred.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Collateral” means all “Collateral”, “Pledged Collateral”, “Mortgaged
Property”, or other similar terms as defined, as the case may be, in the
Security Agreements, the Pledge Agreements, the Mortgages or any other Security
Document.
     “Commitment Increase Agreement” means a Commitment Increase Agreement,
substantially in the form of the attached Exhibit B, among the Borrower, the
Administrative Agent and a Lender, pursuant to which such Lender agrees to
increase its Commitment as described in Section 2.14 of this Agreement.
     “Commitments” means, for any Lender, the amount set forth opposite such
Lender’s name on Schedule 1.01(a) as its Commitment, or, if such Lender has
entered into any Assignment and Acceptance, a Commitment Increase Agreement or a
New Lender Agreement, the amount set forth for such Lender as its Commitment in
the Register maintained by the Administrative Agent pursuant to Section 9.06(c),
as such amount may be reduced or terminated pursuant to Section 2.03 or
Article VII of this Agreement.
Holly Energy Partners –Operating
L.P. Credit Agreement

7



--------------------------------------------------------------------------------



 



     “Common Units” means the common units representing limited partner
interests in the Limited Partner.
     “Compliance Certificate” means a compliance certificate in substantially
the form of the attached Exhibit C signed by a Responsible Officer.
     “Consolidated” refers to the consolidation of the accounts of a Person and
its Subsidiaries in accordance with GAAP, subject to Section 1.03.
     “Controlled Group” means all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
     “Convert,” “Conversion,” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.02(b).
     “Credit Documents” means, collectively, this Agreement, the Notes, the
Security Documents, the Guaranties, the Letter of Credit Documents, the Fee
Letters and each other agreement, instrument or document executed at any time in
connection with the foregoing documents, as each such Credit Document may be
amended, modified or supplemented from time-to-time; provided, however, that in
no event shall any agreement in respect of Banking Services Obligations or any
Lender Hedging Agreement constitute a Credit Document hereunder.
     “Debt,” for any Person, means, without duplication,
     (a) indebtedness of such Person for borrowed money;
     (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
     (c) obligations of such Person to pay the deferred purchase price of
Property or services (other than trade payables which are not more than ninety
days past due, except for any such trade payables which are being contested in
good faith and by appropriate proceedings);
     (d) all indebtedness created or arising under any conditional-sale or other
title-retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
     (e) obligations of such Person as lessee under Capital Leases;
     (f) obligations of such Person under any Lender Hedging Agreement;
     (g) obligations of such Person in respect of letters of credit, acceptance
facilities, drafts or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person;
     (h) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, another’s indebtedness or obligations of
Holly Energy Partners –Operating
L.P. Credit Agreement

8



--------------------------------------------------------------------------------



 



the kinds referred to in clauses (a) through (g) above, but limited solely to
amounts guaranteed for another’s indebtedness or obligations of the kinds
referred to in clauses (a) through (g) above; and
     (i) another’s indebtedness or obligations of the kinds referred to in
clauses (a) through (h) secured by any Lien on or in respect of any Property of
such Person.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Defaulting Lender” means, subject to Section 2.17(b), any Lender that
(a) as reasonably determined by the Administrative Agent has failed to perform
any of its funding or payment obligations hereunder, including in respect of its
Advances or participations in respect of Letters of Credit, within three
Business Day of the date required to be funded by it hereunder, (b) has notified
the Borrower, the Administrative Agent or any Lender in writing or has made a
public statement to the effect that it does not intend or expect to comply with
its funding obligations hereunder or under other agreements in which it commits
to extend credit, (c) as reasonably determined by the Administrative Agent has
failed, within three Business Day after request by the Administrative Agent or
the Borrower, to provide certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective loans and participations in then
outstanding Letters of Credit; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such certification
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent transfer, fraudulent
conveyance or similar laws effecting creditors’ rights generally, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
     “Distribution Payments” means any cash distribution or dividend by the
Borrower to the Limited Partner on, or in respect of any retirement, purchase,
redemption, or other acquisition of, any Equity Interests.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01(b) or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.
     “EBITDA” means, for the Limited Partner and its Subsidiaries on a
Consolidated basis for any period, (a) Net Income for such period plus (b) to
the extent deducted in determining Net Income, Interest Expense, taxes,
depreciation, amortization and other noncash items for such period plus (c) any
net increase (or minus any net decrease) in deferred revenue related to the
satisfaction of any minimum revenue commitments by any contract counterparties.
EBITDA shall be calculated for each period, on a pro forma basis, after giving
effect to, without duplication, (x) any Acquisition or (y) any Capital Expansion
Project (based on the percentage of completion of such Capital Expansion
Project), in each case, occurring during each period commencing on the first day
of such period to and including the date of such transaction or percentage of
completion of such Capital Expansion Project to be included in EBITDA, as the
case may be (the “Reference Period”) and, regardless of whether or not such
acquired
Holly Energy Partners –Operating
L.P. Credit Agreement

9



--------------------------------------------------------------------------------



 



Property or Property under construction was operated during such Reference
Period, as if such Acquisition or Capital Expansion Project (based on the
percentage of completion of such Capital Expansion Project) occurred or was
completed on the first day of the Reference Period. In making the calculation
contemplated by the preceding sentence, EBITDA generated or to be generated by
such acquired Person, by such acquired Property or by such Property under
construction (based on the percentage of completion of the applicable Capital
Expansion Project) shall be determined in good faith by the Borrower (or the
Limited Partner on behalf of the Borrower) based on reasonable assumptions;
provided, however, that (A) at no one time may such pro forma adjustments to
EBITDA for Capital Expansion Projects exceed fifteen percent (15%) of the EBITDA
for the Limited Partner and its Subsidiaries on a Consolidated basis prior to
such adjustment, (B) no such pro forma adjustments shall be allowed unless, not
less than thirty (30) days after the end of such period, the Administrative
Agent shall have received such written documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, supporting such pro forma adjustments, and (C) such pro
forma adjustments to EBITDA with respect to any Capital Expansion Project shall
be reduced in future periods if such Capital Expansion Project is not completed
by, or if the estimated date by which such construction to be completed is
beyond, a date that is more than 90 days beyond the Scheduled Completion Date
for such Capital Expansion Project, such reduction to be reflected in the next
Compliance Certificate to be delivered to the Administrative Agent and the
Lenders on or after the date such Capital Expansion Project is not so completed
or it is determined that such Capital Expansion Project will not be so completed
and to be in an amount equal to the product of (i) the applicable percentage
reduction rate relating to the number of days of delay as set forth below and
(ii) the amount of the pro forma EBITDA attributable to such Property:

      Delay or estimated delay, whichever is greater   Applicable Percentage
Reduction Rate
> 90 days but ≤ 180 days
  25%
> 180 days but ≤ 270 days
  50%
> 270 days
  100%

     “Effective Date” means the date on which all of the conditions precedent
set forth in Section 3.01 have been satisfied or waived in accordance with
Section 9.01.
     “Eligible Assignee” means any commercial bank or other financial
institution approved by the Administrative Agent and, if no Default or Event of
Default shall have occurred and be continuing, the Borrower, which approval in
each case shall not be unreasonably withheld, delayed or conditioned; provided,
no Defaulting Lender nor any of its Affiliates shall be an Eligible Assignee.
     “Energy Policy Act” means the Energy Policy Act of 1992, Pub.L.
No. 102-486, 106 Stat. 2776 (codified as amended in scattered sections of 15,
16, 25, 20, 42 U.S.C.).
     “Environment” shall have the meaning set forth in CERCLA.
     “Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim, demand, or proceeding, order, decree, consent
agreement or written notice of potential or actual responsibility or violation
which seeks to impose liability under any Environmental Law.
Holly Energy Partners -Operating
L.P. Credit Agreement

10



--------------------------------------------------------------------------------



 



     “Environmental Law” means all Legal Requirements arising from, relating to,
or in connection with the Environment, including without limitation CERCLA, or
relating to: (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) the safety or health (as it relates to exposure to Hazardous Substances) of
employees; or (c) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of, or exposure to, Hazardous
Substances.
     “Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.
     “EPA” means the United States Environmental Protection Agency.
     “Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time-to-time.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time-to-time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule 1.01(b) (or, if no such office is specified, its Domestic Lending
Office) or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.
     “Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum reported by
Bloomberg L.P. in its index of rates (or any successor to or substitute for such
index, providing rate quotations comparable to those currently provided on such
page of such index, as reasonably determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits in the approximate amount of
such Eurodollar Rate Advance with a maturity comparable to such Interest Period
for such Eurodollar Rate Advance. In the event that such rate is not available
at such time for any reason, then the “Eurodollar Rate” with respect to such
Eurodollar Rate Advance for such Interest Period shall be the rate at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered to prime banks by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m. (London, England time), two Business Days
prior to the commencement of such Interest Period.
     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.07(b).
     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time-to-time by the Federal Reserve Board for
determining the maximum reserve requirement (including,
Holly Energy Partners -Operating
L.P. Credit Agreement

11



--------------------------------------------------------------------------------



 



without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term equal to such Interest
Period.
     “Event of Default” has the meaning specified in Section 7.01.
     “Excluded Property” means the Properties described on Schedule 1.01(c)
attached hereto.
     “Excluded Subsidiaries” means (a) in the event of and upon the consummation
of the UNEV Acquisition, the UNEV JV, (b) any subsidiary of an Excluded
Subsidiary so long as such subsidiary is identified in writing to the
Administrative Agent, and (c) any newly-formed or acquired subsidiary that is
identified in writing to the Administrative Agent as being established as an
“Excluded Subsidiary”; provided that, the Borrower and its Subsidiaries may not
establish or designate a subsidiary (“Proposed Excluded Subsidiary”) as an
“Excluded Subsidiary” pursuant to the preceding clauses (b) or (c) unless
(i) the Borrower or Subsidiary establishing or designating such Proposed
Excluded Subsidiary owns less than all of the equity interests of such Proposed
Excluded Subsidiary, (ii) such Proposed Excluded Subsidiary is not required to
be a Guarantor under the terms of this Agreement, and (iii) no Default or Event
of Default shall occur before and after giving effect to the establishment or
designation of such Proposed Excluded Subsidiary and the related Investments
therein. Excluded Subsidiaries will be treated in the financial statements of
the Borrower and its Subsidiaries in accordance with Section 1.03(b).
     “Excluded Taxes” has the meaning specified in Section 2.12(a).
     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.
     “FATCA” means the Foreign Account Tax Compliance Act of 2009, Sections 1471
through 1474 of the Code and any regulations or official interpretations
thereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it, with the consent of the Borrower,
which consent shall not be unreasonably withheld.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Fee Letters” has the meaning specified in Section 2.06(b).
     “FERC” means the Federal Energy Regulatory Commission or any of its
successors.
     “Fifth Amended and Restated Post-Closing Agreement” means that certain
Fifth Amended and Restated Post-Closing Agreement dated effective as of
January 1, 2011 by and among the Borrower, Roadrunner Pipeline, L.L.C., a
Delaware limited liability company, HEP Pipeline, L.L.C., a Delaware limited
liability company, and the Predecessor Administrative Agent.
Holly Energy Partners -Operating
L.P. Credit Agreement

12



--------------------------------------------------------------------------------



 



     “Final Maturity Date” means February 14, 2016; provided, the Final Maturity
Date shall mean September 1, 2014 in the event that, on or prior to such date,
the 6.25% Senior Notes have not been repurchased, defeased, refinanced, extended
or repaid.
     “Finance Corp” means Holly Energy Finance Corp., a Delaware corporation.
     “Financial Statements” means the unaudited consolidated balance sheets of
the Limited Partner and its consolidated Subsidiaries for the fiscal quarter
ended September 30, 2010, and the related unaudited consolidated statements of
income, operations, changes in partners’ capital, retained earnings, and cash
flows of the Limited Partner and its consolidated Subsidiaries for the three
months then ended, copies of which have been delivered to the Administrative
Agent and the Lenders.
     “Funded Debt” of any Person means (a) Debt of such Person as described in
clauses (a), (b), (d) and (e) of the definition of “Debt” in this Section 1.01
and (b) Debt of such Person as described in clauses (h) and (i) of the
definition of “Debt” in this Section 1.01 but only with respect to the
indebtedness referred to in clauses (a), (b), (d) and (e) of such definition.
     “Future Holdco” means a Subsidiary of the Borrower formed to hold an Equity
Interest in a joint venture (other than UNEV JV, the Joint Venture or Plains JV)
pursuant to an Investment made in accordance with Section 6.06(g).
     “Future JV” means a joint venture formed by a Future Holdco and one or more
third parties after the date of this Agreement in accordance with
Section 6.06(g).
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.03.
     “General Partner” means HEP Logistics GP, L.L.C., a Delaware limited
liability company.
     “Governmental Authority” means any foreign governmental authority, the
United States of America, any state of the United States of America and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having jurisdiction over
any Lender, the Borrower, any Guarantor or any of their respective Properties.
     “Guarantor” means, as of the date of this Agreement, each of the Persons
listed on Schedule 1.01(d), and thereafter, (a) each of the present and future
direct and indirect Material Subsidiaries of the Limited Partner other than the
Borrower and the Excluded Subsidiaries, and (b) each direct obligor or guarantor
of Permitted Note Debt. “Guarantors” means all such guarantors collectively.
     “Guaranty” means the Amended and Restated Guaranty executed by each
Guarantor, in substantially the form of the attached Exhibit D, as such may be
amended from time to time in accordance with its terms, and “Guaranties” means
all such Guaranties collectively.
     “Hazardous Substance” means the substances identified as such pursuant to
CERCLA and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, Hydrocarbons, radionuclides, wastes and
radioactive materials.
     “HEP Logistics Holdings” means HEP Logistics Holdings, L.P., a Delaware
limited partnership.
     “Holly Logistic Services” means Holly Logistic Services, L.L.C., a Delaware
limited liability company.
Holly Energy Partners -Operating
L.P. Credit Agreement

13



--------------------------------------------------------------------------------



 



     “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.
     “Interest Coverage Ratio” means, for the Limited Partner and its
Subsidiaries on a Consolidated basis, as of the end of any fiscal quarter, the
ratio of (a) EBITDA for the four-fiscal quarter period then ended to
(b) Interest Expense for the four-fiscal quarter period then ended. To the
extent that the EBITDA included in the calculation of the Interest Coverage
Ratio for any period shall include pro forma amounts in connection with the
Acquisition of any Person during such period, and in connection with such
Acquisition any Debt is incurred or assumed by the Limited Partner or any of its
Subsidiaries, then Interest Expense shall also include pro forma amounts with
respect to the Debt so incurred or assumed for such four-fiscal quarter period
then ended.
     “Interest Expense” means, for a Person and its Subsidiaries determined on a
Consolidated basis, for any period, the total interest, letter of credit fees,
and other fees incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, all as determined in conformity with GAAP.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Alternate Base Rate Advance into such an Advance
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below or by Section 2.02 and thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below or by Section 2.02. The duration of each such Interest Period
shall be one, two, three or six months, or if available to all Lenders, 7 days,
14 days or nine months, in each case as the Borrower may, upon notice received
by the Administrative Agent not later than 11:00 a.m. (Dallas, Texas time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:
     (a) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
     (b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
     “Intermediate Products” means crude oil, gas oil, diesel, kerosene,
casinghead, naphtha, normal butane and isobutene, and other similar products.
     “Interstate Commerce Act” means the body of law commonly known as the
Interstate Commerce Act, Chapter 104, 24 Stat. 379 (codified as amended in
scattered sections of 49 U.S.C.).
     “Investment” has the meaning set forth in Section 6.06.
Holly Energy Partners -Operating
L.P. Credit Agreement

14



--------------------------------------------------------------------------------



 



     “Issuing Bank” means Wells Fargo or any other Lender reasonably acceptable
to the Administrative Agent and Borrower that agrees in writing to be an Issuing
Bank and that issues a Letter of Credit hereunder, and any successor issuing
bank pursuant to Section 8.06.
     “Joint Venture” means the joint venture created pursuant to the terms of
the Joint Venture Agreement dated as of April 27, 1977 by and between Support
Terminals Operating Partnership, L.P., a Delaware limited partnership, the
successor in interest to Support Terminal Services, Inc., a Delaware
corporation, the successor in interest to Standard Transmission, a division of
Cleary Petroleum Corporation, and Navajo Refining Company, as amended.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations D, T, U and
X.
     “Lender” means a party to this Agreement that (a) became a party hereto as
a lender on the date hereof or (b) is an Eligible Assignee or an Approved
Affiliate that became a party hereto pursuant to Sections 2.14, 2.15 or 9.06.
     “Lender Hedging Agreement” means (a) a Swap Contract between the Borrower,
any Guarantor or any of their Subsidiaries and a counterparty that, at the time
that such Swap Contract was entered into, was a Lender or an Affiliate of a
Lender; and (b) a Swap Contract between the Borrower, any Guarantor or any of
their Subsidiaries and a counterparty which Swap Contract is in existence at the
time such counterparty (or an Affiliate thereof) becomes a Lender. In addition,
for the avoidance of doubt, all Swap Contracts in existence on the Effective
Date between the Borrower, any Guarantor or any of their Subsidiaries and any
Lender or any Affiliate of a Lender shall constitute Lender Hedging Agreements.
     “Letter of Credit” means, individually, any letter of credit issued by an
Issuing Bank which is subject to this Agreement and “Letters of Credit” means
all such letters of credit collectively.
     “Letter of Credit Application” means an Issuing Bank’s standard form letter
of credit application for a standby letter of credit which has been executed by
the Borrower and accepted by the applicable Issuing Bank in connection with the
issuance of a Letter of Credit.
     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of each Letter of Credit at such time,
plus (b) the aggregate unpaid amount of all Reimbursement Obligations at such
time.
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.
     “Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).

    “Limited Partner” means Holly Energy Partners, L.P., a Delaware limited
partnership.

Holly Energy Partners -Operating
L.P. Credit Agreement

15



--------------------------------------------------------------------------------



 



     “Liquid Investments” means (a) securities issued or fully guaranteed or
insured by the United States Government or any agency thereof and backed by the
full faith and credit of the United States having maturities of not more than
twenty-four (24) months from the date of acquisition; (b) corporate and bank
debt of an issuer rated at least A- (or then equivalent grade, in each case with
stable outlook) by S&P and A3 (or then equivalent grade, in each case with
stable outlook) by Moody’s at the time of acquisition and having maturities of
not more than twenty-four (24) months from the date of acquisition;
(c) certificates of deposit, time deposits, Eurodollar time deposits, or
bankers’ acceptances, having in each case a tenor of not more than twenty-four
(24) months from the date of acquisition, issued by any U.S. commercial bank or
any branch or agency of a non-U.S. commercial bank licensed to conduct business
in the United States having combined capital and surplus of not less than
$500,000,000 whose long term securities are rated at least A- (or then
equivalent grade, in each case with stable outlook) by S&P and A3 (or then
equivalent grade, in each case with stable outlook) by Moody’s at the time of
acquisition; (d) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s at the time of acquisition, or guaranteed by a letter of credit
issued by a financial institution meeting the requirements in (c) and in either
case having a tenor of not more than 270 days; (e) taxable and tax-exempt
municipal securities rated at least A (or then equivalent grade) by S&P and A2
(or then equivalent grade) by Moody’s, including municipal securities, having
maturities of not more than twenty-four (24) months from the date of
acquisition; (f) repurchase agreements relating to any of the investments listed
in clauses (a) through (e) above with a market value at least equal to the
consideration paid in connection therewith, with any Person who regularly
engages in the business of entering into repurchase agreements and has a
combined capital and surplus of not less than $500,000,000 whose long term
securities are rated at least A- (or then equivalent grade) by S&P and A3 (or
then equivalent grade) by Moody’s at the time of acquisition; (g) asset-backed
securities having as the underlying asset securities issued or guaranteed by the
Federal Home Loan Mortgage Corporation or the Federal National Mortgage
Association rated at least A- (or then equivalent grade, in each case with
stable outlook) by S&P and A3 (or then equivalent grade, in each case with
stable outlook) by Moody’s at the time of acquisition and having maturities of
not more than twenty-four (24) months from the date of acquisition; and
(h) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clauses (a), (c), (d) and (e) above.
     “Majority Lenders” means, at any time, Lenders holding at least fifty-one
percent (51%) of the then aggregate unpaid principal amount of the Notes held by
the Lenders and the Letter of Credit Exposure of the Lenders at such time;
provided that if no such principal amount or Letter of Credit Exposure is then
outstanding, “Majority Lenders” shall mean Lenders having at least fifty-one
percent (51%) of the aggregate amount of the Commitments at such time. For
purposes of this Agreement and the other Credit Documents, Defaulting Lenders
shall be excluded for purposes of making a determination of Majority Lenders.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, financial condition, operations or properties of (i) the
Borrower, the Limited Partner, the General Partner, and their respective
Subsidiaries taken as a whole, or (ii) the Parent and its Subsidiaries (other
than the Limited Partner and its Subsidiaries), taken as a whole, (b) the
ability of the Borrower, the Limited Partner, or the General Partner or any of
their respective Subsidiaries to perform its or their, as applicable,
obligations under any Credit Document to which it is a party, or (c) the
validity or enforceability of any of the Credit Documents or the rights or
remedies of the Lenders or the Administrative Agent under any of the Credit
Documents.
     “Material Contracts” means, collectively, any material documents,
agreements or instruments (a) to which the Borrower or any of its Subsidiaries
or any Guarantor is a party, (b) which are not cancelable by such party upon
notice of thirty (30) days or less without liability for further payment other
than
Holly Energy Partners -Operating
L.P. Credit Agreement

16



--------------------------------------------------------------------------------



 



nominal penalty and (c) which, if terminated or cancelled, could reasonably be
expected to have a Material Adverse Effect.
     “Material Collateral Threshold” means assets which in the aggregate
represent less than ten percent (10%) of Borrower’s Consolidated (excluding
Excluded Subsidiaries) Net Tangible Assets and less than ten percent (10%) of
Borrower’s Consolidated (excluding Excluded Subsidiaries) EBITDA.
     “Material Subsidiary” means a direct or indirect Subsidiary of the Limited
Partner which individually or in aggregate represent more than five percent (5%)
of Borrower’s Consolidated (excluding Excluded Subsidiaries and their
subsidiaries) Net Tangible Assets or more than five percent (5%) of Borrower’s
Consolidated (excluding Excluded Subsidiaries and their subsidiaries) EBITDA,
and “Material Subsidiaries” means all such Material Subsidiaries collectively.
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law.
     “MLP Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Holly Energy Partners, L.P. dated as of
July 13, 2004 among HEP Logistics Holdings, Parent and the other limited
partners party thereto, as amended by Amendment No.1 dated as of February 28,
2005, as amended by Amendment No. 2 dated as of July 6, 2005, and as amended by
Amendment No. 3 dated as of April 11, 2008, as the same may be amended, modified
or supplemented in accordance with the terms of Section 6.09.
     “Non-Consenting Lender” has the meaning specified in Section 9.01.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgages” means, collectively, each of the mortgages or deeds of trust
executed by the Borrower, any Guarantor or any of their Subsidiaries in favor of
the Administrative Agent for its benefit and the ratable benefit of the Lenders
and Affiliates of Lenders with respect to Banking Service Obligations and Lender
Hedging Agreements or any amendments thereto in substantially the form of the
attached Exhibit E or such other form reasonably acceptable to the
Administrative Agent and the mortgagor party thereto, as the same may be
amended, modified or supplemented from time-to-time.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
     “Navajo Refining Company” means Navajo Refining Company, L.L.C., a Delaware
limited liability company and the successor in interest to Navajo Refining
Company, L.P.
     “Net Income” means, for any period for which such amount is being
determined, the Consolidated net income of a Person and its Subsidiaries, as
determined in accordance with GAAP consistently applied, excluding, however, any
net gain or loss from extraordinary or non-recurring items, including but not
limited to any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets other than in the ordinary
course of business.
     “Net Tangible Assets” means, the total assets of a Person, minus any
intangible assets such as goodwill, patents and trademarks less all liabilities
of such Person and the par value of any preferred equity.
     “New Lender Agreement” means a New Lender Agreement, substantially in the
form of the attached Exhibit F, among the Borrower, the Administrative Agent,
and a new financial institution making a Commitment pursuant to Section 2.14 of
this Agreement.
Holly Energy Partners -Operating
L.P. Credit Agreement

17



--------------------------------------------------------------------------------



 



     “Non-U.S. Lender” has the meaning specified in Section 2.12(c).
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit G, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.
     “Notice of Borrowing” means a notice of borrowing in substantially the form
of the attached Exhibit H signed by a Responsible Officer.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in substantially the form of the attached Exhibit I signed by a
Responsible Officer.
     “Obligations” means (a) the principal, interest, fees, Letter of Credit
commissions, charges, expenses, attorneys’ fees and disbursements, indemnities
and any other amounts payable by the Borrower and the Guarantors to the
Administrative Agent, the Issuing Banks and the Lenders under the Credit
Documents, including without limitation, the Letter of Credit Obligations and
(b) any amount in respect to any of the foregoing that the Administrative Agent,
any Issuing Bank or any Lender, in its sole discretion, elects to pay or advance
on behalf of the Borrower or any Guarantor after the occurrence and during the
continuance of an Event of Default. In addition, all references to the
“Obligations” in the Security Documents and in Sections 2.16 and 7.05 of this
Agreement shall, in addition to the foregoing, also include all present and
future indebtedness, liabilities, and obligations (and all renewals and
extensions thereof or any part thereof) now or hereafter owed to any Lender or
any Affiliate of a Lender arising pursuant to any Lender Hedging Agreement and
all Banking Service Obligations.
     “Omnibus Agreement” means that certain Fourth Amended and Restated Omnibus
Agreement dated as of March 31, 2010 by and among the Borrower, the Parent, the
Limited Partner, the General Partner, Navajo Pipeline Co., L.P., Holly Logistic
Services, L.L.C., HEP Logistics Holdings, L.P., the other Holly Entities (as
defined therein) party thereto, and the other Partnership Entities (as defined
therein) party thereto, as amended, modified or supplemented from time to time
in accordance with Section 6.09.
     “Other Taxes” has the meaning specified in Section 2.12(a).
     “Parent” means Holly Corporation, a Delaware corporation.
     “Parent Credit Facility” means the Amended and Restated Credit Agreement
dated as of April 9, 2009 among the Parent, the financial institutions party
thereto, and Bank of America, N.A., as administrative agent for such financial
institutions, as the same may be amended, modified, restated or supplemented
from time to time.
     “Partners” means the General Partner and the Limited Partner.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Liens” has the meaning set forth in Section 6.01.
     “Permitted Note Debt” means (i) the 6.25% Senior Notes, (ii) the 8.25%
senior notes due 2018 issued by the Limited Partner and Finance Corp, and
(iii) Debt in connection with unsecured senior notes issued by the Limited
Partner, Finance Corp or any of their wholly owned Subsidiaries; provided that
(a) after giving effect to the issuance of such notes, there would be no Default
under this Agreement, (b) such
Holly Energy Partners -Operating
L.P. Credit Agreement

18



--------------------------------------------------------------------------------



 



notes’ scheduled maturity is no earlier than May 16, 2016, (c) the weighted
average life of such notes is greater than the weighted average life of the
Notes, and (d) no indenture or other agreement governing such notes contains
financial maintenance covenants or other covenants or events of default that are
materially more restrictive on the Limited Partner or any of its Subsidiaries
than those contained in this Agreement.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability partnership, limited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof or any trustee,
receiver, custodian or similar official.
     “Pipeline Systems” means (a) the Refined Products pipelines, crude and
gathering lines and the Intermediate Products Pipelines that are owned or leased
by Borrower or any of its Subsidiaries and that are used by Borrower and its
Subsidiaries in the Business, and (b) any other pipelines owned or leased by the
Borrower or any Subsidiary of the Borrower that are used in the Business.
     “Pipelines and Terminals Agreement” means:
     (i) the Pipeline Systems Operating Agreement, dated as of February 8, 2010,
by and between Navajo Refining Company, L.L.C., Lea Refining Company, Woods
Cross Refining Company, L.L.C., Holly Refining & Marketing — Tulsa LLC, and the
Borrower, as operator;
     (ii) the Amended and Restated Intermediate Pipelines Agreement, dated as of
June 1, 2009, by and between the Parent, Navajo Refining Company, L.L.C., the
Limited Partner, the Borrower, HEP Pipeline, L.L.C., Lovington-Artesia, L.L.C.,
HEP Logistics Holdings, L.P., Holly Logistic Services, L.L.C., and the General
Partner;
     (iii) the Pipelines and Tankage Agreement, dated as of February 29, 2008,
by and among the Parent, Navajo Pipeline Co., L.P., Navajo Refining Company,
L.L.C., Woods Cross Refining Company, L.L.C., the Limited Partner, the Borrower,
HEP Pipeline, LLC, and HEP Woods Cross, L.L.C.;
     (iv) the Amended and Restated Refined Product Pipelines and Terminals
Agreement, dated as of December 1, 2009, by and among Navajo Refining Company,
L.L.C., Holly Refining & Marketing Company — Woods Cross, the Borrower, HEP
Pipeline Assets, Limited Partnership, HEP Pipeline, L.L.C., HEP Refining Assets,
L.P., HEP Refining, L.L.C., HEP Mountain Home, L.L.C. and HEP Woods Cross,
L.L.C.;
     (v) the Amended and Restated Crude Pipelines and Tankage Agreement, dated
as of December 1, 2009, by and between Navajo Refining Company, L.L.C., Holly
Refining & Marketing Company — Woods Cross, Holly Refining & Marketing Company,
the Borrower, HEP Pipeline, LLC, HEP Woods Cross, L.L.C.;
     (vi) the Pipeline Throughput Agreement (Roadrunner), dated as of
December 1, 2009, by and between Navajo Refining Company, L.L.C. and the
Borrower;
     (vii) the Gas Transportation Agreement dated as of March 1, 2009, by and
between the Borrower and Navajo Refining Company, L.L.C.;
Holly Energy Partners -Operating
L.P. Credit Agreement

19



--------------------------------------------------------------------------------



 



     (viii) the Loading Rack Throughput Agreement (Lovington) dated as of
March 31, 2010, by and between the Navajo Refining Company, L.L.C. and Holly
Energy Storage-Lovington LLC; and
     (ix) the Pipelines and Terminals Agreement dated as of July 13, 2004, by
and among the Parent, Navajo Refining Company, L.P., Holly Refining and
Marketing Company, the Limited Partner, HEP Operating Company, L.P., as
predecessor in interest to the Borrower, and the General Partner.
each, as amended, modified or supplemented from time to time in accordance with
Section 6.09.
     “Plains Holdco” means the Subsidiary of the Borrower formed to hold the
Borrower’s Equity Interests in the Plains JV.
     “Plains JV” means the joint venture company formed to own the Plains
Project.
     “Plains Project” means the joint venture with Plains All American Pipeline,
L.P. and, if applicable, certain other joint venture partners, which owns an
approximately 95-mile intrastate pipeline system for the shipment of crude oil
from Wyoming and Utah into the Salt Lake City, Utah area.
     “Plan” means an employee benefit plan maintained for employees of the
Borrower or any member of the Controlled Group and covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code.
     “Pledge Agreement” means an Amended and Restated Pledge Agreement among the
Borrower, any Guarantor and the Administrative Agent in substantially the form
of the attached Exhibit J, as it may be amended, modified or supplemented from
time to time, and “Pledge Agreements” means all such Pledge Agreements
collectively.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal U.S. office; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are not priced in relation to such rate, that it is
not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
     “Pro Rata Share” means, at any time with respect to any Lender with a
Commitment, either (a) the ratio (expressed as a percentage) of such Lender’s
Commitment at such time to the aggregate Commitments at such time or (b) if such
Lender’s Commitment has been terminated, the ratio (expressed as a percentage)
of such Lender’s aggregate outstanding Advances plus such Lender’s Letter of
Credit Exposure at such time to the sum of the outstanding Advances plus the
Letter of Credit Exposure of all the Lenders at such time.
     “Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, and other refined petroleum products.
Holly Energy Partners -Operating
L.P. Credit Agreement

20



--------------------------------------------------------------------------------



 



     “Register” has the meaning set forth in paragraph (c) of Section 9.06.
     “Regulations D, T, U, and X” means Regulations D, T, U, and X of the
Federal Reserve Board, as each of the same is from time-to-time in effect, and
all official rulings and interpretations thereunder or thereof.
     “Reimbursement Obligations” means all of the obligations of the Borrower
and the Guarantors to reimburse an Issuing Bank for amounts paid by such Issuing
Bank under Letters of Credit as established by the Letter of Credit Applications
and Section 2.13(d).
     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer, any Senior Vice President, any Vice President, Treasurer or
Assistant Treasurer of the General Partner.
     “Restricted Payment” means (a) the making by the Borrower of any direct or
indirect dividends or other distributions (in cash, Property, or otherwise), on
or in respect of, or any direct or indirect payment of any kind or character in
consideration for or otherwise in connection with any retirement, purchase,
redemption, or other acquisition of, any Equity Interests of the Borrower, other
than dividends payable in the Borrower’s Equity Interest or (b) the making by
the Borrower or any of its Subsidiaries of any principal or interest payments
(in cash, Property or otherwise) on, or redemptions of, any subordinated debt of
the Borrower or any of its Subsidiaries.
     “Revolver Termination Date” means the earlier of (a) the Final Maturity
Date and (b) the acceleration of the maturity of the Advances and the
termination of the Lender’s obligations to provide Advances pursuant to
Article VII.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Scheduled Completion Date” means, with respect to any Capital Expansion
Project, the date indicated as the Borrower’s or any Subsidiary’s good faith
estimate of the scheduled date of the completion of such Capital Expansion
Project in the first Compliance Certificate delivered to the Administrative
Agent and the Lenders pursuant to Sections 5.06(b) or 5.06(c) which includes the
first calculation of pro forma EBITDA for such Capital Expansion Project.
     “SEC” means the United States Securities and Exchange Commission.
     “Security Agreement” means an Amended and Restated Security Agreement among
the Borrower, the Guarantors and the Administrative Agent in substantially the
form of the attached Exhibit K, as it may be amended, modified or supplemented
from time to time, and “Security Agreements” means all such Security Agreements
collectively.
     “Security Documents” means, collectively, (a) the Pledge Agreements,
(b) the Security Agreements, (c) the Mortgages, (d) each other agreement,
amendment, supplement, acknowledgement, instrument or other document executed at
any time in connection with the Pledge Agreements, the Security Agreements or
the Mortgages, and (e) each other agreement, instrument or document executed at
any time in connection with securing the Obligations.
Holly Energy Partners -Operating
L.P. Credit Agreement

21



--------------------------------------------------------------------------------



 



     “Senior Debt” means, as of any date of determination, for the Limited
Partner and its Subsidiaries on a Consolidated basis, without duplication, as of
the end of any fiscal quarter, the Funded Debt for the Limited Partner and its
Subsidiaries on a Consolidated basis minus any unsecured Funded Debt, in each
case as of the end of such fiscal quarter.
     “Senior Leverage Ratio” means, for the Limited Partner and its Subsidiaries
on a Consolidated basis, as of the end of any fiscal quarter, the ratio of
(a) Senior Debt for the Limited Partner and its Subsidiaries on a Consolidated
basis as of the end of such fiscal quarter to (b) EBITDA for the four-fiscal
quarter period then ended.
     “6.25% Senior Notes” means, the 6.25% senior notes due March 1, 2015 issued
by the Limited Partner and Finance Corp.
     “State Pipeline Regulatory Agencies” means, collectively, the Railroad
Commission of Texas, the New Mexico Public Regulation Commission, the Idaho
Public Utilities Commission, any similar Governmental Authorities in other
jurisdictions, and any successor Governmental Authorities of any of the
foregoing.
     “Subsidiary” means, with respect to any Person, any other Person, a
majority of whose outstanding Voting Securities is at the time directly or
indirectly owned by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person; provided that, for
purposes of this Agreement and the other Credit Documents, the Excluded
Subsidiaries shall not be considered Subsidiaries of the Borrower and shall be
accounted for in the financial statements of the Borrower and its Subsidiaries
in accordance with Section 1.03(b).
     “Swap Contract” means (a) any and all interest rate swap transactions,
interest rate protection agreements, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Taxes” has the meaning specified in Section 2.12(a).
     “Terminals” means, collectively, (a) the Refined Products terminals and the
Intermediate Products terminals owned in whole or in part by the Borrower or any
of its Subsidiaries that are used in the Business and are integrated with the
Pipeline Systems or serve third-party common carrier pipelines or a third-party,
and (b) any other terminals, tankage, truck loading racks and loading racks
owned or leased by the Borrower or any of its Subsidiaries that are used in the
Business.
     “Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Borrower or any of its Affiliates from a
Holly Energy Partners -Operating
L.P. Credit Agreement

22



--------------------------------------------------------------------------------



 



Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
     “Texas Intrastate Pipelines” has the meaning set forth in Section 4.18(b).
     “Third Party Consent Limitation” shall mean that if, any right of way,
easement, lease or sublease, servitude, permit, license, or other instrument
granting Borrower or any Subsidiary a possessory right to use or occupy any real
property owned by a third party prohibits or requires the consent of such third
party as a condition to the creation of any security interest in or Mortgage on
Borrower’s or the applicable Subsidiary’s interest in such instrument, whether
expressly within such instrument or by operation of law, and such consent has
not been obtained, then Borrower or the applicable Subsidiary shall not be
deemed to have granted, nor be required to grant, a security interest in or
Mortgage on and to Borrower’s or the applicable Subsidiary’s interest in such
instrument; provided, that, if at any time the grant of a security interest in
or Mortgage on any such instrument shall no longer be prohibited or consent to
the creation of a security interest or Mortgage therein has been obtained, then
Borrower or the applicable Subsidiary shall at such time be deemed to have
granted a security interest in or Mortgage on such instrument; provided further,
that, unless and until the consent to the creation of security interest is
obtained, Borrower or the applicable Subsidiary shall, to the extent it may do
so at law or pursuant to the provisions of the applicable instrument, hold all
benefit to be derived from such instruments in trust for the Administrative
Agent as additional security for payment of the obligations described therein as
being secured thereby; provided, further, that in the case of any such
instrument that is material to the business of Borrower or the applicable
Subsidiary, it will use commercially reasonable efforts to obtain the necessary
third-party consent to the granting of the security interest or Mortgage (but be
required to use such commercially reasonable efforts for a period of 90 days
following the granting of a Mortgage on related instruments for the same
Pipeline System or Terminal asset(s)), and upon obtaining such consent, the
instrument will constitute Collateral; and provided, further, that in no event,
regardless of whether any such instrument permits or prohibits the granting of a
security interest in or Mortgage on such instrument, will Borrower or any
applicable Subsidiary be required to obtain any consent from the counter-party
to such instrument that would permit in advance the assignment of any such
instrument following or in connection with a foreclosure or similar action by
Administrative Agent on its security interest in or Mortgage on such instrument.
     “Total Leverage Ratio” means, for the Limited Partner and its Subsidiaries
on a Consolidated basis, as of the end of any fiscal quarter, the ratio of
(a) Funded Debt for the Limited Partner and its Subsidiaries on a Consolidated
basis as of the end of such fiscal quarter to (b) EBITDA for the four-fiscal
quarter period then ended.
     “Type” has the meaning set forth in Section 1.04.
     “UCC” means the “Uniform Commercial Code” as the same may be in effect,
from time to time, in any state in which attachment, perfection, or priority of
a security interest in Collateral is governed by the law of such state.
     “UNEV Acquisition” means the acquisition of Parent’s Equity Interests in
UNEV JV.
     “UNEV Holdco” means the Subsidiary of the Borrower formed to hold the
Borrower’s Equity Interests in UNEV JV.
Holly Energy Partners -Operating
L.P. Credit Agreement

23



--------------------------------------------------------------------------------



 



     “UNEV JV” means the joint venture company formed to own the UNEV Project.
     “UNEV Project” means the joint venture with one or more third party joint
venture partners which will own an approximately 400-mile Refined Products
pipeline from Salt Lake City, Utah to Las Vegas, Nevada.
     “USA Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism Act of 2001.
     “Voting Securities” means (a) with respect to any corporation, capital
stock of the corporation having general voting power under ordinary
circumstances to elect directors of such corporation (irrespective of whether at
the time stock of any other class or classes shall have or might have special
voting power or rights by reason of the happening of any contingency), (b) with
respect to any partnership, any partnership interest or other ownership interest
having general voting power to elect the general partner or other management of
the partnership or other Person, and (c) with respect to any limited liability
company, membership certificates or interests having general voting power under
ordinary circumstances to elect managers of such limited liability company.
     “Wells Fargo” means Wells Fargo Bank, N.A. and its successors.
     “Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.
     Section 1.02. Computation of Time Periods. In the Credit Documents in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
     Section 1.03. Accounting Terms; Changes in GAAP.
     (a) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the latest financial statements furnished to the
Lenders hereunder (which prior to the delivery of the first financial statements
under Section 5.06 hereof, shall mean the Financial Statements).
     (b) Unless otherwise indicated, all financial statements of the Borrower
and its Subsidiaries, all calculations for compliance with covenants in this
Agreement and all calculations of any amounts to be calculated under the
definitions in Section 1.01 shall be based upon the consolidated accounts of the
Borrower and its Subsidiaries in accordance with GAAP and consistent with the
principles applied in the preparation of the latest financial statements
furnished to the Lenders hereunder which, prior to the delivery of the first
financial statements under Section 5.06 hereof, shall mean the Financial
Statements (it being understood that the Excluded Subsidiaries shall not be
consolidated with the Borrower and its Subsidiaries for purposes of calculating
compliance with any financial covenants set forth in this Agreement but any
amounts distributed by the Excluded Subsidiaries to the Borrower or any
Subsidiary of the Borrower may be included in any such calculation to the extent
such distributed amounts are so received by the Borrower or such Subsidiary).
     (c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the
Holly Energy Partners -Operating
L.P. Credit Agreement

24



--------------------------------------------------------------------------------



 



Borrower shall provide to the Administrative Agent and, as applicable, the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     Section 1.04. Types of Advances and Borrowings. Advances are distinguished
by “Type.” The “Type” of an Advance refers to the determination whether such
Advance is a Eurodollar Rate Advance or Alternate Base Rate Advance.
     Section 1.05. Miscellaneous. Article, Section, Schedule and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified.
ARTICLE II
CREDIT FACILITIES
     Section 2.01. Making the Advances.
     (a) Advances. Each Lender having a Commitment severally agrees, on the
terms and conditions set forth in this Agreement, to make Advances to the
Borrower from time to time on any Business Day during the period from the date
of this Agreement until the Revolver Termination Date in an aggregate
outstanding amount up to but not to exceed at any time outstanding its
Commitment, as such amount may be reduced pursuant to Section 2.03, 7.02, and
7.03 or increased pursuant to Section 2.14; provided, however that the aggregate
outstanding principal amount of all Advances plus the aggregate Letter of Credit
Exposure shall not at any time exceed the aggregate Commitments.
     (b) Generally. Each Borrowing shall, in the case of Borrowings consisting
of Alternate Base Rate Advances, be in an aggregate amount not less than
$500,000 and in integral multiples of $100,000 in excess thereof (except any
Borrowing of Alternate Base Rate Advances may be in an amount equal to the
availability at such time), and in the case of Borrowings consisting of
Eurodollar Rate Advances, be in an aggregate amount not less than $1,000,000 or
in integral multiples of $500,000 in excess thereof, and in each case shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, and subject to the terms of this Agreement, the Borrower may from
time to time borrow, prepay, and reborrow Advances.
     (c) Notes. The indebtedness of the Borrower to each Lender resulting from
the Advances owing to such Lender shall be evidenced by a Note of the Borrower
payable to such Lender.
     Section 2.02. Method of Borrowing.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
(or by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 11:00 a.m. (Dallas, Texas time) (i) on the third Business
Day before the date of the proposed Borrowing, in the case of a Borrowing
comprised of Eurodollar Rate Advances or (ii) on the Business Day of the
proposed Borrowing, in the case of a Borrowing comprised of Alternate Base Rate
Advances, by the Borrower to the Administrative Agent, which shall in turn give
to each Lender prompt notice of such proposed Borrowing by hand delivery,
telecopier, telex, e-mail, or other electronic transmission. Each Notice of
Borrowing shall be given by hand delivery, telecopier, telex, e-mail, or other
electronic transmission, confirmed in writing to the extent requested, or other
written notice specifying the
Holly Energy Partners -Operating
L.P. Credit Agreement

25



--------------------------------------------------------------------------------



 



information required therein. In the case of a proposed Borrowing comprised of
Eurodollar Rate Advances, the Administrative Agent shall promptly notify each
Lender of the applicable interest rate under Section 2.07(b). Each Lender shall,
before 12:00 p.m. (Dallas, Texas time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 9.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s Pro Rata Share of such Borrowing. Subject to Section 2.02(e),
after the Administrative Agent’s receipt of such funds and upon fulfillment (or
waiver in writing) of the applicable conditions set forth in Article III, the
Administrative Agent shall make such funds available to the Borrower at its
account with the Administrative Agent or to any other account designated by the
Borrower in writing.
     (b) Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.02 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 11:00 a.m. (Dallas, Texas time)
(i) on the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed conversion date in the case of a Conversion to a Borrowing
comprised of Alternate Base Rate Advances. Each such Notice of Conversion or
Continuation shall be in writing and shall be given by hand delivery,
telecopier, telex, e-mail, or other electronic transmission, confirmed in
writing to the extent requested, or other written notice specifying the
information required therein. Promptly after receipt of a Notice of Conversion
or Continuation under this Section, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a Continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Lender of the
applicable interest rate under Section 2.07(b).
     (c) Certain Limitations. Notwithstanding anything in paragraphs 2.02(a) and
2.02(b) above:
          (i) at no time shall there be more than ten (10) Interest Periods
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar Rate Advances for any Borrowing at any time that an Event of
Default has occurred and is continuing;
          (ii) if any Lender shall, at least one Business Day before the date of
any requested Borrowing, Conversion or continuation, notify the Administrative
Agent and the Borrower that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful, for such
Lender or its Eurodollar Lending Office to perform its obligations under this
Agreement to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances, the right of the Borrower to select Eurodollar Rate Advances from
such Lender shall be suspended until such Lender shall notify the Administrative
Agent and the Borrower that the circumstances causing such suspension no longer
exist, and the Advance made by such Lender in respect of such Borrowing,
Conversion or continuation shall be an Alternate Base Rate Advance;
          (iii) if the Administrative Agent is unable to determine in good faith
the Eurodollar Rate for Eurodollar Rate Advances comprising any requested
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be an Alternate Base Rate Advance;
Holly Energy Partners -Operating
L.P. Credit Agreement

26



--------------------------------------------------------------------------------



 



          (iv) if the Majority Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent and the
Borrower that the Eurodollar Rate for Eurodollar Rate Advances comprising such
Borrowing will not adequately reflect the cost to such Lenders of making or
funding their respective Eurodollar Rate Advances, as the case may be, for such
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be an Alternate Base Rate Advance;
          (v) if the Borrower delivers a Notice of Conversion or Continuation to
the Administrative Agent but fails to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01 and paragraph 2.02(b) above,
the Administrative Agent shall so notify the Borrower and the Lenders and such
Advances shall be made available to the Borrower on the date of such Borrowing
as Eurodollar Rate Advances or, if an existing Advance, Converted into
Eurodollar Rate Advances, in each case with an Interest Period equal to one
month; and
          (vi) if the Borrower fails to deliver a Notice of Conversion or
Continuation to the Administrative Agent with respect to any Eurodollar Rate
Advance in accordance with Section 2.02(b)(i) hereof, such Eurodollar Rate
Advances shall, at the end of the applicable Interest Period, be Converted into
Alternate Base Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation, once delivered, shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, reasonable out-of-pocket cost or expense
incurred by such Lender as a result of any failure by the Borrower to fulfill on
or before the date specified in such Notice of Borrowing, the applicable
conditions set forth in Article III that are not otherwise waived in writing,
including, without limitation, any loss (including any loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.
     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Lender before the date of any Borrowing that such
Lender shall not make available to the Administrative Agent such Lender’s Pro
Rata Share of the Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.02(a) and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made its Pro Rata Share of such
Borrowing available to the Administrative Agent, such Lender and the Borrower
severally agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate for such
day. If such Lender shall repay to the Administrative Agent such corresponding
amount and interest as provided above, such corresponding amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement even though not made on the same day as the other Advances comprising
such Borrowing.
Holly Energy Partners -Operating
L.P. Credit Agreement

27



--------------------------------------------------------------------------------



 



     (f) Lenders’ Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.
     Section 2.03. Reduction of the Commitments.
     (a) The Borrower shall have the right, upon at least three Business Days’
notice to the Administrative Agent, to terminate in whole or reduce ratably in
part the unused portion of the Commitment; provided that each partial reduction
shall be in the aggregate amount of $1,000,000 or in integral multiples of
$500,000 in excess thereof. Each notice delivered by the Borrower pursuant to
this Section 2.03 shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower in connection with a refinancing or a
sale may state that such notice is conditioned upon the effectiveness of other
credit facilities or such sale agreement, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
     (b) Except as provided in the immediately preceding sentence, any reduction
and termination of the Commitments pursuant to this Section 2.03 shall be
applied ratably to each Lender’s Commitment and shall be permanent, with no
obligation of the Lenders to reinstate such Commitments and the commitment fees
provided for in Section 2.06(a) shall thereafter be computed on the basis of the
Commitments as so reduced.
     Section 2.04. Prepayment of Advances.
     (a) Optional. The Borrower may prepay Advances, after giving by 11:00 a.m.
(Dallas, Texas time) (i) in the case of Eurodollar Rate Advances, at least three
Business Days’ or (ii) in case of Alternate Base Rate Advances, at least one
Business Day’s, irrevocable prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.03, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.03. If any such notice is
given, the Borrower shall prepay Advances comprising part of the same Borrowing
in whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.10 as a result of such prepayment being made on such
date; provided, however, that each partial prepayment with respect to: (A) any
Borrowing comprised of Alternate Base Rate Advances shall be made in an initial
minimum aggregate principal amount of $500,000 and thereafter in $100,000
multiples in excess thereof and in an aggregate principal amount such that after
giving effect thereto such Borrowing shall have a principal amount outstanding
of at least $500,000 and (B) any Borrowing comprised of Eurodollar Rate Advances
shall be made in an initial minimum aggregate principal amount of $1,000,000 and
thereafter in $500,000 multiples in excess thereof and in an aggregate principal
amount such that after giving effect thereto such Borrowing shall have a
principal amount outstanding of at least $1,000,000. Full prepayments of any
Borrowing are permitted without restriction of amounts. Each prepayment under
this Section 2.04(a) shall be allocated between the Borrowings as determined by
the Borrower.
Holly Energy Partners -Operating
L.P. Credit Agreement

28



--------------------------------------------------------------------------------



 



     (b) Mandatory.
          (i) Advances Exceeding Commitments. On any date that the sum of the
outstanding Advances plus the Letter of Credit Exposure exceeds the Commitments
(including as a result of the reduction of Commitments pursuant to
Section 2.03), the Borrower shall, to the extent of such excess, prepay to the
Lenders on a pro rata basis the outstanding principal amount of the Advances or
if all such Advances have been repaid, the Borrower shall deposit with the
Administrative Agent into the Cash Collateral Account an amount equal to such
excess.
          (ii) Accrued Interest. Each prepayment under this Section 2.04(b)
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.10 as a result of such prepayment.
     (c) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Eurodollar Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 11:00 a.m. (Dallas, Texas time) (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Lender or (B) if required by such notice,
on the second Business Day following its receipt of such notice prepay all of
the Eurodollar Rate Advances made by such Lender then outstanding, together with
accrued interest on the principal amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.10 as a result of
such prepayment being made on such date, (ii) such Lender shall simultaneously
make an Alternate Base Rate Advance to the Borrower on such date in an amount
equal to the aggregate principal amount of the Eurodollar Rate Advances prepaid
to such Lender, and (iii) the right of the Borrower to select Eurodollar Rate
Advances from such Lender for any subsequent Borrowings shall be suspended until
such Lender shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist; provided, that such Lender agrees to use
reasonable efforts to designate a different Applicable Lending Office if the
making of such designation would avoid such payment, and would not, in its
reasonable judgment, be otherwise disadvantageous to such Lender.
     (d) No Additional Right; Ratable Prepayment. The Borrower shall have no
right to prepay any principal amount of any Advance except as provided in this
Section 2.04, and except as provided in Section 2.04(a), all notices given
pursuant to this Section 2.04 shall be irrevocable and binding upon the
Borrower. Each payment of any Advance pursuant to this Section 2.04 shall be
made in a manner such that all Advances comprising part of the same Borrowing
are paid in whole or ratably in part.
     Section 2.05. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest thereon, on
the Final Maturity Date or such earlier date pursuant to Section 7.02 or
Section 7.03.
     Section 2.06. Fees.
     (a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee on the daily amount by which
such Lender’s Commitment exceeds the sum of such Lender’s outstanding Advances
plus its Pro Rata Share of the aggregate Letter of Credit Exposure, at a rate
equal to the Applicable Margin for commitment fees from the date of this
Agreement until the Revolver Termination Date. All commitment fees required
hereunder shall be due
Holly Energy Partners -Operating
L.P. Credit Agreement

29



--------------------------------------------------------------------------------



 



and payable quarterly in arrears on the last day of each March, June, September
and December for the previous calendar quarter, commencing on March 31, 2011 and
continuing thereafter through the Revolver Termination Date and on the Revolver
Termination Date.
     (b) Administrative Agent and Arranger Fees. The Borrower agrees to pay to
(i) the Administrative Agent for the benefit of the Administrative Agent and to
Wells Fargo Securities, LLC for the benefit of Wells Fargo Securities, LLC the
fees described in the letter dated January 14, 2011 from the Administrative
Agent and Wells Fargo Securities, LLC to the Borrower, and (ii) Union Bank, N.A.
for the benefit of Union Bank, N.A. the fees described in the letter dated
January 14, 2011 from Union Bank, N.A. to the Borrower (such letters being
collectively, the “Fee Letters”).
     (c) Letter of Credit Fees. The Borrower agrees to pay to, with respect to
Letters of Credit issued hereunder, the following fees: (i) to the
Administrative Agent for the pro rata benefit of the Lenders, a fee per annum
for each Letter of Credit issued hereunder equal to the Applicable Margin for
letter of credit fees on the face amount of such Letter of Credit, but in no
event less than $500.00 per year on each Letter of Credit, (ii) to the
Administrative Agent, for each Issuing Bank, a per annum letter of credit
fronting fee in an amount equal to the greater of (y) $500.00 and (z) 0.125% of
the face amount of each Letter of Credit and (iii) to the applicable Issuing
Bank any other fees agreed to in writing between the Borrower and such Issuing
Bank. Each such fee shall be payable quarterly in arrears on the last day of
each March, June, September and December for the previous calendar quarter,
commencing on March 31, 2011, and on the Final Maturity Date.
     (d) If any Lender shall become a Defaulting Lender, then, notwithstanding
Sections 2.06(a) and (c) above and without prejudicing any right or remedy that
the Borrower may have with respect to, on account of, arising from or relating
to any event pursuant to which such Lender shall be a Defaulting Lender, no
commitment fee or letter of credit fees shall accrue for the account of such
Lender from and after the date upon which such Lender shall have become a
Defaulting Lender.
     Section 2.07. Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
     (a) Alternate Base Rate Advances. If such Advance is an Alternate Base Rate
Advance, a rate per annum equal at all times to the Alternate Base Rate in
effect from time to time plus the Applicable Margin in effect from time to time,
payable in arrears on the fifth (5th) Business Day following the last day of
each March, June, September and December for the previous calendar quarter,
commencing March 31, 2011 and on the date such Alternate Base Rate Advance shall
be paid in full, provided that upon the occurrence and during the continuance of
any Event of Default, such Advance shall, at the written request of the
Administrative Agent or the Majority Lenders, bear interest at a rate per annum
equal to the Alternate Base Rate in effect from time to time plus the Applicable
Margin plus two percent (2.00%) per annum, payable on written demand.
     (b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and,
in the case of Interest Periods of more than three months duration, on each day
which occurs during such Interest Period at intervals of three months from the
first day of such Interest Period, provided that upon the occurrence and during
the continuance of any Event of Default, such Advance shall, at the written
request of the Administrative Agent or the Majority Lenders, bear interest at a
rate per
Holly Energy Partners -Operating
L.P. Credit Agreement

30



--------------------------------------------------------------------------------



 



annum equal to the Alternate Base Rate in effect from time to time plus the
Applicable Margin plus two percent (2.00%) per annum, payable on written demand.
     (c) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Lender, so long as any such Lender shall be required under regulations
of the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable to any Lender shall be determined by
such Lender and notified to the Borrower in writing through the Administrative
Agent (such notice to include the detailed calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error).
     (d) Usury Recapture.
          (i) If, with respect to any Lender, the effective rate of interest
contracted for under the Credit Documents, including the stated rates of
interest and fees contracted for hereunder and any other amounts contracted for
under the Credit Documents which are deemed to be interest, at any time exceeds
the Maximum Rate, then the outstanding principal amount of the loans made by
such Lender hereunder shall bear interest at a rate which would make the
effective rate of interest for such Lender under the Credit Documents equal the
Maximum Rate until the difference between the amounts which would have been due
at the stated rates and the amounts which were due at the Maximum Rate (the
“Lost Interest”) has been recaptured by such Lender.
          (ii) If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Lender pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Lender the interest rates charged under Section 2.07 hereunder shall be
retroactively increased such that the effective rate of interest under the
Credit Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, the
Borrower shall pay to such Lender the amount of the Lost Interest remaining to
be recaptured by such Lender.
          (iii) Notwithstanding the foregoing or any other term in this
Agreement and the Credit Documents to the contrary, it is the intention of each
Lender and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Maximum Rate, then any such excess
shall be canceled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the loans made hereunder by such
Lender or be refunded to the Borrower.
     (e) Default Rate on Other Obligations. After the occurrence and during the
continuance of any Event of Default, all Obligations other than those described
in Sections 2.07(a) and (b) shall bear interest, at the written request of the
Administrative Agent or the Majority Lenders, at a rate per annum equal at all
times to the otherwise applicable interest rate plus two percent (2.00%) per
annum, payable on written demand.
     Section 2.08. Payments and Computations.
Holly Energy Partners -Operating
L.P. Credit Agreement

31



--------------------------------------------------------------------------------



 



     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (Dallas, Texas time) on
the day when due in Dollars to the Administrative Agent, in same day funds
without deduction (except for deductions made pursuant to a Legal Requirement),
setoff, or counterclaim of any kind and shall send notice of such payments to
the Administrative Agent at 1700 Lincoln Street, Suite 600, Denver, Colorado
80203, Attention: Suzanne Ridenhour. The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, or fees ratably (other than amounts payable solely to the
Administrative Agent, the relevant Issuing Bank, or a specific Lender pursuant
to Section 2.06(b), 2.06(c), 2.10, 2.11, 2.12, 2.13 8.05, 9.04 or 9.07) in
accordance with each Lender’s Pro Rata Share to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender or any Issuing Bank to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.
     (b) Computations. All computations of interest based on the Alternate Base
Rate shall be made by the Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate and the Federal Funds Rate and of fees shall be made by the
Administrative Agent, on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate or fee shall be
conclusive and binding for all purposes, absent manifest error.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
     (d) Administrative Agent Reliance. Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower shall not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender. If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for such day.
     Section 2.09. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances or Letter of Credit
Obligations made by it in excess of its Pro Rata Share, as applicable, of
payments on account of the Advances or Letter of Credit Obligations obtained by
all the Lenders, such Lender shall notify the Administrative Agent and forthwith
purchase from the other Lenders such participations in the Advances made by them
or Letter of Credit Obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such Lender’s ratable share (according to the
Holly Energy Partners -Operating
L.P. Credit Agreement

32



--------------------------------------------------------------------------------



 



proportion of (a) the amount of the participation sold by such Lender to the
purchasing Lender as a result of such excess payment to (b) the total amount of
such excess payment) of such recovery, together with an amount equal to such
Lender’s ratable share (according to the proportion of (i) the amount of such
Lender’s required repayment to the purchasing Lender to (ii) the total amount of
all such required repayments to the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.09 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
     Section 2.10. Breakage Costs. If (a) any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, whether as a result of any payment pursuant to
Section 2.04, the acceleration of the maturity of the Notes pursuant to
Article VII, or for any other reason or (b) the Borrower fails to make a
principal or interest payment with respect to any Eurodollar Rate Advance on the
date such payment is due and payable, the Borrower shall, within ten days of any
written demand sent by any Lender to the Borrower through the Administrative
Agent (which demand shall provide a statement explaining the amount and setting
forth the computation of any such loss or expense), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, out-of-pocket costs or expenses which it may
reasonably incur as a result of such payment or nonpayment, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.
     Section 2.11. Increased Costs.
     (a) Eurodollar Rate Advances. If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation occurring on or after the date of this
Agreement (including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any regulations pursuant thereto, regardless of when
enacted, adopted or issued) or (ii) the compliance with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase occurring on or after the date of
this Agreement in the cost (other than costs attributable to the imposition of,
or any change in the rate of, any Taxes or Excluded Taxes) to any Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Advances,
then the Borrower shall from time-to-time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), promptly pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, that,
before making any such demand, such Lender agrees to promptly notify the
Borrower and to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in its reasonable judgment, be
otherwise disadvantageous. A certificate as to the amount of such increased cost
and detailing the calculation of such cost submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.
     (b) Capital Adequacy. If any Lender or Issuing Bank reasonably determines
that its required compliance with any law or regulation or any guideline or
request from any central bank or other Governmental Authority, including,
without limitation the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender or Issuing Bank or any
Holly Energy Partners -Operating
L.P. Credit Agreement

33



--------------------------------------------------------------------------------



 



corporation controlling such Lender or Issuing Bank and that the amount of the
capital is increased by or based upon the existence of such Lender’s commitment
to lend or such Issuing Bank’s commitment to issue the Letters of Credit and
other commitments of this type, then, upon thirty days’ prior written notice by
such Lender or Issuing Bank (with a copy of any such demand to the
Administrative Agent), the Borrower shall promptly pay to the Administrative
Agent for the account of such Lender or Issuing Bank, as the case may be, from
time-to-time as specified by such Lender or Issuing Bank, additional amounts
sufficient to compensate such Lender or Issuing Bank, in light of the
circumstances, to the extent that such Lender or Issuing Bank, as the case may
be, reasonably determines the increase in capital to be allocable to the
existence of such Lender’s commitment to lend or such Issuing Bank’s commitment
to issue the Letters of Credit under this Agreement. A certificate as to the
amounts showing in reasonable detail the calculation of the amounts submitted to
the Borrower by such Lender or Issuing Bank shall be presumptively correct,
absent manifest error.
     (c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof shall either (i) impose, modify, or deem
applicable any reserve, special deposit, or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of, an
Issuing Bank or (ii) impose on an Issuing Bank any other condition regarding the
provisions of this Agreement relating to the Letters of Credit or any Letter of
Credit Obligations, and the result of any event referred to in the preceding
clause (i) or (ii) shall be to increase the cost to such Issuing Bank of issuing
or maintaining any Letter of Credit (which increase in cost shall be determined
by such Issuing Bank’s reasonable allocation of the aggregate of such cost
increases resulting from such event), then, upon demand by such Issuing Bank,
the Borrower shall pay to the Administrative Agent for the account of such
Issuing Bank, from time to time as specified by such Issuing Bank, additional
amounts which shall be sufficient to compensate such Issuing Bank for such
increased cost. A certificate as to such increased cost incurred by such Issuing
Bank, as a result of any event mentioned in clause (i) or (ii) above, and
detailing the calculation of such increased costs submitted by such Issuing Bank
to the Borrower, shall be conclusive and binding for all purposes, absent
manifest error.
     Section 2.12. Taxes.
     (a) No Deduction for Certain Taxes. Any and all payments by the Borrower
shall be made, in accordance with Section 2.08, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, each Issuing Bank and the Administrative Agent,
(i) taxes imposed on its income, and franchise taxes and branch profits taxes
imposed on it, by the United States of America, the jurisdiction under the laws
of which such Lender, such Issuing Bank or the Administrative Agent (as the case
may be) is organized, the jurisdiction in which its principal office or
Applicable Lending Office is located, or any political subdivision of the
foregoing, (ii) in the case of any Non-U.S. Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.15), any withholding tax
that is imposed on amounts payable to such Non-U.S. Lender at the time such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non-U.S. Lender’s failure or inability (other
than as a result of a change in law) to comply with Section 2.12(c), except to
the extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.12(a), and (iii) any United States withholding tax imposed
by FATCA (all such taxes collectively referred to as “Excluded Taxes”, and all
such taxes, levies, imposts, deductions, charges, withholdings and liabilities
other than the Excluded Taxes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable to any Lender, any Issuing Bank, or the Administrative Agent,
(i) the sum
Holly Energy Partners -Operating
L.P. Credit Agreement

34



--------------------------------------------------------------------------------



 



payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.12), such Lender, such Issuing Bank, or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made; (ii) the Borrower shall make such
deductions; and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents (hereinafter referred to as “Other Taxes”).
     (b) Indemnification. The Borrower hereby indemnifies each Lender, each
Issuing Bank, and the Administrative Agent for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.12) paid by such Lender,
such Issuing Bank, or the Administrative Agent, as the case may be, and any
liability arising therefrom or with respect thereto. Each payment required to be
made by the Borrower in respect of this indemnification shall be made to the
Administrative Agent for the benefit of any party claiming such indemnification
within thirty days from the date the Borrower receives written demand therefor
from the Administrative Agent on behalf of itself as Administrative Agent, such
Issuing Bank, or any such Lender.
     (c) Lender Tax Status. Each Lender and Issuing Bank that is not organized
under the laws of the United States of America or a state thereof (a “Non-U.S.
Lender”) agrees that it shall deliver to the Borrower and the Administrative
Agent on the date of this Agreement or upon, and as a condition to, the
effectiveness of any Assignment and Acceptance (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI or successor
applicable form, as the case may be, certifying in each case that such Lender is
entitled to receive payments under this Agreement and the Notes payable to it,
without deduction or withholding of any United States federal income taxes,
(ii) if applicable, an Internal Revenue Service Form W-8 or successor applicable
form, as the case may be, to establish an exemption from United States backup
withholding, and (iii) any other governmental forms which are necessary or
required under an applicable tax treaty or otherwise by law to reduce or
eliminate any withholding tax which have been reasonably requested by the
Borrower. Each Lender that is organized under the laws of the United States of
America or a state thereof shall deliver to the Borrower and the Administrative
Agent on the date of this Agreement or upon, and as a condition to, the
effectiveness of any Assignment and Acceptance an Internal Revenue Service Form
W-9 or successor form to establish an exemption from United States backup
withholding. Each Lender which delivers to the Borrower and the Administrative
Agent a Form W-8BEN or W-8ECI and Form W-8 or W-9 pursuant to the foregoing
sentences further undertakes to deliver to the Borrower and the Administrative
Agent two further copies of the said documents and Form W-8BEN or W-8ECI and
Form W-8 or W-9, or successor applicable forms, or other manner of
certification, as the case may be, on or before the date that any such documents
or form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent letter and form previously delivered by it
to the Borrower and the Administrative Agent, and such extensions or renewals
thereof as may reasonably be requested by the Borrower and the Administrative
Agent certifying in the case of a Form W-8BEN or W-8ECI that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. If an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any delivery required by the preceding sentence would
otherwise be required which renders all such forms inapplicable or which would
prevent any Lender from duly completing and delivering any such letter or form
with respect to it and such Lender advises the Borrower and the
Holly Energy Partners -Operating
L.P. Credit Agreement

35



--------------------------------------------------------------------------------



 



Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax, and in the case of
a Form W-8 or W-9, establishing an exemption from United States backup
withholding tax, such Lender shall not be required to deliver such letter or
forms.
     (d) FATCA. If a payment made to the Administrative Agent, a Lender, or an
Issuing Bank under this Agreement would be subject to United States federal
withholding tax imposed by FATCA if the Administrative Agent, such Lender, or
such Issuing Bank fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Administrative Agent, such Lender, or such Issuing Bank shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
the Administrative Agent, such Lender, or such Issuing Bank has complied with
the Administrative Agent’s, such Lender’s, or such Issuing Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
     (e) Refunds. If the Administrative Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Bank in the event the Administrative Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or an Issuing Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     Section 2.13. Letters of Credit.
     (a) Commitment. From time to time from the date of this Agreement until the
date which is five Business Days prior to the Revolver Termination Date, at the
request of the Borrower or, if the Borrower makes such request to the
Administrative Agent, the Administrative Agent, the applicable Issuing Bank
shall, on the terms and conditions hereinafter set forth, issue, increase, or
extend the expiration date of Letters of Credit for the account of the Borrower
or any of its Subsidiaries on any Business Day. No Letter of Credit shall be
issued, increased, or extended:
          (i) unless such issuance, increase, or extension would not cause the
Letter of Credit Exposure to exceed the lesser of (A) $50,000,000.00 or (B) the
aggregate amount of the unused Commitments;
          (ii) unless such Letter of Credit has an Expiration Date not later
than the earlier of (A) twelve months after the date of issuance thereof (or, if
extendable beyond such period, unless such
Holly Energy Partners -Operating
L.P. Credit Agreement

36



--------------------------------------------------------------------------------



 



Letter of Credit is cancelable upon at least thirty days’ notice given by the
applicable Issuing Bank to the beneficiary of such Letter of Credit) and
(B) five days prior to the Revolver Termination Date;
          (iii) unless such Letter of Credit Documents are in form and substance
acceptable to the applicable Issuing Bank in its sole discretion;
          (iv) unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;
          (v) unless the Borrower has delivered to the applicable Issuing Bank a
completed and executed Letter of Credit Application; or
          (vi) if any Lender is a Defaulting Lender, unless the applicable
Issuing Bank has entered into arrangements, including the deposit by the
Borrower with the Administrative Agent into the Cash Collateral Account such
amount as such Issuing Bank may request, up to the maximum amount equal to the
Letter of Credit Exposure of such Defaulting Lender, after giving effect to the
provisions of Section 2.17(a)(iv).
     (b) Participations. Upon the date of the issuance or increase of a Letter
of Credit, the applicable Issuing Bank shall be deemed to have sold to each
other Lender and each other Lender shall have been deemed to have purchased from
such Issuing Bank a participation in the related Letter of Credit Obligations
equal to such Lender’s Pro Rata Share at such date and such sale and purchase
shall otherwise be in accordance with the terms of this Agreement. Such Issuing
Bank shall promptly notify each such participant Lender by telex, telephone, or
telecopy of each Letter of Credit issued, increased, or extended or converted
and the actual dollar amount of such Lender’s participation in such Letter of
Credit.
     (c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
11:00 a.m. (Dallas, Texas time) on the third Business Day before the date of the
proposed issuance, increase, or extension of the Letter of Credit, and the
Administrative Agent shall give to each Lender prompt notice thereof by telex,
telephone or telecopy. Each Letter of Credit Application shall be given by hand
delivery, telecopier, telex, e-mail, or other electronic transmission, confirmed
in writing to the extent requested, specifying the information required therein.
After the applicable Issuing Bank’s receipt of such Letter of Credit Application
and upon fulfillment (or waiver in writing) of the applicable conditions set
forth in Article III, such Issuing Bank shall issue, increase, or extend such
Letter of Credit for the account of the Borrower or any applicable Subsidiary.
Each Letter of Credit Application shall be irrevocable and binding on the
Borrower.
     (d) Reimbursement. The Borrower hereby agrees to pay on demand to the
applicable Issuing Bank an amount equal to any amount paid by such Issuing Bank
under any Letter of Credit. In the event an Issuing Bank makes a payment
pursuant to a request for draw presented under a Letter of Credit and such
payment is not promptly reimbursed by the Borrower upon demand, such Issuing
Bank shall give the Administrative Agent notice of the Borrower’s failure to
make such reimbursement and the Administrative Agent shall promptly notify each
Lender of the amount necessary to reimburse such Issuing Bank. Upon such notice
from the Administrative Agent, each Lender shall promptly reimburse such Issuing
Bank for such Lender’s Pro Rata Share of such amount and such reimbursement
shall be deemed for all purposes of this Agreement to be an Advance to the
Borrower transferred at the Borrower’s request to such Issuing Bank. If such
reimbursement is not made by any Lender to such Issuing Bank on the same day on
which the Administrative Agent notifies such Lender to make reimbursement to
such Issuing Bank hereunder, such Lender shall pay interest on its Pro Rata
Share thereof to such Issuing Bank
Holly Energy Partners -Operating
L.P. Credit Agreement

37



--------------------------------------------------------------------------------



 



at a rate per annum equal to the Federal Funds Rate. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat such
reimbursements to such Issuing Bank as Alternate Base Rate Advances under a
Borrowing requested by the Borrower to reimburse such Issuing Bank which have
been transferred to such Issuing Bank at the Borrower’s request.
     (e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:
          (i) any lack of validity or enforceability of any Letter of Credit
Documents;
          (ii) any amendment or waiver of, or any consent to, departure from any
Letter of Credit Documents;
          (iii) the existence of any claim, set-off, defense, or other right
which the Borrower may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the applicable Issuing Bank, or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents, or any unrelated
transaction;
          (iv) any statement or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect to
the extent the applicable Issuing Bank would not be liable therefor pursuant to
the following Section 2.13(f); or
          (v) payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit;
provided, however, that nothing contained in this Section 2.13(e) shall be
deemed to constitute a waiver of any remedies of the Borrower in connection with
the Letters of Credit or the Borrower’s rights under Section 2.13(f) below.
     (f) Liability of Issuing Bank. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. No Issuing Bank nor any of its
officers or directors shall be liable or responsible for:
          (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
          (ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
          (iii) payment by an Issuing Bank against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or
Holly Energy Partners -Operating
L.P. Credit Agreement

38



--------------------------------------------------------------------------------



 



          (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including an Issuing Bank’s own negligence),
except that the Borrower shall have a claim against the applicable Issuing Bank,
and such Issuing Bank shall be liable to the Borrower to the extent of any
direct, as opposed to consequential, damages suffered by the Borrower which the
Borrower proves were caused by (A) such Issuing Bank’s willful misconduct, bad
faith, or gross negligence in determining whether documents presented under a
Letter of Credit comply with the terms of such Letter of Credit or (B) such
Issuing Bank’s willful failure to make lawful payment under any Letter of Credit
after the presentation to it of a draft and certificate strictly complying with
the terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.
     (g) Cash Collateral Account.
          (i) If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Sections 2.04(b), 2.13(a), 2.17(a), 7.02(b), or
7.03(b), then the Borrower and the Administrative Agent shall establish the Cash
Collateral Account and the Borrower shall execute any documents and agreements
that the Administrative Agent reasonably requests in connection therewith to
establish the Cash Collateral Account and grant the Administrative Agent an
Acceptable Security Interest in such account and the funds therein. The Borrower
hereby pledges to the Administrative Agent and grants the Administrative Agent a
security interest in (x) the Cash Collateral Account, whenever established,
(y) all funds held in the Cash Collateral Account from time to time, and (z) all
proceeds thereof as security for the payment of the Obligations.
          (ii) So long as no Event of Default exists, (A) the Administrative
Agent may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations, and (B) the Administrative
Agent shall promptly release to the Borrower at the Borrower’s written request
any funds held in the Cash Collateral Account in an amount up to but not
exceeding the excess, if any (immediately prior to the release of any such
funds), of the total amount of funds held in the Cash Collateral Account over
the Letter of Credit Exposure. During the existence of any Event of Default, the
Administrative Agent may apply any funds held in the Cash Collateral Account to
the Obligations in any order determined by the Administrative Agent, regardless
of any Letter of Credit Exposure which may remain outstanding. The
Administrative Agent may in its sole discretion at any time release to the
Borrower any funds held in the Cash Collateral Account.
          (iii) The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
     Section 2.14. Commitment Increase.
     (a) Subject to the conditions set forth in clauses (b) and (c) of this
Section 2.14, the Borrower may request that the amount of the aggregate
Commitments be increased one or more times, in each case in a minimum amount of
$10,000,000 or in integral multiples of $10,000,000 in excess thereof; provided
that, the aggregate Commitments may not exceed $375,000,000. No Lender shall
have any obligation to increase its Commitment.
Holly Energy Partners -Operating
L.P. Credit Agreement

39



--------------------------------------------------------------------------------



 



     (b) Each such increase shall be effective, without the consent of any
Lender (other than any Lender increasing its Commitment) only upon the following
conditions being satisfied: (i) no Default or Event of Default has occurred and
is continuing at the time thereof or would be caused thereby, (ii) either the
Lenders having Commitments hereunder at the time the increase is requested agree
to increase their Commitments in the amount of the requested increase or other
financial institutions satisfying the definitions of Eligible Assignee or
Approved Affiliate agree to make a Commitment, (iii) such Lenders and other
financial institutions, if any, shall have executed and delivered to the
Administrative Agent a Commitment Increase Agreement or a New Lender Agreement,
as applicable, and (iv) the Borrower shall have delivered such evidence of
authority for the increase (including without limitation, certified resolutions
of the applicable board of directors of the General Partner authorizing such
increase) as the Administrative Agent may reasonably request.
     (c) Each financing institution to be added to this Agreement as described
in Section 2.14(b)(ii) above shall execute and deliver to the Administrative
Agent a New Lender Agreement, pursuant to which it becomes a party to this
Agreement. Each Lender agreeing to increase its Commitment as described in
Section 2.14(b)(ii) shall execute and deliver to the Administrative Agent a
Commitment Increase Agreement pursuant to which it increases its Commitment
hereunder. In addition, a Responsible Officer shall execute and deliver to the
Administrative Agent, for each Lender being added to this Agreement, a Note
payable to such new Lender in the principal amount of the Commitment of such
Lender, and for each Lender increasing its Commitment, a replacement Note
payable to such Lender, in the principal amount of the increased Commitment of
such Lender. Each such Note shall be dated the effective date of the pertinent
New Lender Agreement or Commitment Increase Agreement. Upon execution and
delivery to the Administrative Agent of the Note and the execution by the
Administrative Agent of the relevant New Lender Agreement or Commitment Increase
Agreement, as the case may be, such new financing institution shall constitute a
“Lender” hereunder with a Commitment as specified therein, or such existing
Lender’s Commitment shall increase as specified therein, as the case may be, and
the Administrative Agent shall notify all Lenders of such addition or increase,
and the final allocations thereof, and provide a revised Schedule 1.01(a)
reflecting such additions or increase.
     (d) The decision to increase its Commitment hereunder shall be at the sole
discretion of each Lender. Any such increase in the Commitment shall have the
same guarantees as, and be secured on a pari passu basis by the Collateral
securing the Commitment prior to such increase.
     Section 2.15. Replacement of Lenders. If the Borrower is required pursuant
to Section 2.07(c), 2.11 or 2.12 to make any additional payment to any Lender,
or if any Lender’s obligation to make or continue, or to convert Alternate Base
Rate Advances into, Eurodollar Advances shall be suspended pursuant to
2.02(c)(ii), 2.02(c)(iv) or 2.04(c), or if any Lender is a Defaulting Lender or
a Non-Consenting Lender (any Lender so affected, an “Affected Lender”), the
Borrower may elect, if such amounts continue to be charged or such suspension is
still effective, to replace such Affected Lender as a Lender party to this
Agreement, provided that (a) no Event of Default shall have occurred and be
continuing at the time of such replacement; (b) such replacement shall be at the
Borrower’s sole expense and effort, including the payment of the administrative
fee referenced in Section 9.06(a); (c) concurrently with such replacement,
another bank or other entity (which entity shall be an Eligible Assignee or an
Approved Affiliate) shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit A and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender which as to the Affected Lender shall be terminated as of such date and
to comply with the requirements of Section 9.06 applicable to assignments; and
(d) concurrently with such replacement, the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement all interest, fees and
other amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to
Holly Energy Partners -Operating
L.P. Credit Agreement

40



--------------------------------------------------------------------------------



 



and including the date of termination, including without limitation payments due
to such Affected Lender under Sections 2.07(c), 2.11 and 2.12. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or Issuing Bank, as applicable, or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     Section 2.16. Pari Passu Lien. All Obligations arising under the Credit
Documents, including, without limitation, Obligations under this Agreement,
Banking Service Obligations and Obligations under any Lender Hedging Agreement,
shall be secured pari passu by the Collateral. For the avoidance of doubt, no
Debt of any Excluded Subsidiary owing to any Lender, any Affiliate of a Lender,
any non-Lender, or any non-Lender Affiliate party to a Swap Contract with any
Excluded Subsidiary shall be secured by the Collateral or be considered an
“Obligation” for purposes of the Credit Documents. No Lender or Affiliate of a
Lender shall have any voting rights under any Credit Document as a result of the
existence of obligations owed to it under any Lender Hedging Agreement or as a
result of any Banking Service Obligation being owed to it, except as expressly
provided herein.
     Section 2.17. Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
          (i) Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.01.
          (ii) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 7.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Banks
hereunder; third, if so determined by the Administrative Agent or requested by
an Issuing Bank or Borrower, to be held in the Cash Collateral Account for
future funding obligations of that Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Advance in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent or requested by the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Advances under this Agreement;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Banks against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Letter of Credit Obligations in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Advances or Letter of Credit
Holly Energy Partners -Operating
L.P. Credit Agreement

41



--------------------------------------------------------------------------------



 



Obligations was made at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the
Advances of, and Letter of Credit Obligations owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Advances of, or Letter of Credit Obligations owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to deposit into the Cash Collateral Account pursuant to this Section 2.17(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
          (iii) Certain Fees. That Defaulting Lender shall not be entitled to
receive or accrue any fees pursuant to Section 2.06 for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
          (iv) Reallocation of Pro Rata Shares to Reduce Letter of Credit
Exposure. Subject to this Section 2.17(a)(iv), during any period in which there
is a Defaulting Lender, for purposes of computing the amount of the obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit pursuant to Section 2.13, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the outstanding amount of
Advances of that Lender.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the Issuing Banks agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to deposits to the Cash Collateral
Account), that Lender will, to the extent applicable, purchase that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Pro Rata Shares (without giving
effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
     (c) Replacement of Defaulting Lender. The Borrower shall have the right to
replace a Defaulting Lender in accordance with Section 2.15.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.01. Conditions Precedent to Effectiveness. The amendment and
restatement of the Prior Credit Agreement and the obligation of each Lender to
make Advances (including, without limitation, the True-Up Loans, if any) and of
the Issuing Banks to issue Letters of Credit hereunder shall
Holly Energy Partners -Operating
L.P. Credit Agreement

42



--------------------------------------------------------------------------------



 



not become effective until the date on which each of the following conditions
precedent is satisfied or waived in writing:
     (a) Documentation. On or before the Effective Date, the Administrative
Agent shall have received the following duly executed by all the applicable
parties thereto, in form and substance satisfactory to the Administrative Agent
and the Lenders, and where applicable, in sufficient copies for each Lender:
          (i) this Agreement and all its attached Exhibits and Schedules;
          (ii) a Note payable to each Lender in the amount of its Commitment;
          (iii) amendments to the Security Documents including, without
limitation, (A) the Pledge Agreements, (B) the Security Agreements, and (C) the
Mortgages requested by the Administrative Agent;
          (iv) the Guaranties;
          (v) stock certificates or, to the extent applicable under the Person’s
organizational documents, membership or partnership interest certificates
required in connection with the Pledge Agreements and stock powers or other
transfer documents for each such certificate endorsed in blank to the
Administrative Agent;
          (vi) appropriate UCC-1 or UCC-3 Financing Statements, if any, covering
the Collateral for filing with the appropriate authorities;
          (vii) a certificate dated as of the Effective Date from a Responsible
Officer stating that (A) all representations and warranties of the Borrower set
forth in this Agreement and each of the other Credit Documents to which it is a
party are true and correct in all material respects; (B) no Default has occurred
and is continuing; and (C) the conditions in this Section 3.01 have been met;
          (viii) certificates of insurance naming the Administrative Agent as
loss payee or additional insured, as applicable, evidencing insurance which
meets the requirements of this Agreement and the Security Documents;
          (ix) a certificate of the secretary or assistant secretary of the
General Partner certifying as of the Effective Date (A) the existence of the
Borrower and the General Partner, (B) the Borrower Partnership Agreement and the
other organizational documents of the Borrower, (C) the General Partner’s
Certificate of Organization and Regulations, (D) the resolutions of the General
Partner approving this Agreement, the Notes, the other Credit Documents, and the
related transactions on behalf of the Borrower, and (E) all documents evidencing
other necessary corporate, partnership or limited liability company action, if
any, with respect to this Agreement, the Notes, and the other Credit Documents
executed and delivered on or before the date hereof;
          (x) a certificate of a Secretary or an Assistant Secretary of the
General Partner of the Borrower dated as of the Effective Date certifying the
names and true signatures of the officers of the General Partner authorized to
sign this Agreement, the Notes, the Notices of Borrowing and the other Credit
Documents on behalf of the Borrower;
Holly Energy Partners -Operating
L.P. Credit Agreement

43



--------------------------------------------------------------------------------



 



          (xi) certificates of the secretary or assistant secretary of each of
the Guarantors certifying as of the Effective Date (A) the organizational
documents of such Guarantor, (B) the resolutions of the governing body of such
Guarantor approving this Agreement, the Guaranty, the other Credit Documents to
which such Guarantor is a party, and the related transactions, and (C) all other
documents evidencing other necessary corporate, partnership or limited liability
company action, if any, with respect to this Agreement, the Guaranty, and the
other Credit Documents to which such Guarantor is a party executed and delivered
on or before the date hereof;
          (xii) certificates of a Secretary or an Assistant Secretary of each
Guarantor dated as of the date of the initial Borrowing certifying the names and
true signatures of the officers of such Guarantor authorized to sign this
Agreement, the Guaranty and the other Credit Documents to which such Guarantor
is a party on behalf of such Guarantor;
          (xiii) certificates of good standing, existence, and authority for the
Borrower, the General Partner, the Limited Partner, and each of the Guarantors
from each of the states in which the Borrower, the General Partner, the Limited
Partner, and each of the Guarantors is either organized or, to the extent
requested by the Administrative Agent, does business;
          (xiv) results of lien and tax searches of the UCC Records of the
Secretary of State of jurisdictions selected by the Administrative Agent and
reflecting no Liens (other than Permitted Liens) against any of the Collateral
other than in favor of the Administrative Agent;
          (xv) favorable opinions of (A) Vinson & Elkins L.L.P., outside Texas
counsel to the Borrower, and (B) Denise C. McWatters, General Counsel of the
Borrower, in each case dated as of the Effective Date and in a form reasonably
acceptable to Administrative Agent and covering the Borrower and the Guarantors;
          (xvi) the Financial Statements and the other financial statements or
information described in Section 4.05; and
          (xvii) such other documents and agreements as the Administrative Agent
may reasonably request.
     (b) No Material Adverse Effect. Since December 31, 2009, no event or events
has occurred which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
     (c) No Material Litigation. No material legal or regulatory action or
proceeding has commenced and is continuing against the Borrower or any
Guarantor.
     (d) Payment of Fees and Expenses. The Borrower shall have paid the fees
required to be paid prior to the Effective Date and all costs and expenses for
which the Borrower has received a proper invoice not less than two days prior to
the Effective Date and which are payable pursuant to Section 9.04(a).
     (e) Lender’s Liens. The Administrative Agent shall have received
satisfactory evidence that the Liens granted to it under the Security Documents
are, or will concurrent with the filing thereof, be Acceptable Security
Interests and that all actions (including the obtaining of any third-party
consents to the granting of such Liens that are necessary or desirable but only
to the extent required hereunder) or
Holly Energy Partners -Operating
L.P. Credit Agreement

44



--------------------------------------------------------------------------------



 



filings necessary to protect, preserve and validly perfect such Liens have been
made, taken or obtained, as the case may be, and are in full force and effect.
     (f) Security Interests. The Administrative Agent shall be satisfied that
the Security Documents encumber substantially all of such real property
interests held by the Borrower and its Subsidiaries as the Administrative Agent
may require.
     (g) Parent Credit Facility. The Administrative Agent shall have received
true copies (certified to be such by the Parent) of all amendments,
modifications and supplements to the Parent Credit Facility as of the date of
this Agreement to the extent that such amendments, modifications and supplements
have not been previously provided.
     (h) Due Diligence. The Arrangers shall be satisfied in their reasonable
discretion with their due diligence analysis and review of the assets,
liabilities, business, operations, condition (financial or otherwise) and
prospects of the Borrower, the Guarantors, the Partners and their owners. The
Borrower and the Guarantors shall have provided true, correct, and complete
copies of all material contracts by which such Persons are bound or to which
such Persons are a party as of the date of this Agreement to the Administrative
Agent to the extent not previously provided, and the Administrative Agent shall
be satisfied in its sole reasonable discretion with its review thereof.
     (i) Consents, Licenses, and Approvals. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses, and approvals, if any, required in accordance
with applicable law, or in accordance with any document, agreement, instrument,
or arrangement to which the Borrower, any Excluded Subsidiary or their
respective Subsidiaries is a party (other than any real property interest that
is subject to the Third Party Consent Limitation and other agreements, the
breach of which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect), in connection with the
execution, delivery, performance, validity and enforceability of this Agreement
and the other Credit Documents. In addition, the Borrower, the Excluded
Subsidiaries, and their respective Subsidiaries shall have all such material
consents, licenses and approvals required in connection with the continued
operation of such Persons and the performance of the Obligations except for any
real property interest that is subject to the Third Party Consent Limitation and
except where the failure to have any of such material consents, licenses and
approvals, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. For the purpose of clarification, all real
property interests referenced in the Fifth Amended and Restated Post-Closing
Agreement and the consents related thereto shall be deemed to be real property
interests that are subject to the Third Party Consent Limitation, and Borrower
and the applicable Subsidiaries shall be deemed to have satisfied their
obligations to use commercially reasonably efforts for a period of 90 days to
obtain the consents referenced therein; accordingly, such Fifth Amended and
Restated Post-Closing Agreement is hereby terminated.
     Section 3.02. Conditions Precedent to All Borrowings. The obligation of
each Lender to make an Advance on the occasion of each Borrowing and of an
Issuing Bank to issue, increase, or extend any Letter of Credit shall be subject
to the further conditions precedent that on the date of such Borrowing or the
issuance, increase, or extension of such Letter of Credit the following
statements shall be true (and the giving of the applicable Notice of Borrowing
or Letter of Credit Application and the acceptance by the Borrower of the
proceeds of such Borrowing or the issuance, increase, or extension of such
Letter of Credit shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or the issuance, increase, or extension of
such Letter of Credit, such statements are true):
Holly Energy Partners -Operating
L.P. Credit Agreement

45



--------------------------------------------------------------------------------



 



     (a) the representations and warranties made by the Borrower and the
Guarantors contained in Article IV hereof and in each of the other Credit
Documents are true and correct in all material respects on and as of the date of
such Borrowing, or the date of the issuance, increase, or extension of such
Letter of Credit, before and after giving effect to such Borrowing or to the
issuance, increase, or extension of such Letter of Credit and to the application
of the proceeds from such Borrowing, as though made on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date; and
     (b) no Default has occurred and is continuing or would result from such
Borrowing, from the application of the proceeds therefrom, or from the issuance,
increase, or extension of such Letter of Credit.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants as follows:
     Section 4.01. Existence; Power; Subsidiaries; Compliance With Laws.
     (a) The Borrower is a limited partnership duly formed and validly existing
under the laws of the state of Delaware. The Borrower is in good standing and is
qualified to do business in each jurisdiction where its ownership or lease of
Property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. Each of its Subsidiaries is a corporation, limited
partnership or limited liability company duly formed or organized, as
applicable, validly existing and in good standing under the laws of the state of
its formation or organization, as applicable. Each of its Subsidiaries is in
good standing and is qualified to do business in each jurisdiction where its
ownership or lease of Property or the conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect. The General Partner is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Delaware. The General Partner is in good standing and
is qualified to do business in each jurisdiction where its ownership or lease of
Property or conduct of its business requires such qualification, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.
     (b) Each of the Borrower and its Subsidiaries have all requisite power and
authority to own or lease and operate their respective properties and to carry
on their business as now conducted and as proposed to be conducted.
     (c) On the Effective Date, the Borrower has no subsidiaries other than
those listed on Schedule 4.01. Schedule 4.01 correctly lists the names,
ownership, jurisdictions of incorporation or formation of each of the Borrower’s
Subsidiaries as of the Effective Date. On the Effective Date, except for the
Excluded Subsidiaries, all of the Borrower’s Subsidiaries are Guarantors.
     (d) Neither the General Partner, the Limited Partner, the Borrower nor any
of its Subsidiaries is a Person (i) whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), or (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of Section 2, or (iii) on the list of
Holly Energy Partners -Operating
L.P. Credit Agreement

46



--------------------------------------------------------------------------------



 



Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order. The General Partner, the Limited
Partner, the Borrower and each of its Subsidiaries is in compliance, in all
material respects, with (A) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (B) the USA Patriot Act. No
part of the proceeds of any Advance will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
     Section 4.02. Authorization. The execution, delivery, and performance by
the Borrower and each of the Guarantors of this Agreement, the Notes, and the
other Credit Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby (a) are within the Borrower’s or
such Guarantor’s powers, (b) have been duly authorized by all necessary
partnership proceedings, corporate actions, or limited liability company
actions, as applicable, (c) do not contravene, violate, conflict with or result
in the breach of, or constitute a default under, as applicable, (i) the Borrower
Partnership Agreement or such Guarantor’s organizational documents, as
applicable, (ii) any Legal Requirement binding on or affecting the Borrower or
any Guarantor, or (iii) any material loan agreement, indenture, mortgage, deed
of trust or lease, or any other material contract or instrument binding on or
affecting the Borrower or any Guarantor or any of their respective properties,
and (d) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement. At the time of the making of any Advances or the
issuance, increase, or extension of any Letter of Credit, such Advances or
Letter of Credit and the use of the proceeds of such Advances or Letter of
Credit will (A) be within the Borrower’s partnership powers, (B) have been duly
authorized by all necessary partnership action, (C) not contravene, violate,
conflict with or result in the breach of, or constitute a default under, as
applicable, (x) the Borrower Partnership Agreement, (y) any Legal Requirement
binding on or affecting the Borrower, or (z) any material loan agreement,
indenture, mortgage, deed of trust or lease, or any other material contract or
instrument binding on or affecting the Borrower or any of its properties, and
(D) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.
     Section 4.03. Governmental Approvals; Third Party Consents. No consent,
order, authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any Person (other than the filings and
notices required under or in connection with the Security Documents and other
than consents related to any real property interest that is subject to the Third
Party Consent Limitation) is required for (a) the ownership, operation and
maintenance of the Borrower’s or its Subsidiaries’ Property, except for (i) such
consents, orders, authorizations, approvals, other actions, notices and filings
as have been (or will be prior to the Effective Date) duly obtained, taken,
given or made and are in full force and effect and with which the Borrower and
its Subsidiaries are in compliance in all material respects, or (ii) such
consents, orders, authorizations, approvals, other actions, notices and filings
for which the failure to obtain, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (b) the due execution,
delivery and performance by the Borrower or the Guarantors of this Agreement,
the Notes or the other Credit Documents, except for such consents, orders,
authorizations, approvals, other actions as will be obtained, taken, given or
made prior to the Effective Date, or (c) the consummation of the transactions
contemplated hereby or thereby. At the time of the making of the Advances, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or Person will be required for the making of, or the
use of the proceeds of such Borrowings or the granting of the Liens under the
Security Documents (other than filings and notices required under or in
connection with the Security Documents). No consent,order, authorization
Holly Energy Partners -Operating
L.P. Credit Agreement

47



--------------------------------------------------------------------------------



 



or approval or other action by, and no notice to or filing with, any
Governmental Authority or any Person (other than the filings and notices
required under or in connection with the Security Documents) is required for the
foreclosure or exercise of remedies by the Administrative Agent under the
Security Documents.
     Section 4.04. Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents have been duly executed and delivered by the Borrower and
each of the Guarantors to which any of them is a party. Each Credit Document is
(or upon execution will be) the legal, valid, and binding obligation of the
Borrower and each of the Guarantors enforceable against the Borrower and each of
the Guarantors in accordance with its terms, except for the Third Party Consent
Limitation with respect to real property interests to which such limitation is
applicable and except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).
     Section 4.05. Financial Statements. The Borrower has delivered to the
Administrative Agent and the Lenders copies of the Financial Statements, and the
Financial Statements are accurate and complete in all material respects and
present fairly the consolidated financial condition of the Limited Partner and
its consolidated Subsidiaries as of their respective dates and for their
respective periods in accordance with GAAP. As of the date of the Financial
Statements, there were no material contingent obligations, liabilities for
taxes, unusual forward or long term commitments, or unrealized or anticipated
losses of the Borrower or any of its Subsidiaries, except for the Third Party
Consent Limitation with respect to real property interests to which such
limitation is applicable and except as disclosed therein and adequate reserves
for such items have been made in accordance with GAAP. All projections,
estimates, and pro forma financial information furnished by the Borrower were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates, and pro forma
financial information were furnished. Since the date of the Financial
Statements, no Material Adverse Effect has occurred, and no event or
circumstance that could reasonably be expected to cause a Material Adverse
Effect has occurred.
     Section 4.06. True and Complete Disclosure. All factual information
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of its Subsidiaries or any of the Partners in writing to the Administrative
Agent and the Lenders for purposes of or in connection with this Agreement, any
other Credit Document, or any transaction contemplated hereby or thereby is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of the Borrower, any of its Subsidiaries or any of the Partners in
writing to the Administrative Agent and the Lenders will be, true and accurate
in all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole) not misleading at such time.
     Section 4.07. Litigation. Except as set forth on Schedule 4.07, there is no
pending or, to the best knowledge of the Borrower or any of its Subsidiaries,
threatened action or proceeding against the Borrower, any of its Subsidiaries or
any of the Partners before any court, Governmental Authority or arbitrator,
including, without limitation, the FERC or any equivalent state regulatory
agency, which could reasonably, individually or in the aggregate, be expected to
have a Material Adverse Effect or which purports to affect the legality,
validity, binding effect or enforceability of this Agreement, the Notes, or any
other Credit Document. Additionally, there is no pending or, to the knowledge of
any Responsible Officer, threatened action or proceeding instituted against the
Borrower, any of its Subsidiaries, or any Partner which seeks to adjudicate the
Borrower, any of its Subsidiaries, or any Partner as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or
Holly Energy Partners -Operating
L.P. Credit Agreement

48



--------------------------------------------------------------------------------



 



relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its Property other than a threatened action or involuntary
proceeding that is not an Event of Default pursuant to Section 7.01(e).
     Section 4.08. Use of Proceeds. The proceeds of the Borrowings will be used
by the Borrower for (i) working capital purposes of the Borrower, any Guarantor
and their Subsidiaries, (ii) Investments, Acquisitions and the development of
new projects, including, without limitation, any Capital Expansion Projects,
(iii) general corporate purposes of the Borrower, any Guarantor and their
Subsidiaries including, without limitation, the making of capital expenditures,
(iv) to refinance Debt existing under the Prior Credit Agreement, (v) payment of
the fees and expenses incurred in connection with the refinancing of the Debt
existing under the Prior Credit Agreement, (vi) the making of Distribution
Payments in compliance with Section 6.05 and (vii) the repayment or repurchase
of Debt, including, without limitation, all or a portion of the 6.25% Senior
Notes, in compliance with Section 6.05 and Section 6.18.
     Section 4.09. Investment Company Act. None of the General Partner, the
Limited Partner, the Borrower or any of its Subsidiaries is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
     Section 4.10. Taxes. All federal, and material state, local and foreign tax
returns, reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Borrower or any member of the
Controlled Group (hereafter collectively called the “Tax Group”) have been filed
with the appropriate Governmental Authority in all jurisdictions in which such
returns, reports, and statements are required to be filed, and all taxes (which
are material in amount) and other impositions due and payable have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for non-payment thereof except (a) where contested in good
faith and by appropriate proceedings or (b) to the extent the failure to pay
such, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. Neither the Borrower nor any member of the Tax Group
has given, or been requested to give, a waiver of the statute of limitations
relating to the payment of any federal, state, local or foreign taxes or other
impositions. Proper and accurate amounts have been withheld by the Borrower and
all other members of the Tax Group from their employees for all periods to
comply in all material respects with the tax, social security and unemployment
withholding provisions of applicable federal, state, local and foreign law.
Timely payment of all sales and use taxes required by applicable law have been
made by the Borrower and all other members of the Tax Group, except to the
extent that the failure to pay such, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     Section 4.11. Pension Plans; ERISA. All Plans are in compliance in all
material respects with all applicable provisions of ERISA. No Termination Event
has occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. Neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any withdrawal liability. As of the most recent valuation date applicable
thereto, neither the Borrower nor any member of the Controlled Group would
become subject to any liability under ERISA if the Borrower or any member of the
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, the Borrower has no reason to believe that the
annual cost during the term of this Agreement to the Borrower or any member of
the Controlled Group for post-retirement benefits to be provided to the current
and former employees
Holly Energy Partners -Operating
L.P. Credit Agreement

49



--------------------------------------------------------------------------------



 



of the Borrower or any member of the Controlled Group under Plans that are
welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.
     Section 4.12. Insurance. The Borrower and its Subsidiaries carry the
insurance required to be carried under Section 5.02 of this Agreement.
     Section 4.13. No Burdensome Restrictions; No Defaults. None of the
Borrower, any of its Subsidiaries, the General Partner, or the Limited Partner
is a party to any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any charter or partnership restriction or
provision of any Legal Requirement which could reasonably, individually or in
the aggregate, be expected to have a Material Adverse Effect or which could
affect the legality, validity, binding effect or enforceability of this
Agreement, the Notes, or any other Credit Document. Except as set forth on
Schedule 4.13, none of the Borrower, any of its Subsidiaries, the General
Partner, or the Limited Partner is in default under or with respect to any
Material Contract to which the Borrower, any of its Subsidiaries, the General
Partner, or the Limited Partner is a party.
     Section 4.14. Environmental Condition. Except for matters that,
individually or in the aggregate, (i) do not materially interfere with the
ordinary conduct of Business, (ii) do not materially detract from the value or
the use of the portion of the Pipeline Systems affected thereby and (iii) could
not reasonably be expected to have a Material Adverse Effect:
     (a) Permits, Etc. The Borrower and each of its Subsidiaries (i) have
obtained all Environmental Permits necessary for the ownership and operation of
its real properties and the conduct of its Business; (ii) have been and are in
compliance with all terms and conditions of such Environmental Permits and with
all other requirements of applicable Environmental Laws; (iii) have not received
written notice of any violation or alleged violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim.
     (b) Certain Liabilities. None of the present or previously owned or
operated real properties of the Borrower and each of its Subsidiaries, wherever
located, (i) are on or, to the Borrower’s knowledge, are proposed to be placed
on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or are otherwise designated, listed, or identified or, to the knowledge of the
Borrower or any of its Subsidiaries, investigated as a potential site for
removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Laws; (ii) are subject to a Lien,
arising under or in connection with any Environmental Laws, that attaches to any
revenues or to any real property owned or operated by the Borrower or any of its
Subsidiaries wherever located; or (iii) have been the site of any Release of
Hazardous Substances from present or past operations which has caused at the
site or at any third-party site any condition that has resulted in or could
reasonably be expected to result in the need for any Response.
     (c) Certain Actions. Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project taken by the Borrower or any of its Subsidiaries on any of their
presently or formerly owned or operated real property and (ii) there is no
material present and future liability, if any, of the Borrower and its
Subsidiaries which could reasonably be expected to arise in connection with
requirements under Environmental Laws. None of the Borrower or any of its
Subsidiaries has knowingly or willfully permitted the commission of waste or
other injury or released
Holly Energy Partners -Operating
L.P. Credit Agreement

50



--------------------------------------------------------------------------------



 



Hazardous Substances on or about owned or operated property in violation of
applicable Environmental Laws.
     Section 4.15. Permits, Licenses, etc. The Borrower and each of its
Subsidiaries possesses all authorizations, permits, licenses, patents, patent
rights or licenses, trademarks, trademark rights, trade names rights and
copyrights which are necessary to conduct the Business. Each of the Borrower and
its Subsidiaries manages and operates its business in all material respects in
accordance with all applicable Legal Requirements, except where such failure to
comply, either individually or in the aggregate, could not reasonably have a
Material Adverse Effect. No violations exist or have been recorded in respect of
such authorizations, permits, licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade names rights and copyrights, including,
without limitation, any known conflict with the valid trademarks, trade names,
copyrights or licenses of others which could, individually or in the aggregate,
have a Material Adverse Effect.
     Section 4.16. Security Interests. As of the Effective Date, each of the
Borrower and the Guarantors listed on Schedule 4.16 is a “transmitting utility”
within the meaning of Section 9.501(b) of the Delaware Uniform Commercial Code.
On the date of this Agreement, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Security Documents
will have been made, obtained and taken in all relevant jurisdictions, or
satisfactory arrangements will have been made for all governmental actions and
all other filings, recordings, registrations, third party consents, and other
actions which are necessary to create and perfect the Liens provided for in the
Security Documents to be made, obtained, or taken in all relevant jurisdictions.
Upon the filing of the Security Documents, each of the Security Documents
creates, as security for the Obligations purported to be secured thereby, an
Acceptable Security Interest.
     Section 4.17. Title, Etc.
     (a) The Borrower and each of its Subsidiaries have good and marketable
title, in all material respects, in all of their respective Property, including,
without limitation, the real and personal property described in each of the
Mortgages, as is necessary to operate the Business as reflected in the Financial
Statements, and none of such Property is subject to any Lien, except Permitted
Liens.
     (b) The Pipeline Systems are covered by recorded fee deeds, rights of way,
easements, leases, subleases, servitudes, permits, licenses, or other
instruments (collectively, “rights of way”) in favor of the Borrower or its
Subsidiaries (or their predecessors in interest) and their respective successors
and assigns, except where the failure of the Pipeline Systems to be so covered,
individually or in the aggregate, (i) does not materially interfere with the
ordinary conduct of Business, (ii) does not materially detract from the value or
the use of the portion of the Pipeline Systems which are not covered and
(ii) could not reasonably be expected to have a Material Adverse Effect. The
rights of way establish a contiguous and continuous right of way for the
Pipeline Systems and grant the Borrower or its Subsidiaries (or their
predecessors in interest) the right to construct, operate, and maintain the
Pipeline Systems in, over, under, or across the land covered thereby in the same
way that a prudent owner and operator would inspect, operate, repair, and
maintain similar assets and in the same way as the Borrower has inspected,
operated, repaired, and maintained the Pipeline Systems as reflected in the
Financial Statements; provided, however, (A) some of the rights of way granted
to the Borrower or its Subsidiaries (or their predecessors in interest) by
private parties and Governmental Authorities are revocable at the right of the
applicable grantor, (B) some of the rights of way cross properties that are
subject to liens in favor of third parties that have not been subordinated to
the rights of way; and (C) some rights of way are subject to certain defects,
limitations and restrictions; provided, further, none of the limitations,
defects,
Holly Energy Partners -Operating
L.P. Credit Agreement

51



--------------------------------------------------------------------------------



 



and restrictions described in clauses (A), (B) and (C) above, individually or in
the aggregate, (x) materially interfere with the ordinary conduct of Business,
(y) materially detract from the value or the use of the portion of the Pipeline
Systems which are covered or (z) could reasonably be expected to have a Material
Adverse Effect.
     (c) The Terminals are covered by fee deeds, real property leases, or other
instruments (collectively “deeds”) in favor of the Borrower or its Subsidiaries
(or their predecessors in interest) and their respective successors and assigns.
The deeds grant the Borrower or its Subsidiaries (or their predecessors in
interest) the right to construct, operate, and maintain the Terminals in, over,
under, and across the land covered thereby in the same way that a prudent owner
and operator would inspect, operate, repair, and maintain similar assets and in
the same way as the Borrower has inspected, operated, repaired, and maintained
the Terminals as reflected in the Financial Statements.
     (d) There has been no and there is not presently any occurrence of any
(i) breach or event of default on the part of the Borrower or any of its
Subsidiaries with respect to any right of way or deed, (ii) to the knowledge of
the Borrower or any of its Subsidiaries, breach or event of default on the part
of any other party to any right of way or deed, or (iii) event that, with the
giving of notice or lapse of time or both, would constitute such breach or event
of default on the part of the Borrower or any of its Subsidiaries with respect
to any right of way or deed or, to the knowledge of the Borrower or any of its
Subsidiaries, on the part of any other party thereto, in each case, to the
extent any such breach or default, individually or in the aggregate, (A)
materially interferes with the ordinary conduct of Business, (B) materially
detracts from the value or the use of the portion of the Pipeline Systems
covered thereby or (C) could reasonably be expected to have a Material Adverse
Effect. The rights of way and deeds (to the extent applicable) are in full force
and effect in all material respects and are valid and enforceable against the
parties thereto in accordance with their terms (subject to the effect of any
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer, fraudulent conveyance or similar laws effecting creditors’ rights
generally and subject, as to enforceability to the effect of general principles
of equity) and all rental and other payments due thereunder by the Borrower, its
Subsidiaries, and their predecessors in interest have been duly paid in
accordance with the terms of the deeds and rights of way (as such terms are
defined in this Section 4.17) except to the extent that a failure to do so,
individually or in the aggregate, (x) does not materially interfere with the
ordinary conduct of Business, (y) does not materially detract from the value or
the use of the portion of the Pipeline Systems covered thereby and (z) could not
reasonably be expected to have a Material Adverse Effect.
     (e) The Pipeline Systems are located within the confines of the rights of
way and do not encroach upon any adjoining property in any one or more material
respects. The Terminals are located within the boundaries of the property
affected by the deeds, leases or other instruments to the Borrower or its
Subsidiaries and do not encroach upon any adjoining property in any one or more
material respects. The buildings and improvements owned or leased by the
Borrower and its Subsidiaries, and the operation and maintenance thereof, do not
(i) contravene any applicable zoning or building law or ordinance or other
administrative regulation or (ii) violate any applicable restrictive covenant or
any Legal Requirement, the contravention or violation of which would materially
affect the use of the property subject thereto.
     (f) The material Properties used or to be used in the Business or the
continuing operations of the Borrower and each of its Subsidiaries are in good
repair, working order, and condition, normal wear and tear excepted. Neither the
Business nor the Properties of the Borrower or any of its Subsidiaries has been
affected in any material and adverse manner as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property
Holly Energy Partners -Operating
L.P. Credit Agreement

52



--------------------------------------------------------------------------------



 



or cancellation of contracts, permits or concessions by a Governmental
Authority, riot, activities of armed forces or acts of God or of any public
enemy.
     (g) No eminent domain proceeding or taking has been commenced or, to the
knowledge of the Borrower or any of its Subsidiaries, is contemplated with
respect to all or any portion of the Pipeline Systems or the Terminals except
for that which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     (h) No portion of the Pipeline Systems or the Terminals has, since the date
of this Agreement, suffered any material damage by fire or other casualty loss
that has not heretofore been repaired and restored. No portion of the Terminals
is located in a special flood hazard area as designated by any Governmental
Authority.
     Section 4.18. State and Federal Regulation.
     (a) The interstate common carrier pipeline operations comprising a portion
of the Pipeline Systems (the “Borrower Interstate Pipelines”) are subject to
rate regulation by the FERC under the Interstate Commerce Act and the Energy
Policy Act. With respect to that certain portion of the Borrower Interstate
Pipelines that is located between Artesia, New Mexico and El Paso, Texas,
(i) the rates on file with the FERC are just and reasonable pursuant to the
Energy Policy Act and (ii) to the knowledge of the Borrower, no provision of the
tariff containing such rates is unduly discriminatory or preferential. Except as
set forth on Schedule 4.18(a) or which could not reasonably be expected to cause
a Material Adverse Effect, neither the Borrower, the Parent, any of the
Borrower’s Subsidiaries, nor any other Person that now owns or has owned an
interest in any of the Borrower Interstate Pipelines has been or is the subject
of a complaint, investigation or other proceeding regarding their respective
rates or practices with respect to the Borrower Interstate Pipelines. No such
complaint, petition, or other filing with the FERC, individually or in the
aggregate, could result, if adversely determined to the position or interest of
Borrower or its applicable Subsidiaries, in a Material Adverse Effect.
     (b) With respect to those certain intrastate common carrier pipeline
operations that comprise a portion of the Pipeline Systems, as of the Effective
Date, such pipeline operations in the State of Texas (the “Texas Intrastate
Pipelines”) are subject to regulation by the Railroad Commission of Texas. Each
of the Borrower and its Subsidiaries which owns pipelines and conducts pipeline
operations in the State of Texas has followed prudent practice in the refined
products transportation and distribution industries, as applicable, regarding
the setting of rates for services provided and the implementation of such rates.
To the Borrower’s knowledge, the rates charged by Borrower and its Subsidiaries
with respect to the Texas Intrastate Pipelines, as reflected in the Financial
Statements, provide no more than a fair return on the aggregate value of the
property used to render services on the Texas Intrastate Pipelines, and to the
Borrower’s knowledge, neither Borrower nor any of its Subsidiaries uses,
charges, imposes, or implements, or has previously done any of the foregoing in
a discriminatory way. As of the Effective Date, the Borrower’s and its
Subsidiaries’ pipeline operations in the State of Idaho and in the State of New
Mexico do not constitute intrastate common carrier pipeline operations and are
not subject to regulation by the Idaho Public Utilities Commission or the New
Mexico Public Regulation Commission. Except as set forth on Schedule 4.18(b),
neither the Borrower, the Parent, any of the Borrower’s Subsidiaries, nor any
other party that now owns or has owned an interest in any of the Texas
Intrastate Pipelines has been or is the subject of a complaint, investigation or
other proceeding regarding their respective rates or practices with respect to
the Texas Intrastate Pipelines.
Holly Energy Partners -Operating
L.P. Credit Agreement

53



--------------------------------------------------------------------------------



 



     Section 4.19. FERC.
     (a) Each of the Borrower and its Subsidiaries is in compliance, in all
material respects, with all rules, regulations and orders of the FERC and all
State Pipeline Regulatory Agencies applicable to the Pipeline Systems.
     (b) As of the date of this Agreement, none of the Borrower or its
Subsidiaries is liable for any refunds or interest thereon as a result of an
order from the FERC or any other Governmental Authority with jurisdiction over
the Pipeline Systems.
     (c) The Borrower’s and any applicable Subsidiary’s report on Form 6 filed
with the FERC complies as to form with all applicable legal requirements and
does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements therein not misleading.
     (d) Without limiting the generality of Section 4.15 of this Agreement, no
certificate, license, permit, consent, authorization or order (to the extent not
otherwise obtained) is required by the Borrower or any of its Subsidiaries from
any Governmental Authority to construct, own, operate and maintain the Pipeline
Systems, or to transport and/or distribute Refined Products under existing
contracts and agreements as the Pipeline Systems are presently owned, operated
and maintained.
     Section 4.20. Title to Refined Products. None of the Borrower or any of its
Subsidiaries have title to any of the Refined Products or other petroleum
products which are transported and/or distributed through the Pipeline Systems.
     Section 4.21. Employee Matters. None of the Borrower, any of its
Subsidiaries, or any of their respective employees are subject to any collective
bargaining agreement, and no petition for certification or union election is
pending with respect to the employees of the Borrower or any of its Subsidiaries
and, no union or collective bargaining unit has sought such certification or
recognition with respect to the employees of the Borrower or any of its
Subsidiaries. There are no strikes, slowdowns, work stoppages, or controversies
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries which could have, either individually or in the
aggregate, a Material Adverse Effect.
     Section 4.22. Ownership.
     (a) As of the date hereof, the General Partner is the sole general partner
of the Borrower, and the Limited Partner is the sole limited partner of the
Borrower. As of the date hereof, (i) the General Partner is the legal and
beneficial owner of 0.001% of the partnership interests in the Borrower, and
(ii) the Limited Partner is the legal and beneficial owner of 99.999% of the
limited partnership interests in the Borrower and 100% of the membership
interests in the General Partner. No part of the partnership interests in the
Borrower or the membership interests of the General Partner is subject to any
Lien, other than in favor of the Administrative Agent. After the Effective Date,
the Borrower Partnership Agreement has not been amended, restated, supplemented,
or revised other than in accordance with the terms of Section 6.09.
     (b) As of the date hereof, the Equity Interests in the Guarantors (other
than the Limited Partner) and their Subsidiaries are legally and beneficially
owned by the Persons, and by such Persons in the percentages, specified in
Schedule 1.01(d). No part of such Equity Interests is subject to any Lien, other
than in favor of the Administrative Agent.
     Section 4.23. Solvency.
Holly Energy Partners -Operating
L.P. Credit Agreement

54



--------------------------------------------------------------------------------



 



     (a) Immediately before and immediately after the execution of this
Agreement and immediately before and immediately after any Borrowing under this
Agreement, (i) on a pro forma basis, the assets of the Borrower and its
Subsidiaries on a Consolidated basis, at a fair valuation, exceeds the debts and
liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a Consolidated basis; (ii) the present fair saleable value of
the Property of the Borrower and its Subsidiaries on a Consolidated basis is
greater than the amount that would be required to pay the probable liability of
the Borrower and its Subsidiaries on a Consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a Consolidated basis can pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
Consolidated basis do not have unreasonably small capital with which to conduct
the Business as reflected in the Financial Statements, as the Business is now
conducted, and as the Business is proposed to be conducted after the dates, from
time to time, at which the representation in this Section 4.23(a) speaks.
     (b) The Borrower does not intend to, or to permit any of its Subsidiaries
to, and does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its Debt or
the Debt of such Subsidiary.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Note or any amount under any Credit Document shall remain
unpaid, any Letter of Credit shall remain outstanding, or any Lender shall have
any Commitment hereunder, the Borrower agrees to comply with the following
covenants.
     Section 5.01. Compliance with Laws, Etc. The Borrower will, and will cause
its Subsidiaries to, comply in all material respects with all Legal
Requirements. Without limitation of the foregoing, the Borrower shall, and shall
cause its Subsidiaries and, shall use reasonable efforts to cause each lessee or
other Person operating or occupying any of its properties, to (i) comply, in all
material respects with all applicable Environmental Laws and Environmental
Permits, (ii) obtain and renew when needed all Environmental Permits necessary
for its operations and properties, (iii) conduct any investigation, study,
sampling, or testing required by applicable Environmental Laws and
(iv) undertake any cleanup, removal, remedial and other action necessary to
remove and clean up all Hazardous Substances from any of its properties, in
accordance with the requirements of all Environmental Laws.
     Section 5.02. Maintenance of Insurance.
     (a) Policies and Certificates. The Borrower shall, and shall cause its
Subsidiaries to, procure and maintain or shall cause to be procured and
maintained continuously in effect policies of insurance in form and amounts and
issued by financially sound insurance companies as is customary for companies in
the same or similar businesses. Upon request of the Administrative Agent,
summaries or copies of all policies or certificates thereof, and endorsements
and renewals thereof of the Borrower and its Subsidiaries shall be delivered to
and retained by the Administrative Agent. All such policies of insurance shall
either have attached thereto a Lender’s Loss Payable Endorsement for the benefit
of the Administrative Agent for its benefit and the ratable benefit of the
Lenders, as loss payee in form reasonably satisfactory to the Administrative
Agent in its sole discretion or shall name the Administrative
Holly Energy Partners -Operating
L.P. Credit Agreement

55



--------------------------------------------------------------------------------



 



Agent as an additional insured, as applicable. All policies or certificates of
insurance shall set forth the coverage, the limits of liability, the name of the
carrier, the policy number, and the period of coverage. All such certificates of
insurance of the Borrower and its Subsidiaries shall contain a provision that
notwithstanding any contrary agreements between the Borrower, its Subsidiaries
and the applicable insurance company, such policies will not be canceled,
allowed to lapse without renewal, surrendered or amended solely to reduce the
scope or limits of coverage without the applicable insurance company endeavoring
to provide at least thirty days’ prior written notice to the Administrative
Agent.
     (b) Notice of Casualty Events, Etc. Promptly upon obtaining knowledge
thereof, the Borrower shall notify the Administrative Agent of any material
casualty to the Collateral, including all casualties to the Collateral where the
aggregate damage to the Collateral could exceed $5,000,000. With respect to any
potential claims under any business interruption, property, or environmental
insurance maintained by the Borrower in excess of such amount, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, but shall not be required to, in consultation with the Borrower, make
proof of loss under, settle and adjust any claims under, and receive the
proceeds under any such insurance or direct the Borrower to take such actions at
the direction of the Administrative Agent, and the reasonable expenses incurred
by the Administrative Agent in adjustment and collection of such proceeds shall
be paid by the Borrower. The Administrative Agent shall not be liable or
responsible for failure to collect or exercise diligence in the collection of
any proceeds.
     (c) Payments. The insurance proceeds received on account of any loss,
damage, destruction or other casualty (i) if any Event of Default has occurred
and is continuing, shall be applied as a mandatory prepayment of the Advances or
(ii) (A) if no Event of Default has occurred and is continuing, (B) the Borrower
desires to rebuild, restore, or replace such property and (C) the rebuilding,
restoration, or replacement can be and is completed within two hundred and
seventy days after receipt of such proceeds or if such rebuilding, restoration,
or replacement is not completed within such two hundred and seventy day period,
the Borrower during such period has continued to work diligently to complete
such rebuilding, restoration, or replacement as determined in the Administrative
Agent’s sole but reasonable discretion, then such proceeds shall be delivered to
the Borrower or the applicable Guarantor to be applied to pay for the cost of
repair, restoration, or replacement of the Collateral subject to such loss,
damage, destruction or other casualty, which Collateral shall be so repaired,
restored, or replaced as to be of at least equal value and substantially the
same character as prior to such loss, damage, destruction or other casualty. In
the event that any such proceeds are paid to the Borrower or any such Guarantor
in violation of the foregoing, the Borrower or such Guarantor shall hold the
proceeds in trust for the Administrative Agent, segregate the proceeds from the
other funds of the Borrower or such Guarantor, and promptly pay the proceeds to
the Administrative Agent with any necessary endorsement. Upon the request of the
Administrative Agent, after the occurrence and during the continuance of any
Event of Default, the Borrower or any such Subsidiary shall execute and deliver
to the Administrative Agent any additional assignments and other documents as
may be reasonably necessary to enable the Administrative Agent to directly
collect the proceeds.
     (d) Collateral Protection Insurance Notice. TEXAS FINANCE CODE SECTION
307.052 COLLATERAL PROTECTION INSURANCE NOTICE: (A) BORROWER IS REQUIRED TO
(i) KEEP THE COLLATERAL INSURED AGAINST DAMAGE IN THE AMOUNT SPECIFIED HEREIN;
(ii) PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN
THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER OR OTHERWISE AS PROVIDED
HEREIN; AND (iii) NAME THE ADMINISTRATIVE AGENT AS THE PERSON TO BE PAID UNDER
THE POLICY IN THE EVENT OF A LOSS AS PROVIDED HEREIN; (B) SUBJECT TO THE
PROVISIONS HEREOF, BORROWER MUST, IF REQUIRED BY THE ADMINISTRATIVE AGENT,
DELIVER TO THE ADMINISTRATIVE
Holly Energy Partners -Operating
L.P. Credit Agreement

56



--------------------------------------------------------------------------------



 



AGENT A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) SUBJECT
TO THE PROVISIONS HEREOF, IF BORROWER FAILS TO MEET ANY REQUIREMENT LISTED IN
THE FOREGOING SUBPARTS (A) OR (B), THE ADMINISTRATIVE AGENT MAY OBTAIN
COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT BORROWER’S EXPENSE.
     Section 5.03. Preservation of Existence, Etc. Except as otherwise permitted
by Section 6.04, the Borrower will, and will cause its Subsidiaries to, preserve
and maintain their existence, rights, franchises and privileges in the
jurisdiction of their formation, and qualify and remain qualified to do business
and as is otherwise required in each jurisdiction in which such qualification is
necessary or desirable in view of its business and operations or the ownership
of its Properties; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to preserve any such right or franchise if the
general partner, board of directors or equivalent body of the Borrower or such
Subsidiary determines that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower or such Subsidiary, as applicable,
and if the loss of any such right or franchise is not disadvantageous in any
material respect to the Lenders.
     Section 5.04. Payment of Taxes, Etc. The Borrower will, and will cause its
Subsidiaries to, pay and discharge before the same shall become delinquent
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or Property and (b) all lawful claims that are
material in amount which, if unpaid, might by law become a Lien upon its
Property; provided, however, that the Borrower and its Subsidiaries shall not be
required to pay or discharge any such tax, assessment, charge, levy, or claim
(i) which is being contested in good faith and by appropriate proceedings, and
with respect to which reserves in conformity with GAAP have been provided or
(ii) to the extent a failure to pay or discharge, individually or in the
aggregate, could not have a Material Adverse Effect.
     Section 5.05. Books and Records; Visitation Rights. The Borrower will keep,
and cause each of its Subsidiaries to keep, proper records and books of account
in which full and correct entries shall be made of all financial transactions
and the assets and business of the Borrower and each of its Subsidiaries, in
accordance with GAAP consistently applied. At any reasonable time and from
time-to-time during normal business hours, upon reasonable prior written notice,
the Borrower will, and will cause its Subsidiaries to, permit the Administrative
Agent and each of the Lenders or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of the Borrower
and its Subsidiaries, to visit and inspect at its reasonable discretion the
Properties of the Borrower and its Subsidiaries, and to discuss the affairs,
finances, and accounts of the Borrower and its Subsidiaries with any officers
and directors of the Borrower or its Subsidiaries.
     Section 5.06. Reporting Requirements. The Borrower will furnish to the
Administrative Agent and to each Lender:
     (a) Events of Default. As soon as possible and in any event within five
days after the occurrence of each Event of Default known to a Responsible
Officer, a statement of a Responsible Officer setting forth the details of such
Event of Default and the actions which the Borrower has taken and proposes to
take with respect thereto;
     (b) Quarterly Financials. As soon as available and in any event not later
than forty-five days after the end of each of the first three quarters of each
fiscal year of the Limited Partner and its Subsidiaries: (i) the unaudited
Consolidated and consolidating balance sheet of the Limited Partner and its
Subsidiaries as of the end of such quarter and the unaudited Consolidated and
consolidating statements of
Holly Energy Partners -Operating
L.P. Credit Agreement

57



--------------------------------------------------------------------------------



 



income, operations, changes in partners’ capital, retained earnings, and cash
flows of the Limited Partner and its Subsidiaries for the period commencing at
the end of the previous year and ending with the end of such quarter, setting
forth (as applicable) in each case in comparative form the corresponding figures
for the corresponding period of the preceding fiscal year, all in reasonable
detail and duly certified with respect to such statements (subject to year-end
audit adjustments) by the chief financial officer of the General Partner as
having been prepared in accordance with GAAP, and (ii) together with the
unaudited financials required above, a Compliance Certificate executed by a
Responsible Officer;
     (c) Audited Annual Financials. As soon as available and in any event not
later than ninety days after the end of each fiscal year of the Limited Partner:
(i) a copy of the annual audited Consolidated and consolidating balance sheet
for such year for the Limited Partner and its Subsidiaries, and the audited
Consolidated and consolidating statements of income, operations, changes in
partners’ capital, retained earnings, and cash flows of the Limited Partner and
its Subsidiaries for such fiscal year, in each case certified without
qualification by an independent certified public accountant of recognized
standing acceptable to the Administrative Agent, together with a certificate of
such accounting firm stating that, in the course of the regular audit of the
Business of the Limited Partner and its Subsidiaries, which audit was conducted
by such accounting firm, either that such accounting firm has obtained no
knowledge that a Default has occurred and is continuing or if in the opinion of
such accounting firm such a Default has occurred and is continuing, a statement
stating that a Default has occurred and is continuing, and (ii) together with
the audited financials required above, a Compliance Certificate executed by a
Responsible Officer;
     (d) [Intentionally Deleted.];
     (e) Securities Filings and other Public Information. Promptly and in any
event within ten days after the sending or filing thereof, copies of all proxy
material, filings, reports and other information which the Parent, the Limited
Partner, the Borrower and each of the Borrower’s Subsidiaries sends to the
holders of its respective public securities, files with the SEC, or otherwise
makes available to the public or the financial community generally;
     (f) Insurance Certificates. As soon as possible and in any event within
sixty days after the end of each policy year of the Borrower, certificates of
insurance with respect to the insurance policies covering the Borrower and its
Subsidiaries, together with, if requested by the Administrative Agent, copies of
all insurance policies covering the Borrower and its Subsidiaries;
     (g) Termination Events. As soon as possible and in any event (i) within 30
days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after the Borrower or any of its Affiliates knows or has
reason to know that any other Termination Event with respect to any Plan has
occurred, a statement of a Responsible Officer describing such Termination Event
and the action, if any, which the Borrower or such Affiliate proposes to take
with respect thereto;
     (h) Termination of Plans. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC’s intention to terminate any Plan or to have
a trustee appointed to administer any Plan;
     (i) Other ERISA Notices. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, a
Holly Energy Partners -Operating
L.P. Credit Agreement

58



--------------------------------------------------------------------------------



 



copy of each notice received by the Borrower or any member of the Controlled
Group concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA;
     (j) Environmental Notices. Promptly upon the receipt thereof by the
Borrower and its Subsidiaries, a copy of any form of written notice, summons or
citation received from the EPA, or any other Governmental Authority concerning:
(i) material violations or alleged material violations of Environmental Laws;
(ii) any action or omission on the part of the Borrower or any of its
Subsidiaries in connection with Hazardous Substances which could reasonably
result in the imposition of material liability therefor, including without
limitation any notice of potential responsibility under CERCLA; or
(iii) concerning the filing of a Lien upon, against or in connection with the
Borrower, its Subsidiaries, or any of their leased or owned Property, wherever
located;
     (k) Regulatory Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower and its Subsidiaries, a copy of any form
of material notice, summons, citation, proceeding or order received from the
FERC or any other Governmental Authority concerning the regulation of any
material portion of the Pipeline Systems;
     (l) Other Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower and its Subsidiaries, a copy of (i) any
written notice, summons, citation, or proceeding from a Governmental Authority
that could reasonably be expected to cause a Material Adverse Effect, (ii) any
of the foregoing items that seeks to modify in any material adverse respect,
revoke, or suspend any Material Contract, and (iii) any written notice, summons,
or citation with respect to the commencement of any legal proceedings adversely
affecting the Borrower’s or its Subsidiaries’ title to the Collateral or the
Administrative Agent’s Lien or security interest in such Collateral, or any part
thereof;
     (m) Material Changes. Prompt written notice of any condition or event of
which the Borrower or any of its Subsidiaries has knowledge, which condition or
event has resulted or may reasonably be expected to result in (i) a Material
Adverse Effect, or (ii) a breach of or noncompliance with any material term,
condition, or covenant of any Material Contract to which the Borrower or any of
its Subsidiaries is a party or by which their Properties may be bound which
breach or noncompliance could reasonably be expected to result in a Material
Adverse Effect;
     (n) Disputes, etc. Prompt written notice of (i) any litigation or
proceedings existing, or to the knowledge of the Borrower or any of its
Subsidiaries, threatened or affecting the Borrower or any of its Subsidiaries or
the Collateral which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or any material labor controversy of which the
Borrower or any of its Subsidiaries has knowledge resulting in or reasonably
considered to be likely to result in a strike against the Borrower or any
Subsidiary of the Borrower and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of the Borrower
or any Subsidiary of the Borrower, if the value of the claim, judgment, Lien, or
other encumbrance affecting such Property shall exceed $10,000,000; and
     (o) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, any of its Subsidiaries, and any Partner, as the Administrative Agent
or any Lender may from time-to-time reasonably request.
Documents required to be delivered pursuant to Sections 5.06(b)(i), 5.06(c)(i)
or 5.06(e) may be delivered electronically with a posting on the Borrower’s
website on the Internet or any other Internet or intranet website to which each
Lender and the Administrative Agent has access, and if so delivered, shall be
deemed to have been delivered (i) with respect to the financials required to be
delivered pursuant to
Holly Energy Partners -Operating
L.P. Credit Agreement

59



--------------------------------------------------------------------------------



 



5.06(b)(i) and 5.06(c)(i), on the date that the Borrower delivers the Compliance
Certificates to the Administrative Agent as required under Section 5.06(b)(ii)
and 5.06(c)(ii), and (ii) with respect to the documents required to be delivered
pursuant to Section 5.06(e), on the date that the Borrower delivers a written
notification to the Administrative Agent that such documents have been posted on
such Internet or intranet website.
If the certificate containing any computation referred to in clauses (b) or
(c) above includes pro forma EBITDA with respect to any Capital Expansion
Project, such certificate shall also certify as to (1) with respect to the first
inclusion of pro forma EBITDA, the Scheduled Completion Date of such Capital
Expansion Project and (2) thereafter, the Borrower’s current good faith estimate
of the date upon which such Capital Expansion Project will be completed.
     Section 5.07. Maintenance of Property. The Borrower will, and will cause
its Subsidiaries to, maintain its owned, leased, or operated Properties that are
necessary for the conduct of its business in good condition and repair, ordinary
wear and tear excepted. Additionally, the Borrower will, and will cause its
Subsidiaries to, abstain from causing and not permit the occurrence of
pollution, contamination or any other condition in, on or about its owned,
leased or operated Property involving the Environment that could reasonably be
expected to result in Response activities.
     Section 5.08. Maintenance of Pipeline Systems and Terminals. The Borrower
will, and will cause its Subsidiaries to (a) maintain or cause the maintenance
of the interests and rights (i) which are necessary to maintain the rights of
way for the Pipeline Systems and to maintain the Terminals, each as reflected in
the Financial Statements and (ii) which individually or in the aggregate, could,
if not maintained, reasonably be expected to have a Material Adverse Effect, (b)
subject to the Permitted Liens, maintain the Pipeline Systems within the
confines of the rights of way without material encroachment upon any adjoining
property and maintain the Terminals within the boundaries of the deeds and
without material encroachment upon any adjoining property, (c) maintain such
rights of ingress and egress necessary to permit the Borrower and its
Subsidiaries to inspect, operate, repair, and maintain the Pipeline Systems and
the Terminals to the extent that failure to maintain such rights, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect and provided that the Borrower or any of its Subsidiaries may hire third
parties to perform these functions, and (d) maintain all material agreements,
licenses, permits, and other rights required for any of the foregoing described
in clauses (a), (b), and (c) of this Section 5.08 in full force and effect in
accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder which could result in a termination or loss
thereof, except any such failure to pay or default that could not reasonably,
individually or in the aggregate, be expected to cause a Material Adverse
Effect.
     Section 5.09. State Regulatory Authority. The Borrower shall, and shall
cause its Subsidiaries to, not knowingly take any action or permit the Borrower
or any of its Subsidiaries to take any action which could cause the Borrower’s
or any of its Subsidiaries’ Business which is not already so regulated or
treated to be (a) regulated as a “utility”, “public utility” or a “gas utility”
by any State Pipeline Regulatory Agency; (b) deemed to be providing any service
that would require the prior approval of any State Pipeline Regulatory Agency in
order to discontinue or abandon such service; (c) within the meaning of the
regulations of any State Pipeline Regulatory Agency be deemed to be (i) charging
a “residential rate” or “commercial rate”, or (ii) providing “gas utility
service to residential and small commercial customers” (within the meaning of
Section 7.45 of the Rules of the Railroad Commission of Texas); or (d) subject
to FERC jurisdiction.
     Section 5.10. Additional Subsidiaries. The Borrower shall, and shall cause
each of its Material Subsidiaries to, (a) cause any Person (whether now existing
or hereafter created) becoming a Material Subsidiary of the Borrower to,
promptly and in any event no later than thirty days after such Person
Holly Energy Partners -Operating
L.P. Credit Agreement

60



--------------------------------------------------------------------------------



 



becomes a Material Subsidiary of the Borrower (i) execute a Guaranty, (ii) to
the extent required by Section 5.11, execute a Security Agreement, (iii) if such
Person owns any Equity Interests in any other Person and to the extent required
by Section 5.11, execute a Pledge Agreement, (iv) if such Person holds any real
property interest and to the extent required by Section 5.11 but subject to the
Third Party Consent Limitation, execute a Mortgage, (v) to the extent required
by Section 5.11, execute such other Security Documents as the Administrative
Agent may reasonably request, and (vi) provide evidence of corporate authority
to enter into such Credit Documents as the Administrative Agent may reasonably
request, including without limitation, opinions of legal counsel regarding such
corporate authority and the enforceability of such Credit Documents and
(b) cause the owners of the Equity Interests of such new Material Subsidiary to
(i) execute a Pledge Agreement and grant to the Administrative Agent an
Acceptable Security Interest in such Equity Interests and (ii) provide such
evidence of corporate authority to enter into such Credit Documents and other
due diligence as the Administrative Agent may reasonably request, including
without limitation, opinions of legal counsel regarding such corporate
authority, the enforceability and perfection of such Credit Documents and title
evidence regarding the ownership of the assets being acquired. The Borrower
shall notify the Administrative Agent in writing of the formation or acquisition
of any Subsidiary which is not a Material Subsidiary within sixty (60) days
after its formation or acquisition.
     Section 5.11. Agreement to Pledge. The Borrower will, and will cause its
Material Subsidiaries to, grant to the Administrative Agent an Acceptable
Security Interest in any Property of the Borrower or any Material Subsidiary now
owned or hereafter acquired that exceeds the Material Collateral Threshold;
provided however, the Borrower and its Material Subsidiaries will not be
required to grant to the Administrative Agent an Acceptable Security Interest in
any Property of the Borrower or any Material Subsidiary hereafter acquired that
exceeds the Material Collateral Threshold if the Administrative Agent determines
in its sole discretion that the relative burdens and expense of obtaining an
Acceptable Security Interest in such Property outweigh the relative benefits of
obtaining an Acceptable Security Interest in such Property; provided that
(a) Plains Holdco shall not be required to pledge the Equity Interests of Plains
JV owned by it, (b) UNEV Holdco shall not be required to pledge the Equity
Interests of UNEV JV owned by it, and (c) Future Holdcos shall not be required
to pledge the Equity Interests of any Future JVs owned by such Future Holdcos;
and provided further however that no Borrower nor any applicable Subsidiary
shall be required to grant any Acceptable Security Interest in any real property
interest that is subject to the Third Party Consent Limitation. Additionally, if
after the date of this Agreement the Borrower or any of its Material
Subsidiaries purchases fee title to any real property, the Borrower or such
Material Subsidiary shall obtain Acceptable Surveys and Acceptable Title
Commitments in respect of all such acquired real property (other than (x) the
Excluded Property and (y) real property that consists merely of pipelines or
gathering lines).
     Section 5.12. Environmental Remediation and Indemnification. If at any time
any Hazardous Substance is discovered on, under, or about any real property
subject to any Mortgage or any other real property owned or operated by the
Borrower or any of its Subsidiaries (“Other Property”) in violation of any
Environmental Law in any material respect, the Borrower will inform the
Administrative Agent of the same and of the Borrower’s proposed response as
required under Environmental Law, including, without limitation, the performance
of any required investigatory or remedial activity, and the Borrower will, at
its sole cost and expense, remedy or remove such Hazardous Substances from such
real property or Other Property or the groundwater underlying such real property
or Other Property in accordance with (a) the approval of the appropriate
Governmental Authority, if any such approval is required under Environmental
Laws, and (b) all Environmental Laws. In addition to all other rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents,
but subject to the Borrower’s or the applicable Subsidiaries’ right to contest
the performance of any such response, as further described in this Section 5.12,
if such Hazardous Substances require remediation or removal as set forth in this
Section
Holly Energy Partners -Operating
L.P. Credit Agreement

61



--------------------------------------------------------------------------------



 



5.12 but has not been remedied or removed from the affected Mortgaged Property
or Other Property or the groundwater underlying such Mortgaged Property or Other
Property by the Borrower within the time periods contemplated by the applicable
response, the Administrative Agent may, at its sole discretion and after giving
the Borrower written notification of its intention to self-implement any
required response, pay to have the same remedied or removed in accordance with
the applicable remediation program, and the Borrower will reimburse the
Administrative Agent therefore within ten days of the Administrative Agent’s
demand for payment. The Borrower shall have the right to contest any notice,
directive or other demand of any third party, including without limitation, any
Governmental Authority, to remedy or remove Hazardous Substances from any
Property subject to a Mortgage or any Other Property so long as the Borrower
diligently prosecutes such contest to completion, complies with any final order
or determination and, before such contest, either furnishes the Administrative
Agent security in an amount equal to the cost of remediation or removal of the
Hazardous Substances or posts a bond with a surety satisfactory to the
Administrative Agent in such amount. THE BORROWER SHALL BE SOLELY RESPONSIBLE
FOR, AND WILL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND EACH
LENDER AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS FROM AND AGAINST, ANY AND ALL LOSSES, DAMAGES, DEMANDS,
CLAIMS, CAUSES OF ACTION, JUDGMENTS, ACTIONS, ASSESSMENTS, PENALTIES, COSTS,
EXPENSES AND LIABILITIES DIRECTLY OR INDIRECTLY ARISING OUT OF OR ATTRIBUTABLE
TO ANY HAZARDOUS SUBSTANCES AT ANY REAL PROPERTY SUBJECT TO A MORTGAGE OR ANY
OTHER PROPERTY, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING: (Y) THE COSTS OF
ANY REPAIR, CLEANUP OR DETOXIFICATION OF ANY MORTGAGED PROPERTY OR OTHER
PROPERTY REQUIRED UNDER ENVIRONMENTAL LAW, AND THE PREPARATION AND
IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR OTHER PLANS REQUIRED UNDER
ENVIRONMENTAL LAW; AND (Z) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT OR A LENDER IN CONNECTION WITH CLAUSE (Y) ABOVE, INCLUDING
REASONABLE ATTORNEYS’ FEES; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE
LIABLE FOR ANY OF THE FOREGOING THAT IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH, OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR A
LENDER AFTER TAKING POSSESSION OF A PROPERTY SUBJECT TO A MORTGAGE. THE
COVENANTS AND INDEMNITIES PROVIDED IN THIS SECTION SHALL SURVIVE THE REPAYMENT
OR ANY OTHER SATISFACTION OF THE OBLIGATIONS OF THE BORROWER UNDER THE CREDIT
DOCUMENTS.
     Section 5.13. Use of Proceeds. The Borrower shall use the proceeds of the
Borrowings and the Letters of Credit to make Restricted Payments with the
proceeds of Advances in compliance with Section 6.05, for Acquisitions, for
Investments, to refinance Debt owing under the Prior Credit Agreement and to pay
fees and expenses related to the refinancing of such Debt, for working capital
and general corporate purposes, including, without limitation, Capital Expansion
Projects and the making of capital expenditures and to repay or repurchase all
or a portion of the 6.25% Senior Notes in compliance with Section 6.18. The
Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U). No
proceeds of the Borrowings will be used to purchase or carry any margin stock in
violation of Regulations D, T, U, or X.
     Section 5.14. Further Assurances.
Holly Energy Partners -Operating
L.P. Credit Agreement

62



--------------------------------------------------------------------------------



 



     (a) Promptly upon request and at its expense, the Borrower shall, and shall
cause each Subsidiary to, cure any defects in the creation and issuance of the
Notes and the execution and delivery of this Agreement and the other Credit
Documents. The Borrower hereby authorizes the Lenders or the Administrative
Agent to file any financing statements without the signature of the Borrower to
the extent permitted by applicable law in order to perfect or maintain the
perfection of any security interest granted under any of the Credit Documents.
The Borrower at its expense will, and will cause each Subsidiary to, promptly
execute and deliver to the Administrative Agent upon reasonable request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Security Documents and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the Notes, or to correct
any omissions in the Security Documents, or to state more fully the security
obligations set out herein or in any of the Security Documents, or to perfect,
protect or preserve any Liens created pursuant to any of the Security Documents,
or to make any recordings, to file any notices or obtain any consents, all as
may be necessary or appropriate in connection therewith or to enable the
Administrative Agent to exercise and enforce its rights and remedies with
respect to any Collateral.
     (b) Within 30 days after a request by the Administrative Agent or the
Lenders to cure any title defects or exceptions which are not Permitted Liens
and which, individually or in the aggregate, (i) materially interfere with the
ordinary conduct of Business, (ii) materially detract from the value or the use
of the portion of the Pipeline Systems affected thereby, or (iii) could
reasonably have a Material Adverse Effect, the Borrower shall cure such title
defects or exceptions or substitute such Collateral with acceptable Property of
an equivalent value with no title defects or exceptions and deliver to the
Administrative Agent satisfactory title evidence in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower’s and its Subsidiaries’ title in such Property and the
Administrative Agent’s Liens and security interests therein.
     (c) Promptly upon the receipt by the Borrower or any of its Subsidiaries of
the notices, summons or citations described in Section 5.06(l)(iii) hereof and
provided that such legal proceedings could (i) materially interfere with the
ordinary conduct of Business, (ii) materially detract from the value or the use
of the portion of the Collateral affected thereby, or (iii) reasonably be
expected to have a Material Adverse Effect, the Borrower and its Subsidiaries
shall take such action as may be reasonably necessary to preserve the
Borrower’s, its Subsidiaries’, and the Administrative Agent’s (as the secured
party) rights affected thereby. If the Borrower or any of its Subsidiaries fails
or refuses to adequately, in the reasonable judgment of the Administrative Agent
as the secured party, defend the Borrower’s, its Subsidiaries’, and the
Administrative Agent’s (as the secured party) rights affected thereby, the
Administrative Agent, as the secured party, may, after prior written notice to
the Borrower, take such action on behalf of and in the name of Borrower and its
Subsidiaries and at the Borrower’s or such Subsidiary’s sole cost and expense.
Moreover, the Administrative Agent as the secured party may take such
independent action in connection therewith as it may in its reasonable
discretion deem proper, including the right to employ independent counsel and to
intervene in any suit affecting the Collateral. All reasonable costs, expenses
and attorneys’ fees incurred by Administrative Agent pursuant to this
Section 5.14 or in connection with the defense by the Administrative Agent of
any claims, demands or litigation relating to the Collateral shall be paid by
Borrower as provided in Section 9.04.
Holly Energy Partners -Operating
L.P. Credit Agreement

63



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
     So long as any Note or any amount under any Credit Document shall remain
unpaid, any Letter of Credit shall remain outstanding or there shall be any
Letter of Credit Exposure, or any Lender shall have any Commitment, the Borrower
agrees to comply with the following covenants.
     Section 6.01. Liens, Etc. The Borrower will not, and will not permit any of
its Subsidiaries to, create, assume, incur or suffer to exist, any Lien on or in
respect of any of its Property whether now owned or hereafter acquired, or
assign any right to receive income, except that the Borrower or any of its
Subsidiaries may create, incur, assume, or suffer to exist Liens (“Permitted
Liens”):
     (a) securing the Obligations;
     (b) for taxes, assessments, governmental charges, or levies on Property of
the Borrower or any Guarantor not yet due or that (provided foreclosure, sale or
other similar proceedings shall not have been initiated) are being contested in
good faith by appropriate proceedings, and such reserve as may be required by
GAAP shall have been made therefor;
     (c) in favor of bankers and/or financial institutions in respect of deposit
accounts, other Liens imposed by law, such as landlords’, carriers’,
warehousemen’s and mechanics’ liens and other similar Liens arising by operation
of law in the ordinary course of business in respect of obligations that are not
yet due or that are being contested in good faith by appropriate proceedings,
provided such reserve as may be required by GAAP shall have been made therefor;
     (d) arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of the Borrower or any Guarantor;
     (e) comprised of minor defects, irregularities, and deficiencies in title
to, and easements, rights-of-way, zoning restrictions and other similar
restrictions, charges or encumbrances, defects and irregularities in the
physical placement and location of pipelines within the areas covered by the
easements, leases, licenses and other rights in real property in favor of the
Borrower or any of its Subsidiaries which, individually and in the aggregate, do
not materially interfere with the ordinary conduct of Business, do not
materially detract from the value or the use of the property which they affect,
and could not reasonably have a Material Adverse Effect;
     (f) comprised of deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of like nature
incurred in the ordinary course of business;
     (g) created out of judgments or awards against the Borrower or any
Guarantor and that (i) do not give rise to an Event of Default and (ii) with
respect to which the Borrower or any Guarantor at the time shall be properly and
timely prosecuting an appeal or proceedings for review and with respect to which
it shall have secured a stay of execution pending such appeal or proceedings for
review;
     (h) constituting purchase money Liens or security interests upon or in any
Property acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business to secure the
Holly Energy Partners -Operating
L.P. Credit Agreement

64



--------------------------------------------------------------------------------



 



purchase price of such Property or to secure indebtedness incurred solely for
the purpose of financing the acquisition of such Property; provided that (A) the
aggregate principal amount of the indebtedness secured by the Liens permitted by
this paragraph (i) shall not exceed $30,000,000, (B) no such Lien may extend to
or cover any Property other than the Property being acquired, and (C) no such
renewal or refinancing may extend to or cover any property not previously
subject to the Lien being renewed or refinanced;
     (i) (i) assumed by Borrower or its Subsidiaries in connection with an
Acquisition and (ii) securing Capital Leases; provided that the aggregate amount
of all Debt secured by such Liens may not exceed $30,000,000 in the aggregate;
     (j) existing on the Effective Date and listed on Schedule 6.01 attached
hereto and any renewals or extensions thereof; provided that the property
covered thereby is not increased and any renewal or extension of the obligations
secured or benefitted thereby is permitted by Section 6.02; and
     (k) securing Debt permitted under Section 6.02(k).
     Section 6.02. Debts, Guaranties and Other Obligations. The Borrower will
not, and will not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable, in respect of any Debt except:
     (a) Debt of the Borrower and its Subsidiaries under the Credit Documents;
     (b) Debt of the Borrower existing on the date of this Agreement and
disclosed in the attached Schedule 6.02 and any extensions, rearrangements and
modifications thereof which do not increase the principal amount thereof or the
interest rate charged thereon above a market rate of interest;
     (c) Debt of the Borrower or any of its Subsidiaries under any Lender
Hedging Agreement;
     (d) Debt in respect of endorsement of negotiable instruments in the
ordinary course of business;
     (e) Debt attributable to Capital Leases which, when combined with Debt
under clause (i) below, does not exceed $30,000,000 in the aggregate;
     (f) Debt between the Borrower and any of its wholly-owned Subsidiaries;
     (g) Debt between any wholly-owned Subsidiary of the Borrower and any other
wholly-owned Subsidiary of the Borrower;
     (h) Debt secured by Liens permitted under Section 6.01(h);
     (i) Debt assumed in connection with an Acquisition and secured by Liens
permitted under Section 6.01(i); provided that, the aggregate principal amount
of all such Debt together with all Capital Leases permitted under clause
(e) above does not exceed $30,000,000;
     (j) Permitted Note Debt including, without limitation, any guaranty
thereof;
     (k) secured Debt, not exceeding $10,000,000 in aggregate principal amount
at any time outstanding;
Holly Energy Partners -Operating
L.P. Credit Agreement

65



--------------------------------------------------------------------------------



 



     (l) guaranties of the Borrower in respect of Debt of any of its
Subsidiaries or guaranties of any Guarantor in the Debt of Borrower or any other
Guarantor, in each case, such Debt as otherwise permitted hereunder;
     (m) Debt in connection with the Banking Services Obligations secured by the
Security Documents; and
     (n) unsecured Debt in addition to Debt otherwise permitted above, not
exceeding $20,000,000 in aggregate principal amount at any time outstanding.
     Section 6.03. Agreements Restricting Liens. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement (other than a
Credit Document) which, except with respect to specific Property encumbered to
secure payment of Debt related to such Property, imposes restrictions greater
than those under this Agreement upon the creation or assumption of any Lien upon
its Properties, revenues or assets, whether now owned or hereafter acquired.
     Section 6.04. Merger or Consolidation; Asset Sales; Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to:
     (a) Merge or consolidate with or into any other Person, except that (i) the
Borrower may merge with one or more of its Subsidiaries, provided that the
Borrower shall be the surviving Person and (ii) any of its Subsidiaries may
merge with any of its other Subsidiaries provided that if any of such
Subsidiaries is a Guarantor, a Guarantor shall be the surviving Person;
     (b) Sell, lease, transfer, or otherwise dispose of any of its Property
except for: (i) sales of inventory in the ordinary course of business;
(ii) sales of Property that is obsolete or no longer useful or necessary for the
proper operation or conduct of the Business; (iii) so long as no Event of
Default has occurred and is continuing or would be caused thereby, sales and
other transfers of Property from any Subsidiary of the Borrower to either the
Borrower or any other Guarantor (provided, however, that the Borrower or such
Subsidiary shall ratify, grant and confirm the Liens on such Property (and any
other related Collateral) pursuant to such Security Documents and deliver such
legal opinions in relation thereto as may be reasonably requested by the
Administrative Agent); (iv) sales of its Investments made pursuant to clauses
(a), (d), (e), (f) or (g) of Section 6.06 so long as (A) such sales are to a
third party and are conducted in an arm’s length transaction, and (B) such sales
are for cash only and such cash proceeds are, concurrent with the consummation
of each such sale, distributed to, or otherwise received by, the Borrower or a
Guarantor, and (v) sales of other Properties made in arm’s length transactions
for fair market value, not exceeding in any fiscal year $30,000,000 in the
aggregate, provided that no Event of Default has occurred and is continuing or
would result from such sale, and provided further that in the case of sales of
Investments made pursuant to clause (d), (e), (f), or (g) of Section 6.06 or
sales made pursuant to clause (v) above, the net cash proceeds thereof are used
within 365 days of such sale to purchase assets of similar value, quality and
business utility to those assets sold, leased, transferred or otherwise disposed
of or, to the extent not so used within such 365 day period, the net cash
proceeds thereof are used to repay Advances to the extent outstanding under this
Agreement; or
     (c) Make any Acquisition, except the Borrower or any Guarantor may make any
Acquisition (by purchase or merger) provided that (i) the Borrower or a
Guarantor is the acquiring or surviving entity; (ii) no Default or Event of
Default exists and the Acquisition would not reasonably be expected to cause a
Default or Event of Default; (iii) after giving effect to such Acquisition on a
pro forma basis, the Borrower and its Subsidiaries would have been in compliance
with all of the covenants contained in this Agreement, including, without
limitation, Sections 6.10 through 6.12 as of the end of the most recent
Holly Energy Partners -Operating
L.P. Credit Agreement

66



--------------------------------------------------------------------------------



 



fiscal quarter, (iv) the acquisition target is in the same or similar line of
business as the Borrower and its Subsidiaries and is not hostile, and (v)(i)
except with respect to the Acquisition or formation of any Excluded Subsidiary,
Plains JV or any other joint venture or other similar arrangement that is not a
Subsidiary, the terms of Section 5.10 and 5.11 are satisfied, and (ii) with
respect to the Acquisition of, or Investments in, any Excluded Subsidiary,
Plains JV or any other joint venture or other similar arrangement that is not a
Subsidiary, such Investment complies with the terms of Section 6.06.
     Section 6.05. Restricted Payments. The Borrower will not make or pay any
Restricted Payment; except that the Borrower may make Restricted Payments during
any fiscal quarter in an aggregate amount not to exceed the Borrower’s Available
Cash as of the end of the immediately preceding fiscal quarter; provided that,
(i) no Default or Event of Default shall occur both before and after giving
effect to such Restricted Payment, and the Borrower and its Subsidiaries shall
be in compliance (after giving pro forma effect to the making of such Restricted
Payment) with all of the covenants contained in this Agreement, including,
without limitation, Sections 6.10 through 6.12 and (ii) the Borrower shall not
use more than $30,000,000 from the proceeds of Borrowings at any one time to
make Distribution Payments.
     Section 6.06. Investments. Except as otherwise permitted under
Section 6.04, the Borrower will not, and will not permit any of its Subsidiaries
to, make or permit to exist any loans, advances or capital contributions to, or
make any investment in, or purchase or commit to purchase any stock or other
securities or evidences of indebtedness of or interests in any Person (each an
“Investment”) except the following:
     (a) the purchase of Liquid Investments;
     (b) current trade and customer accounts receivable or notes receivable
which are for goods furnished or services rendered in the ordinary course of
business and are payable in accordance with customary trade terms;
     (c) Acquisitions (other than Acquisitions or Investments made with respect
to Plains JV, UNEV JV, the Joint Venture or any other joint venture or other
similar arrangement that is not a Subsidiary) to the extent made in compliance
with Section 6.04;
     (d) the Acquisition by the Borrower or any of its Subsidiaries of, or
Investments in, Plains JV in an aggregate amount not to exceed $30,000,000
outstanding at any time; provided that such Acquisitions or other Investments
are made using cash and otherwise comply with Section 6.04;
     (e) the Acquisition by the Borrower or any of its Subsidiaries of, or
Investments in, UNEV JV in an aggregate amount not to exceed $300,000,000 at any
time; provided that such Acquisitions or other Investments are made using cash
and otherwise comply with Section 6.04;
     (f) Investments by the Borrower or any of its Subsidiaries in the Joint
Venture existing on the date of this Agreement; provided, that the amount of
such Investments may not be increased (other than through natural appreciation
or through cash Investments made pursuant to clause (g) below);
     (g) Investments by a Subsidiary of the Borrower in any other Person that is
not a Guarantor (including, without limitation, Plains JV, UNEV JV and the Joint
Venture) in an aggregate amount for all such Investments not to exceed
$30,000,000 outstanding at any time; provided that such Investments (including
Acquisitions) are made in cash and otherwise comply with Section 6.04 and
Sections 6.15, 6.16, 6.17 or 6.18, as applicable; and
Holly Energy Partners -Operating
L.P. Credit Agreement

67



--------------------------------------------------------------------------------



 



     (h) Investments of the Borrower in any Guarantor and Investments of any
Guarantor in the Borrower or any other Guarantor;
     (i) Investments outstanding on the Effective Date and identified on
Schedule 6.06 attached hereto;
     (j) guaranties permitted by Section 6.02(l);
     (k) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount no to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; and
     (l) as long as no Event of Default has occurred and is continuing or would
be caused thereby, Investments for aggregate consideration not to exceed
$30,000,000 during the term of this Agreement; provided, however, that any such
Investment shall be permitted only if, before the effectiveness of such
Investment and to the extent required by the Administrative Agent, the Borrower
delivers to the Administrative Agent (i) such guaranties, mortgages, deeds of
trust, security agreements, releases, UCC financing statements, UCC terminations
and environmental assessments as the Administrative Agent may reasonably request
and accompanied by UCC searches and title investigations demonstrating that,
upon the effectiveness of such Investment and the recording and filing of any
necessary documentation, the Administrative Agent will have an Acceptable
Security Interest in such Investment, and (ii) such other agreements,
instruments, certificates, approvals, opinions and other documents as any Lender
through the Administrative Agent may reasonably request.
     Section 6.07. Affiliate Transactions. Except for the transactions set forth
on Schedule 6.07 attached hereto, the Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction or series of transactions (including, but not limited to,
the purchase, sale, lease or exchange of Property, the making of any investment,
the giving of any guaranty, the assumption of any obligation or the rendering of
any service) with any of their Affiliates unless such transaction or series of
transactions is on fair and reasonable terms which are no less favorable to the
Borrower or any Subsidiary of the Borrower, as applicable, than those that could
be obtained in a comparable arm’s length transaction with a Person that is not
such an Affiliate; provided that the Borrower and its Subsidiaries may enter
into, and perform under, the Material Contracts.
     Section 6.08. Other Businesses. The Borrower shall not, and shall not
permit any of its Subsidiaries to, substantially alter the character of their
respective businesses from that conducted by the Borrower and its Subsidiaries
taken as a whole on the date of this Agreement.
     Section 6.09. Amendment of Material Agreements. The Borrower shall not
amend, modify, or supplement any of the Material Contracts without the prior
written consent of the Majority Lenders; provided that such amendments,
modifications, or supplements may be made without the consent of the Majority
Lenders if such amendments, modifications or supplements are, as of the date
they are entered into and considered individually or in the aggregate, not
reasonably expected to cause a Material Adverse Effect.
     Section 6.10. Total Leverage Ratio. As of the end of any fiscal quarter of
the Borrower and the Limited Partner (commencing with the fiscal quarter ended
December 31, 2010), the Total Leverage Ratio shall not be greater than 5.25 to
1.00.
Holly Energy Partners -Operating
L.P. Credit Agreement

68



--------------------------------------------------------------------------------



 



     Section 6.11. Senior Leverage Ratio. As of the end of any fiscal quarter of
the Borrower and the Limited Partner (commencing with the fiscal quarter ended
December 31, 2010), the Senior Leverage Ratio shall not be greater than 3.75 to
1.00.
     Section 6.12. Interest Coverage Ratio. As of the end of any fiscal quarter
of the Borrower and the Limited Partner (commencing with the fiscal quarter
ended December 31, 2010), the Interest Coverage Ratio shall not be less than
2.50 to 1.00.
     Section 6.13. Compliance with ERISA. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Subsidiary or any member of the Controlled Group to engage in, any
transaction in connection with which the Borrower, any Subsidiary or member of
the Controlled Group could be subjected to either a civil penalty assessed
pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43
of Subtitle D of the Code; (b) terminate, or permit any Subsidiary or member of
the Controlled Group to terminate, any Plan in a manner, or take any other
action with respect to any Plan, which could result in any liability to the
Borrower, any Subsidiary or member of the Controlled Group to the PBGC; (c) fail
to make, or permit any Subsidiary or member of the Controlled Group to fail to
make, full payment when due of all amounts which, under the provisions of any
Plan, agreement relating thereto or applicable law, the Borrower, a Subsidiary
or member of the Controlled Group is required to pay as contributions thereto;
(d) permit to exist, or allow any Subsidiary or member of the Controlled Group
to permit to exist, any accumulated funding deficiency within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any Subsidiary or member of the
Controlled Group to permit, the actuarial present value of the benefit
liabilities (as “actuarial present value of the benefit liabilities” shall have
the meaning specified in section 4041 of ERISA) under any Plan maintained by the
Borrower, any Subsidiary or any member of the Controlled Group which is
regulated under Title IV of ERISA to exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (f) contribute to or assume an
obligation to contribute to, or permit any Subsidiary or member of the
Controlled Group to contribute to or assume an obligation to contribute to, any
Multiemployer Plan; (g) acquire, or permit any Subsidiary or member of the
Controlled Group to acquire, an interest in any Person that causes such Person
to become a member of the Controlled Group with respect to the Borrower, any
Subsidiary or any member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities; (h) incur, or permit any Subsidiary or member of the
Controlled Group to incur, a liability to or on account of a Plan under sections
515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or assume an
obligation to contribute to, or permit any Subsidiary or member of the
Controlled Group to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability; (j) amend or permit
any Subsidiary or member of the Controlled Group to amend, a Plan resulting in
an increase in current liability such that the Borrower, any Subsidiary or any
member of the Controlled Group is required to provide security to such Plan
under section 401(a)(29) of the Code; or (k) permit to exist any occurrence of
any Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, which presents a material (in the good faith opinion of the Majority
Lenders) risk of such a termination by the PBGC of any Plan.
Holly Energy Partners -Operating
L.P. Credit Agreement

69



--------------------------------------------------------------------------------



 



     Section 6.14. Restricted Entities. Notwithstanding anything to the contrary
contained herein, including any provision of this Article VI, the Borrower shall
not, nor shall it permit any of its Subsidiaries to, (a) create, assume, incur
or suffer to exist any Lien on or in respect of any of its Property for the
benefit of any Excluded Subsidiary, the Joint Venture, the Plains JV or any
Future JV, (b) except for Investments permitted by Section 6.06, sell, assign,
pledge, or otherwise transfer any of its Properties to any Excluded Subsidiary,
the Joint Venture or the Plains JV, (c) except for such Investments permitted by
Section 6.06, make or permit to exist Investments in any Excluded Subsidiary,
the Joint Venture, the Plains JV, the Future JVs or in any of their respective
Properties, or (d) amend, modify or supplement the voting or other consent
provisions contained in the partnership agreement or other organizational
documents of any Excluded Subsidiary, the Joint Venture, the Plains JV or any
Future JV; provided that such amendments, modifications, or supplements may be
made without the consent of the Majority Lenders if such amendments,
modifications or supplements are, as of the date they are entered into and
considered individually and in the aggregate, not expected to materially
decrease the economic benefit that the Borrower would have otherwise received
pursuant to such agreements. Furthermore, the Borrower shall not, and shall not
permit any of its Subsidiaries to, consent to any Excluded Subsidiary, the Joint
Venture, the Plains JV or any Future JV (i) creating, incurring or suffering to
exist any Debt, except trade payables in the ordinary course of business;
(ii) creating, incurring or suffering to exist any Lien in, of or on the
Property of any Excluded Subsidiary, the Joint Venture, the Plains JV or any
Future JV, except for the Liens of the type described in Sections 6.01(b), (c),
(d), (e) or (f); (iii) merging or consolidating with or into any other Person;
(iv) leasing, selling or otherwise disposing of its Property to any other Person
other than (A) sales of such Property that are obsolete, redundant or otherwise
not necessary in the business of the Excluded Subsidiaries, (B) sales of
inventory in the ordinary course of business, or (C) operating leases entered
into in the ordinary course of an Excluded Subsidiary’s business; (v) entering
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except (1) distributions by an Excluded Subsidiary, the Joint Venture, any
Future JV or the Plains JV to the holders of their Equity Interests in
accordance with the terms of their applicable organizational documents, and (2)
in the ordinary course of business and pursuant to the reasonable requirements
of an Excluded Subsidiary’s, the Joint Venture’s, a Future JV’s or the Plains
JV’s, as applicable, business and upon fair and reasonable terms no less
favorable to an Excluded Subsidiary, the Joint Venture, a Future JV or the
Plains JV, as applicable, than such Excluded Subsidiary, the Joint Venture, a
Future JV or the Plains JV, as applicable, would obtain in a comparable
arms-length transaction; or (vi) conducting business in enterprises that are not
in substantially the same field of business as presently conducted.
     Section 6.15. Plains Holdco. So long as the Administrative Agent and the
Lenders shall not have an Acceptable Security Interest in the Equity Interests
of Plains JV owned by the Borrower and its Subsidiaries: (a) Plains Holdco shall
not own any material assets other than such Equity Interests in Plains JV,
(b) Plains Holdco shall not engage in any business other than the ownership of
such Equity Interests, and (c) Plains Holdco shall not sell, dispose of or
otherwise transfer such Equity Interests except as permitted by Section 6.04.
     Section 6.16. UNEV Holdco. So long as the Administrative Agent and the
Lenders shall not have an Acceptable Security Interest in the Equity Interests
of UNEV JV owned by the Borrower and its Subsidiaries: (a) UNEV Holdco shall not
own any material assets other than such Equity Interests in UNEV JV, (b) UNEV
Holdco shall not engage in any business other than the ownership of such Equity
Interests, and (c) UNEV Holdco shall not sell, dispose of or otherwise transfer
such Equity Interests except as permitted by Section 6.04.
     Section 6.17. Future Holdcos. So long as the Administrative Agent and the
Lenders shall not have an Acceptable Security Interest in the Equity Interests
of any Future JV that a Future Holdco has
Holly Energy Partners -Operating
L.P. Credit Agreement

70



--------------------------------------------------------------------------------



 



invested in pursuant to Section 6.06(g), (a) such Future Holdco shall not own
any material assets other than Equity Interests in such Future JV, (b) such
Future Holdco shall not engage in any business other than the ownership of such
Equity Interests in the Future JV, and (c) such Future Holdco shall not sell,
dispose of or otherwise transfer such Equity Interests except as permitted by
Section 6.04.
     Section 6.18. Repayment of Permitted Note Debt. Neither the Borrower nor
any Subsidiary shall use proceeds of Borrowings to repay or repurchase any
Permitted Note Debt except the Borrower may use proceeds of the Borrowings to
repay or repurchase all or a portion of the 6.25% Senior Notes if (a) in
connection with one or more Advances in an aggregate amount up to $35,000,000,
no Default or Event of Default shall exist or be created as a result of such
repayment or repurchase and (b) in connection with one or more advances in
excess of $35,000,000, no Default or Event of Default shall exist or be created
as a result of such repayment or repurchase and, after giving pro forma effect
to use of more than $35,000,000 in Borrowings to repay or repurchase all or a
portion of the outstanding 6.25% Senior Notes the following conditions are
satisfied on and as of such date:
          (i) Borrower has no less than $50,000,000 in cash, cash equivalents
and availability under this Agreement;
          (ii) the Total Leverage Ratio shall not be greater than 5.00 to 1.00;
and
          (iii) the Senior Leverage Ratio shall not be greater than 3.50 to
1.00;
provided that for purposes of calculating the Total Leverage Ratio and Senior
Leverage Ratio in connection with such repayment or repurchase, the Debt is
based on the Debt on the date of such calculation, but EBITDA is based on EBITDA
for the most recently reported time period in compliance with Section 5.06 for
which information is available.
ARTICLE VII
REMEDIES
     Section 7.01. Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Credit Document:
     (a) Payment. The Borrower shall fail to (i) pay any principal of any
Advance or reimburse any drawing under any Letter of Credit when the same
becomes due and payable, (ii) pay any interest on any Note or any fee owing in
connection with the Obligations, this Agreement or any of the other Credit
Documents within five days after the same becomes due and payable, or (iii) pay
any other amount owing in connection with the Obligations, this Agreement or any
of the other Credit Documents within ten days after the same becomes due and
payable;
     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower, the Parent, the Limited Partner, the General
Partner, any Guarantor (or any of their respective officers) in connection with
this Agreement or any other Credit Document, or (iii) by any Guarantor in any
Credit Document, shall, in any such case, prove to have been incorrect in any
material respect when made or deemed to be made;
     (c) Covenant Breaches. (i) The Borrower or any of its Subsidiaries shall
fail to perform or observe any covenant contained in Sections 2.04(b), 5.02
(other than the provisions of Section 5.02 requiring the Borrower to deliver
summaries or copies of policies or certificates, for which provisions
Holly Energy Partners -Operating
L.P. Credit Agreement

71



--------------------------------------------------------------------------------



 



only, a 30-day grace period shall apply provided such policies are then
currently in effect), 5.03, 5.06, 5.09, 5.10, or 5.13 or in Article VI of this
Agreement, or (ii) the Borrower or any of its Subsidiaries or any other
Guarantor fail to perform or observe any other term or covenant set forth in
this Agreement or any other Credit Document which is not covered by clause
(i) above or any other provision of this Section 7.01 if such failure shall
remain unremedied for thirty days after the earlier of written notice of such
default shall have been given to the Borrower by the Administrative Agent or any
Lender or a Responsible Officer’s actual knowledge of such default;
     (d) Cross-Defaults.
          (i) The Limited Partner or any of its Subsidiaries shall default in
the making of any payment of any principal of or premium or interest on any Debt
which is outstanding in a principal amount of at least $25,000,000 (but
excluding Debt evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt;
          (ii) Any other event shall occur or condition shall exist under any
agreement or instrument relating to Debt of the Limited Partner or any of its
Subsidiaries which is outstanding in a principal amount of at least $25,000,000,
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt;
          (iii) Any such Debt referred to in clauses (i) or (ii) above shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or
          (iv) (A) Any default or event of default shall have occurred under any
of the Material Contracts which has not been cured within any applicable grace
period and which default or event of default could reasonably be expected to
have a Material Adverse Effect, (B) any of the Material Contracts shall have
terminated, or (C) any Person other than the Limited Partner or any of its
Subsidiaries takes (or notifies the Limited Partner or any of its Subsidiaries
that it intends to take) remedial action under any Material Contract, in each
case that constitutes or could reasonably be expected to take the form of the
purchase, occupation, or operation of any of the applicable Pipeline Systems or
Terminals by a Person other than the Borrower or its wholly owned Subsidiaries.
     (e) Insolvency. The Borrower or any of its Subsidiaries or any Guarantor
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any of its Subsidiaries or any Guarantor seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property and, in the case of any such proceeding
instituted against the Borrower or any of its Subsidiaries or any Guarantor
either such proceeding shall remain undismissed for a period of sixty days or
any of the actions sought in such proceeding shall occur; or the Borrower or any
of its Subsidiaries or any Guarantor shall take any corporate action to
authorize any of the actions set forth above in this paragraph (e);
Holly Energy Partners -Operating
L.P. Credit Agreement

72



--------------------------------------------------------------------------------



 



     (f) Judgments. Any judgment or order for the payment of money in excess of
$25,000,000 shall be rendered against the Borrower or any of its Subsidiaries or
any Guarantor and remain unpaid and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;
     (g) [Intentionally Deleted.]
     (h) Credit Documents. Any material provision of the Credit Documents,
including, without limitation, the Guaranties and the Security Documents, shall
for any reason cease to be valid and binding on the Borrower or any Guarantor or
any such Person shall so state in writing;
     (i) Acceptable Security Interest. The Administrative Agent and the Lenders
shall fail to have an Acceptable Security Interest in the Collateral;
     (j) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $25,000,000 (or in the case of a Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);
     (k) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$25,000,000; or
     (l) Change of Control. A Change of Control shall occur.
     Section 7.02. Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,
     (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender and each Issuing Bank to make extensions of credit
hereunder, including the making of Advances and issuing of Letters of Credit, to
be terminated, whereupon the same shall forthwith terminate or (ii) shall, at
the request, or may with the consent, of the Majority Lenders, by notice to the
Borrower, declare all principal, interest, fees, reimbursements,
indemnifications and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest, and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall, on written demand of the Administrative Agent at
the request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account such amount as the
Administrative Agent may request, up to a maximum amount equal to the Letter of
Credit Exposure as security for the Obligations; and
Holly Energy Partners -Operating
L.P. Credit Agreement

73



--------------------------------------------------------------------------------



 



     (c) the Administrative Agent shall at the request or may with the consent
of the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, and any other Credit Documents for the
ratable benefit of the Lenders and Affiliates of Lenders (with respect to
Banking Service Obligations and Lender Hedging Agreements) by appropriate
proceedings.
     Section 7.03. Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,
     (a) (i) the obligation of each Lender and each Issuing Bank to make
extensions of credit hereunder, including making Advances and issuing Letters of
Credit, shall immediately and automatically be terminated and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Credit Documents
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account such amount as the Administrative Agent may request, up to a
maximum amount equal to the Letter of Credit Exposure as security for the
Obligations; and
     (c) the Administrative Agent shall at the request and may with the consent
of the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties and any other Credit Document for the ratable
benefit of the Lenders (and, with respect to Lender Hedging Agreement and
Banking Services, Lender Affiliates, if applicable) by appropriate proceedings.
     Section 7.04. Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or any Lender is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.
     Section 7.05. Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and each Lender is
hereby authorized at any time and from time-to-time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent or any such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement, the Notes held by
such Lender, and the other Credit Documents, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement, any Note, or such other Credit Documents, and although such
obligations may be unmatured; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The Administrative Agent and each
Lender agrees to promptly notify the Borrower after any such set-off and
application made by the Administrative Agent or such Lender, provided that the
failure to give the notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and the Lenders under this
Section are in addition to any other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or the
Lenders may have
Holly Energy Partners -Operating
L.P. Credit Agreement

74



--------------------------------------------------------------------------------



 



     Section 7.06. Application of Collateral. The proceeds of any sale, or other
realization upon all or any part of the Collateral (as defined in each of the
Security Documents) shall be applied by the Administrative Agent in the
following order:
     first, to the payment of all reasonable expenses, liabilities, and advances
incurred or made by the Administrative Agent in connection with the sale or
other realization of such Collateral, and to the ratable payment of any other
unreimbursed reasonable expenses for which the Administrative Agent or any
Lender is to be reimbursed pursuant to the terms hereof or any other Credit
Document;
     second, to the ratable payment of accrued but unpaid agent’s fees,
commitment fees, letter of credit fees, and fronting fees owing to the
Administrative Agent, the Issuing Banks, and the Lenders in respect of the
Advances and Letters of Credit under this Agreement and the Notes;
     third, to the ratable payment of accrued but unpaid interest on the
Advances owing under this Agreement and the Notes;
     fourth, to the ratable payment of all other Obligations which relate to the
Advances and Letters of Credit and which are owing to the Administrative Agent
and the Lenders (other than amounts owing to any Lender or Affiliate of any
Lender under any Lender Hedging Agreement);
     fifth, to the ratable payment of all amounts due and owing to the Lenders
and their respective Affiliates under any Lender Hedging Agreement;
     sixth, to the ratable payment of all amounts due and owing to the Lenders
and their respective Affiliates in connection with any Banking Service
Obligations; and
     seventh, any surplus of such cash or cash proceeds held by the
Administrative Agent and remaining after the payment in full of all the
Obligations shall be promptly paid over to the Borrower or to whoever may be
lawfully entitled to receive such surplus.
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS
     Section 8.01. Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably (subject to Section 8.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Credit Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Credit Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Credit Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Credit Documents with reference to the Administrative Agent, any
syndication agent or documentation agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any
Holly Energy Partners -Operating
L.P. Credit Agreement

75



--------------------------------------------------------------------------------



 



applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     (b) Each Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Majority Lenders to act for such Issuing Bank with respect
thereto; provided, however, that each Issuing Bank shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Article VIII with respect to any acts taken or omissions suffered by an Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article VIII included each Issuing Bank with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to each Issuing Bank.
     Section 8.02. Delegation of Duties. The Administrative Agent may execute
any of its duties under this Agreement or any other Credit Document by or
through agents, sub-agents, employees or attorneys-in-fact and shall be entitled
to advice of counsel and other consultants or experts concerning all matters
pertaining to such duties. Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence, bad faith, or willful misconduct.
     Section 8.03. Default; Collateral.
     (a) Upon the occurrence and continuance of a Default or Event of Default,
the Lenders agree to promptly confer in order that Majority Lenders or all
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from Majority Lenders or all Lenders, as the case may
be. All rights of action under the Credit Documents and all right to the
Collateral, if any, hereunder may be enforced by the Administrative Agent and
any suit or proceeding instituted by the Administrative Agent in furtherance of
such enforcement shall be brought in its name as the Administrative Agent
without the necessity of joining as plaintiffs or defendants any other Lender,
and the recovery of any judgment shall be for the benefit of the Lenders (and,
with respect to Lender Hedging Agreements and Banking Services, Affiliates, if
applicable) subject to the expenses of the Administrative Agent. In actions with
respect to any property of the Borrower or any Guarantor, the Administrative
Agent is acting for the ratable benefit of each Lender (and, with respect to
Lender Hedging Agreements and Banking Services, Affiliates, if applicable). Any
and all agreements to subordinate (whether made heretofore or hereafter) other
indebtedness or obligations of Borrower to the Obligations shall be construed as
being for the ratable benefit of each Lender (and, with respect to Lender
Hedging Agreements and Banking Services, Affiliates, if applicable).
     (b) Each Lender authorizes and directs the Administrative Agent to enter
into the Security Documents on behalf of and for the benefit of the Lenders
(and, with respect to Lender Hedging Agreements and Banking Services,
Affiliates, if applicable)(or if previously entered into, hereby ratifies the
Administrative Agent’s (or any predecessor administrative agent’s) previously
entering into such agreements and Security Documents).
     (c) Except to the extent unanimity (or other percentage set forth in
Section 9.01) is required hereunder, each Lender agrees that any action taken by
the Majority Lenders in accordance with the provisions of the Credit Documents,
and the exercise by the Majority Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized
Holly Energy Partners -Operating
L.P. Credit Agreement

76



--------------------------------------------------------------------------------



 



and binding upon all of the Lenders and Affiliates of Lenders (with respect to
Banking Service Obligations and Lender Hedging Agreements).
     (d) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Security Documents.
     (e) The Administrative Agent shall not have any obligation whatsoever to
any Lender or to any other Person (and the Predecessor Administrative Agent
shall not have any obligation whatsoever to the Administrative Agent, any other
Lender or to any other Person) to assure that the Collateral exists or is owned
by the Person purporting to own it or is cared for, protected, or insured or has
been encumbered or that the Liens granted to the Administrative Agent (or any
predecessor administrative agent) herein or pursuant thereto have been properly
or sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights granted or available to the Administrative Agent
in this Section 8.03 or in any of the Security Documents; it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that the Administrative
Agent shall have no duty or liability whatsoever to any Lender (and, with
respect to Lender Hedging Agreements and banking services, Affiliates), other
than to act without gross negligence, bad faith, or willful misconduct.
     (f) The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its discretion, to (i) deliver instruments of assurance
confirming the non-existence of any Lien under the Credit Documents with respect
to assets of a Person described in Section 5.11 that are excluded from the
Collateral and (ii) release any Lien granted to or held by the Administrative
Agent upon any Collateral: (A) constituting Property in which neither Borrower
nor any Guarantor owned an interest at the time the Lien was granted or at any
time thereafter; (B) constituting property leased to the Borrower or a Guarantor
under a lease which has expired or been terminated in a transaction permitted
under the Credit Documents or is about to expire and which has not been, and is
not intended by the Borrower or such Guarantor to be, renewed; (C) consisting of
an instrument or other possessory collateral evidencing Debt or other
obligations pledged to the Administrative Agent (for the benefit of the
Lenders), if the Debt or obligations evidenced thereby has been paid in full or
otherwise superseded. In addition, the Lenders irrevocably authorize the
Administrative Agent to release Liens upon Collateral as contemplated herein, or
if approved, authorized, or ratified in writing by the requisite Lenders;
(D) Property permitted to be sold pursuant to Section 6.04; or (E) Property
permitted to be invested pursuant to Section 6.06. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.03.
     (g) In furtherance of the authorizations set forth in this Section 8.03,
each Lender hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Security Documents (including,
without limitation, any appointments of substitute trustees under any Security
Documents), (ii) to take action with respect to the Collateral and Security
Documents to perfect, maintain, and preserve Lenders’ Liens, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in paragraph (f) hereof. This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to the Administrative Agent’s power, as attorney-in-fact,
relative to the Collateral matters described in this Section 8.03. The powers
and
Holly Energy Partners -Operating
L.P. Credit Agreement

77



--------------------------------------------------------------------------------



 



authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent (or any Person
acting on behalf of the Administrative Agent pursuant to a valid power of
attorney). The power of attorney conferred by this Section 8.03(g) to the
Administrative Agent is granted for valuable consideration and is coupled with
an interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Lenders are obligated to make any Advance or issue
any Letter of Credit under the Credit Documents.
     Section 8.04. Liability of Administrative Agent. NO AGENT-RELATED PERSON
SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE, BAD
FAITH, OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET FORTH
HEREIN), or (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by Borrower or any
Guarantor or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Administrative Agent under or in connection
with, this Agreement or any other Credit Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, or for the creation, perfection or priority of any
Liens purported to be created by any of the Credit Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, or to make any inquiry respecting the performance by the Borrower of
its obligations hereunder or under any other Credit Document, or for any failure
of Borrower or any Guarantor or any other party to any Credit Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of the Borrower or any Guarantor or any Affiliate
thereof.
     Section 8.05. Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrower or any
Guarantor), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the requisite Majority Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Credit Document in
accordance with a request or consent of the requisite Majority Lenders or all
the Lenders, if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and
participants. Where this Agreement expressly permits or prohibits an action
unless the requisite Majority Lenders otherwise determine, the Administrative
Agent shall, and in all other instances, the Administrative Agent may, but shall
not be required to, initiate any solicitation for the consent or a vote of the
requisite Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has funded its Pro Rata Share of the initial
Advance on the Effective Date (or, if there is
Holly Energy Partners -Operating
L.P. Credit Agreement

78



--------------------------------------------------------------------------------



 



no Advance made on such date, each Lender other than Lenders who gave written
objection to the Administrative Agent prior to such date) shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the Administrative Agent to such Lender (or
otherwise made available for such Lender on SyndTrak Online, DXSyndicate™ or any
similar website) for consent, approval, acceptance or satisfaction, or required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender.
     Section 8.06. Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Lenders in accordance with
this Article VIII; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.
     Section 8.07. Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Guarantor or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower, any Guarantor and their
respective Subsidiaries, and all applicable bank or other regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Loan Parties. In this regard, each Lender acknowledges that Thompson & Knight
LLP is acting in this transaction as counsel to the Administrative Agent. Each
other party hereto will consult with its own legal counsel to the extent that it
deems necessary in connection with the Credit Documents and the matters
contemplated therein. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.
     Section 8.08. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of the
Holly Energy Partners -Operating
L.P. Credit Agreement

79



--------------------------------------------------------------------------------



 



Borrower and without limiting the obligation of Borrower to do so), in
accordance with their respective Pro Rata Shares, and hold harmless each
Agent-Related Person from and against any and all indemnified liabilities
incurred by it (including such Agent-Related Person’s own negligence); provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such indemnified liabilities resulting from such
Person’s gross negligence, bad faith, or willful misconduct; provided, however,
that no action taken in accordance with the directions of the Majority Lenders
shall be deemed to constitute gross negligence, bad faith, or willful misconduct
for purposes of this Section 8.08. Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or reasonable out-of-pocket expenses (including counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Credit Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower and without limiting the obligation of Borrower to do
so. The undertaking in this Section 8.08 shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of the Administrative Agent.
     Section 8.09. Administrative Agent in its Individual Capacity. Wells Fargo
and its Affiliates may make loans to, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its Affiliates as
though Wells Fargo were not the Administrative Agent or an Issuing Bank
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Advances, Wells Fargo shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not the Administrative Agent or an Issuing Bank, and the terms “Lender” and
“Lenders” include Wells Fargo in its individual capacity.
     Section 8.10. Successor Administrative Agent and Issuing Bank. The
Administrative Agent or an Issuing Bank may resign at any time upon 30 days’
notice to the Lenders with a copy of such notice to the Borrower. If the
Administrative Agent or Issuing Bank resigns under this Agreement, the Majority
Lenders shall appoint from among the Lenders a successor administrative agent or
issuing bank for the Lenders which successor administrative agent or issuing
bank shall be consented to by the Borrower at all times other than during the
existence of an Event of Default. If no successor administrative agent or
issuing bank is appointed prior to the effective date of the resignation of the
Administrative Agent or Issuing Bank, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor administrative
agent and/or issuing bank from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent and/or issuing bank hereunder,
such successor administrative agent and/or issuing bank shall succeed to all the
rights, powers and duties of the retiring Administrative Agent or Issuing Bank
and the term “Administrative Agent” and “Issuing Bank” shall mean such successor
administrative agent or issuing bank and the retiring Administrative Agent’s or
Issuing Bank’s appointment, powers and duties as Administrative Agent or Issuing
Bank shall be terminated. The resigning Issuing Bank shall remain the Issuing
Bank with respect to any Letters of Credit outstanding on the effective date of
its resignation and the provisions affecting such Issuing Bank with respect to
Letters of Credit shall inure to the benefit of the resigning Issuing Bank until
the termination of all such Letters of Credit. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article VIII and Sections 9.04 and 9.09 shall inure to its
Holly Energy Partners -Operating
L.P. Credit Agreement

80



--------------------------------------------------------------------------------



 



benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
agent as provided for above.
     Section 8.11. Syndication Agent; Other Agents; Arrangers. None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” as a “documentation agent,” any other
type of agent (other than the Administrative Agent), “arranger,” or “bookrunner”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
     Section 8.12. Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Guarantor, the Administrative Agent
(irrespective of whether the principal of any Advance or Letter of Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Letter of Credit Exposures
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.06 and 9.04) allowed in such judicial
proceeding; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.06
and 9.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     Section 8.13. Lender Hedging Agreements To the extent any Affiliate of a
Lender is a party to a Swap Contract with the Borrower or any of its
Subsidiaries and thereby becomes a beneficiary of the
Holly Energy Partners -Operating
L.P. Credit Agreement

81



--------------------------------------------------------------------------------



 



Liens pursuant to any Security Document, such Affiliate of a Lender shall be
deemed to appoint the Administrative Agent its nominee and agent to act for and
on behalf of such Affiliate in connection with such Security Documents and to be
bound by the terms of this Article VIII, Section 9.01(j) and the last sentence
of Section 2.16.
     Section 8.14. Banking Service Obligations. To the extent any Affiliate of a
Lender provides any Banking Services and thereby becomes a beneficiary of the
Liens pursuant to the Security Agreements, Mortgages or any other Collateral
Document, such Affiliate of a Lender shall be deemed to appoint the
Administrative Agent its nominee and agent to act for and on behalf of such
Affiliate in connection with the Security Agreements, Mortgages and such
Security Documents and to be bound by the terms of this Article VIII,
Section 9.01(j) and the last sentence of Section 2.16.
ARTICLE IX
MISCELLANEOUS
     Section 9.01. Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document nor any consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver, or consent shall, unless in writing and signed by each
affected Lender, do any of the following: (a) reduce the principal of, or
interest on, the Notes or any fees or other amounts payable to such Lender
hereunder or under any other Credit Document (other than with respect to a
waiver of default interest), (b) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or extend the Revolver Termination Date or the Final Maturity Date
(provided that Majority Lenders can extend the date specified in the proviso to
the definition of “Final Maturity Date”), (c) change the percentage of Lenders
which shall be required for the Lenders or any of them to take any action
hereunder or under any other Credit Document, (d) change the Pro Rata Share of
any Lender (other than as a result of an increase in the Commitments pursuant to
Section 2.14 or a reallocation as a result of a Lender becoming, or ceasing to
be, a Defaulting Lender pursuant to Section 2.17(a)(iv), (e) amend Section 2.09,
Section 8.01 or this Section 9.01, (f) amend the definition of “Majority
Lenders”, (g) release any Guarantor from its obligations under any Guaranty
other than in connection with a transaction permitted under Section 6.04 or
Section 6.06, (h) amend Section 2.14 or waive any of the provisions set forth
therein, or (i) release all or substantially all of the Collateral, except as
permitted under Section 8.03(f); and provided, further, that (1) no Commitment
of a Lender or any obligations of a Lender may be increased without such
Lender’s written consent and (2) no amendment, waiver, or consent shall, unless
in writing and signed by the Administrative Agent or the applicable Issuing Bank
in addition to the Lenders required above to take such action, affect the rights
or duties of the Administrative Agent or such Issuing Bank, as the case may be,
under this Agreement or any other Credit Document. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
Holly Energy Partners -Operating
L.P. Credit Agreement

82



--------------------------------------------------------------------------------



 



     In the event that any Lender (a “Non-Consenting Lender”) fails to consent
to any proposed amendment, modification, termination, waiver or consent with
respect to any provision hereof or of any other Credit Document that requires
the approval of the Lenders directly affected thereby or the unanimous approval
of all of the Lenders and Majority Lenders have consented to such proposed
amendment, modification, termination, waiver or consent, the Borrower shall be
permitted to replace such Non-Consenting Lender pursuant to Section 2.15.
     Section 9.02. Notices, Etc. All notices and other communications shall be
in writing (including facsimile or telecopy communication) and mailed, faxed or
telecopied, hand delivered or delivered by a nationally recognized overnight
courier, at the address for the appropriate party specified in Schedule 1.01(b)
or at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall, when
mailed, faxed, telecopied or sent via e-mail or other electronic transmissions
approved by the Administrative Agent, or hand delivered or delivered by a
nationally recognized overnight courier, be effective three days after being
deposited in the mails, or when facsimile, telecopy, e-mail or other electronic
transmission is completed, respectively, except that notices and communications
to the Administrative Agent pursuant to Article II or VIII shall not be
effective until received by the Administrative Agent.
     Section 9.03. No Waiver; Remedies. No failure on the part of the
Administrative Agent, any Lender, or any Issuing Bank to exercise, and no delay
in exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
     Section 9.04. Costs and Expenses. The Borrower agrees to pay within thirty
days of receipt of a reasonably detailed invoice therefor (a) all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes, and the other Credit
Documents (whether or not effective) including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent and with respect to advising the Administrative Agent as to
its rights and responsibilities under this Agreement, and (b) all reasonable
out-of-pocket costs and expenses, if any, of the Administrative Agent, each
Issuing Bank and each Lender (including, without limitation, reasonable outside
counsel fees and expenses of the Administrative Agent, each Issuing Bank and
each Lender) in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes, and the other
Credit Documents after the occurrence and during the continuance of an Event of
Default; provided that, all amounts owing under clause (a) and incurred prior to
the Effective Date shall be paid on the Effective Date to the extent provided in
Section 3.01(d).
     Section 9.05. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent, and the
Lenders and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Issuing Bank, and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights or delegate its duties under this Agreement or any
interest in this Agreement without the prior written consent of each Lender.
     Section 9.06. Lender Assignments and Participations.
     (a) Assignments. Any Lender may assign to another Lender or an Approved
Affiliate all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, the Notes held by it, and the participation interest in
the Letter of Credit Obligations held by it) without the Borrower’s consent and
without any minimum
Holly Energy Partners -Operating
L.P. Credit Agreement

83



--------------------------------------------------------------------------------



 



assignment amount. Additionally, any Lender may assign to one or more banks or
other entities all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it, the Notes held by it, and the participation interest
in the Letter of Credit Obligations held by it); provided, however, that
(i) each such assignment shall be of a constant, and not a varying, percentage
of such Lender’s rights and obligations assigned under this Agreement, (ii) the
amount of the Commitments, Advances, and participation interest in the Letter of
Credit Obligations of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be, if to an entity other than a Lender, not
less than $5,000,000.00 and shall be an integral multiple of $1,000,000.00
(unless the Borrower and Administrative Agent otherwise consent), (iii) each
such assignment shall be to an Eligible Assignee or an Approved Affiliate,
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Notes subject to such assignment,
and (v) each Eligible Assignee or Approved Affiliate (other than the Eligible
Assignee of the Administrative Agent) shall pay to the Administrative Agent a
$3,500 administrative fee. Additionally, the consent of the Issuing Banks (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding). Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least three Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (B) such Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Advances and participations in Letters of Credit.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
     (b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Guarantors or the
Holly Energy Partners -Operating
L.P. Credit Agreement

84



--------------------------------------------------------------------------------



 



performance or observance by the Borrower or the Guarantors of any of their
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.05 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
     (c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent, the
Issuing Banks, and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Procedures. Upon its receipt of an Assignment and Acceptance executed
by a Lender and an Eligible Assignee or an Approved Affiliate, together with the
Notes subject to such assignment, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
the attached Exhibit A, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register, and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, the Borrower shall execute and deliver to the Administrative Agent in
exchange for the surrendered Notes (A) if such Eligible Assignee or Approved
Affiliate has acquired a Commitment, a new Note to such Eligible Assignee in an
amount equal to the Commitment assumed by it pursuant to such Assignment and
Acceptance and (B) if such Lender has retained any Commitment hereunder, a new
Note to such Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
the attached Exhibit A.
     (e) Participations. Each Lender may sell participations to one or more
banks or other entities (other than a Defaulting Lender or Subsidiary of a
Defaulting Lender) in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it, its participation interest in the Letter
of Credit Obligations, and the Notes held by it); provided, however, that
(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Notes for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent, and the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (v) such Lender shall not
require the participant’s consent to any matter under this Agreement, except for
change in the principal amount of the Notes, reductions in fees or interest,
releasing all or substantially
Holly Energy Partners -Operating
L.P. Credit Agreement

85



--------------------------------------------------------------------------------



 



all of the Collateral, or extending the Revolver Termination Date. The Borrower
hereby agrees that participants shall have the same rights under Sections 2.10,
2.11, 2.12(b) and 9.07 as a Lender, subject to the requirements and limitations
therein, including the requirements of Section 2.12(c) (it being understood that
the documentation required under Section 2.12(c) shall be delivered by the
participant to the Lender issuing such participation), to the extent of their
respective participations, and provided that a participant shall in no event be
entitled to receive any greater payment than the Lender that issued the
participation would have been entitled to receive with respect to such
participation.
     (f) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time assign and pledge all or any portion of its Advances and
its Notes to any Federal Reserve Bank as collateral security pursuant to
Regulation A and any Operating Circular issued by such Federal Reserve Bank. No
such assignment shall release the assigning Lender from its obligations
hereunder.
     Section 9.07. Indemnification. BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, THE ARRANGERS, EACH ISSUING BANK AND EACH LENDER AND THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM, AND DISCHARGE,
RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND OR NATURE
WHATSOEVER (OTHER THAN EXCLUDED TAXES AND TAXES GOVERNED BY SECTION 2.12) TO
WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR ARISING OUT OF THIS
AGREEMENT, INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR
DAMAGES WHICH ARISE OUT OF OR RESULT FROM (I) ANY ACTUAL OR PROPOSED USE BY THE
BORROWER OR ANY AFFILIATE OF THE BORROWER OF THE PROCEEDS OF THE ADVANCES OR ANY
LETTER OF CREDIT, (II) ANY BREACH BY THE BORROWER OR ANY AFFILIATE OF THE
BORROWER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
(III) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING ANY
THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE FOREGOING, (IV) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING
TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES OF THE BORROWER OR ANY
AFFILIATE OF THE BORROWER OR THE OPERATIONS OR BUSINESS OF THE BORROWER OR ANY
AFFILIATE OF THE BORROWER, OR (V) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF
ENVIRONMENTAL LAWS CONCERNING OR RELATED TO THE BORROWER’S OR ANY BORROWER
AFFILIATE’S PROPERTIES AND THE BORROWER SHALL REIMBURSE THE ADMINISTRATIVE
AGENT, THE ARRANGERS, EACH ISSUING BANK AND EACH LENDER AND THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, UPON DEMAND FOR ANY
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE OUTSIDE LEGAL FEES AND
SETTLEMENT COSTS) INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION
OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES, OR EXPENSE INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S
OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES WHICH ARE FOUND BY A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED OR ARISING OUT OF DISPUTES
AMONG THE LENDERS (OTHER THAN DISPUTES INVOLVING THE ARRANGERS IN THEIR
CAPACITIES AS JOINT LEAD ARRANGERS OR DISPUTES INVOLVING WELLS
Holly Energy Partners -Operating
L.P. Credit Agreement

86



--------------------------------------------------------------------------------



 



FARGO IN ITS CAPACITY AS ADMINISTRATIVE AGENT). THE COVENANTS AND INDEMNITIES
PROVIDED IN THIS SECTION SHALL SURVIVE THE REPAYMENT OR ANY OTHER SATISFACTION
OF THE OBLIGATIONS OF THE BORROWER UNDER THE CREDIT DOCUMENTS.
     Section 9.08. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (including via e-mail) shall be
effective as delivery of a manually executed counterpart to this Agreement.
     Section 9.09. Survival of Representations, etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Credit Documents, the making of the Advances and any
investigation made by or on behalf of the Administrative Agent or any Lender,
none of which investigations shall diminish the Administrative Agent’s or any
Lender’s right to rely on such representations and warranties. All obligations
of the Borrower provided for in Sections 2.10, 2.11, 2.12, 9.04 and 9.07 and all
of the obligations of the Lenders in Section 2.09 and 8.08 shall survive any
termination of this Agreement and repayment in full of the Obligations.
     Section 9.10. Severability. In case one or more provisions of this
Agreement or the other Credit Documents shall be invalid, illegal, or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby. Without limiting the foregoing provisions
of this Section 9.10, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
applicable bankruptcy laws, as determined in good faith by the Administrative
Agent or the Issuing Banks, as applicable, then such provisions shall be deemed
to be in effect only to the extent not so limited.
     Section 9.11. Business Loans. The Borrower warrants and represents that the
Advances evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter One
(“Chapter One”) of the Texas Credit Code. At all such times, if any, as
Chapter One shall establish a Maximum Rate, the Maximum Rate shall be the
“indicated rate ceiling” (as such term is defined in Chapter One) from
time-to-time in effect.
     Section 9.12. Usury Not Intended. It is the intent of the Borrower, the
Administrative Agent, the Issuing Banks, and the Lenders in the execution and
performance of this Agreement and the other Credit Documents to contract in
strict compliance with applicable usury laws, including conflicts of law
concepts, governing the Advances of the Lenders including such applicable laws
of the State of Texas and the United States of America from time-to-time in
effect. In furtherance thereof, the Administrative Agent, the Lenders, and the
Borrower stipulate and agree that none of the terms and provisions contained in
this Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged, or received under
this Agreement and the other Credit Documents; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received, or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and the Lender receiving same
shall credit the same on the principal of its Notes
Holly Energy Partners -Operating
L.P. Credit Agreement

87



--------------------------------------------------------------------------------



 



(or if its Notes shall have been paid in full, refund said excess to the
Borrower). In the event that the maturity of the Notes is accelerated by reason
of any election of the holder thereof resulting from any Event of Default under
this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
Notes (or, if the Notes shall have been paid in full, refunded to the Borrower
of such interest). The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith. In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Borrower,
the Administrative Agent, the Issuing Banks, and the Lenders shall to the
maximum extent permitted under applicable law amortize, prorate, allocate and
spread in equal parts during the period of the full stated term of the Note, all
amounts considered to be interest under applicable law at any time contracted
for, charged, received or reserved in connection with the Obligations.
     Section 9.13. Waiver of Jury; Waiver of Consequential Damages; Consent to
Jurisdiction.
     (a) The Borrower, the Administrative Agent, the Issuing Banks, and each
Lender hereby irrevocably waive any and all right to trial by jury in respect of
any legal proceeding arising out of or relating to this Agreement, or any other
Credit Document, or any of the transactions contemplated hereby.
     (b) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower, the Administrative Agent, the Issuing Banks and
each Lender hereby agree that they shall not assert, and hereby waive, any claim
against any such Person which they may have against any other such Person and
such Person’s respective Affiliates, directors, officers, employees and agents,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit Obligation or the use of the
proceeds thereof; provided that the foregoing shall not apply to any
consequential damages payable to a third person (that is, a Person other than
the Borrower, the Administrative Agent, the Issuing Banks, any Lender and each
of the foregoing’s respective Affiliates, directors, officers, employees and
agents) for which indemnification is sought under this Agreement.
     (c) The Borrower hereby irrevocably submits to the jurisdiction of any
Texas state or federal court sitting in Dallas, Texas in any action or
proceeding arising out of or relating to this Agreement or the other Credit
Documents, and the transactions contemplated thereby and the Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such court. The Borrower hereby unconditionally and
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. The Borrower hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Borrower at its address set forth in this Agreement. The Borrower agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Section shall affect the rights of any
Lender to serve legal process in any other manner permitted by the law or affect
the right of any Lender to bring any action or proceeding against the Borrower
or its Property in the courts of any other jurisdiction.
Holly Energy Partners -Operating
L.P. Credit Agreement

88



--------------------------------------------------------------------------------



 



     Section 9.14. Governing Law. This Agreement, the Notes, and the other
Credit Documents shall be governed by, construed, and enforced in accordance
with the laws of the State of Texas. Without limiting the intent of the parties
set forth above, (a) Chapter 15, Subtitle 3, Title 79, of the Revised Civil
Statutes of Texas, 1925, as amended (relating to revolving loans and revolving
tri-party accounts), shall not apply to this Agreement, the Notes, or the
transactions contemplated hereby and (b) to the extent that any Lender may be
subject to Texas law limiting the amount of interest payable for its account,
such Lender shall utilize the indicated (weekly) rate ceiling from time to time
in effect as provided in Chapter 303 of the Texas Finance Code, as amended
(formerly known as the indicated (weekly) rate ceiling in Article 5069-1.04 of
the Revised Civil Statutes of Texas). Each Letter of Credit shall be governed by
the Uniform Customs and Practice for Documentary Credits, International Chamber
of Commerce Publication No. 600 (2007 version).
     Section 9.15. Credit Documents. To the extent the specific terms and
provisions of this Credit Agreement expressly conflict with the specific terms
and provisions of any of the other Credit Documents, the specific terms and
provisions of this Credit Agreement shall control.
     Section 9.16. USA Patriot Act. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA Patriot Act.
     Section 9.17. Express Negligence Rule. The indemnification, release and
assumption provisions provided for in this Agreement shall be applicable whether
or not the losses, costs, expenses and damages in question arose solely or in
part from the gross, active, passive, or concurrent negligence, strict liability
or other fault of any indemnified party. Each of the Administrative Agent, the
Issuing Banks, the Lenders, the Borrower, and each of the Guarantors acknowledge
that this statement complies with the express negligence rule and is
conspicuous.
     Section 9.18. Statute of Frauds.
     (a) Pursuant to Section 26.02 of the Texas Business and Commerce Code, a
loan agreement in which the amount involved in the loan agreement exceeds
$50,000 in value is not enforceable unless the loan agreement is in writing and
signed by the party to be bound or that party’s authorized representative.
     (b) The rights and obligations of the parties to an agreement subject to
the preceding paragraph shall be determined solely from the written credit
agreement, and any prior oral agreements between the parties are superseded by
and merged into the credit agreement. This written Agreement and the Credit
Documents, as defined in this Agreement, represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties.
     (c) There are no unwritten oral agreements between the parties.
     Section 9.19. Restatement. The parties hereto agree that this Agreement
amends, restates and rearranges the Prior Credit Agreement in its entirety and
that all Advances outstanding under the Prior
Holly Energy Partners -Operating
L.P. Credit Agreement

89



--------------------------------------------------------------------------------



 



Credit Agreement on the Effective Date shall be and be deemed to be Advances (of
the same Type and having the same Interest Periods) made and Letters of Credit
issued under this Agreement, and shall thereafter be evidenced and governed by
the terms and conditions of this Agreement. Article 8 and Sections 9.04 and 9.07
of the Prior Credit Agreement shall survive and inure to the benefit of the
Predecessor Administrative Agent with respect to events and conditions that
occurred or existed prior to the Effective Date
[SIGNATURE PAGES FOLLOW]

        Holly Energy Partners -Operating
L.P. Credit Agreement

90



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first written above.

            BORROWER:

HOLLY ENERGY PARTNERS — OPERATING, L.P., a Delaware limited partnership    

            By:   HEP Logistics GP, L.L.C., a Delaware limited liability
company, its General Partner         By:   Holly Energy Partners, L.P., a
Delaware limited partnership, its Sole Member         By:   HEP Logistics
Holdings, L.P., a Delaware limited partnership, its General Partner        
By:   Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner         By:   /s/ STEPHEN D. WISE         Stephen D. Wise       
Vice President and Treasurer     

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 1



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.
      By:   /s/ SUZANNE F. RIDENHOUR         Suzanne F. Ridenhour        Vice
President     

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 2



--------------------------------------------------------------------------------



 



            LENDERS:

WELLS FARGO BANK, N.A.
      By:   /s/ SUZANNE F. RIDENHOUR         Suzanne F. Ridenhour        Vice
President     

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 3



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as resigning Administrative Agent
      By:   /s/ SEAN MURPHY         Sean Murphy        Senior Vice President   
    UNION BANK, N.A., as a Lender
      By:   /s/ SEAN MURPHY         Sean Murphy        Senior Vice President   
 

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 4



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:   /s/ GREG DETERMANN         Greg Determann        Senior Vice
President     

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 5



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ DANIEL K. HANSEN         Daniel K. Hansen        Vice President 
   

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 6



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ RONALD E. MCKAIG         Ronald E. McKaig        Managing
Director     

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 7



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.
      By:   /s/ NANCY MAK         Nancy Mak        Vice President     

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 8



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By:   /s/ ROBERT L NELSON         Robert L Nelson        Vice President   
 

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 9



--------------------------------------------------------------------------------



 



            SUNTRUST BANK
      By:   /s/ C.DAVID YATES         C. David Yates        Managing Director   
 

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 10



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
      By:   /s/ MARY E. EVANS         Mary E. Evans        Associate Director   
    By:   /s/ NANCY MAK         Irja R. Otsa        Associate Director     

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 11



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ NANCY MAK         Andrew S. Bae        Vice President     

    Holly Energy Partners -Operating
L.P. Credit Agreement

Signature Page 12



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated ________________, ______
     Reference is made to that certain Second Amended and Restated Credit
Agreement dated as of February __, 2011 (as the same may be amended or modified
from time-to-time, the “Credit Agreement”) among Holly Energy Partners —
Operating, L.P., a Delaware limited partnership (“Borrower”), the financial
institutions party thereto (the “Lenders”), the Lenders issuing letters of
credit thereunder from time to time (the “Issuing Banks”), and Wells Fargo Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms not otherwise defined in this Assignment and
Acceptance shall have the meanings assigned to them in the Credit Agreement.
     Pursuant to the terms of the Credit Agreement, ________________ wishes to
assign and delegate [all/a portion] of its rights and obligations under the
Credit Agreement. Therefore, _________________ (“Assignor”), _______________
(“Assignee”), and the Administrative Agent agree as follows:
     1. The Assignor hereby sells and assigns and delegates to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, without recourse to
the Assignor and without representation or warranty except for the
representations and warranties specifically set forth in clauses (i) and (ii) of
Section 2 hereof, a ___%1 interest in and to all of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, such percentage interest in the
Assignor’s Commitment, the Advances owing to the Assignor, the Assignor’s
ratable participation interest in the Letters of Credit, and the Note held by
the Assignor.2
     2. The Assignor (a) represents and warrants that, prior to executing this
Assignment and Acceptance, (i) its Commitment is $___________, (ii) the
aggregate outstanding principal amount of Advances owed to it by the Borrower is
$___________, and (iii) its Pro Rata Share of the Letter of Credit Exposure is
$_______________; (b) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (c) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in, or in connection with, the Credit
Agreement or any other Credit Document or the execution, legality, validity,
enforceability, genuineness, sufficiency, or value of the Credit Agreement or
any other Credit Document or any other instrument or document furnished pursuant
thereto; (d) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or any of the Guarantors
or the performance or observance by the Borrower or any Guarantor of any of its
respective obligations under the Credit Agreement or any other Credit Document
or any other instrument or document furnished pursuant thereto; and (e) attaches
the Note referred to in paragraph 1 above and requests that the Administrative
Agent exchange such Note for a new Note dated ____________, _____ in the
principal amount of $____________ payable to the order of the Assignee [and a
new Note dated ____________, ____ in the principal amount of $___________
payable to the order of the Assignor.]
 

1   Specify percentage in no more than 5 decimal points.   2   The principal of
the Commitments and Advances being assigned, if such assignment is to an entity
other than an existing Lender, shall equal at least $5,000,000 and, with respect
to amounts greater than $5,000,000 or to assignments to an existing Lender,
shall be of integral multiples of $1,000,000.

Exhibit A — Page 1 of 1

 



--------------------------------------------------------------------------------



 



     3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.05 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other Credit Document; (c) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and any other Credit
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (d) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement or any other Credit Document are required to
be performed by it as a Lender; (e) specifies as its Lending Office (and address
for notices) the office set forth beneath its name on the signature pages
hereof; and (f) attaches the forms prescribed by the Internal Revenue Service of
the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement and the Notes or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty3.
     4. The effective date for this Assignment and Acceptance shall be
________________ (the “Effective Date”)4 and following the execution of this
Assignment and Acceptance, the Administrative Agent will record it in the
Register.
     5. Upon such recording, and as of the Effective Date, (a) the Assignee
shall be a party to the Credit Agreement for all purposes, and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
     6. Upon such recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement and the
Notes in respect of the interest assigned hereby (including, without limitation,
all payments of principal, interest, letter of credit fees and commitment fees)
to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
     7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.
     The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.
 

3   If the Assignee is organized under the laws of a jurisdiction outside the
United States.   4   See Section 9.06 of the Credit Agreement. Such date shall
be at least three Business Days after the date of this Assignment and
Acceptance.

Exhibit A — Page 2 of 2

 



--------------------------------------------------------------------------------



 



            [ASSIGNOR]
      By:           Name:           Title:      

            Address:                       Attention:         Telecopy No: (XXX)
XXX-XXXX     

            [ASSIGNEE]
      By:           Name:           Title:      

            Lending Office
      Address:                       Attention:         Telecopy No: (XXX)
XXX-XXXX     

 
Acknowledged this                 day of ,                                   
20     :


WELLS FARGO BANK, N.A.,
as Administrative Agent
    By:           Name:           Title:        

Exhibit A — Page 3 of 3

 



--------------------------------------------------------------------------------



 



      [HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership

 
   
 
By:  HEP Logistics GP, L.L.C., a Delaware
 
  limited liability company, its General Partner
 
   
 
By:  Holly Energy Partners, L.P., a Delaware
 
  limited partnership, its Sole Member
 
   
 
By:  HEP Logistics Holdings, L.P., a Delaware
 
  limited partnership, its General Partner
 
   
 
By:  Holly Logistic Services, L.L.C., a Delaware
 
  limited liability company, its General Partner

               
  By:
                   
 
  Name:      
 
  Title:   ]5  

 

5   To the extent required under the Credit Agreement.

Exhibit A — Page 4 of 4

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMMITMENT INCREASE AGREEMENT
     THIS COMMITMENT INCREASE AGREEMENT dated as of _____________, 20__ (this
“Commitment Increase Agreement”) is by and among HOLLY ENERGY PARTNERS —
OPERATING, L.P., a Delaware limited partnership (the “Borrower”), each of the
undersigned subsidiaries of the Borrower that are guarantors (the “Guarantors”),
WELLS FARGO BANK, N.A., in its capacity as administrative agent under the Credit
Agreement (as defined below) (in such capacity, the “Administrative Agent”) and
________________________ (the “Increasing Lender”). Reference is made to the
Second Amended and Restated Credit Agreement dated as of February __ , 2011
among the Borrower, the lenders party thereto from time to time (the “Lenders”),
the Lenders issuing letters of credit thereunder from time to time (the “Issuing
Banks”), and the Administrative Agent (as the same may be amended or modified
from time-to-time, the “Credit Agreement”). Capitalized terms used herein but
not defined herein shall have the meanings specified by the Credit Agreement.
PRELIMINARY STATEMENTS
     1. Pursuant to Section 2.14 of the Credit Agreement, and subject to the
terms and conditions thereof, the Borrower may request that the amount of the
Commitments be increased.
     2. The Borrower has given notice to the Administrative Agent of such a
request pursuant to Section 2.14 of the Credit Agreement.
     3. The terms and conditions of Section 2.14 have been met or satisfied, as
applicable, and the Borrower, the Administrative Agent, and the Increasing
Lender now wish to increase the Commitment of the Increasing Lender for the
Borrower from $________ to $__________.
AGREEMENT
Accordingly, the parties hereto agree as follows:
     (a) Increase of Commitments. Pursuant to Section 2.14 of the Credit
Agreement, the Commitment of the Increasing Lender for the Borrower is hereby
increased from $___________ to $______________.
     (b) New Notes. The Borrower agrees to promptly execute and deliver to the
Increasing Lender a new Note in the principal amount of the Increasing Lender’s
Commitment (the “New Note”), and the Increasing Lender agrees to return to
Borrower, with reasonable promptness, the Note previously delivered to the
Increasing Lender by the Borrower pursuant to Section 2.01(c) of the Credit
Agreement.
     (c) Governing Law. This Commitment Increase Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Texas.
     (d) Lender Credit Decision. The Increasing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, or any other Lender and based on the Financial Statements referred to in
Section 4.05 of the Credit Agreement and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Commitment Increase Agreement and to agree to the various matters set
forth herein. The Increasing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, or any other Lender and based on such documents and information as it
shall deem
Exhibit B — Page 1 of 1

 



--------------------------------------------------------------------------------



 



appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.
     (e) Representations and Warranties of the Borrower. The Borrower represents
and warrants that no Default has occurred and is continuing, or would result
from the increase in Commitments described in this Commitment Increase
Agreement.
     (f) Default. Without limiting any other event that may constitute an Event
of Default, in the event any representation or warranty made by the Borrower set
forth herein shall prove to have been incorrect or misleading in any material
respect when made, such event shall constitute an “Event of Default” under the
Credit Agreement. This Commitment Increase Agreement is a “Credit Document” for
all purposes.
     (g) Expenses. The Borrower agrees to pay within thirty days of receipt of
written demand therefor all costs and expenses of the Administrative Agent in
connection with the preparation, execution, and delivery of this Commitment
Increase Agreement and the New Notes, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto.
     (h) Counterparts; Facsimile Signature. The parties may execute this
Commitment Increase Agreement in counterparts, each of which constitutes an
original, and all of which, collectively, constitute only one agreement.
Delivery of an executed counterpart signature page of this Commitment Increase
Agreement by facsimile or other electronic transmission (including via e-mail)
shall be effective as delivery of a manually executed counterpart to this
Commitment Increase Agreement. This Commitment Increase Agreement is effective
upon delivery of one fully executed counterpart to the Administrative Agent.
Exhibit B — Page 2 of 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            BORROWER:

HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership
 

  By:   HEP Logistics GP, L.L.C., a Delaware         limited liability company,
its General Partner   

        By:   Holly Energy Partners, L.P., a Delaware         limited
partnership, its Sole Member   

        By:   HEP Logistics Holdings, L.P., a Delaware         limited
partnership, its General Partner   

        By:   Holly Logistic Services, L.L.C., a Delaware         limited
liability company, its General Partner            By:           Name:          
Title:           [GUARANTORS]
      By:           Name:           Its:     

Exhibit B — Page 3 of 3

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.
      By:           Name:           Its:          INCREASING LENDER:

                                                       
      By:           Name:           Its:       

Exhibit B — Page 4 of 4

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD FROM _______, 20__ TO ________, 20__
     This certificate dated as of ______________, _______ is prepared pursuant
to the Second Amended and Restated Credit Agreement dated as of February __,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among HOLLY ENERGY PARTNERS - OPERATING, L.P., a Delaware
limited partnership (“Borrower”), the lenders party thereto (the “Lenders”), the
Lenders issuing letters of credit thereunder from time to time (the “Issuing
Banks”) and WELLS FARGO BANK, N.A., as administrative agent for such Lenders and
Issuing Banks (in such capacity, the “Administrative Agent”). Unless otherwise
defined in this certificate, capitalized terms that are defined in the Credit
Agreement shall have the meanings assigned to them by the Credit Agreement.
     The undersigned hereby certifies (a) that no Default or Event of Default
has occurred or is continuing, (b) that all of the representations and
warranties made by the Borrower and the Guarantors contained in the Credit
Agreement and in each of the other Credit Documents are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and (c) that as of
the last day of the previous fiscal quarter, the following statements, amounts,
and calculations were true and correct:

         
I. Section 6.10 Total Leverage Ratio:
       
 
       
(a) Consolidated Funded Debt
  $    
 
     
 
       
(b) Consolidated Net Income 1
  $    
 
     
 
       
(c) Interest Expense 2
  $    
 
     
 
       
(d) taxes, depreciation, amortization, and other non-cash items
  $    
 
     
 
       
(e) any net change in deferred revenue related to the satisfaction by
counterparty of a minimum revenue commitment obligation
  $    
 
     
 
       
(f) EBITDA3 = (b) + (c) 4 + (d) 5 +/- (e)
  $    
 
     

 

1   The Consolidated net income of the Borrower and its Subsidiaries, as
determined in accordance with GAAP consistently applied, excluding, however, any
net gain or loss from extraordinary or non-recurring items (including, but not
limit to, any net gain or loss during such period arising from the sale,
exchange or other disposition of capital assets other than in the ordinary
course of business).   2   For the Borrower and its Subsidiaries determined on a
Consolidated basis, for any period, the total interest, letter of credit fees,
and other fees incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, all as determined in conformity with GAAP.   3   Calculate
EBITDA for the four fiscal quarter period then ended.

Exhibit C — Page 1 of 1

 



--------------------------------------------------------------------------------



 



         
(g) Pro Forma EBITDA from Acquisitions and Capital Expansion Projects
$      
 
     
 
       
(h) Total Pro Forma EBITDA = (f) + (g)
$      
 
     
 
       
Total Leverage Ratio = (a) divided by (h)
       
 
     
 
       
Maximum Total Leverage Ratio
    5.25 to 1.00  
 
       
Compliance
    Yes     No
 
       
II. Section 6.11 Senior Leverage Ratio:
       
 
       
(a) Consolidated Senior Debt6
$      
 
     
 
       
(b) Total Pro Forma EBITDA (line I(h))
$      
 
     
 
       
Senior Leverage Ratio = (a) divided by (b)
       
 
     
 
       
Maximum Senior Leverage Ratio
    3.75 to 1.00  
 
       
Compliance
    Yes     No
 
       
III. Section 6.12 Interest Coverage Ratio:
       
 
       
(a) Total Pro Forma EBITDA (see I(h) above)
       
 
     
 
       
(b) Interest Expense7,8
       
 
     
 
       
(c) Pro Forma Interest Expense from Acquisitions
       

 

4   To the extent deducted in determining Consolidated Net Income.   5   To the
extent deducted in determining Consolidated Net Income.   6   For the Limited
Partner and its Subsidiaries on a Consolidated basis, without duplication, as of
the end of any fiscal quarter, the Funded Debt for the Limited Partner and its
Subsidiaries on a Consolidated basis minus any unsecured Funded Debt, in each
case as of the end of such fiscal quarter.   7   For the Limited Partner and its
Subsidiaries determined on a Consolidated basis, the total interest, letter of
credit fees, and other fees incurred in connection with any Debt for such
period, whether paid or accrued, including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, all as determined in conformity with GAAP. To the
extent that the EBITDA included in the calculation of the Interest Coverage
Ratio for any period shall include pro forma amounts in connection with the
Acquisition of any Person during such period, the Interest Expense shall also
include pro forma amounts with respect to any Debt incurred or assumed by the
Limited Partner or any of its Subsidiaries in connection with the Acquisition of
such Person.   8   Calculate the Interest Expense for the four fiscal quarter
period then ended.

Exhibit C — Page 2 of 2

 



--------------------------------------------------------------------------------



 



         
and Capital Expense Projects
       
 
     
 
       
(d) Total Pro Forma Interest Expense = (b+c)
       
 
     
 
       
Interest Coverage Ratio = (a) divided by (d)
       
 
     
 
       
Minimum Interest Coverage Ratio
    2.50 to 1.00  
 
       
Compliance
    Yes     No

Exhibit C — Page 3 of 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, I have hereto signed my name to this Compliance
Certificate as of the date first written above.

                          HOLLY ENERGY PARTNERS — OPERATING, L.P.,         a
Delaware limited partnership    
 
                            By:     HEP Logistics GP, L.L.C., a Delaware        
        limited liability company, its General Partner    
 
                            By:     Holly Energy Partners, L.P., a Delaware    
            limited partnership, its Sole Member    
 
                            By:     HEP Logistics Holdings, L.P., a Delaware    
            limited partnership, its General Partner    
 
                            By:     Holly Logistic Services, L.L.C., a Delaware
                limited liability company, its General Partner    
 
                   
 
      By:            
 
          Name:      
 
                   
 
          Title:        
 
                   

Exhibit C — Page 4 of 4

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SECOND AMENDED AND RESTATED
GUARANTY AGREEMENT
     This Second Amended and Restated Guaranty Agreement dated as of February
__, 2011 (this “Guaranty”) is executed by each of the undersigned (individually
a “Guarantor” and collectively, the “Guarantors”), in favor of Wells Fargo Bank,
N.A, as Administrative Agent (in such capacity, the “Administrative Agent”) for
the ratable benefit of itself, the Lenders (as defined below), the Issuing Banks
(as defined below), and the Swap Counterparties (as defined below) (together
with the Administrative Agent, the Issuing Banks and the Lenders, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).
INTRODUCTION
     A. Some of the Guarantors have previously executed and delivered that
certain Guaranty Agreement dated as of July 13, 2004 (the “Original Guaranty”)
in connection with that certain Credit Agreement dated as of July 7, 2004, as
amended heretofore (as so amended prior to August 27, 2007, the “Original Credit
Agreement”), among Holly Energy Partners — Operating, L.P., a Delaware limited
partnership (formerly known as HEP Operating Company, L.P.) (“Borrower”),
certain lenders party thereto from time to time (the “Original Lenders”), and
Union Bank, N.A., formerly known as Union Bank of California, N.A., as the
administrative agent (the “Predecessor Administrative Agent”).
     B. The Original Credit Agreement was amended and restated in its entirety
by that certain Amended and Restated Credit Agreement dated as of August 27,
2007 entered into by the Borrower, the Predecessor Administrative Agent, Bank of
America, N.A., as syndication agent, Guaranty Bank, as predecessor in interest
to BBVA Compass Bank, as documentation agent, and the lenders party thereto,
including certain of the Lenders (as heretofore amended, the “Prior Credit
Agreement”).
     C. In order to secure the full and punctual payment and performance of the
obligations under the Prior Credit Agreement and other Credit Documents (as
defined in the Prior Credit Agreement), some of the Guarantors (as defined in
the Prior Credit Agreement) amended and restated the Original Guaranty and
executed and delivered that certain Amended and Restated Guaranty Agreement
dated August 27, 2007 (the “Existing Guaranty”).
     D. The Borrower has requested certain amendments to the Prior Credit
Agreement which include, among other things, the replacement of Union Bank, N.A.
as administrative agent and issuing bank by Wells Fargo Bank, N.A.
     E. The Prior Credit Agreement is being amended and restated in its entirety
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of February __, 2011 (as amended, restated, supplemented and otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the Lenders, the
Predecessor Administrative Agent and the Administrative Agent.
     F. The Guarantors are Subsidiaries or Affiliates of the Borrower and will
derive substantial direct and indirect benefit from (i) the transactions
contemplated by the Credit Agreement, and the other Credit Documents (as defined
in the Credit Agreement), and (ii) the Lender Hedging Agreements (as defined in
the Credit Agreement) entered into by the Borrower or any of its Subsidiaries
with a Lender or an Affiliate of a Lender (each such counterparty being referred
to as a “Swap Counterparty”).

Exhibit D — Page 1 of 1



--------------------------------------------------------------------------------



 



     G. It is a requirement under the Credit Agreement that the Grantors shall
continue to guarantee the due payment and performance of all Obligations (as
defined in the Credit Agreement) by amending and restating in its entirety the
Existing Guaranty as set forth herein.
     NOW, THEREFORE, in consideration of the premises, each Guarantor hereby
agrees (a) that the Existing Guaranty is amended and restated in its entirety as
follows and (b) further agrees as follows:
     Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.
     Section 2. Guaranty.
     (a) Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance, when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations, whether absolute or
contingent and whether for principal, interest (including, without limitation,
interest that but for the existence of a bankruptcy, reorganization or similar
proceeding would accrue), fees, amounts owing in respect of Letter of Credit
Obligations, amounts required to be provided as collateral, indemnities,
expenses or otherwise (collectively, the “Guaranteed Obligations”). Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrower or any of its Subsidiaries to the Administrative
Agent, any Issuing Bank or any Lender under the Credit Documents and by the
Borrower or any of its Subsidiaries to any Swap Counterparty but for the fact
that they are unenforceable or not allowable due to insolvency or the existence
of a bankruptcy, reorganization or similar proceeding involving the Borrower.
     (b) It is the intention of the Guarantors and each Beneficiary that the
amount of the Guaranteed Obligations guaranteed by each Guarantor shall be in,
but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer or similar Legal Requirements applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Guaranty
or in any other agreement or instrument executed in connection with the payment
of any of the Guaranteed Obligations, the amount of the Guaranteed Obligations
guaranteed by a Guarantor under this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any other applicable law.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Beneficiary
with respect thereto but subject to Section 2(b) above. The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Person under the Credit Documents or in
connection with any Lender Hedging Agreement or Banking Service Obligations, and
a separate action or actions may be brought and prosecuted against any Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Borrower, any other Guarantor or any other Person or whether the Borrower,
any other Guarantor or any other Person is joined in any such action or actions.
The liability of each Guarantor under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:
     (a) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;

Exhibit D — Page 2 of 2



--------------------------------------------------------------------------------



 



     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Person under the Credit Documents or any agreement or instrument relating to
a Lender Hedging Agreement with a Swap Counterparty, or any other amendment or
waiver of or any consent to departure from any Credit Document or any agreement
or instrument relating to a Lender Hedging Agreement with a Swap Counterparty,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or otherwise;
     (c) any taking, exchange, release or non-perfection of any Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of Collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other
obligations of any other Person under the Credit Documents or any other assets
of the Borrower or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries or any Guarantor;
     (f) any failure of any Lender, the Administrative Agent, any Issuing Bank
or any other Beneficiary to disclose to the Borrower or any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, properties or prospects of any Person now or in the future known to
the Administrative Agent, any Issuing Bank, any Lender or any other Beneficiary
(and each Guarantor hereby irrevocably waives any duty on the part of any
Beneficiary to disclose such information);
     (g) any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or
     (h) any other circumstance or any existence of or reliance on any
representation by any Beneficiary that might otherwise constitute a defense
available to, or a discharge of, the Borrower, any Guarantor or any other
guarantor, surety or other Person.
     Section 4. Continuation and Reinstatement, Etc. Each Guarantor agrees that,
to the extent that payments of any of the Guaranteed Obligations are made, or
any Beneficiary receives any proceeds of Collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred. EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH
BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE
UNDER THIS SECTION 4 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE
DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY’S
OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OR ARISING OUT OF DISPUTES
AMONG THE BENEFICIARIES (OTHER THAN DISPUTES INVOLVING THE ARRANGERS IN THEIR
CAPACITIES AS JOINT LEAD ARRANGERS OR

Exhibit D — Page 3 of 3



--------------------------------------------------------------------------------



 



DISPUTES INVOLVING WELLS FARGO IN ITS CAPACITY AS ADMINISTRATIVE AGENT).
     Section 5. Waivers and Acknowledgments.
     (a) Each Guarantor hereby waives promptness, diligence, presentment, notice
of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property or exhaust any right or take
any action against the Borrower or any other Person or any Collateral.
     (b) Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
     (c) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower
contemplated by the Credit Documents and the Lender Hedging Agreements with the
Swap Counterparties and that the waivers set forth in this Guaranty are
knowingly made in contemplation of such benefits.
     Section 6. Subrogation. No Guarantor will exercise any rights that it may
now have or hereafter acquire against the Borrower or any other Person to the
extent that such rights arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty or any other
Credit Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Beneficiary against the Borrower or
any other Person, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and any and all other amounts payable by the
Guarantors under this Guaranty shall have been paid in full in cash, all Letters
of Credit have terminated or expired and no Letter of Credit Obligations shall
remain outstanding, all Lender Hedging Agreements with the Beneficiaries have
been terminated, and all Commitments shall have expired or terminated. If any
amount shall be paid to a Guarantor in violation of the preceding sentence at
any time prior to (a) the payment in full in cash of the Guaranteed Obligations
and any and all other amounts payable by the Guarantors under this Guaranty,
(b) the satisfaction of all Letter of Credit Obligations and the termination of
all obligations of the Issuing Banks and the Lenders in respect of Letters of
Credit, (c) the termination of all Lender Hedging Agreements with the
Beneficiaries, and (d) the termination of the Commitments, such amount shall be
held in trust for the benefit of the Beneficiaries and shall forthwith be paid
to the Administrative Agent to be credited and applied to the Guaranteed
Obligations and any and all other amounts payable by the Guarantors under this
Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Documents.
     Section 7. Representations and Warranties. Each Guarantor hereby represents
and warrants as follows:
     (a) There are no conditions precedent to the effectiveness of this
Guaranty. Such Guarantor benefits from executing this Guaranty.
     (b) Such Guarantor has, independently and without reliance upon the
Administrative Agent, the Issuing Banks or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty, and such Guarantor has

Exhibit D — Page 4 of 4



--------------------------------------------------------------------------------



 



established adequate means of obtaining from the Borrower and each other
relevant Person on a continuing basis information pertaining to, and is now and
on a continuing basis will be reasonably familiar with, the business, condition
(financial and otherwise), operations, properties and prospects of the Borrower
and each other relevant Person.
     (c) The obligations of such Guarantor under this Guaranty are the valid,
binding and legally enforceable obligations of such Guarantor, and the execution
and delivery of this Guaranty by such Guarantor has been duly and validly
authorized in all respects by such Guarantor, and the Person who is executing
and delivering this Guaranty on behalf of such Guarantor has full power,
authority and legal right to so do, and to observe and perform all of the terms
and conditions of this Guaranty on such Guarantor’s part to be observed or
performed.
     Section 8. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default, any Lender or the Administrative Agent, any Issuing
Bank and any other Beneficiary is hereby authorized at any time, to the fullest
extent permitted by law, to set off and apply any deposits (general or special,
time or demand, provisional or final) and other indebtedness owing by such
Beneficiary to the account of each Guarantor against any and all of the
obligations of the Guarantors under this Guaranty, irrespective of whether or
not such Beneficiary shall have made any demand under this Guaranty and although
such obligations may be contingent and unmatured. Such Beneficiary shall
promptly notify the affected Guarantor after any such set-off and application is
made; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Beneficiaries under
this Section 8 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which any Beneficiary may have.
     Section 9. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor, the Administrative Agent and the Majority Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no amendment, waiver or
consent shall, unless in writing and signed by all of the affected Lenders,
(a) other than to the extent expressly provided in such amendment, waiver or
consent, limit the liability of any Guarantor hereunder (it being understood
that waivers and amendments permitted to be made under the Credit Agreement by
the Majority Lenders with respect to any of the underlying obligations
guaranteed hereunder shall not be deemed to limit the liability of any Guarantor
within the meaning of this clause (a)), (b) postpone any date fixed for payment
hereunder in respect of any of the Guaranteed Obligations that is principal of,
or interest on, the Notes or any fees, or Letter of Credit Obligations, or (c)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Notes required to take any action hereunder.
     Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.02 of the Credit
Agreement and if to a Guarantor, at its address specified on the signature page
hereto and if to the Administrative Agent, any Issuing Bank or any Lender, at
its address specified in or pursuant to the Credit Agreement, and if to a Swap
Counterparty, at its address specified in the applicable Lender Hedging
Agreement. All such notices and communications shall be effective when
delivered, except that notices and communications to the Administrative Agent
shall not be effective until received by the Administrative Agent.
     Section 11. No Waiver; Remedies. No failure on the part of the
Administrative Agent or any other Beneficiary to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Exhibit D — Page 5 of 5



--------------------------------------------------------------------------------



 



     Section 12. Continuing Guaranty: Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the payment in full of all Guaranteed Obligations and all other
amounts payable under the Credit Documents, the termination of all Letter of
Credit Obligations, and the termination of all the Commitments, (b) be binding
upon each Guarantor and its successors and assigns, (c) inure to the benefit of
and be enforceable by the Administrative Agent, each Lender, and each Issuing
Bank, and their respective successors, and, in the case of transfers and
assignments made in accordance with the Credit Agreement, transferees and
assigns, and (d) inure to the benefit of and be enforceable by a Swap
Counterparty and each of its successors, transferees and assigns to the extent
such successor, transferee or assign is a Lender or an Affiliate of a Lender.
Without limiting the generality of the foregoing clause (c), subject to
Section 9.06 of the Credit Agreement, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitment,
the Advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, subject, however, in
all respects to the provisions of the Credit Agreement. Furthermore, when any
Swap Counterparty assigns or otherwise transfers any interest held by it under a
Lender Hedging Agreement to any other Swap Counterparty pursuant to the terms of
such agreement, that other Swap Counterparty shall thereupon become vested with
all the benefits held by the assigning Swap Counterparty under this Guaranty,
subject, however, in all respects to the provisions of the Credit Agreement.
Each Guarantor acknowledges that upon any Person becoming a Lender, the
Administrative Agent, or an Issuing Bank in accordance with the Credit
Agreement, such Person shall be entitled to the benefits hereof.
     Section 13. Governing Law. This Guaranty shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas. Each
Guarantor hereby irrevocably submits to the jurisdiction of any Texas state or
federal court sitting in Dallas, Texas in any action or proceeding arising out
of or relating to this Guaranty and the other Credit Documents, and each
Guarantor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. Each Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each Guarantor hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth in the Credit Agreement or set forth
on the signature page of this Guaranty. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section shall affect the rights of any
Beneficiary to serve legal process in any other manner permitted by law or
affect the right of any Beneficiary to bring any action or proceeding against
any Guarantor or its Property in the courts of any other jurisdiction.
     Section 14. Patriot Act. Each Beneficiary and the Administrative Agent (for
itself and not on behalf of any Beneficiary) hereby notifies each Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Guarantor, which information
includes the name and address of the Guarantor and other information that will
allow such Beneficiary or the Administrative Agent, as applicable, to identify
the Guarantor in accordance with the Act.
     Section 15. Amendment and Restatement. As to the Guarantors party to the
Existing Guaranty, this Guaranty is an amendment and restatement of the Existing
Guaranty and is given in renewal and replacement for such Existing Guaranty.
Such Guarantors, though not required, hereby consent to the terms of the Credit
Agreement.

Exhibit D — Page 6 of 6



--------------------------------------------------------------------------------



 



     Section 16. INDEMNIFICATION. EACH GUARANTOR SHALL INDEMNIFY EACH OF THE
BENEFICIARIES, AND THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST,
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF
ANY KIND OR NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING
TO OR ARISING OUT OF THIS GUARANTY, INCLUDING ANY LIABILITIES, OBLIGATIONS,
LOSSES, CLAIMS, EXPENSES, OR DAMAGES WHICH ARISE OUT OF OR RESULT FROM (A) ANY
ACTUAL OR PROPOSED USE BY THE BORROWER, ANY GUARANTOR OR ANY AFFILIATE OF THE
BORROWER OR ANY GUARANTOR OF THE PROCEEDS OF THE ADVANCES, (B) ANY BREACH BY THE
BORROWER OR ANY GUARANTOR OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, (C) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING
(INCLUDING ANY THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE
FOREGOING, (D) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS
CONCERNING OR RELATING TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES
OF THE BORROWER, ANY GUARANTOR OR THE OPERATIONS OR BUSINESS, OF THE BORROWER OR
ANY GUARANTOR, INCLUDING ANY MATTER DISCLOSED WITHIN THE CREDIT AGREEMENT, OR
(E) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR
RELATED TO THE BORROWER’S OR ANY GUARANTOR’S PROPERTIES AND EACH GUARANTOR SHALL
REIMBURSE THE BENEFICIARIES AND THEIR RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, UPON DEMAND FOR ANY REASONABLE OUT-OF-POCKET
EXPENSES (INCLUDING REASONABLE OUTSIDE LEGAL FEES) INCURRED IN CONNECTION WITH
ANY SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING
ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF
THE PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT
OR ARISING OUT OF DISPUTES AMONG THE BENEFICIARIES (OTHER THAN DISPUTES
INVOLVING THE ARRANGERS IN THEIR CAPACITIES AS JOINT LEAD ARRANGERS OR DISPUTES
INVOLVING WELLS FARGO IN ITS CAPACITY AS ADMINISTRATIVE AGENT).
     Section 17. Waivers
     (a) Waiver of Jury Trial. Each Guarantor hereby acknowledges that it has
been represented by and has consulted with counsel of its choice, and hereby
knowingly, voluntarily, intentionally, and irrevocably waives any and all right
to trial by jury in respect of any legal proceeding arising out of or relating
to this Guaranty, any other Credit Document, or any of the transactions
contemplated hereby or thereby.
     (b) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, each Guarantor and Beneficiary hereby agrees that it shall
not assert, and hereby waives, any claim against any such Person which they may
have against any other such Person and such Person’s respective Affiliates,
directors, officers, employees and agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Guaranty, any other Credit Document or any agreement or instrument

Exhibit D — Page 7 of 7



--------------------------------------------------------------------------------



 



contemplated hereby, the transactions contemplated hereby or thereby, any
Advance or Letter of Credit Obligation or the use of the proceeds thereof.
     Section 18. Additional Guarantors. Pursuant to Section 5.10 of the Credit
Agreement, each Material Subsidiary of the Borrower that was not in existence on
the date of the Credit Agreement is required to enter into this Guaranty as a
Guarantor upon becoming a Material Subsidiary. Upon execution and delivery after
the date hereof by the Administrative Agent and such Material Subsidiary of an
instrument in the form of Annex 1, such Material Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
     Section 19. Counterparts. The parties may execute this Guaranty in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. Delivery of an executed counterpart
signature page of this Guaranty by facsimile or other electronic transmission
(including via e-mail) shall be effective as delivery of a manually executed
counterpart to this Guaranty. Delivery of an executed counterpart signature page
by facsimile or electronic mail is as effective as executing and delivering this
Guaranty in the presence of the other parties to this Guaranty.
     Section 20. NOTICE OF FINAL AGREEMENTS. PURSUANT TO SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED
EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING
AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GUARANTY. THIS GUARANTY AND THE CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank.]

Exhibit D — Page 8 of 8



--------------------------------------------------------------------------------



 



     Each Guarantor has caused this Guaranty to be duly executed as of the date
first above written.

            GUARANTORS:


HEP PIPELINE GP, L.L.C., a Delaware
          limited liability company
HEP REFINING GP, L.L.C., a Delaware
          limited liability company
HEP MOUNTAIN HOME, L.L.C., a Delaware
          limited liability company
HEP PIPELINE, L.L.C., a Delaware
          limited liability company
HEP REFINING, L.L.C., a Delaware
          limited liability company
HEP WOODS CROSS, L.L.C., a Delaware
          limited liability company
HEP TULSA, L.L.C., a Delaware
          limited liability company
LOVINGTON-ARTESIA, L.L.C., a Delaware
          limited liability company
HEP SLC, L.L.C., a Delaware
          limited liability company
ROADRUNNER PIPELINE, L.L.C., a Delaware
          limited liability company
HEP OPERATIONS, L.L.C., a Delaware
          limited liability company
      Each by:   Holly Energy Partners — Operating, L.P., a       Delaware
limited partnership and its Sole        Member     

  By:   HEP Logistics GP, L.L.C., a Delaware limited       liability company,
its General Partner        By:   Holly Energy Partners, L.P., a Delaware limited
      partnership, its Sole Member        By:   HEP Logistics Holdings, L.P., a
Delaware         limited partnership, its General Partner            By:   Holly
Logistic Services, L.L.C., a Delaware         limited liability company, its
General Partner     

  By:           Stephen D. Wise        Vice President and Treasurer     

Signature page to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 1 of 1



--------------------------------------------------------------------------------



 



Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise

            HEP NAVAJO SOUTHERN, L.P., a Delaware limited partnership
HEP PIPELINE ASSETS, LIMITED PARTNERSHIP, a Delaware limited partnership
HEP FIN-TEX/TRUST-RIVER, L.P., a Texas limited partnership
    Each by:   HEP Pipeline GP, L.L.C., a Delaware limited       liability
company and its General Partner   

        By:   Holly Energy Partners — Operating, L.P., a         Delaware
limited partnership and its Sole Member            By:   HEP Logistics GP,
L.L.C., a Delaware limited         liability company, its General Partner       
    By:   Holly Energy Partners, L.P., a         Delaware limited partnership,
its Sole Member            By:   HEP Logistics Holdings, L.P., a        
Delaware limited partnership, its General Partner            By:   Holly
Logistic Services, L.L.C., a         Delaware limited liability company, its
General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer   

Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise
[Signature pages continue.]
Signature page to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 2 of 2



--------------------------------------------------------------------------------



 



            HEP REFINING ASSETS, L.P., a Delaware limited         partnership
 

  By:   HEP Refining GP, L.L.C., a Delaware limited         liability company
and its General Partner        By:   Holly Energy Partners - Operating, L.P., a
Delaware         limited partnership and its Sole Member            By:   HEP
Logistics GP, L.L.C., a Delaware limited liability         company, its General
Partner            By:   Holly Energy Partners, L.P., a Delaware limited        
partnership, its Sole Member            By:   HEP Logistics Holdings, L.P., a
Delaware limited         partnership, its General Partner            By:   Holly
Logistic Services, L.L.C., a Delaware limited         liability company, its
General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer   

Address of Guarantor:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise
[Signature pages continue.]
Signature page to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 3 of 3



--------------------------------------------------------------------------------



 



            HEP LOGISTICS GP, L.L.C., a Delaware           limited liability
company
      By:   Holly Energy Partners, L.P., a Delaware limited partnership,      
its Sole Member   

        By:   HEP Logistics Holdings, L.P., a Delaware limited        
partnership, its General Partner            By:   Holly Logistic Services,
L.L.C., a Delaware limited         liability company, its General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise

            HOLLY ENERGY PARTNERS, L.P., a Delaware         limited partnership
      By:   HEP Logistics Holdings, L.P., a Delaware limited       partnership,
its General Partner   

        By:   Holly Logistic Services, L.L.C., a Delaware limited        
liability company, its General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise
[Signature pages continue.]
Signature page to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 4 of 4



--------------------------------------------------------------------------------



 



            HOLLY ENERGY FINANCE CORP., a Delaware corporation
   

            By:           Stephen D. Wise        Vice President and Treasurer   

Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise

            HOLLY ENERGY STORAGE-LOVINGTON, L.L.C., a         Delaware limited
liability company    

            By:   HEP Refining, L.L.C., a Delaware limited liability         and
its Sole Member            By:   Holly Energy Partners — Operating, L.P., a    
    Delaware limited partnership and its Sole Member            By:   HEP
Logistics GP, L.L.C., a Delaware limited         liability company, its General
Partner            By:   Holly Energy Partners, L.P., a Delaware limited        
partnership, its Sole Member            By:   HEP Logistics Holdings, L.P., a
Delaware         limited partnership, its General Partner            By:   Holly
Logistic Services, L.L.C., a Delaware         limited liability company, its
General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer   

Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise
[Signature pages continue.]
Signature page to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 5 of 5



--------------------------------------------------------------------------------



 



            HOLLY ENERGY STORAGE-TULSA, L.L.C., a Delaware limited liability
company   

            By:   HEP Tulsa, L.L.C., a Delaware limited liability       and its
Sole Member            By:   Holly Energy Partners — Operating, L.P., a        
Delaware limited partnership and its Sole Member            By:   HEP Logistics
GP, L.L.C., a Delaware limited        liability company, its General Partner   
        By:   Holly Energy Partners, L.P., a Delaware limited        
partnership, its Sole Member            By:   HEP Logistics Holdings, L.P., a
Delaware         limited partnership, its General Partner            By:   Holly
Logistic Services, L.L.C., a Delaware         limited liability company, its
General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise
Signature page to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 6 of 6



--------------------------------------------------------------------------------



 



Annex 1 to the Second Amended and
Restated Guaranty Agreement
     SUPPLEMENT NO. ____ dated as of _____________(the “Supplement”), to the
Second Amended and Restated Guaranty Agreement dated as of February __, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), executed by each of the parties thereto (each such party
individually, a “Guarantor” and collectively, the “Guarantors”) of Holly Energy
Partners — Operating, L.P., a Delaware limited partnership (the “Borrower”), in
favor of Wells Fargo Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the benefit of the Beneficiaries (as defined in the
Guaranty Agreement).
     A. Reference is made to the Second Amended and Restated Credit Agreement
dated as of February __, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto (the “Lenders”), and the Administrative Agent.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guaranty Agreement or the Credit
Agreement.
     C. The Guarantors have entered into the Guaranty Agreement in order to
induce the Lenders to make Advances and the Issuing Banks to issue Letters of
Credit. Pursuant to Section 5.10 of the Credit Agreement, certain Material
Subsidiaries of the Borrower are required to enter into the Guaranty Agreement
as Guarantors. Section 18 of the Guaranty Agreement provides that additional
Material Subsidiaries of the Borrower may become Guarantors under the Guaranty
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Material Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to make additional Advances and the Issuing Banks to issue
additional Letters of Credit and as consideration for Advances previously made
and Letters of Credit previously issued.
     Accordingly, the Administrative Agent and the New Guarantor agree as
follows:
     1. In accordance with Section 18 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.
     2. The New Guarantor represents and warrants to the Administrative Agent
and the other Beneficiaries that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
     3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Annex 1 to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 1 of 1



--------------------------------------------------------------------------------



 



Delivery of an executed signature page to this Supplement by fax transmission or
electronic mail shall be as effective as delivery of a manually executed
counterpart of this Supplement.
     4. Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.
     5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. The New Guarantor hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Dallas, Texas in any action or proceeding arising out of or relating
to this Supplement or the Guaranty and the other Credit Documents, and the New
Guarantor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. The New Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. The New Guarantor hereby agrees that service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth on the signature page hereof. The New
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section shall affect the
rights of any Beneficiary to serve legal process in any other manner permitted
by law or affect the right of any Beneficiary to bring any action or proceeding
against the New Guarantor or its Property in the courts of any other
jurisdiction.
     6. In case any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Guaranty Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     7. All communications and notices hereunder shall be in writing and given
as provided in Section 10 of the Guaranty Agreement. All communications and
notices hereunder to the New Guarantor shall be given to it at the address set
forth under its signature below.
     8. The New Guarantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the fees, disbursements and other charges of counsel for the Administrative
Agent.
     9. PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, AN
AGREEMENT IN WHICH THE AMOUNT INVOLVED EXCEEDS $50,000 IN VALUE IS NOT
ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THE GUARANTY AND THIS SUPPLEMENT. THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND
THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
Annex 1 to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 2 of 2



--------------------------------------------------------------------------------



 



CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
Annex 1 to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 3 of 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Guaranty Agreement as of the day and year
first above written.

            [Name Of New Guarantor]
      By:           Name:           Title:             Address:        

            WELLS FARGO BANK, N.A., as Administrative Agent
      By:           Name:           Title:      

Annex 1 to Second Amended and Restated Guaranty Agreement

Exhibit D — Page 4 of 4



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF MORTGAGE
MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES,
FIXTURE FILING AND
FINANCING STATEMENT
THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY.
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.
THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE RECORDS. THIS INSTRUMENT AND THE LIENS CREATED PURSUANT HERETO COVER,
AMONG OTHER THINGS, PRODUCTS AND PROCEEDS. THIS INSTRUMENT ALSO COVERS FIXTURES
IN WHICH MORTGAGOR OWNS AN INTEREST. THIS INSTRUMENT CONTAINS AN ASSIGNMENT OF
RENTS AND LEASES.
A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST. A POWER OF SALE MAY
ALLOW MORTGAGEE TO TAKE THE COLLATERAL ENCUMBERED BY THIS DEED OF TRUST AND SELL
IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR
UNDER THIS DEED OF TRUST.
FROM
[MORTGAGOR],
as Mortgagor
TO
[SUZANNE F. RIDENHOUR], Trustee
for the benefit of
WELLS FARGO BANK, N.A., as Administrative Agent
(Mortgagee and Secured Party)
______________, 20__
For purposes of filing this Deed of Trust as a financing statement, the mailing
address of Mortgagor is 100 Crescent Court, Suite 1600, Dallas, Texas
75201-3051, Attention: Stephen D. Wise; the mailing address of Mortgagee is 1700
Lincoln Street, 6th Floor, Denver, Colorado 80203; Attention: Suzanne F.
Ridenhour.
***********************************

Exhibit E — Page 1 of 27



--------------------------------------------------------------------------------



 



ATTENTION OF RECORDING OFFICER: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code. This instrument creates a lien on
rights in or relating to lands of Mortgagor which are described in Exhibit A
hereto.
RECORDED DOCUMENT SHOULD BE RETURNED TO:
THOMPSON & KNIGHT LLP
333 CLAY STREET, SUITE 3300
HOUSTON, TEXAS 77002
Attn: Robert C. Shearer, Esq.

Exhibit E — Page 2 of 27



--------------------------------------------------------------------------------



 



MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES,
FIXTURE
FILING AND FINANCING STATEMENT

    THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY. THIS
INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.

     THIS MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES, FIXTURE FILING, AND FINANCING STATEMENT (this “Deed of Trust”) dated
effective as of __________, 20__, is executed and delivered by [MORTGAGOR]
(“Mortgagor”), to Suzanne F. Ridenhour, as Trustee for the benefit of WELLS
FARGO BANK, N.A. (the “Mortgagee”) in its capacity as the administrative agent
under the Credit Agreement (as defined below) and on behalf of the Credit
Parties (as hereinafter defined). The addresses of Mortgagor and Mortgagee
appear in Section 6.12 of this Deed of Trust.
W I T N E S S E T H :
     WHEREAS, this Deed of Trust is executed in connection with, and pursuant to
the terms of, the Second Amended and Restated Credit Agreement dated as of
February __, 2011 (as hereafter renewed, extended, amended, supplemented and/or
restated from time-to-time, the “Credit Agreement”) among Holly Energy Partners
— Operating, L.P., a Delaware limited partnership, as borrower (“Borrower”), the
lenders party thereto from time to time (individually, a “Lender” and
collectively, the “Lenders”), the Lenders issuing letters of credit thereunder
from time to time (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), and Mortgagee as administrative agent for the Lenders and the
Issuing Banks (“Administrative Agent”).
     WHEREAS, the Borrower is the principal financing entity for all capital
requirements of certain of its Subsidiaries. Mortgagor is a wholly-owned
Subsidiary of Borrower, and Mortgagor will derive substantial direct or indirect
benefit from the transactions contemplated by the Credit Documents.
     WHEREAS, the Borrower or any of its Subsidiaries may from time-to-time
enter into one or more agreements relating to the provision of Banking Services
and/or Lender Hedging Agreements with a Lender or an Affiliate of a Lender (each
such counterparty, a “Swap Counterparty”, and together with the Lenders, the
Issuing Banks, the Mortgagee, and Administrative Agent being collectively
referred to herein as the “Credit Parties”) and Mortgagor will directly or
indirectly benefit from such Lender Hedging Agreements.
     WHEREAS, it is a condition to the performance obligation of Mortgagee and
of the Lenders under certain of the Credit Documents that Mortgagor shall have
executed and delivered this Deed of Trust.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and in order to induce Mortgagee, Administrative Agent,
the Issuing Banks, and the Lenders to enter into the Credit Agreement and the
Swap Counterparties to enter into agreements relating to the provision of
Banking Services and/or the Lender Hedging Agreements, Mortgagor has agreed to
execute and deliver this Deed of Trust and Mortgagor (a) wishes to make this
Deed of Trust in favor of the Trustee for the benefit of Mortgagee on behalf of
the Credit Parties to secure the Secured Obligations (as defined below) and
(b) hereby agrees as follows:

Exhibit E — Page 3 of 27



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 Defined Terms under the Credit Agreement. Defined terms used in this
Deed of Trust shall have the meanings given in this Deed of Trust, and in the
event such terms are not otherwise defined in this Deed of Trust, such terms
shall have the meanings assigned to such terms in the Credit Agreement.
     1.2 Certain Defined Terms. As used in this Deed of Trust, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and the plural forms of
the terms defined):
     (a) “Accounts” means all accounts (as that term is defined in the UCC) and
all other rights to payment now or hereafter owned by Mortgagor, or in which
Mortgagor holds or acquires any other right, title or interest, whether or not
earned by Mortgagor by performance.
     (b) “Books, Records, and Data” means all of the following, whether written
or in electronically reproducible form, to the extent any of the following is
used in connection with or associated with the ownership and/or operation of the
Refined Products Pipeline Systems or the Refined Products Terminals: all
documents; instruments; papers; books; records; books of account; files and
data, including engineering, operating, and other technical data, summaries,
reports, drawings, and maps; certificates; financial statements; ledgers; minute
books; and environmental studies and plans.
     (c) “Contracts” means all contracts and agreements now in effect, or
hereafter entered into by Mortgagor, Mortgagor’s predecessors in interest, or by
any other parties to the extent that Mortgagor has any right or interest thereto
or thereunder for the sale, purchase, marketing, exchange, processing, treating,
compressing, handling, storing, transporting, transmitting or gathering of
Hydrocarbons, to the extent such contracts and agreements cover, include or
relate to all or any portion of the Lands and the Systems, together with all
exhibits, schedules and other attachments to such contracts, as the same may be
amended, supplemented or otherwise modified or replaced from time to time.
     (d) “Fixtures” means any fixture or fixtures now or hereafter owned or
leased by Mortgagor, or in which Mortgagor holds or acquires any other right,
title or interest, constituting “fixtures” under the UCC or that is considered a
“fixture” pursuant to any applicable Legal Requirement of any jurisdiction in
which such property is located or pursuant to the Legal Requirements of which
the character, constitution, or classification of such property may be
determined. “Fixtures” as used in this Deed of Trust includes, but shall not be
limited to, the Fixture Operating Equipment, all pipe that comprises part of a
pipeline system owned in whole or in part by Mortgagor, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located, including all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto together
with all proceeds, products, renewals, increases, profits, substitutions,
replacements, additions, and accessions of any of the foregoing.
     (e) “Fixture Operating Equipment” means any equipment related to or used in
connection with the operation of fixtures, including, without limitation, the
items described in the first sentence of the definition of Operating Equipment
(as hereinafter defined), which as a result of being incorporated into realty or
structures or improvements located therein or thereon, with

Exhibit E — Page 4 of 27



--------------------------------------------------------------------------------



 



the intent that they remain there permanently, constitute fixtures under the
laws of the state in which such equipment is located.
     (f) “General Intangibles” means all general intangibles now or hereafter
owned by Mortgagor, or in which Mortgagor holds or acquires any other right,
title or interest, constituting “general intangibles” or “payment intangibles”
under the UCC, including intellectual property, trademarks, trademark
applications, trademark registrations, trade names, fictitious business names,
business names, company names, business identifiers, prints, labels, trade
styles and service marks (whether or not registered), trade dress, including
logos and/or designs, copyrights, patents, patent applications, or goodwill of
Mortgagor’s businesses symbolized by any of the foregoing, trade secrets,
license rights, license agreements, permits, franchises, and any rights to tax
refunds to which Mortgagor is now or hereafter may be entitled.
     (g) “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.
     (h) “Lands” means the real property (including any buildings and
improvements located thereon) (i) described or referred to in Exhibit A attached
hereto or (ii) described in any instrument or document described in Exhibit A
and which descriptions are incorporated herein by reference.
     (i) “Leases” means any and all leases or subleases covering the Lands or
the Systems or any portion thereof now or hereafter existing or entered into.
     (j) “Mortgaged Property” means, (x) with respect to the Lien created by
this Deed of Trust, all of Mortgagor’s right, title, and interest in the
following, to the extent such property is capable of being encumbered by the
Liens other than the security interest granted hereunder pursuant to any
applicable Legal Requirement, and (y) with respect to the security interest
granted to Mortgagee pursuant to this Deed of Trust, all of Mortgagor’s right,
title, and interest in the following, to the extent such property is capable of
being encumbered by the security interest granted hereunder pursuant to any
applicable Legal Requirement:
          (i) Accounts;
          (ii) Books, Records, and Data;
          (iii) Fixtures;
          (iv) General Intangibles;
          (v) the Lands;
          (vi) Leases and Rents;
          (vii) Material Contracts;

Exhibit E — Page 5 of 27



--------------------------------------------------------------------------------



 



          (viii) Operating Equipment;
          (ix) Refined Products;
          (x) the Systems;
          (xi) the Servitudes;
     (xii) all other real, personal, or mixed property which comprises a part
of, is necessary for, and/or is used or is held for use in connection with any
of the foregoing;
          (xiii) any of the foregoing that is acquired by Mortgagor at any time
after the date of this Deed of Trust and
          (xiv) any Proceeds of any of the foregoing.
Notwithstanding any provision in this Mortgage to the contrary, any Building (as
defined in the applicable Flood Insurance Regulation) or Manufactured (Mobile)
Home (as defined in the applicable Flood Insurance Regulation) for which no
Standard Flood Hazard Determination (FEMA Form 81-93 or any successor thereto)
is in effect shall be excluded from the definition of “Mortgaged Property” and
no such Building (each an “Excluded Building”) or Manufactured (Mobile) Home
(each an “Excluded Manufactured (Mobile) Home”; the Excluded Manufactured
(Mobile) Homes together with the Excluded Buildings collectively the “Excluded
Buildings and Manufactured Homes”) is hereby encumbered by this Mortgage. As
used herein, “Flood Insurance Regulations” shall mean (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended
or recodified from time to time, and (iv) the Flood Insurance Reform Act of 2004
and any regulations promulgated thereunder.
     (k) “Operating Equipment” means all surface or subsurface machinery,
equipment, facilities, supplies, or other tangible personal property, including
oil wells, gas wells, water wells, injection wells, gas processing plants,
casing, tubing, rods, pumps, pumping units and engines, christmas trees,
derricks, separators, gun barrels, flow lines, tanks, tank batteries, gas
systems (for gathering, treating, compression, disposal or injection),
chemicals, solutions, water systems (for treating, disposal and injection),
pipe, pipelines, meters, apparatus, boilers, compressors, liquid extractors,
connectors, valves, fittings, power plants, poles, lines, cables, wires,
transformers, starters and controllers, machine shops, tools, machinery and
parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone and other communication systems, roads, loading docks,
loading racks and shipping facilities, fixtures, and other appurtenances,
appliances and property of every kind and character, movable or immovable,
together with all improvements, betterments and additions, accessions and
attachments thereto and replacements thereof, in each case wherever located and
to the extent any of such tangible personal property is used in connection with
or associated with the ownership and/or operation of the Lands or the Systems.
For the avoidance of doubt, but without limiting the generality of the
foregoing, “Operating Equipment” shall not include any items incorporated into
realty or structures or improvements located therein or thereon in such a manner
that such items no longer remain personalty under the laws of the state in which
such equipment is located.

Exhibit E — Page 6 of 27



--------------------------------------------------------------------------------



 



     (l) “Organizational Documents” means (i) in the case of a corporation, its
articles or certificate of incorporation and bylaws, (ii) in the case of a
general partnership, its partnership agreement, (iii) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement,
(iv) in the case of a limited liability company, its articles of organization
and operating agreement or regulations, and (v) in the case of any other entity
and, to the extent any of the types of entities previously described have other
organizational and governance documents and agreements not otherwise described
in this definition, its and their organizational and governance documents and
agreements.
     (m) “Personalty Collateral” means any part of the Mortgaged Property
constituting personal property or with respect to which the UCC governs the
creation, attachment, and perfection of Liens and security interests in such
property, whether or not such property is exclusively considered “personal
property” pursuant to any applicable Legal Requirement of any jurisdiction in
which such property is located or pursuant to the Legal Requirements of which
the character, constitution, or classification of such property may be
determined.
     (n) “Proceeds” means “proceeds” as that term is defined in the UCC, and
includes, but is not limited to, all proceeds of any or all of the Mortgaged
Property, including without limitation (i) any and all proceeds of, and all
claims for, any property insurance, indemnity, warranty or guaranty payable from
time to time with respect to any of the Mortgaged Property, (ii) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Mortgaged Property by any Governmental
Authority (or any person acting under color of governmental authority),
(iii) all proceeds received or receivable when any or all of the Mortgaged
Property is sold, exchanged or otherwise disposed, whether voluntarily,
involuntarily, in foreclosure or otherwise, and (iv) any and all other amounts
from time to time paid or payable under or in connection with any of the
Mortgaged Property.
     (o) “Realty Collateral” means any part of the Mortgaged Property
constituting real property, whether or not such property is exclusively
considered “real property” pursuant to any applicable Legal Requirement of any
jurisdiction in which such property is located or pursuant to the Legal
Requirements of which the character, constitution, or classification of such
property may be determined.
     (p) “Refined Products” means gasoline, diesel fuel, jet fuel, liquid
petroleum gases, asphalt and asphalt products, and all other products refined,
separated, fractionated, settled, and dehydrated from any Hydrocarbon or other
petroleum product.
     (q) “Rents” means all of Mortgagor’s right, title, and interest in and to
all rents, issues, profits, revenues, royalties, income, and other benefits
derived from any leases or other transfers of any other part of the Mortgaged
Property.
     (r) “Secured Obligations” means:
     (i) The “Obligations”, as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes;
     (ii) All other indebtedness, obligations, and liabilities of the Borrower
or any of its Subsidiaries, whether now existing or hereafter arising under or
pursuant to the Credit Agreement, this Deed of Trust, any Guaranty, any
agreement relating to the provision of Banking Services and any Lender Hedging
Agreement with a Swap

Exhibit E — Page 7 of 27



--------------------------------------------------------------------------------



 



Counterparty, or any of the other Credit Documents, whether fixed or contingent,
joint or several, direct or indirect, primary or secondary, and regardless of
how created or evidenced, and including without limitation, any interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding;
     (iii) All sums advanced or costs or expenses incurred by Mortgagee or any
of the other Credit Parties (whether by it directly or on its behalf by the
Trustee), which are made or incurred pursuant to, or allowed by, the terms of
this Deed of Trust plus interest thereon from the date of the advance or
incurrence until reimbursement of Mortgagee or such Credit Party charged at the
same rate of interest as Alternate Base Rate Advances are charged when an Event
of Default exists as set forth in the Credit Agreement;
     (iv) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Credit Parties to the Borrower or any of its Subsidiaries under or pursuant to
any Credit Document or any agreement relating to provisions of Banking Services
or any Lender Hedging Agreement with a Swap Counterparty; and
     (v) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor executes
any agreement or instrument.
     (s) “Servitudes” means any and all land use agreements, permits,
servitudes, rights of way, easements, licenses, Leases and similar agreements,
whether now existing or hereafter arising, for the construction, maintenance and
operation of the Systems.
     (t) “Systems” shall mean all pipeline, refrigeration, processing, treating,
gathering, storage, exchange, handling, transmitting, distributing, or
transporting systems, plants, terminals and facilities now owned or hereafter
acquired by Mortgagor and located on all or any portion of the Land, including
without limitation all of the following properties whether now owned or
hereafter acquired by Mortgagor: (i) the pipelines, systems, plants, terminals
and facilities described in Exhibit A, and (ii) all of the accessories or
component parts thereto, whether or not particularly described herein, including
without limitation, (A) all equipment, facilities, compressors, lengths of pipe
and any and all other types of pipe actually employed in the construction of the
systems, plants, terminals and facilities, including all loops, laterals,
fittings, connections, valves, mains, meters, dehydrators, scrubbers, controls,
tubing, casings surrounding any piping, casing seals, casing insulators and
casing vents, and all joints, connections or flanges, rods, gauges and all
compressor, tank and pump sites, pipe, piping, pipe racks, truck racks, pumps,
engines, compressors, block valves, heaters, coolers, filters, refrigerators,
dehydrators, extractors, measurement and pigging facilities, tanks, storage
tanks, loading racks, scales, markers, including caution signs, aerial markers,
navigable waterway marks, mile posts, and ground markers, and all other types of
markers, cathodic protection test stations, regulators, starters, motors,
engines, housing, leaders, orifices, skid-mounted equipment, exchangers,
regenerators, reboilers, refrigeration equipment, separators, meters, valves,
block valves and generators and all other natural gas and all surface or
underground facilities, and all fences, and all pressure gauges and other
gauges, and all interconnections with other pipelines, and all side valves,
blowdown valves, mainline valves, and all test leads, (C) all materials or gas
products or by-products processing, treating, fractionating, refuting,
refrigeration, gas gathering, transporting, storing, delivering and/or marketing
equipment, (D) all other items or types of equipment and associated or component
parts or supplies, including any and all machinery, tools, blueprints,

Exhibit E — Page 8 of 27



--------------------------------------------------------------------------------



 



plans, furniture, furnishings, fixtures and other goods of Mortgagor, (E) all
spare parts, replacements or substitutions of any of the foregoing and all other
appurtenances of the Systems or their above-described associated or component
parts, whether as a result of repair, replacement or addition and whether
attached to, incorporated with the Systems or used in connection with the
Systems whether or not the same is situated in, on or under all or any portion
of the Lands, (F) all other personal property and fixtures of every kind and
character on, incident, appurtenant or belonging to and used in connection with
the interest of Mortgagor in all or any portion of the Lands or the Systems, and
(G) all Proceeds and products of any of the foregoing.
     (u) “UCC” means, at any time, the Uniform Commercial Code in effect in the
State of Texas at that time.
     1.3 Interpretations. All meanings assigned to any defined terms used in
this Deed of Trust, unless otherwise indicated, are to be equally applicable to
both the singular and plural forms of the terms defined. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Deed of Trust, unless otherwise specified. All references
to instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Deed of Trust shall refer to this Deed of Trust as a
whole and not to any particular provision of this Deed of Trust.
ARTICLE II
GRANTING CLAUSES; SECURED OBLIGATIONS
     2.1 Conveyance and Grant of Lien. In consideration of the advances,
issuances, or extensions by the Credit Parties to Borrower of the funds or
credit constituting the Secured Obligations (including the making of the
Advances and the issuing of the Letters of Credit), and in further consideration
of the mutual covenants contained herein, Mortgagor, by this Deed of Trust
hereby GRANTS, SELLS, TRANSFERS, ASSIGNS AND CONVEYS with a general warranty of
title, and WITH THE POWER OF SALE, for the uses, purposes and conditions
hereinafter set forth, all of its right, title and interest in and to the
Mortgaged Property unto Trustee, and to his successor or successors or
substitutes IN TRUST, WITH POWER OF SALE, to secure the payment and performance
of the Secured Obligations for the benefit of Mortgagee and the ratable benefit
of the Credit Parties.
     TO HAVE AND TO HOLD the Mortgaged Property unto the Trustee and his
successors or substitutes in trust and to his and their successors and assigns
forever for the benefit of the Credit Parties, together with all and singular
the rights, hereditaments and appurtenances thereto in anywise appertaining or
belonging, to secure payment of the Secured Obligations and the performance of
the covenants of Mortgagor contained in this Deed of Trust. Mortgagor does
hereby bind itself, its successors and permitted assigns, to warrant and forever
defend all and singular the Mortgaged Property unto the Trustee and his
successors or substitutes in trust, and their successors and assigns, against
every person whomsoever lawfully claiming or to claim the same, or any part
thereof.
     Notwithstanding anything to the contrary in the foregoing, to the extent
applicable to any Lease, Servitude, or other portion of the Mortgaged Property,
the conveyance and grant of Liens and security interests under this Mortgage are
subject to the Third Party Consent Limitation and shall not be deemed to have
been made with respect to the applicable portion(s) of the Mortgaged Property
(but no other portion of the Mortgaged Property) until the receipt, if at all,
of the applicable third-party consent.

Exhibit E — Page 9 of 27



--------------------------------------------------------------------------------



 



     2.2 Conveyance and Grant of Security Interest. For the same consideration
and to further secure the Secured Obligations, Mortgagor hereby grants to
Mortgagee for its benefit and the ratable benefit of the other Credit Parties a
security interest in and to the Mortgaged Property.
     2.3 Assignment of Rents and Leases. Mortgagor hereby assigns, transfers,
conveys, and sets over to Mortgagee all of Mortgagor’s estate, right, title and
interest in, to and under the Leases, whether existing on the date hereof or
hereafter entered into, together with any changes, extensions, revisions or
modifications thereof and all rights, powers, privileges, options and other
benefits of Mortgagor as the lessor under the Leases regarding the current
tenants and any future tenants, and all the Rents from the Leases, including
those now due, past due, or to become due. Mortgagor irrevocably appoints
Mortgagee its true and lawful attorney-in-fact, at the option of Mortgagee, upon
the occurrence and during the continuance of an Event of Default, to take
possession and control of the applicable portions of the Mortgaged Property,
pursuant to Mortgagor’s rights under the Leases, to exercise any of Mortgagor’s
rights under the Leases, and to demand, receive and enforce payment, to give
receipts, releases and satisfaction and to sue, in the name of Mortgagor or
Mortgagee, for all of the Rents. The power of attorney granted hereby shall be
irrevocable and coupled with an interest and shall terminate only upon the
indefeasible payment in full in cash of the Secured Obligations (including all
Letter of Credit Obligations), the termination or expiration of all Letters of
Credit and all obligations of the Issuing Banks and the Lenders in respect of
Letters of Credit, and the expiration or termination of all Commitments, and
Mortgagor hereby releases Mortgagee from all liability (other than as a result
of the gross negligence or willful misconduct of Mortgagee) whatsoever for the
exercise of the foregoing power of attorney and all actions taken pursuant
thereto. The consideration received by Mortgagor to execute and deliver this
assignment and the Liens and security interests created herein is legally
sufficient and will provide a direct economic benefit to Mortgagor. It is
intended by Mortgagor and Mortgagee that the assignment set forth herein
constitutes an absolute assignment and not merely an assignment for additional
security. Notwithstanding the foregoing, this assignment shall not be construed
to bind Mortgagee to the performance of any of the covenants, conditions, or
provisions of Mortgagor contained in the Leases or otherwise to impose any
obligation upon Mortgagee, and, so long as no Event of Default shall have
occurred and be continuing, Mortgagor shall have a license, revocable by
Mortgagee, to possess and control the Leases and collect and receive the Rents.
Upon the occurrence of an Event of Default, such license in favor of Mortgagor
shall be automatically revoked. Mortgagee’s acceptance of the assignment of the
Rents under this Deed of Trust shall not be deemed to constitute Mortgagee a
“secured party in possession,” nor obligate Mortgagee to appear in or defend any
proceeding relating to the Rents, any Leases, or the Mortgaged Property, or to
take any action hereunder, expend any money, incur any expenses, or perform any
obligation under any Leases.
     2.4 After-Acquired Mortgaged Property. Any and all of the Mortgaged
Property which is acquired after the date of this Deed of Trust shall,
immediately and without any further conveyance, assignment, or act on the part
of Mortgagor or Mortgagee, be subject to the Liens granted pursuant to this Deed
of Trust as fully and completely as though specifically described herein and as
though such Mortgaged Property had been owned by Mortgagor on the date of this
Deed of Trust.
     2.5 Revolving Credit and Future Advances. It is contemplated and
acknowledged that the Secured Obligations may include revolving credit loans and
advances from time to time, and that this Deed of Trust shall have effect as of
the date hereof to secure all Secured Obligations, regardless of whether any
amounts are advanced on the date hereof or on a later date or, whether having
been advanced, are later repaid in part or in whole and further advances made at
a later date. This Deed of Trust secures all future advances and obligations
constituting Secured Obligations.

Exhibit E — Page 10 of 27



--------------------------------------------------------------------------------



 



     2.6 Security for Secured Obligations. The Liens and other rights granted
pursuant to Section 2.1 and Section 2.2 of this Deed of Trust secure, and the
Mortgaged Property is security for, the prompt performance and payment in full
in cash when due, whether at stated maturity, by acceleration or otherwise, of
the Secured Obligations. Notwithstanding that the balance of the Secured
Obligations may at certain times be zero and that no Secured Obligations may at
certain times be outstanding, the Liens granted hereunder and this Deed of Trust
shall remain in full force and effect at all times and with the same priority
until the payment in full in cash of the Secured Obligations and the expiration
or termination of the Credit Documents.
     2.7 Products and Proceeds. The Liens and security interests granted by
Mortgagor under this Deed of Trust include all products and Proceeds of the
Mortgaged Property.
ARTICLE III
REPRESENTATIONS, WARRANTIES, AND COVENANTS
     3.1 Representations and Warranties. Subject to the provisions of the Credit
Agreement and any express exceptions contained therein, Mortgagor represents and
warrants as follows:
     (a) Mortgagor is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization and in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
property or conduct of its business requires such qualification and where a
failure to be qualified could reasonably be expected to cause a Material Adverse
Effect.
     (b) The execution, delivery, and performance by Mortgagor of this Deed of
Trust and the consummation of the transactions contemplated hereby (a) are
within Mortgagor’s powers, (b) have been duly authorized by all necessary
action, (c) do not contravene (i) Mortgagor’s Organizational Documents or
(ii) except for any Lease, Servitude or other real property-related contract, in
each case subject to the Third Party Consent Limitation, any applicable Legal
Requirement or Contract binding on or affecting Mortgagor or its property, and
(d) will not result in or require the creation or imposition of any Lien
prohibited by the Credit Documents.
     (c) Except to the extent the Third Party Consent Limitation may apply, if
at all, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for (i) the due execution,
delivery and performance by Mortgagor of this Deed of Trust or (ii) the
consummation of the transactions contemplated thereby.
     (d) This Deed of Trust has been duly executed and delivered by Mortgagor.
This Deed of Trust to which Mortgagor is a party is the legal, valid, and
binding obligation of Mortgagor and is enforceable against Mortgagor in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally.
     (e) Mortgagor has good, valid and marketable title to the Mortgaged
Property free from all Liens, security interests or other encumbrances other
than the Permitted Liens. Other than the Permitted Liens and other than those
for which waivers or consents have been obtained and delivered to the Mortgagee
on or prior to the date hereof or otherwise subject to the Third Party Consent
Limitation, there are no preferential purchase rights held by third parties
affecting

Exhibit E — Page 11 of 27



--------------------------------------------------------------------------------



 



any part of the Mortgaged Property or rights of third parties to prohibit the
assignment, conveyance, pledge, or mortgage of any part of the Mortgaged
Property without the consent of such third parties.
     (f) The Land, Servitudes and other interests and rights in real property
described in the exhibits attached hereto constitute all of the Lands and
Servitudes necessary for the construction, ownership, maintenance, access to and
operation of the Systems affected by this Deed of Trust and the description in
Exhibit A hereto includes a complete and accurate description of all such
properties, rights, and interests in real property. If Mortgagor discovers,
within 30 days after the effectiveness of this Mortgage, that any item
constituting any portion of the Land, Servitudes and other interests in real
property are not completely and accurately described on the exhibits attached
hereto, Mortgagor shall promptly notify Mortgagee and provide such information
as is necessary or reasonably appropriate to make such descriptions accurate and
complete. If requested by Mortgagee, Mortgagor will execute and deliver to
Mortgagee such amendments or supplements as Mortgagee may reasonably request in
order to allow Mortgagee to record such instrument(s) in the applicable real
property records, in each case at Mortgagor’s expense.
     (g) All of the Contracts affecting any interest in the Lands or the rest of
the Mortgaged Property are valid, subsisting and in full force and effect, and
Mortgagor has no current, actual knowledge that a default exists under any of
the terms or provisions, express or implied, of any of such Contracts. All of
the Contracts and obligations of Mortgagor that relate to the Lands constitute
legal, valid and binding obligations of Mortgagor. Neither Mortgagor nor, to the
knowledge of Mortgagor, any other party to any such Contract (i) is in breach of
or default, or with the lapse of time or the giving of notice, or both, would be
in breach or default, with respect to any obligations under any such Contract,
whether express or implied, or (ii) has given or threatened to give notice of
any default under or inquiry into any possible default under, or action to
alter, terminate, rescind or procure a judicial reformation of, any such
Contract.
     (h) All rentals and other payments due under or with respect to the Lands
have been properly and timely paid. All taxes due and payable have been properly
and timely paid except for such taxes being contested in good faith by
appropriate proceedings, and for which reserves shall have been made therefor
and except for such taxes as are being currently paid prior to delinquency in
the ordinary course of business. All expenses due and payable under the terms of
the Contracts have been properly and timely paid except for such expenses being
contested in good faith by appropriate proceedings, and for which reserves shall
have been made therefor and except for such expenses as are being currently paid
prior to delinquency in the ordinary course of business.
     (i) Mortgagor shall, at all times, comply in all material respects with all
Environmental Laws.
     (j) To the knowledge of Mortgagor, except in compliance with all
Environmental Laws and in the ordinary course of Mortgagor’s business, the
Mortgaged Property has never been used by Mortgagor or any prior owner of the
Mortgaged Property as a dump site or storage (whether temporary or permanent)
site for a Hazardous Substance.
     (k) Mortgagor has filed with the appropriate state and federal agencies all
necessary rate and collection filings and all necessary applications for well
determinations under the Natural Gas Act of 1938, as amended, the Natural Gas
Policy Act of 1978, as amended, and the rules and

Exhibit E — Page 12 of 27



--------------------------------------------------------------------------------



 



regulations of the Federal Energy Regulatory Commission thereunder, and each
such application has been approved by or is pending before the appropriate state
or federal agency.
     (l) All necessary regulatory filings have been properly made in connection
with the operation of Mortgagor’s business related to the Mortgaged Property
except where a failure to make such filing could reasonably be expected to cause
a Material Adverse Effect.
     (m) ADDRESS AND IDENTIFICATION INFORMATION.
     (i) As of the date of this Mortgage, Mortgagor’s address, place of
business, residence, chief executive office and office where Mortgagor keeps its
records concerning Accounts, Contract Rights and General Intangibles is set
forth in the Section 6.12, and there has been no change in the location of
Mortgagor’s place of business, residence, chief executive office and office
where it keeps such records and no change of Mortgagor’s name during the four
months immediately preceding the date of this Deed of Trust.
     (ii) Mortgagor’s (x) federal tax identification number is ___________ and
organizational number is ___________, (y) state of formation or organization, as
applicable is [___________], and (z) correctly-spelled name is _______________.
     (iii) Mortgagee’s address is set forth in Section 6.12 hereto.
     (iv) Trustee’s address is set forth in Section 6.12 hereto.
     3.2 Covenants. Subject to the provisions of the Credit Agreement and any
express exceptions contained therein, Mortgagor agrees as follows:
     (a) Payment of Lienable Claims. Mortgagor shall make prompt payment when
due and owing of all taxes, assessments, and governmental charges imposed on or
assessed against this instrument, upon the interest of Mortgagee or the Trustee,
upon the Mortgaged Property or any part thereof, or upon the revenues, income,
or profits from any of the above, except for such amounts as are being contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established. Mortgagor shall make prompt payment when due and owing of
all lawful claims and demands of mechanics, materialmen, laborers, and others
which, if unpaid, might result in, or permit the creation of, a Lien on the
Mortgaged Property or any part thereof, and in general will do or cause to be
done everything necessary so that the Lien hereof shall be fully preserved,
except for such amounts as are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been established.
     (b) Operation of Mortgaged Property. Mortgagor shall operate the Mortgaged
Property, continuously and in a good workmanlike manner in accordance with all
Legal Requirements and comply in all material respects with all terms and
conditions of the Servitudes it now holds and each assignment or Contract
obligating Mortgagor in any way with respect to the Mortgaged Property; but
nothing herein shall be construed to empower Mortgagor to bind the Trustee or
Mortgagee or any other Credit Party to any contract or obligation or render the
Trustee or Mortgagee or any other Credit Party in any way responsible or liable
for bills or obligations incurred by Mortgagor.
     (c) Maintenance of Easements. Mortgagor shall keep and continue, or cause
to be kept and continued, all material Servitudes, estates and interests herein
described and all contracts

Exhibit E — Page 13 of 27



--------------------------------------------------------------------------------



 



and agreements relating thereto in full force and effect in accordance with the
terms thereof and will not permit the same to lapse or otherwise become impaired
for failure to comply with the obligations thereof, whether express or implied.
Without limiting the generality of the foregoing sentence, Mortgagor shall not
release any of the material Servitudes without the prior written consent of
Mortgagee.
     (d) Other Encumbrances. Mortgagor shall not create, assume, incur or suffer
to exist, or permit any of its Subsidiaries to create, assume, incur or suffer
to exist, any Lien on or in respect of any of the Mortgaged Property or any
Excluded Building and Manufactured Homes located on the Lands, whether now owned
or hereafter acquired, or assign or otherwise convey, or permit any such
Subsidiary to assign or otherwise convey, any right to receive income, in each
case to secure or provide for the payment of any Debt, trade payable or other
obligation or liability of any Person; provided, however, that notwithstanding
the foregoing, Mortgagor or any of its Subsidiaries may create, incur, assume or
suffer to exist the Permitted Liens.
     (e) Environmental Conditions. If at any time any Hazardous Substance is
discovered on, under, or about any of the Realty Collateral or any other real
property owned or operated by Mortgagor (“Other Property”) in violation of any
Environmental Law in any material respect, Mortgagor will inform Administrative
Agent of the same and, to the extent Mortgagor is or may be required to do so
under Environmental Law, of Mortgagor’s proposed response as required under
Environmental Law, including, without limitation, the performance of any
required investigatory or remedial activity, and Mortgagor will to the extent
Mortgagor (and not any other party, including any lessor under any Lease) is or
may be required to do so under Environmental Law and, at its sole cost and
expense, remedy or remove such Hazardous Substances from such real property or
Other Property or the groundwater underlying such real property or Other
Property in accordance with (a) the approval of the appropriate Governmental
Authority, if any such approval is required under Environmental Laws, and
(b) all Environmental Laws. In addition to all other rights and remedies of
Administrative Agent and the Credit Parties under the Credit Documents, but
subject to Mortgagor’s right to contest the performance of any such response, as
further described in this Section, if such Hazardous Substances require
remediation or removal as set forth in this Section but has not been remedied or
removed from the affected Mortgaged Property or Other Property or the
groundwater underlying such Mortgaged Property or Other Property by the Borrower
within the time periods contemplated by the applicable response, Administrative
Agent may, at its sole discretion and after giving Mortgagor written
notification of its intention to self-implement any required response, pay to
have the same remedied or removed in accordance with the applicable remediation
program, and Mortgagor will reimburse Administrative Agent therefor within ten
days of Administrative Agent’s demand for payment. Mortgagor shall have the
right to contest any notice, directive or other demand of any third party,
including without limitation, any Governmental Authority, to remedy or remove
Hazardous Substances from any Mortgaged Property or any Other Property so long
as Mortgagor diligently prosecutes such contest to completion, complies with any
final order or determination and, before such contest, either furnishes
Administrative Agent security in an amount equal to the cost of remediation or
removal of the Hazardous Substances or posts a bond with a surety satisfactory
to Administrative Agent in such amount. MORTGAGOR SHALL BE SOLELY RESPONSIBLE
FOR, AND WILL INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH OTHER
CREDIT PARTY AND EACH OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST, ANY AND ALL LOSSES,
DAMAGES, DEMANDS, CLAIMS, CAUSES OF ACTION, JUDGMENTS, ACTIONS, ASSESSMENTS,
PENALTIES, COSTS, EXPENSES AND LIABILITIES DIRECTLY OR INDIRECTLY ARISING OUT OF
OR ATTRIBUTABLE TO ANY

Exhibit E — Page 14 of 27



--------------------------------------------------------------------------------



 



HAZARDOUS SUBSTANCES AT ANY REALTY COLLATERAL OR ANY OTHER PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE FOLLOWING: (Y) THE COSTS OF ANY REPAIR, CLEANUP OR
DETOXIFICATION OF ANY MORTGAGED PROPERTY OR OTHER PROPERTY REQUIRED UNDER
ENVIRONMENTAL LAW, AND THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE,
REMEDIAL OR OTHER PLANS REQUIRED UNDER ENVIRONMENTAL LAW; AND (Z) ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY IN
CONNECTION WITH CLAUSE (Y) ABOVE, INCLUDING REASONABLE ATTORNEYS’ FEES;
PROVIDED, HOWEVER, THAT MORTGAGOR SHALL NOT BE LIABLE FOR ANY OF THE FOREGOING
THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF ADMINISTRATIVE AGENT OR A CREDIT PARTY AFTER TAKING POSSESSION OF
THE MORTGAGED PROPERTY OR ARISING OUT OF DISPUTES AMONG THE LENDERS (OTHER THAN
DISPUTES INVOLVING THE ARRANGERS IN THEIR CAPACITIES AS JOINT LEAD ARRANGERS OR
DISPUTES INVOLVING WELLS FARGO IN ITS CAPACITY AS ADMINISTRATIVE AGENT). The
covenants and indemnities provided in this section shall survive the repayment
or any other satisfaction of the Secured Obligations.
     (f) Notification. Mortgagor will notify Mortgagee of any material
destruction, loss, termination or acquisition of any of its Mortgaged Property
within three Business Days thereof.
     3.3 Further Assurances; Defense of Claims. Subject to the provisions of the
Credit Agreement and any express exceptions contained therein, Mortgagor further
agrees as follows:
     (a) Promptly upon request and at its expense, Mortgagor shall cure any
defects in the creation, execution and delivery of this Deed of Trust. Mortgagor
hereby authorizes the Mortgagee to file any financing statements without the
signature of Mortgagor to the extent permitted by applicable law in order to
perfect or maintain the perfection of any security interest granted under this
Deed of Trust. Mortgagor at its expense will promptly execute and deliver to the
Mortgagee upon reasonable request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of
Mortgagor in this Deed of Trust, or to further evidence and more fully describe
the Mortgaged Property, or to correct any omissions in this Deed of Trust, or to
state more fully the security obligations set out herein, or to perfect, protect
or preserve any Liens created pursuant hereto, or to make any recordings, to
file any notices or obtain any consents, all as may be necessary or appropriate
in connection therewith or to enable the Mortgagee to exercise and enforce its
rights and remedies with respect to any Mortgaged Property.
     (b) Within 30 days after a request by the Mortgagee or any Credit Party to
cure any title defects or exceptions which are not Permitted Liens and which,
individually or in the aggregate, (i) materially interfere with the ordinary
conduct of Mortgagor’s Business, (ii) materially detract from the value or the
use of the portion of the Mortgaged Property affected thereby, or (iii) could
reasonably be expected to have a Material Adverse Effect, the Mortgagor shall
cure such title defects or exceptions or substitute such Mortgaged Property with
acceptable Property of an equivalent value with no title defects or exceptions
and deliver to the Mortgagee satisfactory title evidence in form and substance
acceptable to the Mortgagee in its reasonable business judgment as to the
Mortgagor’s title in such Property and the Mortgagee’s Liens and security
interests therein.

Exhibit E — Page 15 of 27



--------------------------------------------------------------------------------



 



     (c) Mortgagor shall promptly notify Mortgagee in writing of the
commencement of any legal proceeding affecting Mortgagor’s title to the
Mortgaged Property or Mortgagee’s Lien or security interest in the Mortgaged
Property, or any part thereof and which (i) materially interferes with the
ordinary conduct of Mortgagor’s Business, (ii) materially detracts from the
value or the use of the portion of the Mortgaged Property affected thereby, or
(iii) could reasonably be expected to have a Material Adverse Effect. Mortgagor
shall take such action, employing attorneys agreeable to Mortgagee, as may be
necessary to preserve Mortgagor’s, the Trustee’s and Mortgagee’s rights affected
thereby. If Mortgagor fails or refuses to adequately or vigorously, in the
reasonable judgment of Mortgagee, defend Mortgagor’s, the Trustee’s or
Mortgagee’s rights to the Mortgaged Property, the Trustee or Mortgagee may take
such action on behalf of and in the name of Mortgagor and at Mortgagor’s
expense. Moreover, Mortgagee or the Trustee on behalf of Mortgagee, may take
such independent action in connection therewith as they may in their discretion
deem proper, including the right to employ independent counsel and to intervene
in any suit affecting the Mortgaged Property. All costs, expenses and attorneys’
fees incurred by Mortgagee or the Trustee pursuant to this Section 3.3 or in
connection with the defense by Mortgagee of any claims, demands or litigation
relating to Mortgagor, the Mortgaged Property or the transactions contemplated
in this Deed of Trust shall be paid by Mortgagor as provided in Section 6.2
below.
     (d) Mortgagor shall maintain and preserve the Lien and security interest
herein created as an Acceptable Security Interest.
     (e) Mortgagor shall give Mortgagee at least five (5) Business Days’ prior
written notice before it amends, its name or changes its jurisdiction of
incorporation, organization, or formation, as applicable.
     3.4 Recording. Mortgagor shall promptly (at Mortgagor’s own expense)
record, register, deposit and file this Deed of Trust and every other instrument
in addition or supplement hereto, including applicable financing statements, in
such offices and places within the state where the Mortgaged Property is located
and at such times and as often as may be necessary to preserve, protect and
renew the Lien and security interest herein created as an Acceptable Security
Interest on real or personal property as the case may be, and otherwise shall do
and perform all matters or things necessary or expedient to be done or observed
by reason of any Legal Requirement for the purpose of effectively creating,
perfecting, maintaining and preserving the Lien and security interest created
hereby in and on the Mortgaged Property.
     3.5 Records, Statements and Reports. Mortgagor shall keep proper books of
record and account in which complete and correct entries shall be made of
Mortgagor’s transactions in accordance with the method of accounting required in
the Credit Agreement and shall furnish or cause to be furnished to Mortgagee the
reports required to be delivered pursuant to the terms of the Credit Agreement.
     3.6 Covenants Running with the Land. All covenants and agreements herein
contained shall constitute covenants running with the Land.
     3.7 Incorporation of Covenants from Credit Agreement. The covenants
applicable to Mortgagor and to the Mortgaged Property contained in Article V and
Article VI of the Credit Agreement are hereby confirmed and restated, each such
covenant, together with all related definitions and ancillary provisions, being
hereby incorporated into this Deed of Trust by reference as though specifically
set forth in this Section, and Mortgagor hereby agrees that Mortgagor shall
perform and comply with such covenants until the indefeasible payment in full in
cash of the Secured Obligations (including all Letter of Credit Obligations),
the termination or expiration of all Letters of Credit and all obligations of
the Issuing

Exhibit E — Page 16 of 27



--------------------------------------------------------------------------------



 



Banks and the Lenders in respect of Letters of Credit, and the expiration or
termination of all Commitments.
ARTICLE IV
DEFAULT
     4.1 Events of Default. An Event of Default under the terms of the Credit
Agreement shall constitute an “Event of Default” under this Deed of Trust.
     4.2 Acceleration Upon Default. Upon the occurrence and during the
continuance of any Event of Default (other than pursuant to paragraph (e) of
Section 7.01 of the Credit Agreement), Mortgagee may, or shall at the request of
the Majority Lenders, declare the entire unpaid principal of, and the interest
accrued on, and all other amounts owed in connection with, the Secured
Obligations to be forthwith due and payable, whereupon the same shall become
immediately due and payable without any protest, presentment, demand, notice of
intent to accelerate, notice of acceleration or further notice of any kind, all
of which are hereby expressly waived by Mortgagor. If any Event of Default
pursuant to paragraph (e) of Section 7.01 of the Credit Agreement shall occur,
the entire unpaid principal of, and the interest accrued on, and all other
amounts owed in connection with, the Secured Obligations shall immediately and
automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including, without limitation, any
notice of intent to accelerate or notice of acceleration) all of which are
hereby expressly waived by Mortgagor. Whether or not Mortgagee or the Majority
Lenders elect to accelerate as herein provided, Mortgagee may simultaneously, or
thereafter, without any further notice to Mortgagor, exercise any other right or
remedy provided in this Deed of Trust or otherwise existing under the Credit
Agreement or any other Credit Document or any other agreement, document, or
instrument evidencing obligations owing from Mortgagor to any of the Credit
Parties.
ARTICLE V
Mortgagee’s Rights
     5.1 Rights to Realty Collateral Upon Default.
     (a) Operation of Property by Mortgagee. Upon the occurrence and during the
continuance of any Event of Default, and in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):
     (i) To hold, use, administer, manage and operate the Realty Collateral to
the extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and
     (ii) Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court, and without regard to the
adequacy of its security, to enter upon and take possession of the Realty
Collateral or any part thereof, and exclude Mortgagor therefrom, and do any
other acts which it deems necessary or desirable to preserve the value,
marketability or rentability of the Realty Collateral, or part thereof or
interest therein, increase the income therefrom or protect the security hereof
and, with or without taking possession of the Realty Collateral, take any action
described herein, sue for or otherwise collect the Rents, including those past
due and unpaid, and apply the same, less reasonable costs and expenses of
operation and

Exhibit E — Page 17 of 27



--------------------------------------------------------------------------------



 



collection including reasonable attorneys’ fees, upon the Secured Obligations,
all in such order as Mortgagee may determine.
The entering upon and taking possession of the Realty Collateral, the taking of
any action described herein, the collection of such Rents, and the application
thereof as aforesaid, shall not cure or waive any Event of Default or notice of
default or invalidate any act done in response to such Event of Default or
pursuant to such notice of default and, notwithstanding the continuance in
possession of the Realty Collateral or the collection, receipt and application
of Rents, Mortgagee shall be entitled to exercise every right provided for in
any of the Credit Documents or by law upon any Event of Default, including the
right to exercise the power of sale herein conferred. Mortgagee may designate
any person, firm, corporation or other entity to act on its behalf in exercising
the foregoing rights and powers.
     (b) Judicial Proceedings. Upon the occurrence and during the continuance of
any Event of Default, the Trustee and/or Mortgagee, in lieu of or in addition to
exercising the power of sale hereafter given, may proceed by a suit or suits, in
equity or at law (i) for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted,
(ii) for the appointment of a receiver whether there is then pending any
foreclosure hereunder or the sale of the Realty Collateral, or (iii) for the
enforcement of any other appropriate legal or equitable remedy; and further, in
lieu of the non-judicial power of sale hereafter given for Mortgaged Property
located in the State of Texas, the Trustee may proceed by suit for a sale of the
Realty Collateral.
     (c) Foreclosure by Private Power of Sale of Collateral. Upon the occurrence
and during the continuance of any Event of Default, the Trustee shall have the
right and power to sell, as the Trustee may elect, all or a portion of the
Mortgaged Property at one or more sales as an entirety or in parcels, in
accordance with Section 51.002 of the Texas Property Code, as amended from time
to time (or any successor provisions of Texas law governing real property
foreclosure sales) or with any applicable state law. Mortgagor hereby designates
as Mortgagor’s address for the purpose of notice the address set out in
Section 6.12; provided that Mortgagor may by written notice to Mortgagee
designate a different address for notice purposes. Any purchaser or purchasers
will be provided with a general warranty conveyance binding Mortgagor and
Mortgagor’s successors and assigns. Sale of a part of the Realty Collateral will
not exhaust the power of sale, and sales may be made from time to time until all
of the Realty Collateral is sold or all of the Secured Obligations are paid in
full.
     (d) Certain Aspects of Sale. Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Secured Obligations against the amount payable by Mortgagee as purchaser at
such sale. Statements of fact or other recitals contained in any conveyance to
any purchaser or purchasers at any sale made hereunder will conclusively
establish the occurrence of any Event of Default, any acceleration of the
maturity of the Secured Obligations, the advertisement and conduct of such sale
in the manner provided herein, the appointment of any successor-Trustee
hereunder and the truth and accuracy of all other matters stated therein.
Mortgagor does hereby ratify and confirm all legal acts that the Trustee may do
in carrying out the Trustee’s duties and obligations under this Deed of Trust,
and Mortgagor hereby irrevocably appoints Mortgagee to be the attorney-in-fact
of Mortgagor and in the name and on behalf of Mortgagor to execute and deliver
any deeds, transfers, conveyances, assignments, assurances and notices which
Mortgagor ought to execute and deliver and do and perform any and all such acts
and things which Mortgagor ought to do and perform under the covenants herein
contained and generally to use the name of Mortgagor in the exercise of all or
any of the powers hereby conferred on Trustee. Upon any sale, whether under the
power of sale

Exhibit E — Page 18 of 27



--------------------------------------------------------------------------------



 



hereby given or by virtue of judicial proceedings, it shall not be necessary for
Trustee or any public officer acting under execution or by order of court, to
have physically present or constructively in his possession any of the Mortgaged
Property, and Mortgagor hereby agrees to deliver to the purchaser or purchasers
at such sale on the date of sale the Mortgaged Property purchased by such
purchasers at such sale and if it should be impossible or impracticable to make
actual delivery of such Mortgaged Property, then the title and right of
possession to such Mortgaged Property shall pass to the purchaser or purchasers
at such sale as completely as if the same had been actually present and
delivered.
     (e) Receipt to Purchaser. Upon any sale made under the power of sale herein
granted, the receipt of the Trustee will be sufficient discharge to the
purchaser or purchasers at any sale for its purchase money, and such purchaser
or purchasers, will not, after paying such purchase money and receiving such
receipt of the Trustee, be obligated to see to the application of such purchase
money or be responsible for any loss, misapplication or non-application thereof.
     (f) Effect of Sale. Any sale or sales of the Realty Collateral will operate
to divest all right, title, interest, claim and demand whatsoever, either at law
or in equity, of Mortgagor in and to the premises and the Realty Collateral
sold, and will be a perpetual bar, both at law and in equity, against Mortgagor,
Mortgagor’s successors or assigns, and against any and all persons claiming or
who shall thereafter claim all or any of the Realty Collateral sold by, through
or under Mortgagor, or Mortgagor’s successors or assigns. Nevertheless, if
requested by the Trustee so to do, Mortgagor shall join in the execution and
delivery of all proper conveyances, assignments and transfers of the Property so
sold. The purchaser or purchasers at the foreclosure sale will receive as
incident to his, her, its or their own ownership, immediate possession of the
Realty Collateral purchased and Mortgagor agrees that if Mortgagor retains
possession of the Realty Collateral or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser or
purchasers and will be subject to eviction and removal by any lawful means, with
or without judicial intervention, and all damages by reason thereof are hereby
expressly waived by Mortgagor.
     (g) Application of Proceeds. The proceeds of any sale of the Realty
Collateral or any part thereof, whether under the power of sale herein granted
and conferred or by virtue of judicial proceedings, shall either be, at the
option of Mortgagee, applied at the time of receipt, or held by Mortgagee in a
cash collateral account as additional Mortgaged Property, and in either case,
applied in the order set forth in Section 7.06 of the Credit Agreement.
     (h) Mortgagor’s Waiver of Appraisement and Marshalling. Mortgagor agrees,
to the full extent that Mortgagor may lawfully so agree, that Mortgagor will not
at any time insist upon or plead or in any manner whatever claim the benefit of
any appraisement, valuation, stay, extension or redemption law, now or hereafter
in force, in order to prevent or hinder the enforcement or foreclosure of this
Deed of Trust, the absolute sale of the Mortgaged Property, including the Realty
Collateral, or the possession thereof by any purchaser at any sale made pursuant
to this Deed of Trust or pursuant to the decree of any court of competent
jurisdiction; and Mortgagor, for Mortgagor and all who may claim through or
under Mortgagor, hereby waives the benefit of all such laws and, to the extent
that Mortgagor may lawfully do so under any applicable law, any and all rights
to have the Mortgaged Property, including the Realty Collateral, marshaled upon
any foreclosure of the Lien hereof or sold in inverse order of alienation.
Mortgagor agrees that the Trustee may sell the Mortgaged Property, including the
Realty Collateral, in part, in parcels or as an entirety as directed by
Mortgagee.

Exhibit E — Page 19 of 27



--------------------------------------------------------------------------------



 



     (i) Waiver of Notices, Appraisements, Reinstatement and other Rights.
Mortgagor hereby expressly waives, to the full extent permitted by applicable
law, any and all rights or privileges of notices, appraisements, redemption and
any prerequisite in the event of foreclosure of the Liens and/or security
interests created herein, including without limitation, any right to
reinstatement prior to foreclosure. Mortgagee at all times shall have the right
to release any part of the Mortgaged Property now or hereafter subject to the
Liens or security interests of this Deed of Trust, any part of the proceeds of
production or other income herein or hereafter assigned or pledged, or any other
security it now has or may hereafter have securing the Indebtedness, without
releasing any other part of the Mortgaged Property, proceeds or income, and
without affecting the Liens or security interests hereof as to the part or parts
of the Mortgaged Property, proceeds or income not so released or the right to
receive future proceeds and income
     5.2 Rights to Personalty Collateral Upon Default. Upon the occurrence and
during the continuance of any Event of Default, Mortgagee or the Trustee may
proceed against the Personalty Collateral in accordance with the rights and
remedies granted herein with respect to the Realty Collateral, or will have all
rights and remedies granted by the Uniform Commercial Code as in effect in Texas
and this Deed of Trust. Mortgagee shall have the right to take possession of the
Personalty Collateral, and for this purpose Mortgagee may enter upon any
premises on which any or all of the Personalty Collateral is situated and, to
the extent that Mortgagor could do so, take possession of and operate the
Personalty Collateral or remove it therefrom. Mortgagee may require Mortgagor to
assemble the Personalty Collateral and make it available to Mortgagee at a place
to be designated by Mortgagee which is reasonably convenient to both parties.
Unless the Personalty Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Mortgagee will
send Mortgagor reasonable notice of the time and place of any public sale or of
the time after which any private sale or other disposition of the Personalty
Collateral is to be made. This requirement of sending reasonable notice will be
met if such notice is mailed, postage prepaid, to Mortgagor at the address
designated in Section 6.12 hereof (or such other address as has been designated
as provided herein) at least ten days before the time of the sale or
disposition. In addition to the expenses of retaking, holding, preparing for
sale, selling and the like, Mortgagee will be entitled to recover attorney’s
fees and legal expenses as provided for in this Deed of Trust and in the
writings evidencing the Secured Obligations before applying the balance of the
proceeds from the sale or other disposition toward satisfaction of the Secured
Obligations. Mortgagor will remain liable for any deficiency remaining after the
sale or other disposition. Mortgagor hereby consents and agrees that any
disposition of all or a part of the Mortgaged Property may be made without
warranty of any kind whether expressed or implied.
     5.3 Rights to Fixture Collateral Upon Default. Upon the occurrence and
during the continuance of any Event of Default, Mortgagee may elect to treat the
Fixture Collateral as either Realty Collateral or as Personalty Collateral (but
not both) and proceed to exercise such rights as apply to the type of Mortgaged
Property selected.
     5.4 Certain Remedies related to Rents. After the occurrence and during the
continuance of an Event of Default, the Mortgagee may by written notice to
Mortgagor terminate Mortgagor’s license to collect the Rents hereunder. Any
Rents received by Mortgagor after such notice shall be held in trust for the
benefit of the Mortgagee, segregated from the other funds of Mortgagor, and
immediately paid over to the Mortgagee, with any necessary endorsement.
Mortgagor irrevocably authorizes all parties obligated to pay Rents to accept
any notice from the Mortgagee that Mortgagor’s license to collect the Rents has
been terminated after the occurrence and during the continuance of an Event of
Default and, following such notice, to follow the instructions of the Mortgagee
and ignore the instructions of Mortgagor with respect to collecting the Rents,
including instructions which direct the obligors to pay all amounts due directly
to the Mortgagee. Upon such notification and at the expense of Mortgagor, the
Mortgagee may enforce collection of any Rents, and adjust, settle, or compromise
the amount or payment thereof.

Exhibit E — Page 20 of 27



--------------------------------------------------------------------------------



 



     5.5 Account Debtors. Mortgagee may, in its discretion, after the occurrence
and during the continuance of any Event of Default, notify any account debtor to
make payments directly to Mortgagee and contact account debtors directly to
verify information furnished by Mortgagor. Mortgagee shall not have any
obligation to preserve any rights against prior parties.
     5.6 Costs and Expenses. All reasonable sums advanced or costs or expenses
incurred by Mortgagee (either by it directly or on its behalf by the Trustee or
any receiver appointed hereunder) in protecting and enforcing its rights
hereunder shall constitute a demand obligation owing by Mortgagor to Mortgagee
as part of the Secured Obligations. Mortgagor hereby agrees to repay such
reasonable sums on demand plus interest thereon from the date of the advance or
incurrence until reimbursement of Mortgagee at the same rate of interest as
charged Alternate Base Rate Advances when an Event of Default exists as set
forth in the Credit Agreement.
     5.7 Set-Off. Upon the occurrence and during the continuance of any Event of
Default, Mortgagee shall have the right to set-off any funds of Mortgagor in the
possession of Mortgagee against any amounts then due by Mortgagor to Mortgagee
pursuant to this Deed of Trust.
ARTICLE VI
Miscellaneous
     6.1 Trustees.
     (a) Successor Trustees. The Trustee may resign in writing addressed to
Mortgagee or be removed at any time with or without cause by an instrument in
writing duly executed by Mortgagee. In case of the death, resignation or removal
of the Trustee, a successor Trustee may be appointed by Mortgagee by instrument
of substitution complying with any applicable requirements of law, and in the
absence of any requirement, without other formality other than an appointment
and designation in writing. The appointment and designation will vest in the
named successor Trustee all the estate and title of the Trustee in all of the
Mortgaged Property and all of the rights, powers, privileges, immunities and
duties hereby conferred upon the Trustee. All references herein to the Trustee
will be deemed to refer to any successor Trustee from time to time acting
hereunder.
     (b) Indemnification of Trustee. The Trustee shall not be liable for any
error of judgment or act done by the Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, INCLUDING THE
TRUSTEE’S OWN NEGLIGENCE, but excluding any of the Trustee’s own gross
negligence, bad faith or willful misconduct or arising out of disputes with the
Lenders found to be such by a final, non-appealable judgment by a court of
competent jurisdiction. The Trustee may rely on any instrument, document, or
signature authorizing or supporting any action taken or proposed to be taken by
him hereunder, believed by him in good faith to be genuine. All moneys received
by the Trustee shall, until used or applied as herein provided, be held in trust
for the purposes for which they were received, but need not be segregated in any
manner from any other moneys (except to the extent required by law), and the
Trustee shall have no liability for interest on any moneys received by him
hereunder. Mortgagor shall reimburse the Trustee for, and indemnify and save the
Trustee harmless against, any and all liability and expenses which may be
incurred by the Trustee in the performance of the Trustee’s duties hereunder,
INCLUDING THOSE INCURRED AS A RESULT OF THE TRUSTEE’S OWN NEGLIGENCE, but
excluding such liabilities and expenses that are found by a final,
non-appealable judgment by a court of competent jurisdiction to have been
incurred as a result of the gross negligence, willful misconduct, or

Exhibit E — Page 21 of 27



--------------------------------------------------------------------------------



 



bad faith of the Trustee or arising out of disputes with the Lenders.
Mortgagor’s obligations under this Section 6.1(b) shall survive the termination
of this Deed of Trust, the payment in full of the Secured Obligations, the
termination of all obligations of the Issuing Banks and the Lenders in respect
of Letters of Credit, and the termination or expiration of the Commitments.
     (c) Duties of Trustee. It shall be no part of the duty of the Trustee to
see to any recording, filing or registration of this Deed of Trust or any other
instrument in addition or supplemental hereto, or to see to the payment of or be
under any duty with respect to any tax or assessment or other governmental
charge which may be levied or assessed on the Mortgaged Property, any part
thereof, or against Mortgagor, or to see to the performance or observance by
Mortgagor of any of the covenants and agreements contained herein. Trustee shall
not be responsible for the execution, acknowledgment or validity of this Deed of
Trust or of any instrument in addition or supplemental hereto or for the
sufficiency of the security purported to be created hereby, and makes no
representation in respect thereof or in respect of the rights of Mortgagee.
Trustee shall have the right to seek the advice of counsel upon any matters
arising hereunder and shall be fully protected in relying as to legal matters on
the advice of counsel. Trustee shall not incur any personal liability hereunder
except for his own willful misconduct; and the Trustee shall have the right to
rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine.
     6.2 Advances by Mortgagee or Trustee. Each and every covenant of Mortgagor
herein contained shall be performed and kept by Mortgagor solely at Mortgagor’s
expense. If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Deed of Trust, Mortgagee (either by
it directly or on its behalf by the Trustee or any receiver appointed hereunder)
may, but will not be obligated to, make advances to perform the same on
Mortgagor’s behalf, and Mortgagor hereby agrees to repay such sums and any
reasonable attorneys’ fees incurred in connection therewith on demand plus
interest thereon from the date of the advance until reimbursement of Mortgagee
at the same rate of interest as charged Alternate Base Rate Advances when an
Event of Default exists as set forth in the Credit Agreement. In addition,
Mortgagor hereby agrees to repay on demand any costs, expenses and reasonable
attorney’s fees incurred by Mortgagee or the Trustee which are to be obligations
of Mortgagor pursuant to, or allowed by, the terms of this Deed of Trust,
including such costs, expenses and reasonable attorney’s fees incurred pursuant
to the terms hereof, plus interest thereon from the date of the advance by
Mortgagee or the Trustee until reimbursement of Mortgagee or the Trustee,
respectively, at the same rate of interest as charged Alternate Base Rate
Advances when an Event of Default exists as set forth in the Credit Agreement.
Such amounts will be in addition to any sum of money which may, pursuant to the
terms and conditions of the written instruments comprising part of the Secured
Obligations, be due and owing. No such advance will be deemed to relieve
Mortgagor from any default hereunder.
     6.3 Termination. If the Secured Obligations (including all Letter of Credit
Obligations) have been indefeasible paid in full in cash, all Letters of Credit
have expired or terminated and all obligations of the Issuing Banks and the
Lenders in respect of Letters of Credit have terminated, and all Commitments
have expired or terminated, then all of the Mortgaged Property (to the extent
not sold pursuant to the terms hereof) will revert to Mortgagor and the entire
estate, right, title and interest of the Trustee and Mortgagee will thereupon
cease; and Mortgagee in such case shall, upon the request of Mortgagor and the
payment by Mortgagor of all reasonable attorneys’ fees and other expenses,
deliver to Mortgagor proper instruments acknowledging satisfaction of this Deed
of Trust.
     6.4 Renewals, Amendments and Other Security. Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Secured Obligations may

Exhibit E — Page 22 of 27



--------------------------------------------------------------------------------



 



be given at any time and amendments may be made to agreements relating to any
part of such written instruments or the Mortgaged Property. Mortgagee may take
or hold other security for the Secured Obligations without notice to or consent
of Mortgagor. The acceptance of this Deed of Trust by Mortgagee shall not waive
or impair any other security Mortgagee may have or hereafter acquire to secure
the payment of the Secured Obligations nor shall the taking of any such
additional security waive or impair the Lien and security interests herein
granted. The Trustee or Mortgagee may resort first to such other security or any
part thereof, or first to the security herein given or any part thereof, or from
time to time to either or both, even to the partial or complete abandonment of
either security, and such action will not be a waiver of any rights conferred by
this Deed of Trust. This Deed of Trust may not be amended, waived or modified
except in a written instrument executed by both Mortgagor and Mortgagee.
     6.5 Security Agreement, Financing Statement and Fixture Filing. This Deed
of Trust will be deemed to be and may be enforced from time to time as an
assignment, chattel mortgage, contract, deed of trust, financing statement, real
estate mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law. AS A FINANCING STATEMENT,
THIS DEED OF TRUST IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR’S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED AND ALL
ACCOUNTS ARISING FROM THE SALE THEREOF AT THE WELLHEAD. THIS DEED OF TRUST SHALL
BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE MORTGAGED PROPERTY. This Deed of Trust
shall be filed in the real estate records or other appropriate records of the
county or counties in the state in which any part of the Realty Collateral and
Fixture Collateral is located as well as the Uniform Commercial Code records or
other appropriate office of the state in which any Mortgaged Property is
located. At Mortgagee’s request, Mortgagor shall execute financing statements
covering the Personalty Collateral and Fixture Collateral, which financing
statements may be filed in the Uniform Commercial Code records or other
appropriate office of the county or state in which any of the Collateral is
located or in any other location permitted or required to perfect Mortgagee’s
security interest under the Uniform Commercial Code. In addition, Mortgagor
hereby irrevocably authorizes Mortgagee and any affiliate, employee or agent
thereof, at any time and from time to time, to file in any Uniform Commercial
Code jurisdiction any financing statement or document and amendments thereto,
without the signature of Mortgagor where permitted by law, in order to perfect
or maintain the perfection of any security interest granted under this Deed of
Trust. A photographic or other reproduction of this Deed of Trust shall be
sufficient as a financing statement.
     6.6 Unenforceable or Inapplicable Provisions. If any term, covenant,
condition or provision hereof is invalid, illegal or unenforceable in any
respect, the other provisions hereof will remain in full force and effect and
will be liberally construed in favor of the Trustee and Mortgagee in order to
carry out the provisions hereof.
     6.7 Rights Cumulative. Each and every right, power and remedy herein given
to the Trustee or Mortgagee will be cumulative and not exclusive, and each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Trustee, or Mortgagee, as the case may be, and
the exercise, or the beginning of the exercise, of any such right, power or
remedy will not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy. No delay or omission by the
Trustee or by Mortgagee in the exercise of any right, power or remedy will
impair any such right, power or remedy or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.
     6.8 Waiver by Mortgagee. Any and all covenants in this Deed of Trust may
from time to time by instrument in writing by Mortgagee and the Majority
Lenders, be waived to such extent and in

Exhibit E — Page 23 of 27



--------------------------------------------------------------------------------



 



such manner as the Trustee or Mortgagee may desire, but no such waiver will ever
affect or impair either the Trustee’s or Mortgagee’s rights hereunder, except to
the extent specifically stated in such written instrument.
     6.9 Terms. The term “Mortgagor” as used in this Deed of Trust will be
construed as singular or plural to correspond with the number of persons
executing this Deed of Trust as Mortgagor. If more than one person executes this
Deed of Trust as Mortgagor, his, her, its, or their duties and liabilities under
this Deed of Trust will be joint and several. The terms “Mortgagee”,
“Mortgagor”, and “Trustee” as used in this Deed of Trust include the heirs,
executors or administrators, successors, representatives, receiver, trustees and
assigns of those parties as provided in Section 6.14 below.
     6.10 Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation, in any
particular counties counterpart portions of the exhibits attached hereto which
describe portions of the Mortgaged Property situated in counties other than the
counties in which such counterpart is to be recorded may have been omitted.
     6.11 Governing Law. This Deed of Trust shall be governed by and construed
in accordance with the laws of the State of Texas.
     6.12 Notice. All notices required or permitted to be given by Mortgagor,
Mortgagee or the Trustee shall be made in the manner set forth in the Credit
Agreement and shall be addressed as follows:

     
Mortgagor:
  [Mortgagor]
 
  ℅ Holly Energy Partners — Operating, L.P.
 
  100 Crescent Court, Suite 1600
 
  Dallas, Texas 75201-6927
 
  Attention: Stephen D. Wise
 
  Facsimile: 214.237.3051
 
   
Mortgagee:
  Wells Fargo Bank, N.A.
 
  1700 Lincoln Street, 6th Floor,
 
  Denver, Colorado 80203
 
  Attention: Suzanne F. Ridenhour
 
  Facsimile: 303.863-4522
 
   
Trustee:
  Any notices to be given to the
 
  Trustee shall also be delivered to Mortgagee.

     6.13 Condemnation. All awards and payments heretofore and hereafter made
for the taking of or injury to the Mortgaged Property or any portion thereof
whether such taking or injury be done under the power of eminent domain or
otherwise, are hereby assigned, and shall be paid to Mortgagee. Mortgagee is
hereby authorized to collect and receive the proceeds of such awards and
payments and to give proper receipts and acquittances therefor. Mortgagor hereby
agrees to make, execute and deliver, upon request, any and all assignments and
other instruments sufficient for the purpose of confirming this assignment of
the awards and payments to Mortgagee free and clear of any encumbrances of any
kind or nature whatsoever. Any such award or payment may, at the option of
Mortgagee, be retained and applied by Mortgagee after payment of attorneys’
fees, costs and expenses incurred in connection with the collection of such
award or payment toward payment of all or a portion of the Secured Obligations,
whether or not the Secured Obligations are then due and payable, or be paid over
wholly or in part to

Exhibit E — Page 24 of 27



--------------------------------------------------------------------------------



 



Mortgagor for the purpose of altering, restoring or rebuilding any part of the
Mortgaged Property which may have been altered, damaged or destroyed as a result
of any such taking, or other injury to the Mortgaged Property.
     6.14 Successors and Assigns. This Deed of Trust shall (a) be binding upon
Mortgagor and its successors, transferees and assigns, and (b) inure, together
with the rights and remedies of the Mortgagee hereunder, to the benefit of and
be binding upon, the Mortgagee, the Issuing Banks, and the Lenders and their
respective successors, transferees, and assigns, and to the benefit of and be
binding upon, the Swap Counterparties, and each of their respective successors,
transferees, and assigns to the extent such successors, transferees, and assigns
of a Swap Counterparty is a Lender or an Affiliate of a Lender. Without limiting
the generality of the foregoing clause, when any Lender assigns or otherwise
transfers any interest held by it under the Credit Agreement or other Credit
Document to any other Person pursuant to the terms of the Credit Agreement or
such other Credit Document, that other Person shall thereupon become vested with
all the benefits held by such Lender under this Deed of Trust.
     6.15 Article and Section Headings. The article and section headings in this
Deed of Trust are inserted for convenience of reference and shall not be
considered a part of this Deed of Trust or used in its interpretation.
     6.16 Usury Not Intended. It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Deed of Trust, the Credit Agreement and the
other Credit Documents to contract in strict compliance with applicable usury
laws governing the Secured Obligations including such applicable usury laws of
the State of Texas and the United States of America as are from time-to-time in
effect. In furtherance thereof, Mortgagee and Mortgagor stipulate and agree that
none of the terms and provisions contained in this Deed of Trust, the Credit
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the maximum non-usurious rate permitted
by applicable law and that for purposes hereof “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Deed of Trust, the Credit
Agreement and the other Credit Documents; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Secured Obligations, include amounts which by
applicable law are deemed interest which would exceed the maximum non-usurious
rate permitted by applicable law, then such excess shall be deemed to be a
mistake and Mortgagee shall credit the same on the principal of the Secured
Obligations (or if the Secured Obligations shall have been paid in full, refund
said excess to Mortgagor). In the event that the maturity of the Secured
Obligations is accelerated by reason of any election of Mortgagee resulting from
any Event of Default, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the maximum non-usurious rate permitted by applicable law and excess interest,
if any, provided for in this Deed of Trust, the Credit Agreement or other Credit
Documents shall be canceled automatically as of the date of such acceleration
and prepayment and, if theretofore paid, shall be credited on the Secured
Obligations or, if the Secured Obligations shall have been paid in full,
refunded to Mortgagor. In determining whether or not the interest paid or
payable under any specific contingencies exceeds the maximum non-usurious rate
permitted by applicable law, Mortgagor and Mortgagee shall to the maximum extent
permitted under applicable law amortize, prorate, allocate and spread in equal
part during the period of the full stated term of the Secured Obligations, all
amounts considered to be interest under applicable law of any kind contracted
for, charged, received or reserved in connection with the Secured Obligation.
     6.17 [INTENTIONALLY OMITTED.]

Exhibit E — Page 25 of 27



--------------------------------------------------------------------------------



 



     6.18 No Offsets, Etc. Mortgagor hereby represents, warrants and covenants
to Mortgagee and the Trustee that there are no offsets, counterclaims or
defenses at law or in equity against this Deed of Trust or the indebtedness
secured thereby.
     6.19 Bankruptcy Limitation. Notwithstanding anything contained herein to
the contrary, it is the intention of Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Secured Obligation secured by Mortgagor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to Mortgagor.
Accordingly, notwithstanding anything to the contrary contained in this Deed of
Trust, in any other agreement or instrument executed in connection with the
payment of any of the Secured Obligations, the amount of the Secured Obligations
secured by Mortgagor’s interests in any of its Property pursuant to this Deed of
Trust shall be limited to an aggregate amount equal to the largest amount that
would not render Mortgagor’s obligations hereunder or the Liens and security
interest granted to the Mortgagee hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law.
     6.20 Express Negligence Rule. The indemnification, release and assumption
provisions provided for in this Agreement shall be applicable whether or not the
losses, costs, expenses and damages in question arose solely or in part from the
gross, active, passive, or concurrent negligence, strict liability or other
fault of any indemnified party. Each of Administrative Agent, the Issuing Banks,
the Lenders, the Borrower, and each of the Guarantors acknowledges that this
statement complies with the express negligence rule and is conspicuous.
     6.21 Time of the Essence. Time is of the essence in the performance of each
and every obligation under this Deed of Trust.
     6.22 Financing Statement and Utility Security Instrument Filings. This Deed
of Trust may be filed as provided in Article 9 of the UCC, to assure that the
security interests granted by this Deed of Trust are perfected. In this
connection, this instrument will be presented to a filing officer under the UCC
to be filed in the real estate records as a Financing Statement covering
fixtures. This Deed of Trust may also be filed as provided in TEX. BUS. & COM.
CODE ANN. Ch. 35 (Vernon 1996), as amended from time to time, relating to the
granting of a security interest by utilities. The filing of this Deed of Trust
under the provisions of TEX. BUS. & COM. CODE ANN, Ch. 35 (Vernon 1996), as
amended from time to time, shall not constitute an admission by Mortgagor that
it is a utility for purposes of TEX. BUS. & COM. CODE ANN. Ch. 35 (Vernon 1996),
as amended from time to time, or any other statute, rule or regulation of any
governmental authority or agency.
[SIGNATURE PAGES FOLLOW]

Exhibit E — Page 26 of 27



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO MORTGAGE — PAGE 1 OF ___]
     EXECUTED as of ___________, 20_.

            MORTGAGOR:

[________________________]
      By:           Name:           Title:        

           THE STATE OF    §    
 
   §     COUNTY OF    §    

     The foregoing instrument was acknowledged before me this __________, 20__
by _______________________, the __________________ of [MORTGAGOR], on behalf of
[MORTGAGOR].
     Given under my hand and official seal this _________, 20__.

                             Notary Public in and for    [NOTARIAL SEAL]    the
State of _________     

Exhibit E — Signature Page 1 of 2



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO MORTGAGE — PAGE 2 OF ___]
     EXECUTED as of ___________, 20__.

            MORTGAGEE:

WELLS FARGO BANK, N.A.
      By:           Name:           Title:        

         
THE STATE OF
   §    
 
   §    
COUNTY OF
   §    

     The foregoing instrument was acknowledged before me this __________, 20__
by __________________________, the ________________ of WELLS FARGO BANK, N.A., a
national association, on behalf of the national association.
     Given under my hand and official seal this _________, 20__.

                             Notary Public in and for    [NOTARIAL SEAL]     the
State of _________     

Exhibit E — Signature Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF REALTY COLLATERAL

Exhibit E — Exhibit A



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NEW LENDER AGREEMENT
     THIS NEW LENDER AGREEMENT dated as of _________, 20___ (this “New Lender
Agreement”) is made by and among HOLLY ENERGY PARTNERS — OPERATING, L.P., a
Delaware limited partnership (“Borrower”), each of the undersigned subsidiaries
of the Borrower that are guarantors (the “Guarantors”), WELLS FARGO BANK, N.A.,
in its capacity as administrative agent under the Credit Agreement (as defined
below) (in such capacity, the “Administrative Agent”), and _________________
(“New Lender”). Reference is made to that certain Second Amended and Restated
Credit Agreement dated as of February __, 2011 among the Borrower, the financial
institutions party thereto from time to time (the “Lenders”), the Lenders
issuing letters of credit thereunder from time to time (the “Issuing Banks”),
and the Administrative Agent (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein but not defined herein shall have the meanings specified by the
Credit Agreement.
PRELIMINARY STATEMENTS
     1. Pursuant to Section 2.14 of the Credit Agreement, and subject to the
terms and conditions thereof, financial institutions may become Lenders with
Commitments in the event the Borrower requests an increase in the aggregate
Commitments and certain other conditions are met and satisfied.
     2. The Borrower has requested an increase in the aggregate Commitments and
such certain other conditions are met and satisfied, as applicable.
     3. The Borrower, the Administrative Agent, and the New Lender now wish to
enter into this New Lender Agreement to add New Lender as a Lender under the
Credit Agreement and to establish a Commitment of $_______________ for New
Lender in accordance with the terms and conditions of the Credit Agreement.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and confessed, the parties hereto agree as follows:
     (a) Addition of New Lender. Pursuant to Section 2.14 of the Credit
Agreement, New Lender is hereby added to the Credit Agreement as a Lender with a
Commitment of $___________. New Lender specifies as its Applicable Lending
Office(s) the following:

         
 
       
 
       
 
       
 
       
 
       
 
     
 
       
 
Attention:      
 
       
 
       
 
Facsimile:      
 
       

     (b) Delivery of Note. Borrower shall promptly execute and deliver to the
New Lender a Note, dated as of the effective date of this New Lender Agreement,
in the principal amount of the New Lender’s Commitment set forth in clause
(a) above.
Exhibit F — Page 1 of 1

 



--------------------------------------------------------------------------------



 



     (c) Governing Law. This New Lender Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas.
     (d) Lender Credit Decision. New Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, or any other Lender, and based on the Financial Statements referred to in
Section 4.05 of the Credit Agreement and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this New Lender Agreement and to agree to the various matters set forth
herein. New Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Issuing Banks, or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement.
     (e) Representations and Warranties of Borrower. Borrower represents and
warrants as follows:
     (i) the representations and warranties contained in the Credit Agreement,
the Security Documents, the Guaranties, and each of the other Credit Documents
are correct in all material respects on and as of the date of the addition of
New Lender as a Lender under the Credit Agreement and the establishment of New
Lender’s Commitment pursuant to this New Lender Agreement, before and after
giving effect to such events as though such representations and warranties were
made on the date of such increase, except to the extent any such representations
and warranties are expressly limited to an earlier date; and
     (ii) no Default has occurred and is continuing, or would result from the
increase in Commitments described in this New Lender Agreement.
     (f) Representations and Warranties of New Lender. New Lender represents and
warrants that it is an Eligible Assignee or an Approved Affiliate.
     (g) Appointment of Administrative Agent. New Lender hereby appoints and
authorizes Administrative Agent to take such action as Administrative Agent on
its behalf and to exercise such powers and discretion under the Credit Documents
as are delegated to the Administrative Agent thereby, together with such powers
and discretion as are reasonably incidental thereto.
     (h) Default. Without limiting any other event that may constitute an Event
of Default, Borrower acknowledges and agrees any representation or warranty made
by the Borrower set forth in this New Lender Agreement that proves to have been
incorrect or misleading in any material respect when made shall constitute an
“Event of Default” under the Credit Agreement. This New Lender Agreement is a
“Credit Document” for all purposes.
     (i) Expenses. The Borrower agrees to pay within thirty days of receipt of
written demand therefor all costs and expenses of Administrative Agent in
connection with the preparation, execution, and delivery of this New Lender
Agreement and the Notes, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Administrative Agent with respect thereto.
     (j) Counterparts; Facsimile Signature. The parties may execute this New
Lender Agreement in counterparts, each of which constitutes an original, and all
of which, collectively, constitute only one agreement. Delivery of an executed
counterpart signature page of this New Lender Agreement by facsimile or other
electronic transmission (including via e-mail) shall be effective as delivery of
a manually executed counterpart to this New Lender Agreement. This New Lender
Agreement is effective upon delivery of one fully executed counterpart to the
Administrative Agent.
Exhibit F — Page 2 of 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this New Lender
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            BORROWER:

HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership
        By: HEP Logistics GP, L.L.C., a Delaware                limited
liability company, its General Partner                By: Holly Energy Partners,
L.P., a Delaware                limited partnership, its Sole Member           
    By: HEP Logistics Holdings, L.P., a Delaware                limited
partnership, its General Partner                By: Holly Logistic Services,
L.L.C., a Delaware                limited liability company, its General
Partner   

               By:              Name: 

         Title: 

 

            [GUARANTORS]
      By:           Name:           Title:           ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.
      By:           Name:           Title:             NEW LENDER:       

Exhibit F — Page 3 of 3

 



--------------------------------------------------------------------------------



 



                  By:           Name:           Title:        

Exhibit F — Page 4 of 4

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF NOTE
     FOR VALUE RECEIVED, the undersigned, HOLLY ENERGY PARTNERS — OPERATING,
L.P., a Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to
the order of _____________________ (the “Lender”), the principal amount of
_____________________________ United States Dollars (USD$____________) or, if
less, the aggregate unpaid principal amount of the Advances (as defined below)
made by the Lender, on the dates and in the amounts specified in the Credit
Agreement referred to below. Capitalized terms defined in the Credit Agreement
and not otherwise defined herein have the same respective meanings given to them
in the Credit Agreement when used herein.
     The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as specified in the
Credit Agreement.
     Both principal and interest are payable in immediately available funds, in
lawful money of the United States of America to the Administrative Agent at the
place and in the manner specified by the Administrative Agent from time to time
by notice to the Borrower and the Lenders. The Administrative Agent and the
Lender shall record payment of principal made under this Note, but no failure of
the Administrative Agent or the Lender to make such recordings shall affect the
Borrower’s repayment obligations under this Note.
     This Note is one of the “Notes” referred to in, and is entitled to the
benefits of that certain Second Amended and Restated Credit Agreement dated as
of February __, 2011 (as amended, restated or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the Lender, certain other
Lenders party thereto and Wells Fargo Bank, N.A., as administrative agent for
the Lenders. The Credit Agreement, among other things, (1) provides for the
making of Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount
specified in the Credit Agreement (subject to reduction as provided therein),
the indebtedness of the Borrower resulting from the Advances made by the Lender
being evidenced by this Note, and (2) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof before the maturity hereof, upon the
terms and conditions specified therein. The obligations of the Borrower under
this Note, and the other obligations of the Borrower under the Credit Documents,
are secured, directly or indirectly, by the Security Documents, including,
without limitation, the Security Agreement, the Pledge Agreement, and the
Mortgages.
     Except only for any notices which are expressly required by the Credit
Agreement or other Credit Documents, the Borrower hereby waives presentment,
demand, protest or further notice of any kind (including, without limitation,
any notice of intent to accelerate or notice of acceleration). No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of any such rights.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
     THIS WRITTEN NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENTS BETWEEN THE BORROWER AND THE LENDER WITH RESPECT TO
Exhibit G — Page 1 of 1

 



--------------------------------------------------------------------------------



 



THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE BORROWER AND THE LENDER.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE BORROWER AND THE LENDER.

            HOLLY ENERGY PARTNERS — OPERATING, L.P., a Delaware
   limited partnership
      By: HEP Logistics GP, L.L.C., a Delaware limited              liability
company, its General Partner                By: Holly Energy Partners, L.P., a
Delaware                limited partnership, its Sole Member               
By: HEP Logistics Holdings, L.P., a Delaware                limited partnership,
its General Partner                By: Holly Logistic Services, L.L.C., a
Delaware                limited liability company, its General Partner         
 

            By:           Name:           Title:      

Exhibit G — Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF NOTICE OF BORROWING
[Date]
Wells Fargo Bank, N.A., as Administrative Agent
Attention: [___________________]
Ladies and Gentlemen:
The undersigned, Holly Energy Partners — Operating, L.P., a Delaware limited
partnership (“Borrower”), refers to the Second Amended and Restated Credit
Agreement dated as of February __, 2011 (as the same may be amended or modified
from time-to-time, the “Credit Agreement,” the defined terms of which are used
in this Notice of Borrowing unless otherwise defined in this Notice of
Borrowing) among the Borrower, the financial institutions party thereto (the
“Lenders”), the Lenders issuing letters of credit thereunder from time to time
(the “Issuing Banks”) and Wells Fargo Bank, N.A., as administrative agent for
the Lenders and the Issuing Banks (in such capacity, the “Administrative
Agent”), and hereby gives you irrevocable notice pursuant to Section 2.02(a) of
the Credit Agreement that the undersigned hereby requests a Borrowing, and in
connection with that request sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

  (a)   The Business Day of the Proposed Borrowing is _____________, ____.

  (b)   The Proposed Borrowing will be composed of [Alternate Base Rate
Advances] [Eurodollar Rate Advances].

  (c)   The aggregate amount of the Proposed Borrowing is $___________.

  (d)   [The Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is [_____ month[s]] [_______days].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

  (1)   the representations and warranties contained in the Credit Agreement,
the Security Documents, the Guaranties, and each of the other Credit Documents
are true and correct in all material respects on and as of the date of the
Proposed Borrowing, before and after giving effect to such Proposed Borrowing
and to the application of the proceeds therefrom, as though made on the date of
the Proposed Borrowing, except to the extent any such representations and
warranties are expressly limited to an earlier date; and

  (2)   no Default has occurred and is continuing, or will result from such
Proposed Borrowing or from the application of the proceeds therefrom.

            Very truly yours,

HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership
      By:   HEP Logistics GP, L.L.C., a Delaware limited           liability
company, its General Partner              By:   Holly Energy Partners, L.P., a
Delaware           limited partnership, its Sole Member             

Exhibit H — Page 1 of 1

 



--------------------------------------------------------------------------------



 



                  By: HEP Logistics Holdings, L.P., a Delaware         limited
partnership, its General Partner            By: Holly Logistic Services, L.L.C.,
a Delaware         limited liability company, its General Partner           
By:           Name:           Title:        

Exhibit H — Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF NOTICE OF CONVERSION OR CONTINUATION
[Date]
Wells Fargo Bank, N.A., as Administrative Agent
Attention:  [____________________]
Ladies and Gentlemen:
The undersigned, Holly Energy Partners — Operating, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Second Amended and Restated Credit
Agreement dated as of February __, 2011 (as the same may be amended or modified
from time-to-time, the “Credit Agreement,” the defined terms of which are used
in this Notice of Conversion or Continuation unless otherwise defined in this
Notice of Conversion or Continuation) among the Borrower, the financial
institutions party thereto (the “Lenders”), the Lenders issuing letters of
credit thereunder from time to time (the “Issuing Banks”) and Wells Fargo Bank,
N.A., as administrative agent for the Lenders and the Issuing Banks (in such
capacity, the “Administrative Agent”), and hereby gives you irrevocable notice
pursuant to Section 2.02(b) of the Credit Agreement that the undersigned hereby
requests a Conversion or continuation of an outstanding Borrowing, and in
connection with that request sets forth below the information relating to such
Conversion or continuation (the “Proposed Borrowing”) as required by
Section 2.02(b) of the Credit Agreement:

  (e)   The Business Day of the Proposed Borrowing is _______________, 20__.

  (f)   The aggregate amount of the Borrowing to be [Converted] [continued] is $
_______ and consists of [Alternate Base Rate Advances] [Eurodollar Rate
Advances].

  (g)   The Proposed Borrowing consists of [a Conversion to [Alternate Base Rate
Advances] [Eurodollar Rate Advances]] [a continuation of Eurodollar Rate
Advances].

  (h)   [The Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is [____ month[s]] [_______days].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

  (1)   the representations and warranties contained in the Credit Agreement,
the Security Documents, the Guaranties, and each of the other Credit Documents
are correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to such Proposed Borrowing and to the
application of the proceeds therefrom, as though made on the date of the
Proposed Borrowing, except to the extent any such representations and warranties
are expressly limited to an earlier date; and

  (2)   no Default has occurred and is continuing, or will result from such
Proposed Borrowing or from the application of the proceeds therefrom.

Very truly yours,

Exhibit I — Page 1 of 1



--------------------------------------------------------------------------------



 



            HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership
   

        By:   HEP Logistics GP, L.L.C., a Delaware limited         liability
company, its General Partner        By:   Holly Energy Partners, L.P., a
Delaware         limited partnership, its Sole Member        By:   HEP Logistics
Holdings, L.P., a Delaware         limited partnership, its General Partner     
  By:   Holly Logistic Services, L.L.C., a Delaware         limited liability
company, its General Partner        By:           Name:           Title:        

Exhibit I — Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SECOND AMENDED AND RESTATED
PLEDGE AGREEMENT
     THIS SECOND AMENDED AND RESTATED PLEDGE AGREEMENT dated as of February __,
2011 (this “Pledge Agreement”) is by and among HOLLY ENERGY PARTNERS —
OPERATING, L.P., a Delaware limited partnership (“Borrower”), each other party
and each subsidiary of the Borrower signatory hereto (together with the
Borrower, the “Pledgors” and individually, each a “Pledgor”) and WELLS FARGO
BANK, N.A., a national banking association, as Administrative Agent (the
“Secured Party”) for the ratable benefit of itself, the Lenders (as defined
below), the Issuing Banks (as defined below), and the Swap Counterparties (as
defined below) (together with the Administrative Agent, the Issuing Banks, and
the Lenders, individually a “Beneficiary”, and collectively, the
“Beneficiaries”).
RECITALS
     A. The Pledgors have previously executed and delivered that certain Pledge
and Security Agreement dated as of July 13, 2004 (the “Original Pledge
Agreement”) in connection with that certain Credit Agreement dated as of July 7,
2004, as amended heretofore (as so amended prior to August 27, 2007, the
“Original Credit Agreement”), among Borrower, certain Lenders party thereto from
time to time (the “Original Lenders”), and Union Bank, N.A., formerly known as
Union Bank of California, N.A., as the administrative agent (the “Predecessor
Administrative Agent”).
     B. The Original Credit Agreement was amended and restated in its entirety
by that certain Amended and Restated Credit Agreement dated as of August 27,
2007 entered into by the Borrower, the Predecessor Administrative Agent, Bank of
America, N.A., as syndication agent, Guaranty Bank, as predecessor in interest
to BBVA Compass Bank, as documentation agent, and the lenders party thereto,
including certain of the Lenders (as heretofore amended, the “Prior Credit
Agreement”).
     C. In order to secure the full and punctual payment and performance of the
obligations under the Prior Credit Agreement and other Credit Documents (as
defined in the Prior Credit Agreement), the Pledgors (as defined in the Prior
Credit Agreement) amended and restated the Original Pledge Agreement and
executed and delivered that certain Amended and Restated Pledge Agreement dated
August 27, 2007 (the “Existing Pledge Agreement”).
     D. The Borrower has requested certain amendments to the Prior Credit
Agreement which include, among other things, the replacement of Union Bank, N.A.
as administrative agent and issuing bank by Wells Fargo Bank, N.A.
     E. The Prior Credit Agreement is being amended and restated in its entirety
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of February __, 2011 (as amended, restated, supplemented and otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the Lenders, the
Predecessor Administrative Agent and the Administrative Agent.
     F. The Pledgors desire to amend and restate the Existing Pledge Agreement.
     G. Each Pledgor (other than Borrower, General Partner and Limited Partner)
is a Subsidiary of the Borrower and will derive substantial direct and indirect
benefit from (i) the transactions contemplated by the Credit Agreement and the
other Credit Documents (as defined in the Credit Agreement) and (ii) the Lender
Hedging Agreements (as defined in the Credit Agreement) entered into by

Exhibit J — Page 1 of 1



--------------------------------------------------------------------------------



 



the Borrower or any of its other Subsidiaries with a Lender or an Affiliate of a
Lender (each such counterparty, a “Swap Counterparty”).
     H. It is a requirement under the Credit Agreement that the Pledgors shall
secure the due payment and performance of all Obligations (as defined in the
Credit Agreement) by entering into this Pledge Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and confessed, each Pledgor hereby agrees with the Secured Party
for the benefit of the Beneficiaries (a) that the Existing Pledge Agreement is
amended and restated in its entirety, and (b) further agrees as follows:
     Section 1. Definitions. All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Credit Agreement shall have the
meanings assigned to such terms by the Credit Agreement. Any terms used in this
Pledge Agreement that are defined in the Uniform Commercial Code as adopted in
the State of Texas (“UCC”) shall have the meanings assigned to those terms by
the UCC as the UCC may be amended from time to time, whether specified elsewhere
in this Pledge Agreement or not. All meanings to defined terms, unless otherwise
indicated, are to be equally applicable to both the singular and plural forms of
the terms defined. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of, and Schedules and Exhibits to, this Pledge Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement. As used herein, the term “including” means “including,
without limitation”. Paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Pledge Agreement and shall not be
used in the interpretation of any provision of this Pledge Agreement.
     Section 2. Pledge.
          2.01 Grant of Pledge.
     (a) Each Pledgor hereby pledges to the Secured Party, and grants to the
Secured Party, for the benefit of the Beneficiaries, a continuing security
interest in, the Pledged Collateral, as defined in Section 2.02 below. This
Pledge Agreement shall secure all Obligations now or hereafter existing,
including any extensions, modifications, substitutions, amendments, and renewals
thereof, whether for principal, interest, fees, expenses, indemnifications or
otherwise. All such obligations shall be referred to in this Pledge Agreement as
the “Secured Obligations”.
     (b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Pledgor, the Secured Party and the other Beneficiaries that
the amount of the Secured Obligations secured by each Pledgor’s interests in any
of its Property shall not exceed the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to such Pledgor. Accordingly, notwithstanding
anything to the contrary contained in this Pledge Agreement or any other
agreement or instrument executed in connection with the

Exhibit J — Page 2 of 2



--------------------------------------------------------------------------------



 



payment of any of the Secured Obligations, the amount of the Secured Obligations
secured by each Pledgor’s interests in any of its Property pursuant to this
Pledge Agreement shall be limited to an aggregate amount equal to the largest
amount that would not render such Pledgor’s obligations hereunder or the Liens
and security interest granted to the Secured Party hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.
          2.02 Pledged Collateral. “Pledged Collateral” shall mean all of each
Pledgor’s right, title, and interest in the following, whether now owned or
hereafter acquired:
     (a) all of the membership interests listed in the attached Schedule 2.02(a)
issued to such Pledgor and all such additional membership interests of any
issuer of such interests hereafter acquired by such Pledgor (the “Membership
Interests”), (ii) the certificates representing the Membership Interests, if
any, and all such additional membership interests, and (iii) all rights to money
or Property which such Pledgor now has or hereafter acquires in respect of the
Membership Interests, including, without limitation, (A) any proceeds from a
sale by or on behalf of such Pledgor of any of the Membership Interests, and
(B) any distributions, dividends, cash, instruments and other property from
time-to-time received or otherwise distributed in respect of the Membership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise attributable to the Membership
Interests or the ownership thereof (collectively, the “Membership Interests
Distributions”);
     (b) all of the general and limited partnership interests listed in the
attached Schedule 2.02(b) issued to such Pledgor and all such additional limited
or general partnership interests of any issuer of such interests hereafter
acquired by such Pledgor (the “Partnership Interests”) and (ii) all rights to
money or Property which such Pledgor now has or hereafter acquires in respect of
the Partnership Interests, including, without limitation, (A) any proceeds from
a sale by or on behalf of such Pledgor of any of the Partnership Interests, and
(B) any distributions, dividends, cash, instruments and other property from
time-to-time received or otherwise distributed in respect of the Partnership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise attributable to the Partnership
Interests or the ownership thereof (collectively, the “Partnership Interests
Distributions”);
     (c) all of the shares of stock listed in the attached Schedule 2.02(c)
issued to such Pledgor and all such additional shares of stock of any issuer of
such shares of stock hereafter issued to such Pledgor (the “Pledged Shares”),
(ii) the certificates representing the Pledged Shares and all such additional
shares, and (iii) all rights to money or Property which such Pledgor now has or
hereafter acquires in respect of the Pledged Shares, including, without
limitation, (A) any proceeds from a sale by or on behalf of such Pledgor of any
of the Pledged Shares, and (B) any distributions, dividends, cash, instruments
and other property from time-to-time received or otherwise distributed in
respect of the Pledged Shares, whether regular, special or made in connection
with the partial or total liquidation of the issuer and whether attributable to
profits, the return of any contribution or investment or otherwise attributable
to the Pledged Shares or the ownership thereof (collectively, the “Pledged
Shares Distributions”; together with the

Exhibit J — Page 3 of 3



--------------------------------------------------------------------------------



 



Membership Interests Distributions and the Partnership Interest Distributions,
the “Distributions”); and
     (d) all proceeds from the Pledged Collateral described in paragraphs (a),
(b) and (c) of this Section 2.02.
Notwithstanding the foregoing, (i) as provided in 7.04(c) of this Pledge
Agreement, “Pledged Collateral” shall not include any cash distributions or
dividends which have been made by the Borrower to its Equity Interest holders in
compliance with the Credit Agreement and (ii) “Pledged Collateral” shall not
include any Equity Interests in Plains JV, UNEV JV, SLC Pipeline LLC, a Delaware
limited liability company, or any Future JVs, nor any right to receive
Distributions attributable to such Equity Interests.
     2.03 Delivery of Pledged Collateral. All certificates or instruments, if
any, representing the Pledged Collateral shall be delivered to the Secured Party
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Secured Party. After the occurrence and
during the continuance of an Event of Default, the Secured Party shall have the
right, upon prior written notice to the applicable Pledgor, to transfer to or to
register in the name of the Secured Party or any of its nominees any of the
Pledged Collateral, subject to the rights specified in Section 2.04. In
addition, after the occurrence and during the continuance of an Event of
Default, the Secured Party shall have the right at any time to exchange the
certificates or instruments representing the Pledged Collateral for certificates
or instruments of smaller or larger denominations.
     2.04 Rights Retained by Pledgor. Notwithstanding the pledge in
Section 2.01, so long as no Event of Default shall have occurred and remain
uncured or unwaived:
     (a) and, if an Event of Default shall have occurred and remain uncured or
unwaived, until such time thereafter as such voting and other consensual rights
have been terminated pursuant to Section 5 hereof, each Pledgor shall be
entitled to exercise any voting and other consensual rights pertaining to its
Pledged Collateral for any purpose not inconsistent with the terms of this
Pledge Agreement or the Credit Agreement; provided, however, that no Pledgor
shall exercise nor shall it refrain from exercising any such right if such
action would have a materially adverse effect on the value of the Pledged
Collateral;
     (b) except as otherwise provided in the Credit Agreement, each Pledgor
shall be entitled to receive and retain any dividends and other Distributions
paid on or in respect of the Pledged Collateral and the proceeds of any sale of
the Pledged Collateral; and
     (c) at and after such time as voting and other consensual rights have been
terminated pursuant to Section 5 hereof, each Pledgor shall execute and deliver
(or cause to be executed and delivered) to the Secured Party all proxies and
other instruments as the Secured Party may reasonably request to (i) enable the
Secured Party to exercise the voting and other rights which such Pledgor is
entitled to exercise pursuant to paragraph (a) of this Section 2.04, and
(ii) receive any Distributions and proceeds of sale of the Pledged Collateral
which such Pledgor is authorized to receive and retain pursuant to paragraph
(b) of this Section 2.04.

Exhibit J — Page 4 of 4



--------------------------------------------------------------------------------



 



     Section 3. Pledgor’s Representations and Warranties. Each Pledgor
represents and warrants to the Secured Party and the other Beneficiaries as
follows:
     (a) The Pledged Collateral applicable to such Pledgor listed on the
attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been duly authorized and
validly issued to such Pledgor and are fully paid and nonassessable (as
applicable in light of the entity type of each individual issuer).
     (b) Such Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any Lien or option, except for (i) the security
interest created by this Pledge Agreement and (ii) other Permitted Liens.
     (c) No authorization, authentication, approval, or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required either (a) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Pledge Agreement or for the execution, delivery, or performance
of this Pledge Agreement by such Pledgor or (b) for the exercise by the Secured
Party or any Beneficiary of the voting or other rights provided for in this
Pledge Agreement or the remedies in respect of the Pledged Collateral pursuant
to this Pledge Agreement (except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally).
     (d) Such Pledgor has the full right, power and authority to deliver,
pledge, assign and transfer the Pledged Collateral to the Secured Party.
     (e) The Membership Interests listed on the attached Schedule 2.02(a)
constitute the percentage of the issued and outstanding membership interests of
the respective issuer thereof set forth on Schedule 2.02(a) and all of the
Equity Interest in such issuer in which the Pledgor has any ownership interest.
     (f) The Partnership Interests listed on the attached Schedule 2.02(b)
constitute the percentage of the issued and outstanding general and limited
partnership interests of the respective issuer thereof set forth on
Schedule 2.02(b) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.
     (g) The Pledged Shares listed on the attached Schedule 2.02(c) constitute
the percentage of the issued and outstanding shares of capital stock of the
respective issuer thereof set forth on Schedule 2.02(c) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest.
     (h) Schedule 3 sets forth its sole jurisdiction of formation, type of
organization, federal tax identification number, the organizational number, and
all names used by it during the last five years prior to the date of this Pledge
Agreement.
     Section 4. Pledgor’s Covenants. During the term of this Pledge Agreement
and until all of the Secured Obligations (including all Letter of Credit
Obligations) have been fully and finally paid and discharged in full, the
Commitments under the Credit Agreement have been terminated or expired, all
Letters of Credit have terminated or expired, and all obligations of the Issuing
Banks and the Lenders in respect of Letters of Credit have been terminated, all
Lender Hedging Agreements have been terminated and all obligations of the
Lenders in respect of Lender Hedging Agreements have been terminated, each
Pledgor covenants and agrees with the Secured Party that:

Exhibit J — Page 5 of 5



--------------------------------------------------------------------------------



 



     4.01 Protect Collateral; Further Assurances. Each Pledgor will warrant and
defend the rights and security interest herein granted unto the Secured Party in
and to the Pledged Collateral (and all right, title, and interest represented by
the Pledged Collateral) against the claims and demands of all Persons
whomsoever. Each Pledgor agrees that, at the expense of such Pledgor, such
Pledgor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be reasonably necessary and that the
Secured Party or any Beneficiary may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Secured Party or any Beneficiary to exercise and enforce its rights
and remedies hereunder with respect to any Pledged Collateral. Each Pledgor
hereby authorizes the Secured Party to file any financing statements, amendments
or continuations without the signature of such Pledgor to the extent permitted
by applicable law in order to perfect or maintain the perfection of any security
interest granted under this Pledge Agreement, including financing statements
containing an “all assets” or “all personal property” collateral description.
     4.02 Transfer, Other Liens, and Additional Shares. Each Pledgor agrees that
it will not (a) except as otherwise permitted by the Credit Agreement, sell or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral or (b) create or permit to exist any Lien upon or with respect to any
of the Pledged Collateral, except for Permitted Liens. Each Pledgor agrees that
it will (a) cause each issuer of the Pledged Collateral that is a Subsidiary of
such Pledgor not to issue any other Equity Interests in addition to or in
substitution for the Pledged Collateral issued by such issuer, except (i) with
respect to a Subsidiary, to such Pledgor or any other Pledgor, and (ii) with
respect to an Excluded Subsidiary, to such Pledgor and to the other Equity
Interest owners of such issuer existing on the date hereof; provided that, any
such issuance of Equity Interests shall not result in such Pledgor owning a
smaller percentage of all issued and outstanding Equity Interests of such issuer
than that percentage that the Pledgor owned on the date hereof, and (b) pledge
hereunder, promptly upon its acquisition (directly or indirectly) thereof, any
additional Equity Interests of an issuer of the Pledged Collateral. No Pledgor
shall approve any material amendment or modification of any of the Pledged
Collateral without the Secured Party’s prior written consent.
     4.03 Jurisdiction of Formation; Name Change. Each Pledgor shall give the
Secured Party at least five (5) Business Days’ prior written notice before it
(i) in the case of a Pledgor that is not a “registered organization” (as defined
in Section 9-102 of the UCC) changes the location of its principal place of
business and chief executive office, or (ii) uses a trade name other than its
current name used on the date hereof. Other than as permitted by Section 6.09 of
the Credit Agreement, no Pledgor shall amend, supplement, modify or restate its
articles or certificate of incorporation, bylaws, limited liability company
agreements, or other equivalent organizational documents, nor amend its name or
change its jurisdiction of incorporation, organization or formation without the
prior written consent of the Secured Party.
     Section 5. Remedies upon Default. If any Event of Default shall have
occurred and be continuing:
     5.01 UCC Remedies. To the extent permitted by law, the Secured Party may
exercise in respect of the Pledged Collateral, in addition to other rights and
remedies provided for in this Pledge Agreement or otherwise available to it, all
the rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Pledged Collateral).
     5.02 Dividends and Other Rights.

Exhibit J — Page 6 of 6



--------------------------------------------------------------------------------



 



     All rights of the Pledgors to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 2.04(a) may be exercised by the Secured Party if the Secured Party so
elects and gives written notice of such election to the affected Pledgor and all
rights of the Pledgors to receive any Distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral which it
would otherwise be authorized to receive and retain pursuant to Section 2.04(b)
shall cease.
     All Distributions on or in respect of the Pledged Collateral and the
proceeds of sale of the Pledged Collateral which are received by any Pledgor
shall be received in trust for the benefit of the Secured Party, shall be
segregated from other funds of such Pledgor, and shall be promptly paid over to
the Secured Party as Pledged Collateral in the same form as so received (with
any necessary indorsement).
     5.03 Sale of Pledged Collateral. The Secured Party may sell all or part of
the Pledged Collateral at public or private sale, at any of the Secured Party’s
offices or elsewhere, for cash, on credit, or for future delivery, and upon such
other terms as may be commercially reasonable in accordance with applicable
laws. Each Pledgor agrees that to the extent permitted by law such sales may be
made without notice. If notice is required by law, each Pledgor hereby deems
10 days’ advance notice of the time and place of any public sale or the time
after which any private sale is to be made reasonable notification, recognizing
that if the Pledged Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market shorter notice may be reasonable.
The Secured Party shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given. The Secured Party may
adjourn any public or private sale from time-to-time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Pledgor shall fully
cooperate with Secured Party in selling or realizing upon all or any part of the
Pledged Collateral. In addition, each Pledgor shall fully comply with the
securities laws of the United States, the State of Texas, and other states and
take such actions as may be reasonably necessary to permit Secured Party to sell
or otherwise dispose of any securities representing the Pledged Collateral in
compliance with such laws.
     5.04 Exempt Sale. If, in the opinion of the Secured Party, there is any
question that a public or semipublic sale or distribution of any Pledged
Collateral will violate any state or federal securities law, the Secured Party
in its reasonable discretion (a) may offer and sell securities privately to
purchasers who will agree to take them for investment purposes and not with a
view to distribution and who will agree to imposition of restrictive legends on
the certificates representing the security, or (b) may sell such securities in
an intrastate offering under Section 3(a)(11) of the Securities Act of 1933, as
amended, and no sale so made in good faith by the Secured Party shall be deemed
to be not “commercially reasonable” solely because so made. Each Pledgor shall
cooperate fully with the Secured Party in all reasonable respects in selling or
realizing upon all or any part of the Pledged Collateral.
     5.05 Application of Collateral. The proceeds of any sale, or other
realization (other than that received from a sale or other realization permitted
by the Credit Agreement) upon all or any part of the Pledged Collateral pledged
by the Pledgors shall be applied by the Secured Party as set forth in
Section 7.06 of the Credit Agreement.
     5.06 Cumulative Remedies. Each right, power and remedy herein specifically
granted to the Secured Party or otherwise available to it shall be cumulative,
and shall be in addition to every other right, power and remedy herein
specifically given or now or hereafter existing at law,

Exhibit J — Page 7 of 7



--------------------------------------------------------------------------------



 



in equity, or otherwise, and each such right, power and remedy, whether
specifically granted herein or otherwise existing, may be exercised at any time
and from time-to-time as often and in such order as may be deemed expedient by
the Secured Party in its sole discretion. No failure on the part of the Secured
Party to exercise, and no delay in exercising, and no course of dealing with
respect to, any such right, power or remedy, shall operate as a waiver thereof,
nor shall any single or partial exercise of any such rights, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right.
     Section 6. Secured Party as Attorney-in-Fact for Pledgor.
     6.01 Secured Party Appointed Attorney-in-Fact. Each Pledgor hereby
irrevocably appoints the Secured Party as such Pledgor’s attorney-in-fact, with
full authority after the occurrence and during the continuance of an Event of
Default to act for such Pledgor and in the name of such Pledgor, and, in the
Secured Party’s discretion, to take any action and to execute any instrument
which the Secured Party may deem reasonably necessary or advisable to accomplish
the purposes of this Pledge Agreement, including, without limitation, to
receive, indorse, and collect all instruments made payable to such Pledgor
representing any dividend, or the proceeds of the sale of the Pledged
Collateral, or other distribution in respect of the Pledged Collateral and to
give full discharge for the same. Secured Party shall exercise its rights under
this Section 6.01 only after the occurrence and during the continuance of an
Event of Default. Each Pledgor hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this Section 6.01 is irrevocable and
coupled with an interest.
     6.02 Secured Party May Perform. The Secured Party may from time-to-time, at
its option but at the Pledgors’ expense, perform any act which any Pledgor
expressly agrees hereunder to perform and which such Pledgor shall fail to
promptly perform after being requested in writing to so perform (it being
understood that no such request need be given after the occurrence and during
the continuance of any Event of Default and after notice thereof by the Secured
Party to the affected Pledgor) and the Secured Party may from time-to-time take
any other action which the Secured Party reasonably deems necessary for the
maintenance, preservation or protection of any of the Pledged Collateral or of
its security interest therein. The Secured Party shall provide notice to the
affected Pledgor of any action taken hereunder; provided however, the failure to
provide such notice shall not be construed as a waiver of any rights of the
Secured Party provided under this Pledge Agreement or under applicable law.
     6.03 Secured Party Has No Duty. The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Pledged Collateral and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any Pledged Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Secured Party shall have no duty as to
any Pledged Collateral or responsibility for taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral.
     6.04 Reasonable Care. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Secured Party accords its own property, it being understood
that the Secured Party shall have no responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities,
tenders, or other matters relative to any Pledged Collateral, whether or not the
Secured Party has or is deemed to have knowledge of such matters, or (b) taking
any necessary steps to preserve rights against any parties with respect to any
Pledged Collateral.

Exhibit J — Page 8 of 8



--------------------------------------------------------------------------------



 



     Section 7. Miscellaneous.
     7.01 Expenses. The Pledgors will upon demand pay to the Secured Party for
its benefit and the benefit of the other Beneficiaries the amount of any
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of its counsel and of any experts, which the Secured Party and the
other Beneficiaries may incur in connection with (a) the custody, preservation,
use, or operation of, or the sale, collection, or other realization of, any of
the Pledged Collateral, (b) the exercise or enforcement of any of the rights of
the Secured Party or any Lender or any other Beneficiary hereunder, and (c) the
failure by any Pledgor to perform or observe any of the provisions hereof.
     7.02 Amendments, Etc. No amendment or waiver of any provision of this
Pledge Agreement nor consent to any departure by any Pledgor herefrom shall be
effective unless made in writing and authenticated by the affected Pledgor and
the Secured Party and, as required by the Credit Agreement, either all of the
Lenders or the Majority Lenders, and such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
     7.03 Addresses for Notices. All notices and other communications provided
for hereunder shall be in the manner and to the addresses set forth in the
Credit Agreement or on the signature page hereof.
     7.04 Continuing Security Interest; Transfer of Interest.
     (a) This Pledge Agreement shall create a continuing security interest in
the Pledged Collateral and, unless expressly released by the Secured Party,
shall (a) other than as provided in Section 7.04(c) below, remain in full force
and effect until the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of Credit Obligations), the termination or
expiration of all Letters of Credit and the termination of all obligations of
the Issuing Banks and the Lenders in respect of Letters of Credit, the
termination of all Lender Hedging Agreements and the termination of all
obligations of the Lenders in respect of Lender Hedging Agreements, and the
termination or expiration of the Commitments, (b) be binding upon each Pledgor
and its successors, transferees and assigns, and (c) inure, together with the
rights and remedies of the Secured Party hereunder, to the benefit of and be
binding upon, the Secured Party, the Issuing Banks, and the Lenders and their
respective successors, transferees, and assigns, and to the benefit of and be
binding upon, the Swap Counterparties, and each of their respective successors,
transferees, and assigns to the extent such successors, transferees, and assigns
of a Swap Counterparty is a Lender or an Affiliate of a Lender. Without limiting
the generality of the foregoing clause, when any Lender assigns or otherwise
transfers any interest held by it under the Credit Agreement or other Credit
Document to any other Person pursuant to the terms of the Credit Agreement or
such other Credit Document, that other Person shall thereupon become vested with
all the benefits held by such Lender under this Pledge Agreement.
     (b) Upon the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of Credit Obligations), the termination or
expiration of all Letters of Credit and the termination of all obligations of
the Issuing Banks and the Lenders in respect of Letters of Credit, the
termination of all Lender Hedging Agreements and the termination of all
obligations of the Lenders in respect of Lender Hedging Agreements, and the
termination or expiration of the Commitments, the security interest granted

Exhibit J — Page 9 of 9



--------------------------------------------------------------------------------



 



hereby shall terminate and all rights to the Pledged Collateral shall revert to
the applicable Pledgor to the extent such Pledged Collateral shall not have been
sold or otherwise applied pursuant to the terms hereof. Upon any such
termination, the Secured Party will promptly, at the Pledgors’ expense, deliver
all Pledged Collateral to the applicable Pledgor, execute and deliver to the
applicable Pledgor such documents as such Pledgor shall reasonably request and
take any other actions reasonably requested to evidence or effect such
termination.
     (c) If a cash distribution or dividend is made by the Borrower to its
Equity Interest holders in compliance with the Credit Agreement, then upon
delivery of such cash to the Equity Interest holders (i) the security interest
granted to the Secured Party herein on such cash shall terminate and (ii) such
cash shall no longer constitute Pledged Collateral for purposes of this
Agreement.
     7.05 Waivers. Each Pledgor hereby waives:
     (a) promptness, diligence, notice of acceptance, and any other notice with
respect to any of the Secured Obligations and this Pledge Agreement;
     (b) any requirement that the Secured Party or any Beneficiary protect,
secure, perfect, or insure any Lien or any Property subject thereto or exhaust
any right or take any action against any Pledgor, any Guarantor, or any other
Person or any collateral; and
     (c) any duty on the part of the Secured Party to disclose to any Pledgor
any matter, fact, or thing relating to the business, operation, or condition of
any Pledgor, any other Guarantor, or any other Person and their respective
assets now known or hereafter known by such Person.
     7.06 Severability. Wherever possible each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Pledge Agreement.
     7.07 Choice of Law. This Pledge Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral are governed by the laws of a jurisdiction other than the State of
Texas.
     7.08 Counterparts. The parties may execute this Pledge Agreement in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. Delivery of an executed counterpart
signature page of this Pledge Agreement by facsimile or other electronic
transmission (including via e-mail) shall be effective as delivery of a manually
executed counterpart to this Pledge Agreement. In proving this Pledge Agreement,
a party must produce or account only for the executed counterpart of the party
to be charged.
     7.09 Headings. Paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a

Exhibit J — Page 10 of 10



--------------------------------------------------------------------------------



 



part of this Pledge Agreement and shall not be used in the interpretation of any
provision of this Pledge Agreement.
     7.10 Reinstatement. If, at any time after payment in full of all Secured
Obligations and termination of the Secured Party’s security interest, any
payments on the Secured Obligations previously made must be disgorged by the
Secured Party or any Beneficiary for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Pledgor or any
other Person, this Pledge Agreement and the Secured Party’s security interests
herein shall be reinstated as to all disgorged payments as though such payments
had not been made, and each Pledgor shall sign and deliver to the Secured Party
all documents, and shall do such other acts and things, as may be necessary to
reinstate and perfect the Secured Party’s security interest. EACH PLEDGOR SHALL
DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS,
LIABILITY, COST OR EXPENSE UNDER THIS SECTION 7.10 (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A
RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OR ARISING OUT OF DISPUTES AMONG THE BENEFICIARIES (OTHER THAN
DISPUTES INVOLVING THE ARRANGERS IN THEIR CAPACITIES AS JOINT LEAD ARRANGERS OR
DISPUTES INVOLVING WELLS FARGO IN ITS CAPACITY AS ADMINISTRATIVE AGENT).
     7.11 Conflicts. In the event of any explicit or implicit conflict between
any provisions of this Pledge Agreement and any provision of the Credit
Agreement, the terms of the Credit Agreement shall be controlling.
     7.12 Additional Pledgors. Pursuant to Section 5.10 of the Credit Agreement,
each Material Subsidiary of the Borrower that was not in existence on the date
of the Credit Agreement is required to enter into this Pledge Agreement as a
Pledgor upon becoming a Material Subsidiary of the Borrower. Upon execution and
delivery after the date hereof by the Secured Party and such Material Subsidiary
of an instrument in the form of Annex 1, such Material Subsidiary shall become a
Pledgor hereunder with the same force and effect as if originally named as a
Pledgor herein. The execution and delivery of any instrument adding an
additional Pledgor as a party to this Pledge Agreement shall not require the
consent of any other Pledgor hereunder. The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.
     7.13 Amendment & Restatement; Confirmation of Liens. This Pledge Agreement
is an amendment and restatement of the Existing Pledge Agreement and supersedes
the Existing Pledge Agreement in its entirety; provided, however, that (i) the
execution and delivery of this Pledge Agreement shall not effect a novation of
the Existing Pledge Agreement but shall be, to the fullest extent applicable, in
modification, renewal, confirmation and extension of such Existing Pledge
Agreement, and (ii) the Liens, security interests and other interests in the
Collateral (as such term is defined in the Existing Pledge Agreement,
hereinafter the “Original Pledged Collateral”) granted under the Existing Pledge
Agreement are and shall remain legal, valid, binding and enforceable with regard
to such Original Pledged Collateral. Each Pledgor

Exhibit J — Page 11 of 11



--------------------------------------------------------------------------------



 



party to the Existing Pledge Agreement hereby acknowledges and confirms the
continuing existence and effectiveness of such Liens, security interests and
other interests in the Original Pledged Collateral granted under the Existing
Pledge Agreement, and further agrees that the execution and delivery of this
Pledge Agreement and the other Credit Documents shall not in any way release,
diminish, impair, reduce or otherwise affect such Liens, security interests and
other interests in the Original Pledged Collateral granted under the Existing
Pledge Agreement.
     7.14 Entire Agreement. THIS PLEDGE AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, AS DEFINED IN THE CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[SIGNATURE PAGES FOLLOW]

Exhibit J — Page 12 of 12



--------------------------------------------------------------------------------



 



The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.

          PLEDGORS: HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership  

        By:   HEP Logistics GP, L.L.C., a Delaware limited liability        
company, its General Partner        By:   Holly Energy Partners, L.P., a
Delaware limited         partnership, its Sole Member        By:   HEP Logistics
Holdings, L.P., a Delaware limited         partnership, its General Partner     
  By:   Holly Logistic Services, L.L.C., a Delaware limited         liability
company, its General Partner        By:           Stephen D. Wise        Vice
President and Treasurer   

            HEP PIPELINE GP, L.L.C., a Delaware limited liability company
HEP REFINING GP, L.L.C., a Delaware limited liability company
HEP REFINING, L.L.C., a Delaware limited liability company
HEP TULSA, L.L.C., a Delaware limited liability company    

      Each   by:   Holly Energy Partners — Operating, L.P.,         a Delaware
limited partnership and its Sole        Member        By:   HEP Logistics GP,
L.L.C., a Delaware limited liability         company, its General Partner       
By:   Holly Energy Partners, L.P., a Delaware limited         partnership, its
Sole Member        By:   HEP Logistics Holdings, L.P., a Delaware limited      
  partnership, its General Partner        By:   Holly Logistic Services, L.L.C.,
a Delaware limited         liability company, its General Partner     

  By:           Stephen D. Wise        Vice President and Treasurer     

[Signature pages continue.]
Signature Page to Second Amended and Restated Pledge Agreement

Exhibit J — Page 1 of 3



--------------------------------------------------------------------------------



 



            HOLLY ENERGY PARTNERS, L.P., a Delaware
limited partnership    

        By:   HEP Logistics Holdings, L.P., a Delaware limited        
partnership, its General Partner        By:   Holly Logistic Services, L.L.C., a
Delaware limited         liability company, its General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer   

            HEP LOGISTICS GP, L.L.C., a Delaware limited liability
   company    

            By:   Holly Energy Partners, L.P., a         Delaware limited
partnership, its Sole Member   

        By:   HEP Logistics Holdings, L.P., a Delaware limited        
partnership, its General Partner        By:   Holly Logistic Services, L.L.C., a
Delaware limited         liability company, its General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

[Signature pages continue.]
Signature Page to Second Amended and Restated Pledge Agreement

Exhibit J — Page 2 of 3



--------------------------------------------------------------------------------



 



          SECURED PARTY:   WELLS FARGO BANK, N.A., as Secured
Party for the ratable benefit of the Beneficiaries
      By:           Suzanne F. Ridenhour        Vice President     

Signature Page to Second Amended and Restated Pledge Agreement

Exhibit J — Page 3 of 3



--------------------------------------------------------------------------------



 



SCHEDULE 2.02(a)
     Attached to and forming a part of that certain Second Amended and Restated
Pledge Agreement dated February __, 2011 by each Pledgor to the Secured Party.

              Pledgor   Issuer   % of Membership Interest Owned
Holly Energy Partners - Operating, L.P.
  HEP Pipeline GP, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  HEP Pipeline, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  HEP Mountain Home, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  HEP Refining, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  HEP Refining GP, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  HEP Woods Cross, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  HEP Tulsa, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  Lovington-Artesia, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  HEP SLC, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  Roadrunner Pipeline, L.L.C.     100 %
Holly Energy Partners — Operating, L.P.
  HEP Operations, L.L.C.     100 %
HEP Tulsa, L.L.C.
  Holly Energy Storage-Tulsa, LLC     100 %
HEP Refining, L.L.C.
  Holly Energy Storage-Lovington, L.L.C.     100 %
Holly Energy Partners, L.P.
  HEP Logistics GP, L.L.C.     100 %

Schedule 2.02(a) to Second Amended and Restated Pledge Agreement

Exhibit J — Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02(b)
     Attached to and forming a part of that certain Second Amended and Restated
Pledge Agreement dated February __, 2011 by each Pledgor to the Secured Party.

                  Pledgor   Issuer   Type of Partnership
Interest   % of Partnership
Interest Owned
Holly Energy Partners — Operating, L.P.
  HEP Pipeline
Assets, Limited Partnership   limited partner     99.999 %
Holly Energy Partners — Operating, L.P.
  HEP Refining Assets, L.P.   limited partner     99.999 %
Holly Energy Partners — Operating, L.P.
  HEP Navajo Southern, L.P.   limited partner     99.999 %
Holly Energy Partners — Operating, L.P.
  HEP Fin-Tex/Trust- River, L.P.   limited partner     99.999 %
Holly Energy Partners, L.P.
  Holly Energy Partners — Operating, L.P.   limited partner     99.999 %
HEP Pipeline GP, L.L.C.
  HEP Pipeline
Assets, Limited Partnership   general partner     0.001 %
HEP Pipeline GP, L.L.C.
  HEP Navajo Southern, L.P.   general partner     0.001 %
HEP Pipeline GP, L.L.C.
  HEP Fin-Tex/Trust-River, L.P.   general partner     0.001 %
HEP Refining GP, L.L.C.
  HEP Refining Assets, L.P.   general partner     0.001 %
HEP Logistics GP, L.L.C.
  Holly Energy Partners — Operating, L.P.   general partner     0.001 %

Schedule 2.02(b) to Second Amended and Restated Pledge Agreement

Exhibit J — Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02(c)
     Attached to and forming a part of that certain Second Amended and Restated
Pledge Agreement dated February __, 2011 by each Pledgor to the Secured Party.

                  Issuer   Type of Shares   Number of Shares   % of Shares Owned
  Certificate No.
Holly Energy Finance Corp.
               

Schedule 2.02(c) to Second Amended and Restated Pledge Agreement

Exhibit J — Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
     Attached to and forming a part of that certain Second Amended and Restated
Pledge Agreement dated February __, 2011 by each Pledgor to the Secured Party.

     
Pledgor:
  Holly Energy Partners - Operating, L.P.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  3743527
 
   
Federal Tax Identification Number:
  51-0504696
 
   
Prior Names:
  HEP Operating Company, L.P.
 
   
Pledgor:
  HEP Pipeline GP, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3814279
 
   
Federal Tax Identification Number:
  72-1583767
 
   
Prior Names:
  None
 
   
Pledgor:
  HEP Refining GP, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3814280
 
   
Federal Tax Identification Number:
  71-0968297
 
   
Prior Names:
  None

Schedule 3 to Second Amended and Restated Pledge Agreement

Exhibit J — Page 1 of 2

 



--------------------------------------------------------------------------------



 



     
Pledgor:
  Holly Energy Partners, L.P.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
  3743531
 
   
Federal Tax Identification Number:
  20-0833098
 
   
Prior Names:
  None
 
   
Pledgor:
  HEP Logistics GP, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3743533
 
   
Federal Tax Identification Number:
  51-0504692
 
   
Prior Names:
  None
 
   
Pledgor:
  HEP Refining, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  3815183
 
   
Federal Tax Identification Number:
  71-0968299
 
   
Prior Names:
  None
 
   
Pledgor:
  HEP Tulsa, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
  4705434
 
   
Federal Tax Identification Number:
  27-0497982
 
   
Prior Names:
  None
 
   

Schedule 3 to Second Amended and Restated Pledge Agreement

Exhibit J — Page 2 of 2

 



--------------------------------------------------------------------------------



 



Annex 1 to the
Second Amended and Restated Pledge Agreement
     SUPPLEMENT NO. [   ] dated as of [   ] (the “Supplement”), to the Second
Amended and Restated Pledge Agreement dated as of February __, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”) by
and among HOLLY ENERGY PARTNERS — OPERATING, L.P., a Delaware limited
partnership (“Borrower”), each other party signatory hereto (together with the
Borrower, the “Pledgors” and individually, each a “Pledgor”) and WELLS FARGO
BANK, N.A., a national banking association, as Administrative Agent (the
“Secured Party”) for the ratable benefit of itself, the Lenders (as defined
below) and, the Issuing Banks (as defined below), and the Swap Counterparties
(as defined below) (together with the Administrative Agent, the Issuing Banks,
and the Lenders, individually a “Beneficiary”, and collectively, the
“Beneficiaries”).
RECITALS
     A. Reference is made to that certain Second Amended and Restated Credit
Agreement dated as of February __, 2011 by and among the Borrower, the lenders
party thereto from time to time (the “Lenders”), the Lenders issuing letters of
credit thereunder from time to time (the “Issuing Banks”), and Secured Party (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
     B. The Pledgors have entered into the Pledge Agreement in order to induce
the Lenders to make Advances and the Issuing Banks to issue Letters of Credit.
Pursuant to Section 5.10 of the Credit Agreement, each Material Subsidiary of
the Borrower that was not in existence on the date of the Credit Agreement is
required to enter into the Pledge Agreement as a Pledgor upon becoming a
Material Subsidiary of the Borrower. Section 7.12 of the Pledge Agreement
provides that additional Material Subsidiaries of the Borrower may become
Pledgors under the Pledge Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary of the Borrower (the
“New Pledgor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement to become a Pledgor under the Pledge Agreement in order
to induce the Lenders to make additional Advances and the Issuing Banks to issue
additional Letters of Credit and as consideration for Advances previously made
and Letters of Credit previously issued.
     C. Each New Pledgor is a Subsidiary of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement and the other Credit Documents (as defined in the Credit
Agreement) and (ii) the Lender Hedging Agreements (as defined in the Credit
Agreement) entered into by the Borrower or any of its other Subsidiaries with a
Lender or an Affiliate of a Lender (each such counterparty, a “Swap
Counterparty”).
     D. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Pledge Agreement or the Credit
Agreement.
     Accordingly, the Secured Party and the New Pledgor agree as follows:
     (a) In accordance with Section 7.12 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof in all material
respects. In
Annex 1 to Second Amended and Restated Pledge Agreement
Exhibit J — Page 1 of 5

 



--------------------------------------------------------------------------------



 



furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of the Secured Obligations (as defined in the Pledge
Agreement), does hereby create and grant to the Secured Party, its successors
and assigns, for the benefit of the Beneficiaries, their successors and assigns,
a continuing security interest in and Lien on all of the New Pledgor’s right,
title and interest in and to the Pledged Collateral (as defined in the Pledge
Agreement) of the New Pledgor. Each reference to a “Pledgor” in the Pledge
Agreement shall be deemed to include the New Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.
     (b) The New Pledgor represents and warrants to the Secured Party and the
other Beneficiaries that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
     (c) This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Secured Party
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Pledgor and the Secured Party. Delivery of an
executed signature page to this Supplement by facsimile transmission or
electronic mail shall be as effective as delivery of a manually signed
counterpart of this Supplement.
     (d) The New Pledgor hereby represents and warrants that (a) set forth on
Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are true and correct
schedules of all its Membership Interests, Partnership Interests and Pledged
Shares, as each term is defined in the Pledge Agreement, and (b) set forth on
Schedule 3 attached hereto are its sole jurisdiction of formation, type of
organization, its federal tax identification number and the organizational
number, and all names used by it during the last five years prior to the date of
this Supplement.
     (e) Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
     (f) THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.
     (g) In case any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, neither party
hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pledge Agreement shall not in any way be affected or impaired. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Annex 1 to Second Amended and Restated Pledge Agreement
Exhibit J — Page 2 of 5

 



--------------------------------------------------------------------------------



 



     (h) All communications and notices hereunder shall be in writing and given
as provided in the Pledge Agreement. All communications and notices hereunder to
the New Pledgor shall be given to it at the address set forth under its
signature hereto.
     (i) The New Pledgor agrees to reimburse the Secured Party for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Secured
Party.
     THIS SUPPLEMENT, THE PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[SIGNATURES PAGES FOLLOW]
Annex 1 to Second Amended and Restated Pledge Agreement
Exhibit J — Page 3 of 5

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor and the Secured Party have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

            NEW PLEDGOR:
[___________________________]
      By:           Name:           Title:        

Annex 1 to Second Amended and Restated Pledge Agreement
Exhibit J — Page 4 of 5

 



--------------------------------------------------------------------------------



 



            SECURED PARTY:
WELLS FARGO BANK, N.A., as Secured Party for
the ratable benefit of the Beneficiaries
      By:           Name:           Title:        

Annex 1 to Second Amended and Restated Pledge Agreement
Exhibit J — Page 5 of 5

 



--------------------------------------------------------------------------------



 



Schedules
Supplement No. ____to the
Second Amended and Restated
Pledge Agreement
Pledged Collateral of the New Pledgor
SCHEDULE 2.02(a)

          Issuer   Type of Membership Interest   % of Membership Interest Owned
         

SCHEDULE 2.02(b)

          Issue   Type of Partnership Interest   % of Partnership Interest Owned
         

SCHEDULE 2.02(c)

                  Issuer   Type of Shares   Number of Shares   % of Shares Owned
  Certificate No.                  

SCHEDULE 3

         
New Pledgor:
  [PLEDGOR]    
 
       
Sole Jurisdiction of Formation / Filing:
  [STATE]    
 
       
Type of Organization:
  ENTITY TYPE]    
 
       
Organizational Number:
       
 
 
 
   
 
       
Federal Tax Identification Number:
       
 
 
 
   
 
       
Prior Names:
       
 
 
 
   

Schedule to Second Amended and Restated Pledge Agreement
Exhibit J — Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF SECOND AMENDED AND RESTATED
SECURITY AGREEMENT
     THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT dated as of February
__, 2011 (this “Security Agreement”) is by and among HOLLY ENERGY PARTNERS —
OPERATING, L.P., a Delaware limited partnership (“Borrower”), each subsidiary
and affiliate of the Borrower party hereto (together with the Borrower, the
“Grantors” and individually, each a “Grantor”) and WELLS FARGO BANK, N.A., a
national banking association, as Administrative Agent (the “Secured Party”) for
the ratable benefit of itself, the Lenders (as defined below), the Issuing Banks
(as defined below), and the Swap Counterparties (as defined below) (together
with the Administrative Agent, the Issuing Banks, the Lenders, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).
RECITALS
     A. Some of the Grantors have previously executed and delivered that certain
Security Agreement dated as of July 13, 2004 (the “Original Security Agreement”)
in connection with that certain Credit Agreement dated as of July 7, 2004, as
amended heretofore (as so amended, the “Original Credit Agreement”), among
Borrower, certain Lenders party thereto from time to time (the “Original
Lenders”), and Union Bank, N.A., formerly known as Union Bank of California,
N.A., as the administrative agent (the “Predecessor Administrative Agent”).
     B. The Original Credit Agreement was amended and restated in its entirety
by that certain Amended and Restated Credit Agreement dated as of August 27,
2007 entered into by the Borrower, the Predecessor Administrative Agent, Bank of
America, N.A., as syndication agent, Guaranty Bank, as predecessor in interest
to BBVA Compass Bank, as documentation agent, and the lenders party thereto,
including certain of the Lenders (as heretofore amended, the “Prior Credit
Agreement”).
     C. In order to secure the full and punctual payment and performance of the
obligations under the Prior Credit Agreement and other Credit Documents (as
defined in the Prior Credit Agreement), the Grantors (as defined in the Prior
Credit Agreement) amended and restated the Original Security Agreement and
executed and delivered that certain Amended and Restated Security Agreement
dated August 27, 2007 (the “Existing Security Agreement”).
     D. The Borrower has requested certain amendments to the Prior Credit
Agreement which include, among other things, the replacement of Union Bank, N.A.
as administrative agent and issuing bank by Wells Fargo Bank, N.A.
     E. The Prior Credit Agreement is being amended and restated in its entirety
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of February __, 2011 (as amended, restated, supplemented and otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the Lenders, the
Predecessor Administrative Agent and the Administrative Agent.
     F. The Grantors desire to amend and restate the Existing Security
Agreement.
     G. Each Grantor (other than Borrower) is a Subsidiary or Affiliate of the
Borrower and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Credit Documents
(as defined in the Credit Agreement) and (ii) the Lender Hedging Agreements (as
defined in the Credit Agreement) entered into by the Borrower or any of its

Exhibit K- Page 1 of 1 



--------------------------------------------------------------------------------



 



other Subsidiaries with a Lender or an Affiliate of a Lender (each such
counterparty, a “Swap Counterparty”).
     H. It is a requirement under the Credit Agreement that the Grantors shall
secure the due payment and performance of all Obligations (as defined in the
Credit Agreement) by entering into this Security Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and confessed, each Grantor hereby agrees with the Secured Party
for the benefit of the Beneficiaries (a) that the Existing Security Agreement is
amended and restated in its entirety and (b) further agrees as follows:
     1. Definitions; Interpretation.
     (a) All capitalized terms not otherwise defined in this Security Agreement
that are defined in the Credit Agreement shall have the meanings assigned to
such terms by the Credit Agreement. Any terms used in this Security Agreement
that are defined in the UCC (as defined below) and not otherwise defined herein
or in the Credit Agreement, shall have the meanings assigned to those terms by
the UCC. All meanings to defined terms, unless otherwise indicated, are to be
equally applicable to both the singular and plural forms of the terms defined.
The following terms shall have the meanings specified below:

    “Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, tangible Chattel Paper and
electronic Chattel Paper), or other evidence of indebtedness or security,
together with all of the right, title and interest of any Grantor in and to
(i) all security pledged, assigned, hypothecated or granted to or held by any
Grantor to secure the foregoing, (ii) all of any Grantor’s right, title and
interest in and to any goods or services, the sale of which gave rise thereto,
(iii) all guarantees, endorsements and indemnifications on, or of, any of the
foregoing, (iv) all powers of attorney granted to any Grantor for the execution
of any evidence of indebtedness or security or other writing in connection
therewith, (v) all books, correspondence, credit files, records, ledger cards,
invoices, and other papers relating thereto, including without limitation all
similar information stored on a magnetic medium or other similar storage device
and other papers and documents in the possession or under the control of any
Grantor or any computer bureau from time to time acting for any Grantor,
(vi) all evidences of the filing of financing statements and other statements
granted to any Grantor and the registration of other instruments in connection
therewith and amendments thereto, notices to other creditors or secured parties,
and certificates from filing or other registration officers, (vii) all credit
information, reports and memoranda relating thereto, and (viii) all other
writings related in any way to the foregoing.

    “Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, including, if applicable, the
Cash Collateral Account, all monies, proceeds or sums due or to become due
therefrom or thereon and all documents (including, but not limited to passbooks,
certificates and receipts) evidencing all funds and investments held in such
accounts.

Exhibit K- Page 2 of 2 



--------------------------------------------------------------------------------



 



    “Chattel Paper” has the meaning set forth in the UCC.

    “Collateral” has the meaning set forth in Section 2 of this Security
Agreement.

    “Contracts” means all contracts to which any Grantor now is, or hereafter
will be, bound, or to which such Grantor is a party, beneficiary or assignee,
all Insurance Contracts, and all exhibits, schedules and other attachments to
such contracts, as the same may be amended, supplemented or otherwise modified
or replaced from time to time.

    “Contract Documents” means all Instruments, Chattel Paper, letters of
credit, bonds, guarantees or similar documents evidencing, representing, arising
from or existing in respect of, relating to, securing or otherwise supporting
the payment of, the Contract Rights.

    “Contract Rights” means (i) all (A) of any Grantor’s rights to payment under
any Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the reasonable
opinion of the Secured Party, may be necessary or advisable in connection with
any of the foregoing.

    “Document” means a bill of lading, dock warrant, dock receipt, warehouse
receipt or order for the delivery of goods, and also any other document which in
the regular course of business or financing is treated as adequately evidencing
that the person in possession of it is entitled to receive, hold and dispose of
the document and the goods it covers.

    “Equipment” means any equipment now or hereafter owned or leased by any
Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “equipment” under the UCC, including, without limitation,
all surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools, machinery
and parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

    “Fixtures” means any fixtures now or hereafter owned or leased by any
Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “fixtures” under the UCC, including without limitation
any and all additions, substitutions and replacements of any of the foregoing,
wherever located together with all improvements thereon and all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

Exhibit K- Page 3 of 3 



--------------------------------------------------------------------------------



 



    “General Intangibles” means all general intangibles now or hereafter owned
by any Grantor, or in which any Grantor holds or acquires any other right, title
or interest, constituting “general intangibles” or “payment intangibles” under
the UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.

    “Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (other than Instruments
constituting Chattel Paper).

    “Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Credit Documents.

    “Inventory” means all of the inventory of any Grantor, or in which any
Grantor holds or acquires any right, title or interest, of every type or
description, now owned or hereafter acquired and wherever located, whether raw,
in process or finished, and all materials usable in processing the same and all
documents of title covering any inventory, including, without limitation, work
in process, materials used or consumed in any Grantor’s business, now owned or
hereafter acquired or manufactured by any Grantor and held for sale in the
ordinary course of its business, all present and future substitutions therefor,
parts and accessories thereof and all additions thereto, all Proceeds thereof
and products of such inventory in any form whatsoever, and any other item
constituting “inventory” under the UCC.

    “Inventory Records” means all books, records, other similar property, and
General Intangibles at any time relating to Inventory.

    “Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.

    “Lender Hedging Agreement” has the meaning set forth in the Credit
Agreement.

    “Negotiable Instrument” means a “negotiable instrument” as defined in the
UCC.

    “Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of any Governmental Authority), (iii) all proceeds received or receivable
when any or all of the Collateral is sold, exchanged or otherwise disposed,
whether voluntarily, involuntarily, in foreclosure or otherwise, (iv) all claims
of any Grantor for damages arising out of, or for breach of or default under,
any Collateral, (v) all rights of any Grantor to terminate, amend, supplement,
modify or waive performance under any

Exhibit K- Page 4 of 4 



--------------------------------------------------------------------------------



 



    Contracts, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder, and (vi) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.

    “Secured Obligations” means all Obligations now or hereafter existing,
including any extensions, modifications, substitutions, amendments and renewals
thereof, whether for principal, interest, fees, expenses, indemnification, or
otherwise.

    “Security Agreement” means this Second Amended and Restated Security
Agreement, as the same may be modified, supplemented or amended from time to
time in accordance with its terms.

    “UCC” shall mean the Uniform Commercial Code as the same may, from time to
time, be in effect in the State of Texas; provided, however, in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

     (b) All meanings to defined terms, unless otherwise indicated, are to be
equally applicable to both the singular and plural forms of the terms defined.
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Security Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Security Agreement shall refer to this
Security Agreement as a whole and not to any particular provision of this
Security Agreement. As used herein, the term “including” means “including,
without limitation”. Paragraph headings have been inserted in this Security
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Security Agreement and shall not
be used in the interpretation of any provision of this Security Agreement.
     2. Assignment, Pledge and Grant of Security Interest.
     (a) As collateral security for the prompt and complete payment and
performance when due of all Secured Obligations, each Grantor hereby assigns,
pledges, and grants to the Secured Party for the benefit of the Beneficiaries a
Lien on and continuing security interest in all of such Grantor’s right, title
and interest in, to and under, all items described in this Section 2, whether
now owned or hereafter acquired by such Grantor and wherever located and whether
now owned or hereafter existing or arising (collectively, the “Collateral”):

  (i)   all Contracts, all Contract Rights, Contract Documents and Accounts
associated with such Contracts and each and every document granting security to
such Grantor under any such Contract;     (ii)   all Accounts;     (iii)   all
Inventory;     (iv)   all Equipment;

Exhibit K- Page 5 of 5 



--------------------------------------------------------------------------------



 



  (v)   all General Intangibles;     (vi)   all Investment Property (other than
(A) any Investment Property to the extent pledged by a Grantor under the Second
Amended and Restated Pledge Agreement dated as of February __, 2011 among the
Borrower, certain of the Grantors party thereto from time to time, and the
Secured Party, (B) the Equity Interest in Plains JV owned by Plains Holdco,
(C) the Equity Interest in UNEV JV owned by UNEV Holdco, (D) the Equity Interest
in SLC Pipeline LLC and (E) the Equity Interest in any Future JVs owned by
Future Holdcos);     (vii)   all Fixtures;     (viii)   all Cash Collateral;    
(ix)   any Legal Requirements now or hereafter held by such Grantor (except that
any Legal Requirement which would by its terms or under applicable law become
void, voidable, terminable or revocable by being subjected to the Lien of this
Security Agreement or in which a Lien is not permitted to be granted under
applicable law, is hereby excluded from such Lien to the extent necessary so as
to avoid such voidness, voidability, terminability or revocability);     (x)  
any right to receive a payment under any Lender Hedging Agreement in connection
with a termination thereof;     (xi)   (A) all policies of insurance and
Insurance Contracts, now or hereafter held by or on behalf of such Grantor,
including casualty and liability, business interruption, and any title
insurance, (B) all Proceeds of insurance, and (C) all rights, now or hereafter
held by such Grantor to any warranties of any manufacturer or contractor of any
other Person;     (xii)   any and all Liens and security interests (together
with the documents evidencing such Liens and security interests) granted to such
Grantor by an obligor to secure such obligor’s obligations owing under any
Instrument, Chattel Paper, or Contract which is pledged hereunder or with
respect to which a security interest in such Grantor’s rights in such
Instrument, Chattel Paper, or Contract is granted hereunder;     (xiii)   any
and all guaranties given by any Person for the benefit of such Grantor which
guarantees the obligations of an obligor under any Instrument, Chattel Paper or
Contract, which are pledged hereunder;     (xiv)   without limiting the
generality of the foregoing, all other personal property, goods, Instruments,
Chattel Paper, Documents, Fixtures, credits, claims, demands and assets of such
Grantor whether now existing or hereafter acquired from time to time; and    
(xv)   any and all additions, accessions and improvements to, all substitutions
and replacements for and all products and Proceeds of or derived from all of the
items described above in this Section 2.

Exhibit K- Page 6 of 6 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Secured Party and the other Beneficiaries that
the amount of the Secured Obligation secured by each Grantor’s interests in any
of its Property shall be in, but not in excess of, the maximum amount permitted
by fraudulent conveyance, fraudulent transfer and other similar law, rule or
regulation of any Governmental Authority applicable to such Grantor.
Accordingly, notwithstanding anything to the contrary contained in this Security
Agreement or in any other agreement or instrument executed in connection with
the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Grantor’s interests in any of its Property pursuant
to this Security Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Grantor’s obligations hereunder or the
Liens and security interest granted to the Secured Party hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.
     3. Representations and Warranties. Each Grantor hereby represents and
warrants the following to the Secured Party and the other Beneficiaries:
     (a) Records. Such Grantor’s sole jurisdiction of formation and type of
organization are as set forth in Schedule 1 attached hereto. Other than for
Accounts which individually or in the aggregate do not exceed $500,000, none of
the Accounts is evidenced by a promissory note or other instrument.
     (b) Other Liens. Such Grantor is, and will be the record, legal, and
beneficial owner of all of the Collateral pledged by such Grantor free and clear
of any Lien, except for the Permitted Liens. No effective financing statement or
other instrument similar in effect covering all or any part of the Collateral
is, or will be, on file in any recording office, except such as may be filed in
connection with this Security Agreement or in connection with other Permitted
Liens or for which satisfactory releases have been received by the Secured
Party.
     (c) Lien Priority and Perfection.

  (i)   Subject only to Permitted Liens, this Security Agreement creates valid
and continuing security interests in the Collateral, securing the payment and
performance of all the Secured Obligations. Upon the filing of financing
statements with the jurisdiction listed in Schedule 1, the security interests
granted to the Secured Party hereunder will constitute valid first-priority
perfected security interests in all Collateral with respect to which a security
interest can be perfected by the filing of a financing statement, subject only
to Permitted Liens.     (ii)   No consent of any other Person and no
authorization, approval, or other action by, and no notice to or filing with any
Governmental Authority is required (A) for the grant by such Grantor of the
pledge, assignment, and security interest granted hereby or for the execution,
delivery, or performance of this Security Agreement by such Grantor, (B) for the
validity, perfection, or maintenance of the pledge, assignment, Lien, and
security interest created hereby (including the first-priority (subject to
Permitted Liens) nature thereof), except for security interests that cannot be
perfected by filing under the UCC, or (C) for the exercise by the Secured Party
of the rights provided for in this Security Agreement or the remedies in respect
of the Collateral pursuant to this Security Agreement, except (1) those consents
to assignment of licenses, permits, approvals, and other rights that are as a
matter of law not assignable, (2) those consents, approvals, authorizations,
actions, notices or filings which have been duly obtained or made and, in the
case of the maintenance of perfection, the filing of continuation

Exhibit K- Page 7 of 7 



--------------------------------------------------------------------------------



 



      statements under the UCC, and (3) those filings and actions described in
Section 3(c)(i).

     (d) Tax Identification Number and Organizational Number. The federal tax
identification number of such Grantor and the organizational number (if any) of
such Grantor are as set forth in Schedule 1.
     (e) Tradenames; Prior Names. Except as set forth on Schedule 1, such
Grantor has not conducted business under any name other than its current name
during the five years immediately prior to the date of this Security Agreement.
     4. Covenants.
     (a) Further Assurances.

  (i)   Each Grantor agrees that from time to time, at its expense, such Grantor
shall promptly execute and deliver all instruments and documents, and take all
action, that may be reasonably necessary or desirable, or that the Secured Party
may reasonably request, in order to perfect and protect any pledge, assignment,
or security interest granted or intended to be granted hereby or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
each Grantor (A) at the request of Secured Party, shall execute such
instruments, endorsements or notices, as may be reasonably necessary or
desirable or as the Secured Party may reasonably request, in order to perfect
and preserve the assignments and security interests granted or purported to be
granted hereby, (B) shall, if any Collateral shall be evidenced by a promissory
note or other Instrument or Chattel Paper and such promissory note, Instrument
or Chattel Paper shall, individually or in the aggregate, exceed $500,000,
deliver and pledge to the Secured Party hereunder such note or Instrument or
Chattel Paper duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Secured
Party, and (C) authorizes the Secured Party to file any financing statements,
amendments or continuations without the signature of such Grantor to the extent
permitted by applicable law in order to perfect or maintain the perfection of
any security interest granted under this Security Agreement (including, without
limitation, financing statements using an “all assets” or “all personal
property” collateral description). Notwithstanding anything in this Security
Agreement to the contrary, the Grantor shall not be required to take any action
with respect to the perfection of the security interest in any Cash Collateral
which is not then held by a Lender or the Borrower or a Subsidiary of the
Borrower.     (ii)   Following written request by the Secured Party, each
Grantor shall pay all filing, registration and recording fees and all refiling,
re-registration and re-recording fees, and all other reasonable expenses
incident to the execution and acknowledgment of this Security Agreement, any
assurance, and all federal, state, county and municipal stamp taxes and other
taxes, duties, imports, assessments and charges arising out of or in connection
with the execution and delivery of this Security Agreement, any agreement
supplemental hereto, any financing statements, and any instruments of further
assurance.

Exhibit K- Page 8 of 8 



--------------------------------------------------------------------------------



 



  (iii)   Each Grantor shall promptly provide to the Secured Party all
information and evidence the Secured Party may reasonably request concerning the
Collateral to enable the Secured Party to enforce the provisions of this
Security Agreement.

     (b) Change of Name; State of Formation. Each Grantor shall give the Secured
Party at least five (5) Business Days’ prior written notice before it (i) in the
case of any Grantor that is not a “registered organization” (as such term is
defined in Section 9-102 of the UCC), changes the location of its principal
place of business and chief executive office, (ii) changes the location of its
jurisdiction of formation or organization, (iii) changes the location of the
original copies of any Chattel Paper evidencing Accounts if such Chattel Paper,
individually or in the aggregate, exceeds $500,000, or (iv) changes its name or
uses a trade name other than its current name used on the date hereof. Other
than as permitted by Section 6.09 of the Credit Agreement or as permitted in the
preceding sentence, no Grantor shall amend, supplement, modify or restate its
articles or certificate of incorporation, bylaws, limited liability company
agreements, or other equivalent organizational documents, without the prior
written consent of the Secured Party.
     (c) Right of Inspection. Each Grantor shall hold and preserve, at its own
cost and expense reasonably satisfactory and complete records of the Collateral,
including, but not limited to, Instruments, Chattel Paper, Contracts, and
records with respect to the Accounts, and will permit representatives of the
Secured Party, upon reasonable advance notice, at any time during normal
business hours to inspect and copy them. Upon the occurrence and during the
continuation of any Event of Default, at the Secured Party’s request, each
Grantor shall promptly deliver copies of any and all such records to the Secured
Party.
     (d) Liability Under Contracts and Accounts. Notwithstanding anything in
this Security Agreement to the contrary, (i) the execution of this Security
Agreement shall not release any Grantor from its obligations and duties under
any of the Contract Documents, or any other contract or instrument which are
part of the Collateral and Accounts included in the Collateral, (ii) the
exercise by the Secured Party of any of its rights hereunder shall not release
any Grantor from any of its duties or obligations under any Contract Documents,
or any other Contract or Instrument which are part of the Collateral and
Accounts included in the Collateral, and (iii) the Secured Party shall not have
any obligation or liability under any Contract Documents, or any other contract
or instrument which are part of the Collateral and Accounts included in the
Collateral by reason of the execution and delivery of this Security Agreement,
nor shall the Secured Party be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.
     (e) Transfer of Certain Collateral; Release of Certain Security Interest.
Each Grantor agrees that it shall not sell, assign, or otherwise dispose of any
Collateral, except as otherwise permitted under the Credit Agreement. The
Secured Party shall promptly, at the Grantors’ expense, execute and deliver all
further instruments and documents, and take all further action that a Grantor
may reasonably request in order to release its security interest in any
Collateral which is disposed of in accordance with the terms of the Credit
Agreement.
     (f) Accounts. Each Grantor agrees that it will use commercially reasonable
efforts to ensure that each Account (i) is and will be, in all material
respects, the genuine, legal, valid, and binding obligations of the account
debtor in respect thereof, representing an unsatisfied obligation of such
account debtor, (ii) is and will be, in all material respects, enforceable in
accordance with its terms, is not and will not be subject to any setoffs,
defenses, taxes or counterclaims, except in the ordinary course of business,
(iii) is and will be, in all material respects, in compliance with all
applicable laws, whether federal, state, local or foreign, and (iv) if evidenced
by Chattel Paper, will not require the consent of the account debtor in respect
thereof in connection with its assignment hereunder.

Exhibit K- Page 9 of 9 



--------------------------------------------------------------------------------



 



     (g) Negotiable Instrument. If any Grantor shall at any time hold or acquire
any Negotiable Instruments, including promissory notes, and such Negotiable
Instruments, individually or in the aggregate, exceed $500,000, then such
Grantor shall forthwith endorse, assign and deliver the same to the Secured
Party, accompanied by such instruments of transfer or assignment duly executed
in blank as the Secured Party may from time to time reasonably request.
     (h) Other Covenants of Grantor. Each Grantor agrees that (i) any action or
proceeding to enforce this Security Agreement may be taken by the Secured Party
either in such Grantor’s name or in the Secured Party’s name, as the Secured
Party may deem necessary, and (ii) such Grantor will, until the indefeasible
payment in full in cash of the Secured Obligations (including all Letter of
Credit Obligations), the termination or expiration of all Letters of Credit and
the termination of all obligations of the Issuing Banks and the Lenders in
respect of Letters of Credit, the termination of all Lender Hedging Agreements
and the termination of all obligations of the Swap Counterparties in respect of
the Lender Hedging Agreements, and the termination or expiration of the
Commitments, warrant and defend its title to the Collateral and the interest of
the Secured Party in the Collateral against any claim or demand of any Persons
(other than Permitted Liens) which could reasonably be expected to materially
adversely affect such Grantor’s title to, or the Secured Party’s right or
interest in, such Collateral.
     5. Termination of Security Interest. Upon the indefeasible payment in full
in cash of the Secured Obligations (including all Letter of Credit Obligations),
the termination or expiration of all Letters of Credit and the termination of
all obligations of the Issuing Banks and the Lenders in respect of Letters of
Credit, the termination of all Lender Hedging Agreements and the termination of
all obligations of the Swap Counterparties in respect of the Lender Hedging
Agreements, and the termination or expiration of the Commitments, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Grantor to the extent such Collateral shall not have
been sold or otherwise applied pursuant to the terms hereof. Upon any such
termination, the Secured Party will promptly, at the Grantors’ expense, execute
and deliver to the applicable Grantor such documents (including, without
limitation, UCC-3 termination statements) as such Grantor shall reasonably
request to evidence such termination.
     6. Reinstatement. If, at any time after payment in full of all Secured
Obligations and termination of the Secured Party’s security interest, any
payments on the Secured Obligations previously made must be disgorged by the
Secured Party or any Beneficiary for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Grantor or any
other Person, this Security Agreement and the Secured Party’s security interests
herein shall be reinstated as to all disgorged payments as though such payments
had not been made, and each Grantor shall sign and deliver to the Secured Party
all documents, and shall do such other acts and things, as may be reasonably
necessary to reinstate and perfect the Secured Party’s security interest (other
than the Secured Party’s security interest in Cash Collateral that is held by a
Person other than a Lender, the Borrower or any Subsidiary of the Borrower).
EACH GRANTOR SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY
CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 6 (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR
SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS
A RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OR ARISING OUT OF DISPUTES AMONG THE BENEFICIARIES (OTHER THAN
DISPUTES INVOLVING THE ARRANGERS IN THEIR

Exhibit K- Page 10 of 10 



--------------------------------------------------------------------------------



 



CAPACITIES AS JOINT LEAD ARRANGERS OR DISPUTES INVOLVING WELLS FARGO IN ITS
CAPACITY AS ADMINISTRATIVE AGENT)..
     7. Remedies upon Event of Default.
     (a) If any Event of Default has occurred and is continuing, the Secured
Party may (and shall at the written request of the Majority Lenders),
(i) proceed to protect and enforce the rights vested in it by this Security
Agreement or otherwise available to it, including but not limited to, the right
to cause all revenues and other moneys pledged hereby as Collateral to be paid
directly to it, and to enforce its rights hereunder to such payments and all
other rights hereunder by such appropriate judicial proceedings as it shall deem
most effective to protect and enforce any of such rights, either at law or in
equity or otherwise, whether for specific enforcement of any covenant or
agreement contained in any of the Contract Documents, or in aid of the exercise
of any power therein or herein granted, or for any foreclosure hereunder and
sale under a judgment or decree in any judicial proceeding, or to enforce any
other legal or equitable right vested in it by this Security Agreement or by
law; (ii) cause any action at law or suit in equity or other proceeding to be
instituted and prosecuted and enforce any rights hereunder or included in the
Collateral, subject to the provisions and requirements thereof; (iii) sell or
otherwise dispose of any or all of the Collateral or cause the Collateral to be
sold or otherwise disposed of in one or more sales or transactions, at such
prices and in such manner as may be commercially reasonable, and for cash or on
credit or for future delivery, without assumption of any credit risk, at public
or private sale, without demand of performance or notice of intention to sell or
of time or place of sale (except such notice as is required by applicable
statute and cannot be waived), it being agreed that the Secured Party may be a
purchaser on behalf of the Beneficiaries or on its own behalf at any such sale
and that the Secured Party, any other Beneficiary, or any other Person who may
be a bona fide purchaser for value and without notice of any claims of any or
all of the Collateral so sold shall thereafter hold the same absolutely free
from any claim or right of whatsoever kind, including any equity of redemption
of any Grantor, any such demand, notice or right and equity being hereby
expressly waived and released to the extent permitted by law; (iv) incur
reasonable expenses, including reasonable attorneys’ fees, reasonable
consultants’ fees, and other costs appropriate to the exercise of any right or
power under this Security Agreement; (v) perform any obligation of any Grantor
hereunder and make payments, purchase, contest or compromise any encumbrance,
charge or Lien, and pay taxes and expenses, without, however, any obligation to
do so; (vi) in connection with any acceleration and foreclosure, take possession
of the Collateral and render it usable and repair and renovate the same,
without, however, any obligation to do so, and enter upon any location where the
Collateral may be located for that purpose, control, manage, operate, rent and
lease the Collateral, collect all rents and income from the Collateral and apply
the same to reimburse the Beneficiaries for any cost or expenses incurred
hereunder or under any of the Credit Documents and to the payment or performance
of any Grantor’s obligations hereunder or under any of the Credit Documents, and
apply the balance to the other Secured Obligations and any remaining excess
balance to whomsoever is legally entitled thereto; (vii) secure the appointment
of a receiver for the Collateral or any part thereof; (viii) require any Grantor
to, and each Grantor hereby agrees that it will at its expense and upon request
of the Secured Party forthwith, assemble all or part of the Collateral as
directed by the Secured Party and make it available to the Secured Party at a
place to be designated by the Secured Party which is reasonably convenient to
both parties; (ix) exercise any other or additional rights or remedies granted
to a secured party under the UCC; or (x) occupy any premises owned or leased by
any Grantor where the Collateral or any part thereof is assembled for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to any Grantor in respect of such occupation. If,
pursuant to applicable law, prior notice of sale of the Collateral under this
Section is required to be given to any Grantor, each Grantor hereby acknowledges
that the minimum time required by such applicable law, or if no minimum time is
specified, 10 days, shall be deemed a reasonable notice period. The Secured
Party shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Secured Party may adjourn any public or private
sale from time to time by

Exhibit K- Page 11 of 11 



--------------------------------------------------------------------------------



 



announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
     (b) All reasonable costs and expenses (including reasonable attorneys’ fees
and expenses) incurred by the Secured Party in connection with any suit or
proceeding in connection with the performance by the Secured Party of any of the
agreements contained in any of the Contract Documents, or in connection with any
exercise of its rights or remedies hereunder, pursuant to the terms of this
Security Agreement, shall constitute additional indebtedness secured by this
Security Agreement and shall be paid on demand by the Grantors to the Secured
Party on behalf of the Beneficiaries.
     8. Remedies Cumulative; Delay Not Waiver.
     (a) No right, power or remedy herein conferred upon or reserved to the
Secured Party is intended to be exclusive of any other right, power or remedy
and every such right, power and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or otherwise shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy. Resort to any or all security now or hereafter held by the Secured Party
may be taken concurrently or successively and in one or several consolidated or
independent judicial actions or lawfully taken nonjudicial proceedings, or both.
     (b) No delay or omission of the Secured Party to exercise any right or
power accruing upon the occurrence and during the continuance of any Event of
Default as aforesaid shall impair any such right or power or shall be construed
to be a waiver of any such Event of Default or an acquiescence therein; and
every power and remedy given by this Security Agreement may be exercised from
time to time, and as often as shall be deemed expedient, by the Secured Party.
     9. Contract Rights. Upon the occurrence and during the continuance of an
Event of Default, the Secured Party may exercise any of the Contract Rights and
remedies of any Grantor under or in connection with the Instruments, Chattel
Paper, or Contracts which represent Accounts, the General Intangibles, or which
otherwise relate to the Collateral, including, without limitation, any rights of
any Grantor to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Instruments, Chattel Paper, or Contracts
which represent Accounts, or the General Intangibles.
     10. Accounts.
     (a) Upon the occurrence and during the continuance of an Event of Default,
the Secured Party may, or may direct any Grantor to, take any action reasonably
necessary or advisable to enforce collection of the Accounts, including, without
limitation, notifying the account debtors or obligors under any Accounts of the
assignment of such Accounts to the Secured Party and directing such account
debtors or obligors to make payment of all amounts due or to become due directly
to the Secured Party. Upon such notification and direction, and at the expense
of the Grantors, the Secured Party may enforce collection of any such Accounts,
and adjust, settle, or compromise the amount or payment thereof in the same
manner and to the same extent as any Grantor might have done.
     (b) Upon the occurrence and during the continuance of an Event of Default,
and upon receipt by any Grantor of written notice from the Secured Party that an
Event of Default has occurred and is continuing, all amounts and proceeds
(including instruments) received by such Grantor in respect of the Accounts
shall be received in trust for the benefit of the Secured Party hereunder, shall
be segregated from other funds of such Grantor, and shall promptly be paid over
to the Secured Party in the same form as so received (with any necessary
indorsement) to be held as Collateral. Following receipt of such notice

Exhibit K- Page 12 of 12 



--------------------------------------------------------------------------------



 



and prior to the waiver or cure of the applicable Event of Default, no Grantor
shall adjust, settle, or compromise the amount or payment of any Account, nor
release wholly or partly any account debtor or obligor thereof, nor allow any
credit or discount thereon.
     11. Application of Collateral. The proceeds of any sale, or other
realization (other than that received from a sale or other realization permitted
by the Credit Agreement) upon all or any part of the Collateral pledged by any
Grantor shall be applied by the Secured Party as set forth in Section 7.06 of
the Credit Agreement.
     12. Secured Party as Attorney-in-Fact for Grantor. Each Grantor hereby
constitutes and irrevocably appoints the Secured Party, acting for and on behalf
of itself and the Beneficiaries and each successor or assign of the Secured
Party and the Beneficiaries, the true and lawful attorney-in-fact of such
Grantor, with full power and authority in the place and stead of such Grantor
and in the name of such Grantor, the Secured Party or otherwise to take any
action and execute any instrument at the written direction of the Beneficiaries
and enforce all rights, interests and remedies of such Grantor with respect to
the Collateral, including the right:

  (i)   to ask, require, demand, receive and give acquittance for any and all
moneys and claims for moneys due and to become due under or arising out of the
Collateral, including without limitation, any Insurance Contracts;     (ii)   to
elect remedies thereunder and to endorse any checks or other instruments or
orders in connection therewith;     (iii)   to file any claims or take any
action or institute any proceedings in connection therewith which the Secured
Party may deem to be reasonably necessary or advisable;     (iv)   to pay,
settle or compromise all bills and claims which may be or become Liens or
security interests against any or all of the Collateral, or any part thereof,
unless a bond or other security satisfactory to the Secured Party has been
provided; and     (v)   upon foreclosure, to do any and every act which any
Grantor may do on its behalf with respect to the Collateral or any part thereof
and to exercise any or all of such Grantor’s rights and remedies under any or
all of the Collateral;

provided, however, that the Secured Party shall not exercise any such rights
except upon the occurrence and continuation of an Event of Default. This power
of attorney is a power coupled with an interest and shall be irrevocable.
     (a) Secured Party May Perform. The Secured Party may from time-to-time
perform any act which any Grantor has agreed hereunder to perform and which such
Grantor shall fail to promptly perform after being requested in writing to so
perform (it being understood that no such request need be given after the
occurrence and during the continuance of any Event of Default and after notice
thereof by the Secured Party to any Grantor) and the Secured Party may from
time-to-time take any other action which the Secured Party deems reasonably
necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein, and the reasonable expenses of
the Secured Party incurred in connection therewith shall be part of the Secured
Obligations and shall be secured hereby.
     (b) Secured Party Has No Duty. The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty on it to exercise any such powers. Except for reasonable care of
any Collateral in its possession and the accounting for moneys

Exhibit K- Page 13 of 13 



--------------------------------------------------------------------------------



 



actually received by it hereunder, the Secured Party shall have no duty as to
any Collateral or responsibility for taking any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
     (c) Reasonable Care. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Secured Party accords its own Property.
     (d) Payments Held in Trust. After the occurrence and during the continuance
of an Event of Default, all payments received by any Grantor under or in
connection with any Collateral shall be received in trust for the benefit of the
Secured Party, and shall be segregated from other funds of such Grantor and
shall be forthwith paid over to the Secured Party in the same form as received
(with any necessary endorsement).
     13. Miscellaneous.
     (a) Expenses. Each Grantor will upon demand pay to the Secured Party for
its benefit and the benefit of the Beneficiaries the amount of any reasonable
out-of-pocket expenses, including the reasonable fees and disbursements of its
counsel and of any experts, which the Secured Party and the Beneficiaries may
incur in connection with (i) the custody, preservation, use, or operation of, or
the sale, collection, or other realization of, any of the Collateral, (ii) the
exercise or enforcement of any of the rights of the Secured Party or any
Beneficiary hereunder, and (iii) the failure by any Grantor to perform or
observe any of the provisions hereof.
     (b) Amendments; Etc. No amendment or waiver of any provision of this
Security Agreement nor consent to any departure by any Grantor herefrom shall be
effective unless the same shall be in writing and authenticated by the affected
Grantor, the Secured Party and either, as required by the Credit Agreement, the
Majority Lenders or all of the affected Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
     (c) Addresses for Notices. All notices and other communications provided
for hereunder shall be made in the manner and to the addresses set forth in the
Credit Agreement or on the signature page hereto.
     (d) Continuing Security Interest; Transfer of Interest. This Security
Agreement shall create a continuing security interest in the Collateral and,
unless expressly released by the Secured Party, shall (a) remain in full force
and effect until the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of Credit Obligations), the termination or
expiration of all Letters of Credit and the termination of all obligations of
the Issuing Banks and the Lenders in respect of Letters of Credit, the
termination of all Lender Hedging Agreements and the termination of all
obligations of the Swap Counterparties in respect of the Lender Hedging
Agreements, and the termination or expiration of the Commitments, (b) be binding
upon each Grantor and its successors, tranferees and assigns, and (c) inure,
together with the rights and remedies of the Secured Party hereunder, to the
benefit of and be binding upon, the Secured Party, the Issuing Banks, and the
Lenders and their respective successors, transferees, and assigns, and to the
benefit of and be binding upon, the Swap Counterparties, and each of their
respective successors, transferees, and assigns to the extent such successors,
transferees, and assigns of a Swap Counterparty is a Lender or an Affiliate of a
Lender. Without limiting the generality of the foregoing clause, when any Lender
assigns or otherwise transfers any interest held by it under the Credit
Agreement or other Credit Document to any other Person pursuant to the terms of
the Credit Agreement or such other Credit Document, that other Person shall
thereupon become vested with all the benefits held by such Lender under this
Security Agreement.

Exhibit K- Page 14 of 14 



--------------------------------------------------------------------------------



 



     (e) Severability. Wherever possible each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Security Agreement.
     (f) Choice of Law. This Security Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Collateral are
governed by the laws of a jurisdiction other than the state of Texas.
     (g) Counterparts. The parties may execute this Security Agreement in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. Delivery of an executed counterpart
signature page of this Security Agreement by facsimile or other electronic
transmission (including via e-mail) shall be effective as delivery of a manually
executed counterpart to this Security Agreement. In proving this Security
Agreement, a party must produce or account only for the executed counterpart of
the party to be charged.
     (h) Headings. Paragraph headings have been inserted in this Security
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Security Agreement and shall not
be used in the interpretation of any provision of this Security Agreement.
     (i) Conflicts. In the event of any explicit or implicit conflict between
any provision of this Security Agreement and any provision of the Credit
Agreement, the terms of the Credit Agreement shall be controlling.
     (j) Additional Grantors. Pursuant to Section 5.10 of the Credit Agreement,
each Material Subsidiary of the Borrower that was not in existence on the date
of the Credit Agreement is required to enter into this Security Agreement as a
Grantor upon becoming a Material Subsidiary of the Borrower. Upon execution and
delivery after the date hereof by the Secured Party and such Material Subsidiary
of an instrument in the form of Annex 1, such Material Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.
     (k) Amendment and Restatement; Confirmation of Liens. This Security
Agreement is an amendment and restatement of the Existing Security Agreement and
supersedes the Existing Security Agreement in its entirety; provided, however,
that (i) the execution and delivery of this Security Agreement shall not effect
a novation of the Existing Security Agreement but shall be, to the fullest
extent applicable, in modification, renewal, confirmation and extension of the
Existing Security Agreement, and (ii) the Liens, security interests and other
interests in the collateral as described in the Existing Security Agreement (the
“Original Collateral”) granted under the Existing Security Agreement are and
shall remain legal, valid, binding and enforceable with regard to such Original
Collateral. Each Grantor party to the Existing Security Agreement hereby
acknowledges and confirms the continuing existence and effectiveness of such
Liens, security interests and other interests in the Original Collateral granted
under the Existing Security Agreement, and further agrees that the execution and
delivery of this Security Agreement and the other Credit Documents shall not in
any way release, diminish, impair, reduce or

Exhibit K- Page 15 of 15 



--------------------------------------------------------------------------------



 



otherwise affect such Liens, security interests and other interests in the
Original Collateral granted under the Existing Security Agreement.
     (l) Entire Agreement. THIS SECURITY AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, AS DEFINED IN THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[SIGNATURE PAGES FOLLOW]

Exhibit K- Page 16 of 16 



--------------------------------------------------------------------------------



 



The parties hereto have caused this Security Agreement to be duly executed as of
the date first above written.

     
GRANTORS:
  HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership

            By:   HEP Logistics GP, L.L.C., a Delaware limited liability      
company, its General Partner            By:   Holly Energy Partners, L.P., a
Delaware limited       partnership, its Sole Member            By:   HEP
Logistics Holdings, L.P., a Delaware limited       partnership, its General
Partner            By:   Holly Logistic Services, L.L.C., a Delaware limited    
  liability company, its General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

[Signature pages continue.]
Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 1 of 10

 



--------------------------------------------------------------------------------



 



     
 
  HEP PIPELINE GP, L.L.C., a Delaware limited
 
         liability company
 
  HEP REFINING GP, L.L.C., a Delaware limited
 
         liability company
 
  HEP MOUNTAIN HOME, L.L.C., a Delaware
 
         limited liability company
 
  HEP PIPELINE, L.L.C., a Delaware limited
 
         liability company
 
  HEP REFINING, L.L.C., a Delaware limited
 
         liability company
 
  HEP WOODS CROSS, L.L.C., a Delaware
 
         limited liability company
 
  HEP TULSA, L.L.C., a Delaware
 
         limited liability company
 
  LOVINGTON-ARTESIA, L.L.C., a Delaware
 
         limited liability company
 
  HEP SLC, L.L.C., a Delaware
 
         limited liability company
 
  ROADRUNNER PIPELINE, L.L.C., a Delaware
 
         limited liability company
 
  HEP OPERATIONS, L.L.C., a Delaware
 
         limited liability company

         
 
  Each by:   Holly Energy Partners — Operating, L.P., a Delaware limited
partnership and its Sole Member

            By:   HEP Logistics GP, L.L.C., a Delaware limited liability      
company, its General Partner            By:   Holly Energy Partners, L.P., a
Delaware limited       partnership, its Sole Member            By:   HEP
Logistics Holdings, L.P., a Delaware limited       partnership, its General
Partner            By:   Holly Logistic Services, L.L.C., a Delaware limited    
  liability company, its General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

[Signature pages continue.]
Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 2 of 10

 



--------------------------------------------------------------------------------



 



       
 
  HEP NAVAJO SOUTHERN, L.P., a Delaware limited
 
    partnership
 
  HEP PIPELINE ASSETS, LIMITED PARTNERSHIP,
 
    a Delaware limited partnership
 
  HEP FIN-TEX/TRUST-RIVER, L.P., a Texas limited
 
    partnership
 
   
 
     Each by: HEP Pipeline GP, L.L.C., a Delaware limited
           liability company and its General Partner

            By:   Holly Energy Partners — Operating, L.P., a       Delaware
limited partnership and its Sole        Member        By:   HEP Logistics GP,
L.L.C., a Delaware limited       liability company, its General Partner         
  By:   Holly Energy Partners, L.P., a Delaware       limited partnership, its
Sole Member            By:   HEP Logistics Holdings, L.P., a Delaware      
limited partnership, its General Partner          By:   Holly Logistic Services,
L.L.C., a Delaware       limited liability company, its General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

[Signature pages continue.]
Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 3 of 10

 



--------------------------------------------------------------------------------



 



     
 
  HEP REFINING ASSETS, L.P., a Delaware limited partnership

            By:   HEP Refining GP, L.L.C., a Delaware limited liability      
company and its General Partner            By:   Holly Energy Partners -
Operating, L.P., a Delaware       limited partnership and its Sole Member       
    By:   HEP Logistics GP, L.L.C., a Delaware limited liability       company,
its General Partner            By:   Holly Energy Partners, L.P., a Delaware
limited       partnership, its Sole Member            By:   HEP Logistics
Holdings, L.P., a Delaware limited       partnership, its General Partner       
    By:   Holly Logistic Services, L.L.C., a Delaware limited       liability
company, its General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

[Signature pages continue.]
Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 4 of 10

 



--------------------------------------------------------------------------------



 



     
 
  HOLLY ENERGY FINANCE CORP., a Delaware corporation

            By:           Stephen D. Wise        Vice President and Treasurer   
 

[Signature pages continue.]
Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 5 of 10

 



--------------------------------------------------------------------------------



 



     
 
  HEP LOGISTICS GP, L.L.C., a Delaware limited
 
      liability company

            By:   Holly Energy Partners, L.P., a Delaware limited      
partnership, its Sole Member            By:   HEP Logistics Holdings, L.P., a
Delaware limited       partnership, its General Partner            By:   Holly
Logistic Services, L.L.C., a Delaware limited       liability company, its
General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

[Signature pages continue.]
Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 6 of 10

 



--------------------------------------------------------------------------------



 



       
 
  HOLLY ENERGY PARTNERS, L.P., a Delaware
 
    limited partnership 

            By:   HEP Logistics Holdings, L.P., a Delaware limited      
partnership, its General Partner            By:   Holly Logistic Services,
L.L.C., a Delaware limited       liability company, its General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

[Signature pages continue.]
Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 7 of 10

 



--------------------------------------------------------------------------------



 



       
 
  HOLLY ENERGY STORAGE-LOVINGTON, L.L.C., a Delaware
 
    limited liability company

            By:   HEP Refining, L.L.C., a Delaware limited liability       and
its Sole Member            By:   Holly Energy Partners - Operating, L.P., a    
  Delaware limited partnership and its Sole        Member            By:   HEP
Logistics GP, L.L.C., a Delaware limited       liability company, its General
Partner            By:   Holly Energy Partners, L.P., a Delaware limited      
partnership, its Sole Member            By:   HEP Logistics Holdings, L.P., a
Delaware       limited partnership, its General Partner            By:   Holly
Logistic Services, L.L.C., a Delaware       limited liability company, its
General Partner   

            By:           Stephen D. Wise        Vice President and Treasurer   
 

Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 8 of 10

 



--------------------------------------------------------------------------------



 



       
 
  HOLLY ENERGY STORAGE-TULSA, L.L.C., a Delaware
 
    limited liability company

            By:   HEP Tulsa, L.L.C., a Delaware limited liability       and its
Sole Member            By:   Holly Energy Partners - Operating, L.P., a      
Delaware limited partnership and its Sole        Member            By:   HEP
Logistics GP, L.L.C., a Delaware limited       liability company, its General
Partner            By:   Holly Energy Partners, L.P., a Delaware limited      
partnership, its Sole Member            By:   HEP Logistics Holdings, L.P., a
Delaware       limited partnership, its General Partner            By:   Holly
Logistic Services, L.L.C., a Delaware       limited liability company, its
General Partner   

        By:           Stephen D. Wise        Vice President and Treasurer     

Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 9 of 10

 



--------------------------------------------------------------------------------



 



         
SECURED PARTY:
WELLS FARGO BANK, N.A., AS SECURED PARTY     FOR THE RATABLE BENEFIT OF THE
Beneficiaries
      By:           Suzanne F. Ridenhour        Vice President     

Signature page to Second Amended and Restated Security Agreement

Exhibit K- Page 10 of 10

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Security Agreement

     
Grantor:
  Holly Energy Partners — Operating, L.P.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
   3743527
 
   
Federal Tax Identification Number:
   51-0504696
 
   
Prior Names:
  HEP Operating Company, L.P.
 
   
Grantor:
  HEP Pipeline GP, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   3814279
 
   
Federal Tax Identification Number:
   72-1583767
 
   
Prior Names:
  None
 
   
Grantor:
  HEP Refining GP, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   3814280
 
   
Federal Tax Identification Number:
   71-0968297
 
   
Prior Names:
  None

Schedule 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 1 of 7

 



--------------------------------------------------------------------------------



 



     
Grantor:
  HEP Mountain Home, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   3814277
 
   
Federal Tax Identification Number:
   71-0968300
 
   
Prior Names:
  None
 
   
Grantor:
  HEP Pipeline, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   3814278
 
   
Federal Tax Identification Number:
   71-0968296
 
   
Prior Names:
  None
 
   
Grantor:
  HEP Refining, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   3815183
 
   
Federal Tax Identification Number:
   71-0968299
 
   
Prior Names:
  None

Schedule 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 2 of 7

 



--------------------------------------------------------------------------------



 



     
Grantor:
  HEP Woods Cross, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   3814281
 
   
Federal Tax Identification Number:
   72-1583768
 
   
Prior Names:
  None
 
   
Grantor:
  HEP Navajo Southern, L.P.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
   2556546
 
   
Federal Tax Identification Number:
   57-1207829
 
   
Prior Names:
  Navajo Southern, Inc.
 
   
Grantor:
  HEP Pipeline Assets, Limited Partnership
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
   3814282
 
   
Federal Tax Identification Number:
   51-0512050
 
   
Prior Names:
  None

Schedule 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 3 of 7

 



--------------------------------------------------------------------------------



 



     
Grantor:
  HEP Refining Assets, L.P.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
   3814285
 
   
Federal Tax Identification Number:
   51-0512052
 
   
Prior Names:
  None
 
   
Grantor:
  HEP Logistics GP, L.L.C.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   3743533
 
   
Federal Tax Identification Number:
   51-0504692
 
   
Prior Names:
  None
 
   
Grantor:
  Holly Energy Finance Corp.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  corporation
 
   
Organizational Number:
   3917173
 
   
Federal Tax Identification Number:
   20-2263311
 
   
Prior Names:
  None

Schedule 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 4 of 7

 



--------------------------------------------------------------------------------



 



     
Grantor:
  HEP Fin-Tex/Trust-River, L.P.
 
   
Jurisdiction of Formation / Filing:
  Texas
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
   800459650
 
   
Federal Tax Identification Number:
   20-2161011
 
   
Prior Names:
  Alon Pipeline Assets, L.L.C.
 
   
Grantor:
  Holly Energy Partners, L.P.
 
   
Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited partnership
 
   
Organizational Number:
   3743531
 
   
Federal Tax Identification Number:
   20-0833098
 
   
Prior Names:
  None
 
   
Grantor:
  Holly Energy Storage-Lovington, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   4806110
 
   
Federal Tax Identification Number:
   27-2245181
 
   
Prior Names:
  None
 
   
Grantor:
  HEP TULSA, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   4705434
 
   
Federal Tax Identification Number:
   27-270497982

Schedule 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 5 of 7

 



--------------------------------------------------------------------------------



 



     
Prior Names:
  None
 
   
Grantor:
  HOLLY ENERGY STORAGE-TULSA, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   4806111
 
   
Federal Tax Identification Number:
   27-2245138
 
   
Prior Names:
  None
 
   
Grantor:
  LOVINGTON-ARTESIA, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   4469488
 
   
Federal Tax Identification Number:
   26-1583770
 
   
Prior Names:
  None
 
   
Grantor:
  HEP SLC, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   4699409
 
   
Federal Tax Identification Number:
   27-0385778
 
   
Prior Names:
  None
 
   
Grantor:
  ROADRUNNER PIPELINE, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company

Schedule 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 6 of 7

 



--------------------------------------------------------------------------------



 



     
Organizational Number:
   4558001
 
   
Federal Tax Identification Number:
   26-2758381
 
   
Prior Names:
  None
 
   
Grantor:
  HEP OPERATIONS, L.L.C.
 
   
Sole Jurisdiction of Formation / Filing:
  Delaware
 
   
Type of Organization:
  limited liability company
 
   
Organizational Number:
   4826376
 
   
Federal Tax Identification Number:
   27-2768176
 
   
Prior Names:
  None

Schedule 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 7 of 7

 



--------------------------------------------------------------------------------



 



Annex 1 to the
Second Amended and Restated
Security Agreement
     SUPPLEMENT NO. [            ] dated as of [            ] (the
“Supplement”), to the Second Amended and Restated Security Agreement dated as of
February __, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), among HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership (“Borrower”), each subsidiary of Borrower
signatory thereto (together with the Borrower, the “Grantors” and individually,
a “Grantor”) and WELLS FARGO BANK, N.A., a national association, as
Administrative Agent (“Secured Party”) for the ratable benefit of itself, the
Lenders (as defined below), the Issuing Banks (as defined below), and the Swap
Counterparties (as defined in the Security Agreement) (together with the
Administrative Agent, the Issuing Banks, and the Lenders, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).
     A. Reference is made to that certain Second Amended and Restated Credit
Agreement dated as of February __, 2011 by and among the Borrower, the lenders
party thereto from time to time (individually, a “Lender” and collectively, the
“Lenders”), the Lenders issuing letters of credit thereunder from time to time
(individually, an “Issuing Bank” and collectively, the “Issuing Banks”), and
Secured Party (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement and/or the
Credit Agreement.
     C. The Grantors have entered into the Security Agreement in order to induce
the Lenders to make Advances and the Issuing Banks to issue Letters of Credit.
Pursuant to Section 5.10 of the Credit Agreement, each Material Subsidiary of
the Borrower that was not in existence on the date of the Credit Agreement is
required to enter into the Security Agreement as a Grantor upon becoming a
Material Subsidiary. Section 18(j) of the Security Agreement provides that
additional Material Subsidiaries of the Borrower may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Borrower (the “New Grantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
the Lenders to make additional Advances and the Issuing Banks to issue
additional Letters of Credit and as consideration for Advances previously made
and Letters of Credit previously issued.
     Accordingly, the Secured Party and the New Grantor agree as follows:
     1. In accordance with Section 18(j) of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby agrees (a) to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof in all material
respects. In furtherance of the foregoing, the New Grantor, as security for the
payment and performance in full of the Secured Obligations (as defined in the
Security Agreement), does hereby create and grant to the Secured Party, its
successors and assigns, for the benefit of the Beneficiaries, their successors
and assigns, a continuing security interest in and Lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.
Annex 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 1 of 3

 



--------------------------------------------------------------------------------



 



     2. The New Grantor represents and warrants to the Secured Party and the
other Beneficiaries that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
     3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Secured Party
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Grantor and the Secured Party. Delivery of an
executed signature page to this Supplement by facsimile transmission or
electronic mail shall be as effective as delivery of a manually signed
counterpart of this Supplement.
     4. The New Grantor hereby represents and warrants that set forth on
Schedule 1 attached hereto are (a) its sole jurisdiction of formation and type
of organization, (b) its federal tax identification number and the
organizational number, and (c) all names used by it during the last five years
prior to the date of this Supplement.
     5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
     6. This SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.
     7. In case any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, neither party
hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Security Agreement shall not in any way be affected or impaired. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     8. All communications and notices hereunder shall be in writing and given
as provided in the Security Agreement. All communications and notices hereunder
to the New Grantor shall be given to it at the address set forth under its
signature hereto.
     9. The New Grantor agrees to reimburse the Secured Party for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Secured
Party.
     THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
Annex 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 2 of 3

 



--------------------------------------------------------------------------------



 



     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
     IN WITNESS WHEREOF, the New Grantor and the Secured Party have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

            [Name of New Grantor],
      By:           Name:           Title:             Address:                 
 

            WELLS FARGO BANK, N.A., as Secured Party for
the ratable benefit of the Beneficiaries
      By:           Name:           Title:        

Annex 1 to Second Amended and Restated Security Agreement

Exhibit K- Page 3 of 3

 



--------------------------------------------------------------------------------



 



Schedule 1
Supplement No. ____ to
the Second Amended and Restated
Security Agreement

         
New Grantor:
  [GRANTOR]    
 
       
Jurisdiction of Formation / Filing:
  [STATE]    
 
       
Type of Organization:
  [ENTITY TYPE]    
 
       
Organizational Number:
   
 
   
 
       
Federal Tax Identification Number:
   
 
   
 
       
Prior Names:
   
 
   

Schedule 1 Supplement No. ____ to the Second Amended and Restated Security
Agreement

Exhibit K- Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
COMMITMENTS

          Lender   Commitment  
Wells Fargo Bank, N.A.
  $ 37,500,000.00  
Union Bank, N.A.
  $ 35,000,000.00  
Compass Bank
  $ 32,500,000.00  
U.S. Bank National Association
  $ 30,000,000.00  
Bank of America, N.A
  $ 25,000,000.00  
Capital One, N.A.
  $ 25,000,000.00  
Comerica Bank
  $ 25,000,000.00  
SunTrust Bank
  $ 25,000,000.00  
UBS Loan Finance LLC
  $ 25,000,000.00  
PNC Bank, National Association
  $ 15,000,000.00    
Total
  $ 275,000,000.00  

Schedule 1.01(a)

Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
NOTICE ADDRESSES AND APPLICABLE LENDING OFFICES

      Borrower:   Office:
Holly Energy Partners — Operating, L.P.
  Address for Notices:
100 Crescent Court, Suite 1600
Dallas, TX 75201-6927
 
   
 
  Telecopier Number: (214) 237-3051
Attention: Stephen D. Wise

      Administrative Agent:   Applicable Lending Offices:
Wells Fargo Bank, National Association
  Address for Notices:
1525 West WT Harris Blvd.
Charlotte, NC 28262
 
   
 
  Telecopier Number: (704) 590-2782
Telephone Number: (704) 590-2779
Attention: Erika Myers

      Lenders:   Applicable Lending Offices:
Wells Fargo Bank, National Association
  U.S. Domestic Lending Office:
1700 Lincoln Street, Suite 600
Denver, CO 80203
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (303) 863-2729
Attention: Suzanne F. Ridenhour
 
   
Union Bank, N.A.
  U.S. Domestic Lending Office:
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: 213-236-6823
Attention: Don Smith

Schedule 1.01(b)

Page 1 of 4

 



--------------------------------------------------------------------------------



 



      Lenders:   Applicable Lending Offices:
Compass Bank
  U.S. Domestic Lending Office:
24 Greenway Plaza, Suite 1400A
Houston, Texas 77046
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: 713-499-8722
Attention: Greg Determann
 
   
U.S. Bank National Association
  U.S. Domestic Lending Office:
950 17th Street DN-CO-T8E
Denver, CO 80202
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
555 SW Oak, PDORP7LS
Portland, OR 97208
 
   
 
  Telecopier Number: (303) 585-4362
Attention: Daniel K. Hansen
 
   
Bank of America, N.A.
  U.S. Domestic Lending Office:
901 Main St.
Dallas, TX 75202-3714
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (713) 247-7286
Attention: Ron McKaig

Schedule 1.01(b)

Page 2 of 4

 



--------------------------------------------------------------------------------



 



      Lenders:   Applicable Lending Offices:
Capital One, N.A.
  U.S. Domestic Lending Office:
5718 Westheimer, Suite 1430
Houston, TX 77053
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (504) 533-5594
Attention: Nancy Moragas
 
   
Comerica Bank
  U.S. Domestic Lending Office:
1717 Main Street
Dallas, TX 75201
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (214)-462-4240
Attention: Robert L. Nelson
 
   
SunTrust Bank
  U.S. Domestic Lending Office:
303 Peachtree Street
Atlanta, Georgia 30308
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (404)-827-6270
Attention: Carmen Malizia
 
   
UBS Loan Finance LLC
  U.S. Domestic Lending Office:
677 Washington Blvd.
Stamford, CT 06901
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (203)-719-3390
Attention: Denise Bushee

Schedule 1.01(b)

Page 3 of 4

 



--------------------------------------------------------------------------------



 



      Lenders:   Applicable Lending Offices:
PNC Bank, National Association
  U.S. Domestic Lending Office:
Two Tower Center Blvd., 21st Floor
East Brunswick, NJ 08816
 
   
 
  Eurodollar Lending Office:
Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (214)-871-2015
Attention: Andrew Bae

Schedule 1.01(b)

Page 4 of 4

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(c)
EXCLUDED PROPERTY
All or any portion of the Lovington terminal located in Lovington, New Mexico.
Any additional interest in the Albuquerque facility located in Albuquerque, New
Mexico.
Any real property assets owned by Parent or its subsidiaries as of the date of
the initial Advance under the Credit Agreement.
Schedule 1.01(c)
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(d)
GUARANTORS

      Guarantor   Ownership
Holly Energy Partners, L.P.
  HEP Logistics Holdings, L.P. — 2% general partner interest
 
   
 
  Parent and its Affiliates — 32.4% in common units
 
   
 
  Publicly owned — 65.6% in common units
 
   
Holly Energy Finance Corp.
  Holly Energy Partners, L.P. — 100%
 
   
HEP Logistics GP, L.L.C.
  Holly Energy Partners, L.P. — 100%
 
   
HEP Pipeline GP, L.L.C.
  Borrower — 100%
 
   
HEP Refining GP, L.L.C.
  Borrower — 100%
 
   
HEP Mountain Home, L.L.C.
  Borrower — 100%
 
   
HEP Pipeline, L.L.C.
  Borrower — 100%
 
   
HEP Refining, L.L.C.
  Borrower — 100%
 
   
HEP Woods Cross, L.L.C.
  Borrower — 100%
 
   
HEP Navajo Southern, L.P.
  Borrower — 99.999%
HEP Pipeline GP, L.L.C. — 0.001%
 
   
HEP Pipeline Assets, Limited Partnership
  Borrower — 99.999%
HEP Pipeline GP, L.L.C. — 0.001%
 
   
HEP Fin-Tex/Trust River, L.P.
  Borrower — 99.999%
HEP Pipeline GP, L.L.C. — 0.001%
 
   
HEP Refining Assets, L.P.
  Borrower — 99.999%
HEP Refining GP, L.L.C.- 0.001%
 
   
Holly Energy Storage — Lovington LLC
  HEP Refining, L.L.C. — 100%
 
   
HEP Tulsa LLC
  Borrower — 100%
 
   
Holly Energy Storage — Tulsa LLC
  HEP Tulsa LLC — 100%
 
   
Lovington-Artesia, L.L.C.
  Borrower — 100%

Schedule 1.01(d)
Page 2 of 2

 



--------------------------------------------------------------------------------



 



      Guarantor   Ownership
HEP SLC, LLC
  Borrower — 100%
 
   
Roadrunner Pipeline, LLC
  Borrower — 100%
 
   
HEP Operations LLC
  Borrower — 100%
 
   

Schedule 1.01(d)
Page 2 of 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01
SUBSIDIARIES

          Name of Subsidiary   Ownership   Jurisdiction of Formation
 
       
HEP Pipeline GP, L.L.C.
  Borrower — 100%   Delaware
 
       
HEP Refining GP, L.L.C.
  Borrower — 100%   Delaware
 
       
HEP Mountain Home, L.L.C.
  Borrower — 100%   Delaware
 
       
HEP Pipeline, L.L.C.
  Borrower — 100%   Delaware
 
       
HEP Refining, L.L.C.
  Borrower — 100%   Delaware
 
       
HEP Woods Cross, L.L.C.
  Borrower — 100%   Delaware
 
       
HEP Navajo Southern, L.P.
  99.999% — Borrower
0.001% — HEP Pipeline GP, L.L.C.   Delaware
 
       
HEP Pipeline Assets, Limited Partnership
  99.999% — Borrower
0.001% — HEP Pipeline GP, L.L.C.   Delaware
 
       
HEP Fin-Tex/Trust River, L.P.
  99.999% — Borrower
0.001% — HEP Pipeline GP, L.L.C.   Texas
 
       
HEP Refining Assets, L.P.
  99.999% — Borrower
0.001% — HEP Refining GP, L.L.C.   Delaware
 
       
Holly Energy Storage — Lovington LLC
  HEP Refining, L.L.C. — 100%   Delaware
 
       
HEP Tulsa LLC
  Borrower — 100%   Delaware
 
       
Holly Energy Storage — Tulsa LLC
  HEP Tulsa LLC — 100%   Delaware
 
       
Lovington-Artesia, L.L.C.
  Borrower — 100%   Delaware
 
       
HEP SLC, LLC
  Borrower — 100%   Delaware
 
       
Roadrunner Pipeline, LLC
  Borrower — 100%   Delaware
 
       
HEP Operations LLC
  Borrower — 100%   Delaware
 
       

Schedule 4.01
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.07
LITIGATION
None.
Schedule 4.07
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.13
DEFAULTS
None.
Schedule 4.13
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.16
TRANSMITTING UTILITIES
     HEP Pipeline Assets, Limited Partnership
     HEP Pipeline, L.L.C.
     HEP Woods Cross, L.L.C.
     Lovington-Artesia, L.L.C.
     Holly Energy Partners, L.P.
     Roadrunner Pipeline, L.L.C.
     HEP Refining, L.L.C.
     HEP Refining Assets, L.P.
Schedule 4.16
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.18(a)
COMPLAINTS — BORROWER INTERSTATE PIPELINE
None.
Schedule 4.18(a)
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.18(b)
COMPLAINTS — TEXAS INTRASTATE PIPELINES
None.
Schedule 6.01
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
EXISTING LIENS
Liens in favor of Alon USA, LP (or any assignee or successor thereto) securing
certain obligations under the Pipelines and Terminals Agreement dated as of
February 28, 2005 between the Limited Partner and Alon USA, L.P. (“Alon”),
pursuant to the Mortgage and Deed of Trust (with Security Agreement and
Financing Statement) dated as of March 1, 2005 executed by HEP FTTR for the
benefit of Alon, so long as such Liens are subordinated to the Liens on the same
assets securing the Obligations on terms not less advantageous to the
Administrative Agent and the Lenders than those in effect on the date hereof
contained in the Subordination, Non-Disturbance and Attornment Agreement
executed by the Administrative Agent, the Alon Administrative Agent (as defined
therein) and Alon USA, LP as of March 1, 2005.
Liens in favor of the Parent (or any assignee or successor thereto that is an
Affiliate of the Parent) securing certain obligations owing to the Parent (or
such Affiliate assignee or successor) and including without limitation
obligations owing under the Pipelines Agreement dated as of July 8, 2005 among
the Borrower, the Parent, Navajo Refining Company, HEP Pipeline, HEP Logistics
Holdings, Holly Logistics Services, and the General Partner, so long as such
Liens are subordinated to the Liens on the same assets securing the Obligations
on terms not less advantageous to the Administrative Agent and the Lenders than
those in effect on the date hereof contained in the Subordination,
Non-Disturbance and Attornment Agreement executed by the Administrative Agent
and the Parent as of July 8, 2005.
Liens in favor of Leaf Funding, Inc. securing certain lease obligations.
Schedule 6.01
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
EXISTING DEBT
$185.0 million initial principal amount 61/4% senior notes due March 1, 2015
issued by Holly Energy Partners, L.P. and Holly Energy Finance Corp. and
guaranteed by each of the other Guarantors and the Borrower.
$150.0 million initial principal amount 81/4% senior notes due March 15, 2018
issued by Holly Energy Partners, L.P. and Holly Energy Finance Corp. and
guaranteed by each of the other Guarantors and the Borrower.
Schedule 6.02
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.06
EXISTING INVESTMENTS
Investments in SLC Pipeline LLC.
Investments in UNEV Holdco, UNEV JV and the UNEV Project.
Investments in Plains Holdco, Plains JV and the Plains Project.
Investments in the Joint Venture.
Schedule 6.02
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.07
AFFILIATE TRANSACTIONS
Omnibus Agreement.
Pipelines and Terminals Agreement dated as of July 13, 2004, by and among the
Parent, Navajo Refining Company, L.P., Holly Refining and Marketing Company, the
Limited Partner, HEP Operating Company, L.P., as predecessor in interest to the
Borrower, and the General Partner.
Contribution, Conveyance and Assumption Agreement among the Parent, the
Borrower, the Limited Partner, the General Partner, Holly Logistic Services, HEP
Logistics Holdings, Navajo Pipeline Co., HEP Mountain Home, L.L.C., Navajo
Refining Company, HEP Refining LLC, HEP Refining GP, LLC, HEP Refining Assets
LP, HEP Pipeline, HEP Pipeline GP LLC, HEP Pipeline Assets Limited Partnership,
Woods Cross Refining Company, L.L.C., HEP Woods Cross, Navajo Southern, and HEP
Navajo Southern LP.
Consent and Agreement dated as of July 13, 2004 among the Borrower, the Parent,
the Limited Partner, the General Partner, Navajo Pipeline Co., L.P., a Delaware
limited partnership, Holly Logistic Services, HEP Logistics Holdings, Navajo
Refining Company, L.P., a Delaware limited partnership, Holly Refining &
Marketing Company, a Delaware corporation, certain Subsidiaries of the Borrower,
and the Administrative Agent.
Schedule 6.07
Page 1 of 1

 